Exhibit 10.1

Execution Version

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of March 22, 2018 (this “Amendment”), to the Credit
and Guarantee Agreement dated as of December 8, 2016 (as amended, supplemented,
amended and restated or otherwise modified from time to time) (the “Existing
Credit Agreement”) among LIONS GATE ENTERTAINMENT CORP., a corporation organized
under the laws of the province of British Columbia, Canada (the “Existing
Borrower”), each Guarantor party thereto, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and the other parties thereto. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Existing Credit
Agreement.

WHEREAS, Section 2.15 of the Existing Credit Agreement provides that (i) the
Existing Borrower may, by written notice to the Administrative Agent, incur
Refinancing Term Loans, the proceeds of which are used to refinance in whole or
in part any Class of Term Loans and (ii) establish Replacement Revolving Credit
Commitments which replace in whole or in part any Class of Revolving Credit
Commitments, in each case by entering into Refinancing Amendments with Lenders
willing to provide such Refinancing Term Loans and Replacement Revolving Credit
Commitments;

WHEREAS, the Existing Borrower desires, pursuant to Section 2.15(a) of the
Existing Credit Agreement, to create a new class of term loans (the “Refinancing
Term A Loans” or the “New Term A Loans”; the commitments thereunder, the “New
Term A Commitments”) under the Existing Credit Agreement in an aggregate
principal amount of $750,000,000, having identical terms with and having the
same rights and obligations under the Fundamental Documents as the “Term A
Loans” (as defined in the Existing Credit Agreement, the “Existing Term A
Loans”, the Lenders holding such Existing Term A Loans, the “Existing Term A
Lenders”), as set forth in the Existing Credit Agreement and Fundamental
Documents, except as such terms are amended hereby as set forth in the Amended
and Restated Credit Agreement (as defined below);

WHEREAS, the Existing Borrower desires, pursuant to Section 2.15(a) of the
Existing Credit Agreement, to create a new class of term loans (the “Refinancing
Term B Loans” and together with the Refinancing Term A Loans, the “Refinancing
Term Loans”) under the Existing Credit Agreement having identical terms with and
having the same rights and obligations under the Fundamental Documents as, and
in the same aggregate principal amount as, the “Term B-1 Loans” (as defined in
the Existing Credit Agreement, the “Existing Term B Loans” and together with the
Existing Term A Loans, the “Existing Term Loans”; the Lenders holding such
Existing Term B Loans, the “Existing Term B Lenders”), as set forth in the
Existing Credit Agreement and Fundamental Documents, except as such terms are
amended hereby as set forth in the Amended and Restated Credit Agreement;

WHEREAS, the Existing Borrower desires, pursuant to Section 2.15(b) of the
Existing Credit Agreement, to create a new class of revolving commitments (the
“Replacement Revolving Commitments”) under the Existing Credit Agreement having
identical terms with and having the same rights and obligations under the
Fundamental Documents as, and in the same aggregate principal amount as, the
“Revolving Credit Commitments” (as defined in the Existing Credit



--------------------------------------------------------------------------------

Agreement, the “Existing Revolving Credit Commitments”, any outstanding
Revolving Loans made thereunder, the “Existing Revolving Loans”; the Lenders
holding such Existing Revolving Credit Commitments and/or Existing Revolving
Loans, the “Existing Revolving Lenders”; the Existing Term A Lenders, Existing
Term B Lenders and Existing Revolving Lenders, collectively, the “Existing
Lenders”), as set forth in the Existing Credit Agreement and Fundamental
Documents, except as such terms are amended hereby as set forth in the Amended
and Restated Credit Agreement;

WHEREAS, the Existing Borrower desires, pursuant to Section 2.13 of the Existing
Credit Agreement and after giving effect to the Refinancing Term Loans and
Replacement Revolving Commitments, to effect an increase of Revolving Credit
Commitments in an aggregate principal amount of $500,000,000 (the “Incremental
Revolving Commitments”) under the Existing Credit Agreement under the same
Class and having identical terms with and having the same rights and obligations
under the Fundamental Documents as the Replacement Revolving Commitments (the
Incremental Revolving Commitments, together with the Replacement Revolving
Commitments, the “New Revolving Credit Commitments”);

WHEREAS, the Existing Borrower desires, pursuant to Section 2.13 of the Existing
Credit Agreement and after giving effect to the Refinancing Term Loans and
Replacement Revolving Commitments, to effect an increase to the aggregate amount
of the Term B Facility in an aggregate principal amount of $425,000,000 (the
“Incremental Term B Loans”) under the Existing Credit Agreement under the same
Class and having identical terms with and having the same rights and obligations
under the Fundamental Documents as the Refinancing Term B Loans (the Incremental
Term B Loans, together with the Refinancing Term B Loans, the “New Term B
Loans”; the commitments thereunder, the “New Term B Commitments”; the New Term B
Loans together with the New Term A Loans, the “New Term Loans”; the New Term A
Commitments and the New Term B Commitments, collectively, the “New Term
Commitments”);

WHEREAS, on the Amendment No. 2 Effective Date (as defined herein), conditioned
upon and immediately after giving effect to the incurrence of the New Term Loans
and the New Revolving Credit Commitments pursuant to this Amendment, the
Existing Borrower desires, pursuant to Section 11.3 of the Existing Credit
Agreement, to automatically, pursuant to the terms of this Amendment, assign all
of its rights and all Obligations under all Fundamental Documents to its
wholly-owned Subsidiary, Lions Gate Capital Holdings LLC (the “New Borrower”),
and to become a Guarantor under the Fundamental Documents, and the New Borrower
desires to automatically, pursuant to the terms of this Amendment, assume all of
the rights and all Obligations of the Existing Borrower under the Fundamental
Documents (the “Borrower Assignment”);

WHEREAS, the Credit Parties and the Lenders party hereto wish to amend and
restate the Existing Credit Agreement in its entirety as set forth in Amended
and Restated Credit Agreement to give effect to the New Term Loans and the New
Revolving Commitments and the terms thereof (including, the resetting of the
Commitment Increases available after giving effect to the Incremental Revolving
Commitments and the Incremental Term B Loans, as set forth in Section 2.13 of
the Amended and Restated Credit Agreement) and the Borrower Assignment;

 

2



--------------------------------------------------------------------------------

WHEREAS, each Person (the “New Term A Lender”) that executes and delivers an
addendum to this Amendment substantially in the form of Exhibit A hereto (a
“Term A Lender Addendum”), will commit to make New Term A Loans in the amount
not to exceed the amount set forth opposite such Person’s name and below the
mention “Term A Loan Commitments” on Schedule 1.1 to the Amended and Restated
Credit Agreement (the “Commitment Schedule”) to the Existing Borrower, the
proceeds of which will be used by the Existing Borrower to repay in part the
outstanding principal amount of Existing Term A Loans, and shall be deemed to
have consented to this Amendment, the Borrower Assignment, and the Amended and
Restated Credit Agreement;

WHEREAS, each Person (the “New Term B Lender”) that executes and delivers an
addendum to this Amendment substantially in the form of Exhibit B hereto (a
“Term B Lender Addendum”) will commit to make New Term B Loans in the amount not
to exceed the amount set forth opposite such Person’s name and below the mention
“Term B Loan Commitments” on the Commitment Schedule on the Amendment No. 2
Effective Date to the Existing Borrower, the proceeds of which will be used by
the Existing Borrower to repay in full the outstanding principal amount of
Existing Term B Loans and to repay the outstanding amount of Existing Term A
Loans remaining after giving effect to the New Term A Loans, and for working
capital and other general corporate purposes, and shall be deemed to have
consented to this Amendment, the Borrower Assignment and the Amended and
Restated Credit Agreement;

WHEREAS, each Person (the “New Revolving Lender”) that executes and delivers an
addendum to this Amendment substantially in the form of Exhibit C hereto (a
“Revolving Lender Addendum”; the Term A Lender Addendum, Term B Lender Addendum
and Revolving Lender Addendum, collectively, the “Lender Addenda” and
individually, a “Lender Addendum”) will provide New Revolving Commitments in the
amount not to exceed the amount set forth opposite such Person’s name and below
the mention “Revolving Credit Commitments” on the Commitment Schedule on the
Amendment No. 2 Effective Date to the Existing Borrower (and, after giving
effect to the Borrower Assignment, the New Borrower), which will replace the
Existing Revolving Credit Commitments and which shall provide for the
Incremental Revolving Commitments, and shall be deemed to have consented to this
Amendment, the Borrower Assignment and the Amended and Restated Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. New Term Loans and New Revolving Commitments.

1.1 New Term A Loans.

(a) Subject to the terms and conditions set forth herein, each New Term A Lender
will make New Term A Loans in the amount not to exceed the amount set forth
opposite such New Term A Lender’s name on the Commitment Schedule on the
Amendment No. 2 Effective Date to the Existing Borrower in the manner
contemplated by the Amended and Restated Credit Agreement, the proceeds of which
will be used by the Existing Borrower to repay in part the outstanding principal
amount of Existing Term A Loans.

 

3



--------------------------------------------------------------------------------

1.2 New Term B Loans.

(b) Subject to the terms and conditions set forth herein, each New Term B Lender
will make New Term B Loans in the amount not to exceed the amount set forth
opposite such New Term B Lender’s name on the Commitment Schedule on the
Amendment No. 2 Effective Date to the Existing Borrower in the manner
contemplated by the Amended and Restated Credit Agreement, the proceeds of which
will be used by the Existing Borrower to repay in full the outstanding principal
amount of Existing Term B Loans and to repay the outstanding amount of Existing
Term A Loans remaining after giving effect to the Refinancing Term A Loans, and
for working capital and other general corporate purposes.

1.3. New Revolving Commitments.

(a) Subject to the terms and conditions set forth herein, each New Revolving
Lender will make New Revolving Commitments available, in the amount not to
exceed the amount set forth opposite such New Revolving Lender’s name on the
Commitment Schedule on the Amendment No. 2 Effective Date and commit to make
Revolving Loans to, and participate in Letters of Credit issued to, the Existing
Borrower (and after giving effect to the Borrower Assignment, the New Borrower)
in the manner contemplated by the Amended and Restated Credit Agreement, which
will replace the Existing Revolving Credit Commitments and which shall provide
for the Incremental Revolving Commitments, and the proceeds of which shall be
used on the Amendment No. 2 Effective Date to repay in full the outstanding
amount of Existing Revolving Loans (if any).

1.4 General.

(a) All the references in the Existing Credit Agreement to “Term B-1
Commitments” or “Term B-1 Loans” shall be deemed a reference to the New Term B
Commitments or New Term B Loans, as applicable, contemplated hereby; all the
references in the Existing Credit Agreement to “Term A Commitments” or “Term A
Loans” shall be deemed a reference to the New Term A Commitments or New Term A
Loans, as applicable, contemplated hereby; and all references in the Existing
Credit Agreement to “Revolving Credit Commitments” shall be deemed a reference
to the New Revolving Commitments contemplated hereby.

(b) Each Existing Lender delivering a Lender Addendum hereunder waives any right
to compensation for losses incurred by such Lender to which it may otherwise be
entitled pursuant to Section 3.6 of the Existing Credit Agreement in respect of
the transactions contemplated hereby.

(c) Each Lender delivering a Lender Addendum hereunder waives the requirements
set forth on Section 2.13(a)(L) in connection with the establishment of the
Incremental Revolving Commitments and the Incremental Term B Loans contemplated
hereby.

 

4



--------------------------------------------------------------------------------

Section 2. Borrower Assignment.

The Existing Borrower, the New Borrower, the Administrative Agent, each Lender
that executes and delivers a Lender Addendum, and each Issuing Bank agree that,
on the Amendment No. 2 Effective Date, immediately after giving effect to the
incurrence of the New Term Loans and the New Revolving Credit Commitments
pursuant to this Amendment (such time immediately thereafter, the “Borrower
Assignment Effectiveness Date”):

(a) The Existing Borrower automatically, without further action or notice,
assigns and transfers all of its rights and Obligations under the Fundamental
Documents as Borrower to the New Borrower.

(b) The New Borrower hereby agrees to, and automatically and unconditionally
assumes, without further action or notice, the Existing Borrower’s Obligations
as Borrower under the Fundamental Documents and to be bound by all provisions of
the Fundamental Documents applicable to the Borrower, and agrees that it may
exercise every right and power of Borrower, and hereby agrees to perform and
observe, each and every one of the covenants, rights, promises, agreements,
terms, conditions, obligations, appointments, duties and liabilities of Borrower
and Credit Party under the Fundamental Documents. On the Borrower Assignment
Effectiveness Date, all references to the “Borrower” and “Credit Party” in all
Fundamental Documents shall be deemed to refer to or to include, as applicable,
the New Borrower. As used herein and in the Amended and Restated Credit
Agreement, each reference to the “Borrower” shall be deemed to refer to
(x) prior to the Borrower Assignment Effectiveness Date, the Existing Borrower
and (y) on and after the Borrower Assignment Effectiveness Date, the New
Borrower.

(c) The Existing Borrower, on the Borrower Assignment Effectiveness Date, is
hereby automatically released from any obligations as Borrower under the
Fundamental Documents, it being understood, for the avoidance of doubt, that the
Liens on the assets of the Existing Borrower pursuant to the Collateral
Documents are reaffirmed and shall continue to secure the Existing Borrower’s
Obligations pursuant to the terms of the Collateral Documents, as amended and
reaffirmed hereby.

(d) The Existing Borrower hereby expressly confirms that, on the Borrower
Assignment Effectiveness Date, it automatically becomes a Guarantor and it
assumes, and hereby agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a Guarantor and Credit Party under the
Credit Agreement.

(e) At any time and from time to time, upon the Administrative Agent’s request
and at the sole expense of the New Borrower, the New Borrower will promptly and
duly execute and deliver any and all further instruments and documents and take
such further action as the Administrative Agent reasonably deems necessary to
effect the purposes of the Borrower Assignment.

Section 3. Amended and Restated Credit Agreement; Pledge and Security Agreement
and Other Collateral Documents.

To give effect to the New Term Loans, the New Revolving Credit Commitments, the
Borrower Assignment to be effected on the Borrower Assignment Effectiveness Date
and such other amendments and agreements agreed by the parties hereto:

 

5



--------------------------------------------------------------------------------

(a) The Existing Credit Agreement is hereby amended and restated in its entirety
on the Amendment No. 2 Effective Date in the form of Annex D hereto (the
“Amended and Restated Credit Agreement”);

(b) Schedule 1.1 and Schedule 2.3 and the Exhibits to the Existing Credit
Agreement are amended and restated in their entirety in the form appended to the
Amended and Restated Credit Agreement;

(c) Each of the Pledge and Security Agreement, the Copyright Security Agreement,
the Patent Security Agreement, the Trademark Security Agreement, the Hypothec,
each other Collateral Document, and each of the exhibits and supplements
thereto, is amended as follows:

(1) References to the “Credit Agreement” or references to the “Obligations” and
other defined terms as defined in the Credit Agreement shall refer to the Credit
Agreement, the Obligations and such defined terms as amended pursuant to the
Amended and Restated Credit Agreement, and as may be further amended or modified
from time to time;

(2) As provided in Section 2, as of the Borrower Assignment Effectiveness Date,
(i) each reference to the “Borrower” shall refer to Lions Gate Capital Holdings
LLC Holding; (ii) each reference to a “Guarantor” shall include Lions Gate
Entertainment Corp.; (iii) each reference to a “Grantor” shall continue to refer
to both Lions Gate Entertainment Corp. (in its capacity as Existing Borrower,
prior to the Borrower Assignment Effective Date, and in its capacity as a
Guarantor thereafter) and the New Borrower; (iv) each reference to “Obligations”
shall include the Obligations of the New Borrower as “Borrower” and the
Obligations of the Existing Borrower as “Guarantor”;

(3) References to the “any subsidiary of the Borrower”, “a subsidiary of the
Borrower” and “any Affiliate of the Borrower” shall be replaced with “any
subsidiary of LGEC”, “a subsidiary of LGEC”, and “any Affiliate of LGEC”, as
applicable;

(4) References to the “Borrower” in Section 3.2, Section 4.4, Section 4.5,
Section 4.6, Section 4.7 and Section 4.8 of the Pledge and Security Agreement
shall be replaced with “LGEC”.

To give effect to the Borrower Assignment on the Borrower Assignment
Effectiveness Date, the Lenders hereby authorize the Administrative Agent to
enter into those amendments, replacements, restatements, reaffirmation
agreements, modifications and supplements to the Collateral Documents, or to
enter into such other instruments and make all filings as may be necessary or
appropriate in the reasonable determination of the Administrative Agent to give
effect to such Borrower Assignment and the reaffirmation, confirmation and
continuation of Liens in the Collateral by the Credit Parties.

Section 4. Representations and Warranties.

Each Credit Party represents and warrants to the Lenders as of the Amendment
No. 2 Effective Date and as of the Borrower Assignment Effectiveness Date that:

 

6



--------------------------------------------------------------------------------

(a) Immediately before and after giving effect to this Amendment and the
Borrower Assignment, each of the representations and warranties made by any
Credit Party in or pursuant to the Fundamental Documents shall be true and
correct in all material respects (or in all respects, if qualified by a
materiality threshold) on and as of such date (except to the extent the same
expressly relate to an earlier date).

(b) At the time of and immediately after giving effect to this Amendment and the
Borrower Assignment, no Default or Event of Default shall have occurred and be
continuing.

Section 5. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Amendment No. 2 Effective Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified:

(1) counterparts of this Amendment executed by each of the Loan Parties; and

(2) a Note executed by the Borrower in favor of each Lender requesting a Note at
least two (2) Business Days prior to the Amendment No. 2 Effective Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified;

(1) written opinions of (i) Dentons Canada LLP, Canadian counsel to the Credit
Parties, (ii) Wachtell, Lipton, Rosen & Katz, special New York counsel to the
Credit Parties, (iii) Dentons UK and Middle East LLP, English counsel to the
Credit Parties, (iv) Morgan, Lewis & Bockius (UK) LLP, English counsel to the
Administrative Agent (iv) Arendt & Madernach SA, Luxembourg counsel to the
Administrative Agent, and (v) in-house counsel for the Credit Parties and
addressed to the Administrative Agent and the Lenders which opinions shall be in
form and substance reasonably satisfactory to the Administrative Agent;

(2) a certificate of an authorized Officer of each Credit Party, dated the
Amendment No. 2 Effective Date and certifying:

(A) either (I) that the by-laws, articles or limited liability company
agreement, as the case may be, of such party has not been amended since the
Amendment No. 1 Effective Date, or, if later, the date that such Credit Party
joined the Credit Agreement or (II) that attached thereto is a true and complete
copy of the by-laws, articles or limited liability company agreement, as the
case may be, of such party as in effect on the date of such certification;

 

7



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of the resolutions adopted
by the Board of Directors of such party authorizing the execution, delivery and
performance in accordance with their respective terms of the Fundamental
Documents executed by such Credit Party and any other documents required or
contemplated hereunder or thereunder, the security interests in the Collateral,
and in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been amended, rescinded or supplemented and are currently
in effect;

(C) either (I) that the certificate of incorporation or organization or other
similar organizational document of such party has not been amended since the
Amendment No. 1 Effective Date, or, if later, the date that such Credit Party
joined the Credit Agreement or (II) that attached thereto is a true and complete
copy of such certificate or other organizational document including all
amendments thereto; and

(D) as to the incumbency and specimen signature of each officer of such party
executing any Fundamental Document;

(3) a certificate signed by an Officer of the Borrower certifying, as of the
moment immediately prior to the Borrower Assignment Effectiveness Date, as to
the satisfaction of the conditions set forth in Section 2.15 of the Existing
Credit Agreement with respect to the New Term Commitments and the Replacement
Revolving Commitments and in paragraphs (f) and (g) of this Section 5 as of the
Amendment No. 2 Effective Date;

(4) fully executed copies of (i) the Hypothec (and all related agreements and
instruments) executed by each Credit Party domiciled in the Province of Québec
and each Credit Party where Collateral with respect to such Credit Party is
located therein, or perfection of a Lien in such Collateral is required under
the Applicable Laws of the Province of Québec or under any applicable PPSA and
(ii) the Master Security Confirmation Agreement, dated as of the date hereof,
among the Pledgors listed on Schedule I thereto, JPMorgan Chase Bank, N.A., as
pledgee and the Companies listed on Schedule II thereto.

(c) The aggregate principal amount of the Existing Term B Loans, Existing Term A
Loans and Existing Revolving Loans outstanding under the Existing Credit
Agreement shall have been repaid in full or shall be repaid substantially
concurrently on such date with the Credit Extension of the New Term Loans and
New Revolving Commitments to be made on the Amendment No. 2 Effective Date, and
all Existing Revolving Credit Commitments under the Existing Credit Agreement
shall have been terminated.

(d) The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Existing Lenders, all accrued and unpaid interest on the Existing
Term B Loans, Existing Term A Loans and Existing Revolving Loans, and all
accrued but unpaid Commitment Fee with respect to the Existing Revolving Credit
Commitments to, but not including, the Amendment No. 2 Effective Date.

 

8



--------------------------------------------------------------------------------

(e) All reasonable and documented out-of-pocket fees and expenses due to the
Administrative Agent (including pursuant to Section 9 hereof) shall have been
paid (or the Borrower shall have made arrangements reasonably satisfactory to
the Administrative Agent for such payment).

(f) At the time and immediately after giving effect to the incurrence of the New
Term Loans and the New Revolving Commitments, no Default or Event of Default
shall have occurred and be continuing.

(g) Each of the representations and warranties of the Credit Parties set forth
in the Amended and Restated Credit Agreement, Section 4 of this Amendment and in
the other Fundamental Documents shall be and remain true and correct in all
material respects (or in all respects, if qualified by a materiality threshold)
as of the Amendment No. 2 Effective Date, except to the extent the same
expressly relate to an earlier date.

(h) The Administrative Agent shall have received at least three Business Days
prior to the Amendment No. 2 Effective Date any information requested at least
ten Business Days prior to the Amendment No. 2 Effective Date by the
Administrative Agent that the Administrative Agent reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

(i) The Administrative Agent shall have received a Solvency Certificate signed
by the chief financial officer of the Existing Borrower.

(j) The Administrative Agent shall have received the Notice of Borrowing
required by Section 2.5 of the Credit Agreement; provided that the Notice of
Borrowing may be made conditional on the effectiveness of this Amendment.

Section 6. Formal Request Deemed Made; Other Requirements.

By its execution of this Amendment, the Existing Borrower hereby delivers and
the Administrative Agent hereby acknowledges receipt of this Amendment as the
satisfaction of the requirement to give any notice required to the
Administrative Agent pursuant to Section 2.13 or Section 2.15 of the Existing
Credit Agreement.

Section 7. Reaffirmation; Acknowledgments.

Each Credit Party party hereto (including, for the avoidance of doubt, (i) the
Existing Borrower as a Guarantor (on the Borrower Assignment Effectiveness Date)
and as a Credit Party and Grantor and (ii) the New Borrower as the Borrower (on
the Borrower Assignment Effectiveness Date) and as a Credit Party and Grantor)
hereby expressly acknowledges and agrees to the terms of this Amendment and
reaffirms and confirms, as of the date hereof, (i) the covenants and agreements
contained in each Fundamental Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Amendment and the transactions contemplated hereby and that on
and after the Amendment No. 2 Effective Date and Borrower Assignment
Effectiveness Date each Fundamental Document remains in full force and effect,
(ii) in its capacity as Guarantor, its

 

9



--------------------------------------------------------------------------------

guarantee of the Obligations (including, without limitation, the New Term
Commitments, New Term Loans and New Revolving Commitments) pursuant to the
Fundamental Documents and that on and after the Amendment No. 2 Effective Date
and Borrower Assignment Effectiveness Date its guarantee will extend to the
Obligations as amended by this Amendment, and (iii) its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the New Term Commitments, New Term Loans and New
Revolving Commitments and the Obligations of the New Borrower as Borrower on and
after the Borrower Assignment Effectiveness Date) pursuant to the Collateral
Documents and that on and after the Amendment No. 2 Effective Date and the
Borrower Assignment Effectiveness Date the Liens will continue to secure the
Obligations as amended by this Agreement.

In connection with the foregoing, each Credit Party party hereto (including, for
the avoidance of doubt, the Existing Borrower and the New Borrower), as a
Grantor, hereby reaffirms its pledge, assignment and granting to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, of a security interest in the Collateral pursuant to the terms of the
Pledge and Security Agreement and the other Collateral Documents, to secure the
prompt and complete payment and performance, when due, of the Obligations
(including, without limitation, the New Term Commitments, New Term Loans and New
Revolving Commitments).

The Credit Parties that are a party to the Debenture (as defined below) and the
Share Charge (as defined below) agree, acknowledge and confirm that the
Debenture dated 8 December 2016 between each party listed in Schedule 1 thereto
as Chargor and the Administrative Agent as Security Agent (the “Debenture”) and
the Share Charge dated 8 December 2016 between Lions Gate International Motion
Pictures S.A.R.L and the Administrative Agent (the “Share Charge”): (i) Rank as
a continuing security for the payment and discharge of the Obligations
(including, without limitation, the New Term Commitments, New Term Loans and New
Revolving Commitments), and (ii) shall continue in full force and effect in all
respects and the Debenture, the Share Charge and this Amendment shall be read
and construed together.

Section 8. Liens Unimpaired.

It is the intention of the parties hereto that, after giving effect to this
Amendment and the transactions contemplated hereby, neither the modification of
the Existing Credit Agreement effected pursuant to this Amendment or as
reflected in the Amended and Restated Credit Agreement nor the execution,
delivery, performance or effectiveness of this Amendment and the transactions
contemplated hereby:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Fundamental Document, and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations (including, without
limitation, with respect to the New Term Commitments, New Term Loans and New
Revolving Commitments and the Obligations of the New Borrower as Borrower on and
after the Borrower Assignment Effectiveness Date), whether heretofore or
hereafter incurred; or

 

10



--------------------------------------------------------------------------------

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

(c) Each Guarantor which is a party to a Luxembourg law–governed Collateral
Document (such Collateral Documents, the “Luxembourg Collateral Documents”)
confirms that the Pledge (as defined in the applicable Luxembourg Collateral
Documents) granted pursuant to the Luxembourg Collateral Documents to which it
is a party shall remain in full force and effect and secure the Obligations
(including, without limitation, the New Term Commitments, New Term Loans and New
Revolving Commitments) under the Credit Agreement.

Section 9. Entire Agreement.

This Amendment, the Amended and Restated Credit Agreement and the other
Fundamental Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein and except as reflected in the Amended and Restated Credit Agreement,
this Amendment and the Amended and Restated Credit Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Existing Credit
Agreement, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Fundamental Document to the “Credit Agreement,” whether direct
or indirect, shall hereafter be deemed to be a reference to the Amended and
Restated Credit Agreement and that this Amendment and the Amended and Restated
Credit Agreement is a “Fundamental Document”, a “Refinancing Amendment” and an
“Incremental Amendment”.

Section 10. Amendment, Modification and Waiver.

This Amendment may not be amended, modified or waived except pursuant to a
writing signed by each of the parties hereto.

Section 11. Expenses.

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent, pursuant to the terms of
Section 11.4 of the Amended and Restated Credit Agreement.

Section 12. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

11



--------------------------------------------------------------------------------

Section 13. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 11.8 AND SECTION 11.14 OF THE
CREDIT AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND
SHALL APPLY HERETO.

Section 14. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 15. Effect of Amendment.

Except as expressly set forth herein and except as reflected in the Amended and
Restated Credit Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Existing Credit
Agreement or any other Fundamental Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or any other Fundamental Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

LIONS GATE ENTERTAINMENT CORP. As Existing Borrower and a Guarantor By  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer LIONS GATE CAPITAL HOLDINGS
LLC As New Borrower and a Guarantor By  

/s/ James W. Barge

  Name: James W. Barge   Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

GUARANTORS: ATOM PRODUCTIONS, INC. BOSS KANE PRODUCTIONS, INC. CASUAL
PRODUCTIONS, INC. CHAINS PRODUCTIONS, INC. CONDEMNED PRODUCTIONS, INC. CRASH
TELEVISION PRODUCTIONS, INC. DANCING PRODUCTIONS, INC. DIABLE PRODUCTIONS, INC.
DONOR PRODUCTIONS, INC. GO FOR BROKE PRODUCTIONS, INC. GOOD EVEL PRODUCTIONS,
INC. GRAVES PRODUCTIONS, INC. HIGHCHAIR PRODUCTIONS, INC. HOUDINI PRODUCTIONS,
INC. JUST REWARDS PRODUCTIONS, INC. KILL PIT PRODUCTIONS INC. MACARTHUR PARK
PRODUCTIONS, INC. NURSE PRODUCTIONS INC. LGTV PRODUCTIONS, INC. OLD HICKORY
PRODUCTIONS, INC. PLLG LEGAL, INC. PREACH PRODUCTIONS, INC. PRESIDENTIAL
PRODUCTIONS, INC. PSGM, INC. PWG PRODUCTIONS, INC. R & B PRODUCTIONS, INC.
RABBIT PRODUCTIONS, INC. SAINT PRODUCTIONS, INC. SOUTH SHORE PRODUCTIONS, INC.
STEP-UP PRODUCTIONS, INC. TERM PRODUCTIONS, INC. U.R.O.K PRODUCTIONS, INC.
VERDICT PRODUCTIONS, INC. ARTISAN ENTERTAINMENT INC. ARTISAN HOME ENTERTAINMENT
INC.

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

AWAKEN PRODUCTIONS, INC.

CALLER PRODUCTIONS, INC.

CATX CERTAIN SLANT 12 PRODUCTIONS, INC.

CATX EXORCISM 12 PRODUCTIONS, INC.

CATX REAWAKENING 12 PRODUCTIONS, INC.

CATX TIME AFTER TIME 12 PRODUCTIONS, INC.

CATX TWO EYES 12 PRODUCTIONS, INC.

CATX WEE 12 PRODUCTIONS, INC.

DD1 PRODUCTIONS, LLC

DD2 ACQUISITION CORP.

DEBMAR STUDIOS, INC.

DJM SERVICES INC.

FILM HOLDINGS CO.

FRIENDS FINANCING, INC.

GC FILMS, INC.

HSKL PRODUCTIONS, INC.

INVISIBLE CASTING INC.

JESSABELLE PRODUCTIONS, INC.

LANDSCAPE ENTERTAINMENT CORP.

LGDS DEVELOPMENT, INC.

LGDS DIRECT, INC.

LGDS PRODUCTIONS, INC.

LIONS GATE DIGITAL PROJECTS, INC.

LIONS GATE DIGITAL STUDIOS, INC.

LIONS GATE ENTERTAINMENT INC.

LIONS GATE EXHIBITION, INC.

LIONS GATE FILMS HOLDINGS COMPANY #1, INC.

LIONS GATE FILMS INC.

LIONS GATE FILMS HOLDINGS COMPANY #2, INC.

LIONS GATE INDIA INC.

LIONS GATE INTERACTIVE, INC.

LIONSGATE LBE, INC.

LIONS GATE MANDATE FINANCING VEHICLE INC.

LIONS GATE MUSIC, INC.

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

LIONS GATE ONLINE SHOP INC.

LIONS GATE PENNSYLVANIA, INC.

LIONS GATE RECORDS, INC.

LOVE LESSONS PRODUCTIONS, INC.

MORT PRODUCTIONS US, INC.

NGC FILMS, INC.

NR PRODUCTIONS, INC.

PEEPLES PRODUCTIONS, INC.

PGH PRODUCTIONS, INC.

POWER MONGERING DESPOT, INC.

PRODUCTION MANAGEMENT INC.

PX1 PRODUCTIONS, INC.

RG PRODUCTIONS, INC.

SCREENING ROOM, INC.

SDI PRODUCTIONS, INC.

SF1 PRODUCTIONS, INC. (F/K/A CATX RICKY 12 PRODUCTIONS, INC.)

SILENT DEVELOPMENT CORP.

SPOKEN PRODUCTIONS, INC.

SU5 PRODUCTIONS, INC.

SUMMIT INTERNATIONAL DISTRIBUTION, INC.

TCT PRODUCTIONS, INC.

TWA PRODUCTIONS, INC.

VESTRON INC.

AMERICAN LION PRODUCTIONS, INC.

CRUSHED PRODUCTIONS, INC.

GUILT PRODUCTIONS, INC.

LIONS GATE TELEVISION INTERNATIONAL - LATIN AMERICA, IN

PROFILER PRODUCTIONS, INC.

ROYALS PRODUCTIONS, INC.

WHITE FAMOUS PRODUCTIONS, INC.

By:  

/s/ Adrian Kuzycz

  Name: Adrian Kuzycz   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

ANCHOR BAY ENTERTAINMENT, LLC

ARIES PICTURES LLC

NAMOR PRODUCTIONS, LLC

OVERTURE FILMS, LLC

STARZ ACQUISITION LLC

STARZ BALLET PRODUCTIONS, LLC

STARZ ENTERTAINMENT, LLC

STARZ ENTITY HOLDING COMPANY, LLC

STARZ EVIL PRODUCTIONS, LLC

STARZ FINANCE CORP.

STARZ INDEPENDENT, LLC

STARZ INVESTMENTS, LLC (FKA SEG INVESTMENTS, LLC)

STARZ, LLC

STARZ MEDIA GROUP, LLC

STARZ MEDIA, LLC

STARZ NU DOCUMENTARY PRODUCTIONS, LLC

STARZ PIRATES PRODUCTIONS, LLC

STARZ POWER PRODUCTIONS, LLC

STARZ REMORSE PRODUCTIONS, LLC

By:  

/s/ Adrian Kuzycz

  Name: Adrian Kuzycz   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

ARTISAN PICTURES LLC

CB DEVELOPMENT, LLC

CB DIRECT, LLC

CBNU PRODUCTIONS, LLC

DEBMAR/MERCURY (WW) PRODUCTIONS, LLC

DELISH PROJECTS, LLC

DELISH TELEVISION DEVELOPMENT LLC

JV1 DELISH, LLC

LIONS GATE TELEVISION DEVELOPMENT LLC

LIONS GATE TELEVISION INC.

ALTERNATE UNIVERSE, LLC

AMNESIA PRODUCTIONS, LLC

BLAIR WITCH FILMS, LLC

CBLG PRODUCTIONS, LLC

COOPER PRODUCTIONS LOUISIANA, LLC

COVERED MOON PRODUCTIONS, LLC

DAVYCO PRODUCTIONS, LLC

DEBMAR/MERCURY, LLC

DHW PRODUCTIONS, LLC

DIGITAL MURDER, INC.

DRAWBACK PRODUCTIONS, LLC

DRIVING ALL THE WAY PRODUCTIONS, LLC

ELAH PRODUCTIONS, LLC

FIND SERIES PRODUCTIONS, LLC

FULL MOON PRODUCTIONS, LLC

GET SOME PRODUCTIONS, LLC

GOE PRODUCTIONS, LLC

GRINDSTONE ENTERTAINMENT GROUP, LLC

HIGHER POST LLC

HIKER PRODUCTIONS, LLC

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

HONORED PRODUCTIONS, INC.

HOUSE ROW PRODUCTIONS, LLC

JARDINERO PRODUCTIONS, LLC

JOHNSON GOODE, LLC

KNOWING DOMESTIC RIGHTS, LLC

KNOWING PRODUCTIONS, LLC

LAYOVER PRODUCTIONS, INC.

LG-MAX LLC

LG HORROR CHANNEL HOLDINGS, LLC

LG JV SERVICING COMPANY, LLC

LGAC 1, LLC

LGAC 3, LLC

LGAC INTERNATIONAL LLC

LIONS GATE ANCILLARY LLC

LIONS GATE INTERNATIONAL SALES, LLC

LIONS GATE MUSIC PUBLISHING LLC

LIONS GATE PRODUCTIONS, LLC

LIONS GATE RELEASING LLC

LIONS GATE SPIRIT HOLDINGS, LLC

LIONS GATE TRUE NORTH CORP.

LIONS GATE TRUE NORTH MEDIA, LLC

LIONS GATE X PRODUCTIONS, LLC

LWH PRODUCTIONS, LLC

MANDATE FILMS, LLC

MANDATE PICTURES, LLC

MANIFEST ENTERTAINMENT, LLC

MK ANIMATED, LLC

MOAL, LLC

MQP, LLC

NICHE PRODUCTIONS, LLC

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

NYSM2 PRODUCTIONS, LLC

P2 PRODUCTIONS U.S., LLC

RED 2 US PRODUCTIONS, LLC

RRR PRODUCTIONS, LLC

SEE ME LOUISIANA, L.L.C.

SELP, LLC

STANTON PRODUCTIONS, LLC

STARZ BLACK SAMURAI PRODUCTIONS, LLC

STARZ DOCU-SERIES PRODUCTIONS, LLC

STARZ FASHION PRODUCTIONS, LLC

STARZ HEELS PRODUCTIONS, LLC

STARZ LIBERTY CITY PRODUCTIONS, LLC

STARZ POUR VIDA PRODUCTIONS, LLC

STARZ SECRET KEEPERS PRODUCTIONS, LLC

STARZ SWEETBITTER PRODUCTIONS, LLC

STARZ THE FIELD PRODUCTIONS, LLC

STARZ VALLEY PRODUCTIONS, LLC

SU4, LLC

SUMMIT DISTRIBUTION, LLC

SUMMIT ENTERTAINMENT DEVELOPMENT SERVICES

SUMMIT ENTERTAINMENT, LLC

SUMMIT GUARANTY SERVICES, LLC

SUMMIT PRODUCTIONS, LLC

SUMMIT SIGNATURE, LLC

TSBD LOUISIANA, L.L.C.

TSBD PRODUCTIONS, LLC

TWEED PRODUCTIONS, LLC (F/K/A WGP PRODUCTIONS, LLC)

TWILIGHT DOMESTIC RIGHTS, LLC

TWILIGHT PRODUCTIONS, LLC

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

UNITED FANDOM, LLC

UMPIRE PRODUCTIONS, LLC

UNZ PRODUCTIONS, INC.

VERONA PRODUCTIONS, LLC

WALLFLOWER, LLC

WIKAL PRODUCTIONS, LLC

WOMEN IN COMEDY DOCUMENTARY, LLC

By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

BLIND MAN PRODUCTIONS, LLC

CHERRIES PRODUCTIONS, LLC

DISASTER ARTIST, LLC

DJ LOVE PRODUCTIONS, LLC

EXTINCT SHADOW PRODUCTIONS, LLC

FOUR FELLAS PRODUCTIONS, LLC

GOOD UNIVERSE DEVELOPMENT, LLC

GOOD UNIVERSE FILMS, LLC

GOOD UNIVERSE INTERNATIONAL, LLC

GOOD UNIVERSE MEDIA, LLC

OB PRODUCTIONS, INC. (F/K/A OLDBOY PRODUCTIONS)

TOWNIES PRODUCTIONS, LLC

TOWNIES 2 PRODUCTIONS, LLC

XMAS FILMS, INC.

XMAS PRODUCTIONS, LLC

By:  

/s/ Daniel Freedman

  Name: Daniel Freedman   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

INIQUITY PRODUCTIONS LIMITED By:  

/s/ Zygmunt Jan Kamasa

  Name: Zygmunt Jan Kamasa   Title: Director LIONS GATE CHINA (UK) LIMITED By:  

/s/ Zygmunt Jan Kamasa

  Name: Zygmunt Jan Kamasa   Title: Director LIONS GATE INTERNATIONAL MEDIA
LIMITED By:  

/s/ Zygmunt Jan Kamasa

  Name: Zygmunt Jan Kamasa   Title: Director LIONS GATE INTERNATIONAL (UK)
LIMITED By:  

/s/ Zygmunt Jan Kamasa

  Name: Zygmunt Jan Kamasa   Title: Director LIONS GATE INTERNATIONAL (UK) FILM
DEVELOPMENT LIMITED By:  

/s/ Zygmunt Jan Kamasa

  Name: Zygmunt Jan Kamasa   Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

NYSM2 PRODUCTIONS LIMITED By:  

/s/ Zygmunt Jan Kamasa

  Name: Zygmunt Jan Kamasa   Title: Director ENTERTAINMENT CAPITAL HOLDINGS S.À
R.L. société à responsabilité limitée 13-15, avenue de la Liberté L-1931
Luxembourg RCS number B 180844 By:  

/s/ Torben M. Poulsen

  Name: Torben M. Poulsen   Title: Manager ENTERTAINMENT CAPITAL HOLDINGS II S.À
R.L. société à responsabilité limitée 13-15, avenue de la Liberté L-1931
Luxembourg RCS number B 195833 By:  

/s/ Torben M. Poulsen

  Name: Torben M. Poulsen   Title: Manager LIONS GATE INTERNATIONAL MOTION
PICTURES S.À R.L. société à responsabilité limitée 13-15, avenue de la Liberté
L-1931 Luxembourg RCS number B 185480 By:  

/s/ Ludovig Trogliero

  Name: Ludovig Trogliero   Title: Class B Manager

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

LIONS GATE INTERNATIONAL HOLDINGS S.À R.L., société à responsabilité limitée
13-15, avenue de la Liberté L-1931 Luxembourg RCS number B 193597 By:  

/s/ Christophe-Emmanuel Sacre

  Name: Christophe-Emmanuel Sacre   Title: Class B Manager LIONS GATE
INTERNATIONAL SLATE INVESTMENT S.A., société anonyme 13-15, avenue de la Liberté
L-1931 Luxembourg RCS number B 193789 By:  

/s/ Ludovig Trogliero

  Name: Ludovig Trogliero   Title: Class B Manager

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

AWAKEN PRODUCTIONS CORP.

BLUE MOUNTAIN STATE PRODUCTIONS CORP.

BOTTLED VINES PRODUCTIONS INC.

DD1 PRODUCTIONS CANADA INC.

DEAD ZONE PRODUCTION CORP.

HGMJ PRODUCTIONS CANADA INC.

HSKL PRODUCTIONS CANADA INC.

LG CAPITAL CORPORATION

LG LEOPARD GP CANADA INC.

LIONS GATE MEDIA CANADA LIMITED PARTNERSHIP, by its general partner

LIONS GATE MEDIA CANADA GP INC.

LIONS GATE MEDIA CANADA GP INC.

LIONS GATE MUSIC CORP.

LIONS GATE X PRODUCTIONS CORP.

LUCKY 7 PRODUCTIONS CORP.

MOTHER PRODUCTIONS CORP.

PSYCHO PRODUCTIONS SERVICES CORP.

PX1 PRODUCTIONS CORP.

STEP UP 5 PRODUCTIONS CANADA, INC.

TERRESTRIAL PRODUCTIONS CORP.

WILDE KINGDOM PRODUCTIONS CORP.

By:  

/s/ Adrian Kuzycz

  Name: Adrian Kuzycz   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

DESPERADOS, LLC By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer YKM PRODUCTIONS, INC. By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer STARZ FAMILY CRIMES
PRODUCTIONS, LLC By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer STARZ LEAVENWORTH
PRODUCTIONS, LLC By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer CHRISTIE LOVE PRODUCTIONS,
INC. By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

CONFIDENTIAL PRODUCTIONS, INC. By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer LGDG FILMS, INC. By:  

/s/ James W. Barge

  Name: James W. Barge   Title: Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Issuing Bank

By:  

/s/ Lynn M. Braun

 

Name:

  Lynn M. Braun   Title:  

Executive Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as Issuing Bank

By:  

/s/ Matthew Koenig

  Name: Matthew Koenig   Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Bank By:  

/s/ Anthony Beaudoin

  Name:  Anthony Beaudoin   Title:    Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

Royal Bank of Canada,

as Issuing Bank

By:  

/s/ Scott Johnson

  Name:  Scott Johnson   Title:    Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

SunTrust Bank,

as Issuing Bank

By:  

/s/ J. Matthew Roland

  Name: J. Matthew Roland   Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as Issuing Bank

By:  

/s/ Brian Milinovich

  Name: Brian Milinovich   Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

BNP Paribas,

as Issuing Bank

By:  

/s/ David L. Beuger

  Name: David L. Beuger   Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

Societe Generale,

as Issuing Bank

By:  

/s/ John Hogan

  Name: John Hogan   Title: Director

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

EXHIBIT A

TERM A LENDER ADDENDUM

TERM A LENDER ADDENDUM (this “Lender Addendum”) in connection with Amendment
No. 2 (“Amendment”) to that certain Credit and Guarantee Agreement, dated as of
December 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time) (the “Existing Credit Agreement”) among LIONS GATE
ENTERTAINMENT CORP., a corporation organized under the laws of the province of
British Columbia, Canada (the “Existing Borrower”), each Guarantor party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
other parties thereto. Unless otherwise defined herein, terms defined and used
herein shall have the meanings given to them in Amendment or in the Amended and
Restated Credit Agreement referred to therein.

By executing this Lender Addendum as a Lender, the undersigned institution
agrees (A) to the terms of the Amendment, the Borrower Assignment and the
Amended and Restated Credit Agreement, (B) on the terms and subject to the
conditions set forth in the Amendment and in the Amended and Restated Credit
Agreement, to make Term A Loans on the Amendment No. 2 Effective Date Effective
Date in the amount of its Term A Loan Commitment set forth opposite the
undersigned institution’s name on the Commitment Schedule and (C) that on the
Amendment No. 2 Effective Date, it is subject to, and bound by, the terms and
conditions of the Amended and Restated Credit Agreement and other Fundamental
Documents as a Lender thereunder.

IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer.

 

 

as a Lender (type name of the legal entity)

By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

TERM B LENDER ADDENDUM

TERM B LENDER ADDENDUM (this “Lender Addendum”) in connection with Amendment
No. 2 (“Amendment”) to that certain Credit and Guarantee Agreement, dated as of
December 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time) (the “Existing Credit Agreement”) among LIONS GATE
ENTERTAINMENT CORP., a corporation organized under the laws of the province of
British Columbia, Canada (the “Existing Borrower”), each Guarantor party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
other parties thereto. Unless otherwise defined herein, terms defined and used
herein shall have the meanings given to them in Amendment or in the Amended and
Restated Credit Agreement referred to therein.

By executing this Lender Addendum as a Lender, the undersigned institution
agrees (A) to the terms of the Amendment, the Borrower Assignment and the
Amended and Restated Credit Agreement, (B) on the terms and subject to the
conditions set forth in the Amendment and in the Amended and Restated Credit
Agreement, to make Term B Loans on the Amendment No. 2 Effective Date Effective
Date in the amount of its Term B Loan Commitment set forth opposite the
undersigned institution’s name on the Commitment Schedule and (C) that on the
Amendment No. 2 Effective Date, it is subject to, and bound by, the terms and
conditions of the Amended and Restated Credit Agreement and other Fundamental
Documents as a Lender thereunder.

IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer.

 

 

as a Lender (type name of the legal entity)

By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

REVOLVING LENDER ADDENDUM

REVOLVING LENDER ADDENDUM (this “Lender Addendum”) in connection with Amendment
No. 2 (“Amendment”) to that certain Credit and Guarantee Agreement, dated as of
December 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time) (the “Existing Credit Agreement”) among LIONS GATE
ENTERTAINMENT CORP., a corporation organized under the laws of the province of
British Columbia, Canada (the “Existing Borrower”), each Guarantor party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
other parties thereto. Unless otherwise defined herein, terms defined and used
herein shall have the meanings given to them in Amendment or in the Amended and
Restated Credit Agreement referred to therein.

By executing this Lender Addendum as a Lender, the undersigned institution
agrees (A) to the terms of the Amendment, the Borrower Assignment and the
Amended and Restated Credit Agreement, (B) on the terms and subject to the
conditions set forth in the Amendment and in the Amended and Restated Credit
Agreement, commits to make Revolving Loans to, and participate in Letters of
Credit issued to, the Existing Borrower (and after giving effect to the Borrower
Assignment, the New Borrower) in the manner contemplated by the Amended and
Restated Credit Agreement in the amount of its Revolving Credit Commitment set
forth opposite the undersigned institution’s name on the Commitment Schedule and
(C) that on the Amendment No. 2 Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended and Restated Credit Agreement and other
Fundamental Documents as a Lender thereunder.

IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer.

 

 

as a Lender (type name of the legal entity)

By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

Execution Version

 

 

 

CREDIT AND GUARANTEE AGREEMENT

Dated as of December 8, 2016

as Amended and Restated as of March 22, 2018

among

LIONS GATE CAPITAL HOLDINGS LLC

as New Borrower

LIONS GATE ENTERTAINMENT CORP.

as Existing Borrower

THE GUARANTORS REFERRED TO HEREIN

THE LENDERS REFERRED TO HEREIN

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

and

JPMORGAN CHASE BANK, N.A.

(solely with respect to the Term B Facility),

as Sole Lead Arranger and Sole Bookrunner

JPMORGAN CHASE BANK, N.A.

(solely with respect to the Term A Facility and the Revolving Facility),

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS*,

CREDIT SUISSE SECURITIES (USA) LLC,(solely with respect to the Term A Facility
and the Revolving Facility),

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

(solely with respect to the Term A Facility and the Revolving Facility),

RBC CAPITAL MARKETS*

(solely with respect to the Term A Facility and the Revolving Facility),

WELLS FARGO SECURITIES, LLC

(solely with respect to the Term B Facility),(solely with respect to the Term A
Facility and the Revolving Facility),

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

SUNTRUST ROBINSON HUMPHREY, INC.

(solely with respect to the Term A Facility and the Revolving Facility),

BNP PARIBAS

(solely with respect to the Term A Facility and the Revolving Facility),

SOCIETE GENERALE

(solely with respect to the Term A Facility and the Revolving Facility),

as Joint Lead ArrangerArrangers and Joint BookrunnerBookrunners

 

* RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates



--------------------------------------------------------------------------------

SUNTRUST BANK,

(solely with respect to the Term A Facility and the Revolving Facility) ,

as Co-Syndication Agent

and

WELLS FARGO SECURITIES, LLC,BNP PARIBAS,

(solely with respect to the Term A Facility and the Revolving Facility)

as Documentation Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

SOCIETE GENERALE

(solely with respect to the Term A Facility and the Revolving Facility),

BARCLAYS BANK PLC,

SUNTRUSTFIFTH THIRD BANK

(solely with respect to the Term BA Facility and the Revolving Facility),

as Co-Documentation Agents

and

BNP PARIBAS,

as Managing Agent

 

 

 

 

 

*RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1  

DEFINITIONS

     2   ARTICLE 2  

THE LOANS

     6365  

SECTION 2.1.

 

The Term Loans

     6365  

SECTION 2.2.

 

Revolving Credit Commitments

     6466  

SECTION 2.3.

 

Letters of Credit

     6466  

SECTION 2.4.

 

Applicable Interest Rates

     6870  

SECTION 2.5.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

     6971  

SECTION 2.6.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     7173  

SECTION 2.7.

 

Maturity of Loans

     7173  

SECTION 2.8.

 

Prepayments

     7274  

SECTION 2.9.

 

Place and Application of Payments

     7678  

SECTION 2.10.

 

Commitment Terminations

     7779  

SECTION 2.11.

 

Evidence of Indebtedness

     7880  

SECTION 2.12.

 

Fees

     7880  

SECTION 2.13.

 

Incremental Credit Extensions

     7981  

SECTION 2.14.

 

Extensions of Term Loans and Revolving Credit Commitments

     8284  

SECTION 2.15.

 

Refinancing Facilities

     8587  

SECTION 2.16.

 

Defaulting Lenders

     8890   ARTICLE 3  

CHANGES IN CIRCUMSTANCES, TAXES, INDEMNITY

     8991  

SECTION 3.1.

 

Inability to Determine Interest Rate

     8991  

SECTION 3.2.

 

Change in Legality

     9092  

SECTION 3.3.

 

Change in Circumstances

     93  

SECTION 3.4.

 

Withholding Taxes

     95  

SECTION 3.5.

 

Foreign Currency Conversion; Withholding

     97  

SECTION 3.6.

 

Indemnity

     97  

SECTION 3.7.

 

Replacement of Lenders

     98  

SECTION 3.8.

 

Interest Adjustments

     98   ARTICLE 4  

REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES

     98  

SECTION 4.1.

 

Existence and Power

     99  

SECTION 4.2.

 

Authority and No Violation

     99  

SECTION 4.3.

 

Governmental Approval

     99  

SECTION 4.4.

 

Binding Agreements

     100  

SECTION 4.5.

 

Financial Statements

     100  

SECTION 4.6.

 

No Material Adverse Change; No Default; Solvency

     98101  

SECTION 4.7.

 

Ownership of Subsidiaries, etc

     99101  

SECTION 4.8.

 

Title to Properties

     99102  

SECTION 4.9.

 

Litigation

     102  

SECTION 4.10.

 

Federal Reserve Regulations

     100102  

SECTION 4.11.

 

Investment Company Act

     100102  

SECTION 4.12.

 

Taxes

     100102  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.13.

 

Compliance with ERISA; Labor Disputes

     100103  

SECTION 4.14.

 

Non-U.S. Plan Compliance

     101103  

SECTION 4.15.

 

Agreements

     101104  

SECTION 4.16.

 

Creation, Validity and Perfection of Security Interest

     101104  

SECTION 4.17.

 

Disclosure

     102104  

SECTION 4.18.

 

Distribution Rights

     102104  

SECTION 4.19.

 

Environmental Liabilities

     102105  

SECTION 4.20.

 

Compliance with Laws

     105  

SECTION 4.21.

 

Real Property

     103105  

SECTION 4.22.

 

OFAC, FCPA, etc

     103105  

SECTION 4.23.

 

Use of Proceeds

     103106   ARTICLE 5  

CONDITIONS PRECEDENT

     104106  

SECTION 5.1.

 

Conditions to Initial Credit Extension

     104106  

SECTION 5.2.

 

Conditions to Each Subsequent Credit Extension

     107110   ARTICLE 6  

AFFIRMATIVE COVENANTS

     107110  

SECTION 6.1.

 

Financial Statements and Other Information

     107110  

SECTION 6.2.

 

Compliance Certificate and Other Information

     109111  

SECTION 6.3.

 

Taxes

     109112  

SECTION 6.4.

 

Corporate Existence

     109112  

SECTION 6.5.

 

Maintenance of Properties and Insurance

     110112  

SECTION 6.6.

 

Books and Records

     110113  

SECTION 6.7.

 

Inspection Rights

     110113  

SECTION 6.8.

 

Compliance with Laws

     111113  

SECTION 6.9.

 

Compliance with Agreements

     111113  

SECTION 6.10.

 

ERISA Event Notice

     111113  

SECTION 6.11.

 

Non-U.S. Plan Compliance and Reports

     111114  

SECTION 6.12.

 

Environmental Laws

     111114  

SECTION 6.13.

 

Additional Guarantors

     112114  

SECTION 6.14.

 

Further Assurances

     112115  

SECTION 6.15.

 

OFAC, FCPA

     114116  

SECTION 6.16.

 

Maintenance of Ratings

     114117  

SECTION 6.17.

 

Post-Closing Actions

     114117  

SECTION 6.18.

 

ERISA Matters

     114117   ARTICLE 7  

NEGATIVE COVENANTS

     114117  

SECTION 7.1.

 

Limitations on Indebtedness

     115117  

SECTION 7.2.

 

Limitations on Restricted Payments

     119122  

SECTION 7.3.

 

Limitation on Liens

     123126  

SECTION 7.4.

 

Limitation on Restrictions on Distribution from Restricted Subsidiaries

     124126  

SECTION 7.5.

 

Limitation on Affiliate Transactions

     125128  

SECTION 7.6.

 

Limitation on Mergers and Consolidations

     127130  

SECTION 7.7.

 

Limitation on Lines of Business

     129132  

SECTION 7.8.

 

Limitation on Sales of Assets

     129132  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.9.

 

Financial Covenant

     130133   ARTICLE 8  

EVENTS OF DEFAULT

     131134  

SECTION 8.1.

 

Events of Default

     131134  

SECTION 8.2.

 

Non-Bankruptcy Defaults

     133136  

SECTION 8.3.

 

Bankruptcy Defaults

     134136  

SECTION 8.4.

 

Collateral for Undrawn Letters of Credit

     134137  

SECTION 8.5.

 

Right to Realize on Collateral and Enforce Guarantees

     134137  

SECTION 8.6.

 

BorrowerLGEC ’s Right to Cure

     135138   ARTICLE 9  

GUARANTEE

     135138  

SECTION 9.1.

 

Guarantee

     135138  

SECTION 9.2.

 

No Impairment of Guarantee, etc

     136139  

SECTION 9.3.

 

Continuation and Reinstatement, etc

     137139  

SECTION 9.4.

 

Limitation on Guaranteed Amount, etc

     137140  

SECTION 9.5.

 

Voluntary Arrangements

     138140  

SECTION 9.6.

 

Release of Guarantees

     138141  

SECTION 9.7.

 

Indemnity and Subrogation

     139142  

SECTION 9.8.

 

Contribution and Subrogation

     139142  

SECTION 9.9.

 

Subordination

     139142  

SECTION 9.10.

 

Luxembourg Guarantors

     140142   ARTICLE 10  

THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

     141144  

SECTION 10.1.

 

Administration by the Administrative Agent

     141144  

SECTION 10.2.

 

Sharing of Setoffs

     143145  

SECTION 10.3.

 

Notice to the Lenders

     143146  

SECTION 10.4.

 

Liability of the Administrative Agent, Issuing Banks

     144146  

SECTION 10.5.

 

Reimbursement and Indemnification

     145147  

SECTION 10.6.

 

Rights of Administrative Agent

     145148  

SECTION 10.7.

 

Independent Investigation by Lenders

     145148  

SECTION 10.8.

 

Agreement of Required Lenders

     146148  

SECTION 10.9.

 

Notice of Transfer

     146148  

SECTION 10.10.

 

Successor Administrative Agent

     146148  

SECTION 10.11.

 

Administrative Agent May File Proofs of Claim

     146149  

SECTION 10.12.

 

Québec Security

     147149  

SECTION 10.13.

 

Other Agent Titles

     147150   ARTICLE 11  

MISCELLANEOUS

     147150  

SECTION 11.1.

 

Notices

     147150  

SECTION 11.2.

 

Termination, Survival of Agreement, Representations and Warranties, etc

     148150  

SECTION 11.3.

 

Successors and Assigns; Syndications; Loan Sales; Participations

     148151  

SECTION 11.4.

 

Expenses; Documentary Taxes

     152154  

SECTION 11.5.

 

Indemnification of the Administrative Agent, the Issuing Banks and the Lenders

     153155  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.6.

 

Set-Off

     153156  

SECTION 11.7.

 

CHOICE OF LAW

     154156  

SECTION 11.8.

 

WAIVER OF JURY TRIAL

     154156  

SECTION 11.9.

 

WAIVER WITH RESPECT TO DAMAGES

     154157  

SECTION 11.10.

 

No Waiver

     155157  

SECTION 11.11.

 

Extension of Payment Date

     155157  

SECTION 11.12.

 

Amendments, etc

     155157  

SECTION 11.13.

 

Severability

     157160  

SECTION 11.14.

 

SERVICE OF PROCESS; SUBMISSION TO JURISDICTION

     158160  

SECTION 11.15.

 

Headings

     158161  

SECTION 11.16.

 

Execution in Counterparts

     158161  

SECTION 11.17.

 

USA Patriot Act

     159161  

SECTION 11.18.

 

Entire Agreement

     159161  

SECTION 11.19.

 

Confidentiality

     159161  

SECTION 11.20.

 

Judgment Currency

     159162  

SECTION 11.21.

 

Lender Obligations Several

     160162  

SECTION 11.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     160163  

SECTION 11.23.

 

Amendment and Restatement

     163  

 

iv



--------------------------------------------------------------------------------

Schedules

 

1.1    Schedule of Commitments 1.2    Certain Excluded Assets 1.3    Initial
LUX/UK Guarantors 1.4    Existing Investment Commitments 2.3    Existing Letters
of Credit 4.7(b)    Unrestricted Subsidiaries 4.15    Agreements for
Indebtedness 4.21    Real Property 6.17    Post-Closing Actions

Exhibits

 

A    Notice of Borrowing B    Notice of Continuation/Conversion C-1    Term A
Note C-2    Term B Note C-3    Revolving Note D    Form of Compliance
Certificate E    Form of Solvency Certificate F    Form of Assignment and
Assumption G    Form of Joinder Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTEE AGREEMENT, dated as of December 8, 2016 (as2016, as amended
and restated as of March 22, 2018 (as it may be further amended, supplemented or
otherwise modified, amended and restated, renewed or replaced from time to time,
the “Credit Agreement”), among (i) LIONS GATE CAPITAL HOLDINGS LLC, a limited
liability company organized under the laws of Delaware (the “New Borrower”),
(ii) LIONS GATE ENTERTAINMENT CORP., a corporation organized under the laws of
the province of British Columbia, Canada (the “Existing Borrower” or “LGEC”);
(iiiii) the Guarantors referred to herein; (iiiiv) the Lenders referred to
herein; and (ivv) JPMorgan Chase Bank, N.A., as agent for the Lenders.

PRELIMINARY STATEMENTS

Pursuant to that certain Agreement and Plan of Merger, dated as of June 30, 2016
(as amended, supplemented or modified and in effect from time to time, and
including all schedules and exhibits thereto, the “Merger Agreement”), by and
among the Borrower, Orion Arm Acquisition Inc., a Delaware corporation and an
indirect wholly owned Subsidiary of the Borrower (“Merger Sub”), and Starz, a
Delaware corporation (the “Target”), Merger Sub will merge with and into the
Target, with the Target surviving such merger as a wholly-owned subsidiary of
the Borrower, on the terms and subject to the conditions set forth in the Merger
Agreement (the “Acquisition”).The Existing Borrower, the guarantors party
thereto, the Existing Lenders party thereto, and the Administrative Agent
previously entered into that certain Credit and Guarantee Agreement dated as of
December 8, 2016, as amended by that certain Amendment No. 1 dated December 11,
2017 (as amended, restated, supplemented, or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”).

The Borrower has requestedNew Borrower, the Existing Borrower, the Guarantors
referred to herein, the Lenders and Administrative Agent wish to amend and
restate the Existing Credit Agreement as provided in this Credit Agreement to
give effect to the transactions set forth in the Amendment No. 2 (as defined
below) which, among other things, provide that: (i) the Term A Lenders shall
extend the Term A Loans to the Borrower on the ClosingRestatement Date in an
aggregate principal amount of $1,000,000,000 pursuant to750,000,000, having the
terms set forth in this Credit Agreement, (ii) the Term B Lenders shall extend
the Term B Loans to the Borrower on the ClosingRestatement Date in an aggregate
principal amount of $2,000,000,000 pursuant to1,250,000,000, having the terms
set forth in this Credit Agreement and, (iii) the Revolving Lenders shall
provide the Revolving Facility on the Restatement Date in an aggregate principal
amount of $1,000,000,000 pursuant to this Credit Agreement1,500,000,000, having
the terms set forth in this Credit Agreement, (iv) all term loans and revolving
commitments outstanding under the Existing Credit Agreement shall be refinanced,
repaid or terminated, as applicable, on the Restatement Date pursuant to
Section 2.13 and Section 2.15 of the Existing Credit Agreement, and (v) the
Existing Borrower shall, automatically on the Borrower Assignment Effectiveness
Date (as defined below), assign all of its rights and all Obligations as
Borrower under the Existing Credit Agreement and all Fundamental Documents to
the New Borrower and become a Guarantor.

The Lenders have indicated their willingness to lend on the terms and give
effect to the transactions set forth in Amendment No. 2 and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:NOW THEREFORE, effective as of the
Restatement Date, the Existing Credit Agreement shall be amended and restated in
its entirety to read as follows:



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

(a) Definitions. The following terms when used herein shall have the following
meanings (unless the context otherwise requires, any of the following terms may
be used in the singular or the plural, depending on the reference):

“Acquisition” shall have the meaning given to such termmean the merger of Merger
Sub with and into the Target, with the Target surviving such merger as a
wholly-owned subsidiary of LGEC, on the terms and subject to the conditions set
forth in the preliminary statements to this CreditMerger Agreement.

“Additional Assets” shall mean:

(1) any property, plant, equipment or other assets (excluding working capital or
current assets for the avoidance of doubt) to be used by the BorrowerLGEC or a
Restricted Subsidiary in a Related Business; or

(2) an investment in any one or more businesses or capital expenditures (which
for purposes of this definition, shall include the acquisition of any item of
Product) and any Permitted Investment, in each case used or useful to a Related
Business.

“Additional Lender” shall mean any Additional Revolving Lender or any Additional
Term Lender, as applicable.

“Additional Revolving Lender” shall mean, at any time, any bank or other
financial institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.13; provided that the
relevant Persons under Section 11.3 (including those specified in the definition
of “Eligible Assignee”) shall have consented to such Additional Revolving
Lender’s providing such Commitment Increases, if such consent would be required
under Section 11.3 for an assignment of Revolving Credit Commitments to such
Additional Revolving Lender.

“Additional Term Lender” shall mean, at any time, any bank or other financial
institution that agrees to provide any portion of any Term Commitment Increase
or Incremental Term Loan pursuant to an Incremental Amendment in accordance with
Section 2.13; provided that the relevant Persons under Section 11.3 (including
those specified in the definition of “Eligible Assignee”) shall have consented
to such Additional Term Lender’s making such Incremental Term Loans, if such
consent would be required under Section 11.3 for an assignment of Loans to such
Additional Term Lender.

“Adjusted EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income, in each case as to such Person and its Restricted Subsidiaries on a
consolidated basis:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense; plus

(3) Consolidated Adjusted Charges; plus

 

2



--------------------------------------------------------------------------------

(4) restructuring charges, reserves or expenses and one-time charges (which, for
the avoidance of doubt, shall include, without limitation, retention, severance,
systems establishment costs, contract termination costs, integration costs and
future lease commitments); plus

(5) business optimization expenses; provided that any such business optimization
expenses added back pursuant to this clause (5), together with the Non-S-X
Adjustment Amount for such period, shall not exceed 15% of Adjusted EBITDA for
such period; plus

(6) non-operating expenses (minus non-operating income); plus

(7) charges, costs and expenses relating to any issuance or incurrence of
Capital Stock, any incurrence or repayment of Indebtedness or the consummation
of any Investment, acquisition or disposition, in each case permitted by this
Credit Agreement and whether or not successful, including fees, charges and
expenses relating to the Transactions; plus

(8) start-up costs relating to the Comic Con business; plus

(9) other start-up costs in an aggregate amount not to exceed $25,000,000 for
the relevant four-quarter reference period;

less, without duplication,

(10) non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period and any items for which cash was received in a prior period);

provided that effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such Person and such Subsidiaries and
including, without limitation, the effects of adjustments to (A) Capitalized
Lease Obligations or (B) any other deferrals of income) in amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof shall be excluded from the
calculation of Adjusted EBITDA.

“Adjustment Date” shall have the meaning given to such term in the Applicable
Pricing Grid.

“Amendment No. 1” shall mean Amendment No. 1 to the Existing Credit Agreement
dated as of the Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” shall mean December 11, 2017.

“Amendment No. 2” shall mean Amendment No. 2 to the Existing Credit Agreement
dated as of the Restatement Date.

“Amendment No. 1 Joinder” shall mean the Joinder Agreement dated as of the
Amendment No. 1 Effective Date among the Existing Borrower, the Administrative
Agent and each Existing Lender party thereto.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
agent for the Lenders hereunder or such successor Administrative Agent as may be
appointed pursuant to Section 10.10.

“Administrative Agent Fee Letter” shall mean the Fee Letter dated as of June 27,
2016 among the Administrative Agent and the Borrower, as amended, supplemented
or amended and restated from time to time.

“Affiliate” of any specified Person shall mean any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) when used with respect to any
Person means possession, directly or indirectly, of the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affiliate Transaction” shall have the meaning given to such term in
Section 7.5(a).

“Affiliated Persons” mean, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of the United States, England and Wales, the Grand Duchy of Luxembourg or
Canada, any state or province thereof or municipality therein or of any foreign
governmental body or of any regulatory agency applicable to the Person in
question, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party.

“Applicable Margin” shall mean:

(a) with respect to the Term B Loans, (i) 3.002.25% per annum, in the case of a
Eurodollar Loan, or (ii) 2.001.25% per annum, in the case of a Base Rate Loan;

(b) with respect to the Term A Loans and the Revolving Loans, (i) 2.501.75% per
annum, in the case of a Eurodollar Loan, and (ii) 1.500.75% per annum, in the
case of a Base Rate Loan; provided, that on and after the first Adjustment Date
occurring after the completion of the first full fiscal quarter of the
BorrowerLGEC after the ClosingRestatement Date, the Applicable Margin with
respect to the Term A Loans and the Revolving Loans will be determined pursuant
to the Applicable Pricing Grid.

 

4



--------------------------------------------------------------------------------

“Applicable Pricing Grid” shall mean, with respect to the Term A Loans and the
Revolving Loans, the table set forth below:

 

Net First Lien Leverage Ratio

   Term A Loans and
Revolving Loans
Applicable Margin
per annum for
Eurodollar Loans     Term A Loans and
Revolving Loans
Applicable
Margin per annum for
Base Rate Loans  

Category 1

Equal or Less than 3.75 to 1.00

     2.001.75 %      1.00%0.75 % 

Category 2

Equal or less than 4.50 to 1.00 but greater than 3.75 to 1.00

     2.252.00 %      1.251.00 % 

Category 3

Greater than 4.50 to 1.00

     2.502.25 %      1.501.25 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Net First Lien Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements and the related Compliance Certificate
are delivered to the Lenders pursuant to Section 6.1(a) and Section 6.1(b) and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements or Compliance Certificate referred to
above are not delivered within the time periods specified in Section 6.1(a) and
Section 6.1(b), then, until the date that is three Business Days after the date
on which such financial statements and Compliance Certificate are delivered, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing under Section 8.1(a), (f) or (g), the highest rate set forth
in each column of the Applicable Pricing Grid shall apply.

In the event that any financial statements under Section 6.1(a) and
Section 6.1(b) or the related Compliance Certificate is shown to be inaccurate
at any time and such inaccuracy, if corrected, would have led to a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the BorrowerLGEC shall
promptly (and in no event later than five (5) Business Days thereafter) deliver
to the Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate, and (iii) the Borrower shall pay to the
Administrative Agent promptly upon written demand (and in no event later than
five (5) Business Days after written demand) any additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof.

“Application” shall have the meaning given to such term in Section 2.3(b).

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Approved Jurisdiction” shall mean (1) the United States or Canada or any state
(but not any territory) or province thereof, (2) if elected by the BorrowerLGEC,
England or Luxembourg or (3) any other jurisdiction approved by the
Administrative Agent.

“Arranger” shall mean, collectively, the Sole Lead Arranger, Joint Lead
Arrangers, Sole Bookrunner and Joint Bookrunners identified on the cover page of
this Credit Agreement.

“Arranger Fee Letter” shall mean theeach Fee Letter dated as of June 27, 2016
among the Existing Borrower, and/or the Administrative Agent,New Borrower and
the Arrangers party thereto and the other financial institutions party thereto,
entered in connection with the Existing Credit Agreement or Amendment No. 2, as
amended, supplemented or amended and restated from time to time.

 

5



--------------------------------------------------------------------------------

“Asset Sale” shall mean any direct or indirect sale, lease , transfer, issuance
or other disposition, or a series of related sales, leases, transfers, issuances
or dispositions that are part of a common plan, including any Sale/Leaseback
Transaction, of (x) shares of Capital Stock of a Subsidiary (other than
directors’ qualifying shares) or (y) other than in the ordinary course of
business, other property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the BorrowerLGEC or any of the Restricted
Subsidiaries, including any disposition by means of a merger, amalgamation,
consolidation or similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

(1) a disposition of assets by a Restricted Subsidiary to the BorrowerLGEC or by
the BorrowerLGEC or a Restricted Subsidiary to a Restricted Subsidiary; provided
that in the case of a sale by a Restricted Subsidiary to another Restricted
Subsidiary, the BorrowerLGEC directly and/or indirectly owns an equal or greater
percentage of the Common Stock of the transferee than of the transferor;
provided, that in the case of a disposition of Collateral, the transferee, if a
Guarantor subject to the Collateral Documents, shall cause such amendments,
supplements or other instruments to be executed, filed, and recorded in such
jurisdictions as may be required by Applicable Law to preserve and protect the
Lien on the Collateral owned by or transferred to the transferee, together with
such financing statements or comparable documents as may be required to perfect
any security interests in such Collateral which may be perfected by the filing
of a financing statement or a similar document under the UCC, the applicable
PPSA, the CCQ, or other similar statute or regulation of the relevant provinces,
states or jurisdictions;

(2) the sale of Cash Equivalents or tax credits;

(3) a disposition of inventory, including without limitation, Product (not
constituting the sale of a Product that in the aggregate would be considered a
“library”), in the ordinary course of business;

(4) a disposition of obsolete or worn out equipment or equipment that is no
longer useful in the conduct of the business of the BorrowerLGEC and the
Restricted Subsidiaries and that is disposed of in each case in the ordinary
course of business (including the abandonment of any intellectual property or
surrender or transfer for no consideration) or otherwise as may be required
pursuant to the terms of any lease, sublease, license or sublicense;

(5) the disposition of all or substantially all of the assets of the
BorrowerLGEC in a manner permitted under Section 7.6 or any disposition that
constitutes a Change of Control;

(6) an issuance of Capital Stock by a Restricted Subsidiary to the BorrowerLGEC
or to a Wholly-Owned Subsidiary;

(7) any Permitted Investment and any Restricted Payment that is permitted to be
made, and is made, under Section 7.2;

(8) dispositions of assets or issuance or sale of Capital Stock of a Restricted
Subsidiary in a single transaction or series of related transactions with an
aggregate Fair Market Value of less than $20,000,000;

(9) the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
insolvency or similar proceedings and exclusive of factoring or similar
arrangements;

 

6



--------------------------------------------------------------------------------

(11) the issuance by a Restricted Subsidiary of Preferred Stock that is
permitted under Section 7.1;

(12) the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business which do not materially interfere with the business of the
BorrowerLGEC and the Restricted Subsidiaries;

(13) foreclosure on assets;

(14) any sale of Capital Stock in, Indebtedness or other securities of or
Investments in, an Unrestricted Subsidiary;

(15) any exchange of assets (including Capital Stock) (including a combination
of assets and Cash Equivalents) for assets (including Capital Stock) related to
a Related Business of comparable or greater market value or usefulness to the
business of the BorrowerLGEC and its Restricted Subsidiaries as a whole, as
determined in good faith by the BorrowerLGEC;

(16) sales of Product outside of the ordinary course of business (including the
sale of Product that in the aggregate would be considered a “library”) if sold
for not less than Fair Market Value and not in excess of $45,000,000 in the
aggregate from the Original Closing Date;

(17) sales of all or a portion of an interest in a Foreign Subsidiary that is
not a Credit Party, provided that the consideration received is not less than
Fair Market Value;

(18) (A) the sale or transfer of Product or intellectual property Product to any
ProdCo as part of any Permitted Slate Transaction or (B) any Permitted Slate
Financing, including the sale or transfer of any interests in copyrights,
distribution rights and/or financial proceeds as contemplated by the definition
thereof; and

(19) the creation of revenue participations of the type described in
Section 7.1(c)(xvi).

“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit F hereto or such other form as is acceptable to the Administrative
Agent, executed by the assignor, assignee and other parties as contemplated
thereby.

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq.

 

7



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the Bankruptcy Code, the Companies’ Creditors
Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada), the
Winding-Up and Restructuring Act (Canada) or other U.S. federal or state law,
Canadian federal or provincial law or the law of any other applicable
jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors or plans of arrangement.

“Base Rate” shall mean for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the Eurodollar Rate on such day (or, if such day is
not a Business Day, the next preceding Business Day) for a deposit in Dollars
with a maturity of one month plus 1.0%, provided that Base Rate with respect to
the Term B Facility shall be at all times not less than 1.75%; provided that for
purposes of this definition, the Eurodollar Rate for any day shall be based on
the Screen Rate (or if the Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal FundsNYFRB
Rate or such Eurodollar Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.1 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the Base
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Credit Agreement.

“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.

“Borrower” shall have the meaning given to such term in the introductory
paragraph of this Credit Agreement.mean, prior to the Borrower Assignment
Effectiveness Date, the Existing Borrower, and on and after the Borrower
Assignment Effectiveness Date, the New Borrower.

“Borrower Assignment Effectiveness Date” shall mean the Restatement Date but
immediately after giving effect to the Term A Loans, Term B Loans and the
Revolving Credit Commitments pursuant to Amendment No. 2.

“Borrowing” shall mean the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders under the applicable Facility on a single date and, in the
case of Eurodollar Loans, for a single Interest Period. Borrowings of Loans are
made and maintained ratably from each of the Lenders under the applicable
Facility according to their Percentages of such Facility. A Borrowing of Loans
is “advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loan to the other, all as requested by the Borrower
pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans are each
a “type” of Loan.

 

8



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in the State of New York, the
State of California, the Province of British Columbia or the Province of
Ontario.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures by the BorrowerLGEC and the Restricted Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of Product, fixed or
capital assets, additions to equipment (including replacements, capitalized
repairs and improvements during such period) or other assets that should be
capitalized under GAAP on a consolidated balance sheet of the BorrowerLGEC and
the Restricted Subsidiaries.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock and limited liability or partnership interests (whether general or
limited), but excluding any Indebtedness convertible into such equity.

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty; provided that obligations of BorrowerLGEC or the
Restricted Subsidiaries, or of a special purpose or other entity not
consolidated with BorrowerLGEC and the Restricted Subsidiaries, either existing
on the Original Closing Date or created thereafter that (a) initially were not
included on the consolidated balance sheet of BorrowerLGEC as capital lease
obligations and were subsequently characterized as capital lease obligations or,
in the case of such a special purpose or other entity becoming consolidated with
BorrowerLGEC and the Restricted Subsidiaries were required to be characterized
as capital lease obligations upon such consideration, in either case, due to a
change in accounting treatment or otherwise, or (b) did not exist on the
Original Closing Date and were required to be characterized as capital lease
obligations but would not have been required to be treated as capital lease
obligations on the Original Closing Date had they existed at that time, shall
for all purposes not be treated as Capitalized Lease Obligations or
Indebtedness.

“Cash Equivalents” shall mean:

(1) Dollars, Canadian Dollars, pound sterling, euros, the national currency of
any member state of the European Union or, in the case of any Foreign
Subsidiary, such other local currencies held by it from time to time in the
ordinary course of business;

(2) securities issued or directly and fully Guaranteed or insured by the United
States, Canada, Switzerland, the United Kingdom or any country that is a member
of the European Union, or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
having maturities of not more than two years from the date of acquisition;

(3) marketable general obligations issued by any State of the United States of
America or any political subdivision thereof or any Canadian province or any
public instrumentality thereof maturing within two years from the date of
acquisition and, at the time of acquisition, having a credit rating of “A” or
better from either S&P or Moody’s, or carrying an equivalent rating by a
nationally recognized Rating Agency, if both of the two named Rating Agencies
cease publishing ratings of investments;

 

9



--------------------------------------------------------------------------------

(4) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than two
years from the date of acquisition thereof issued by any commercial bank having
a short term deposit rating at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P, or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized Rating Agency, if both
of the two named Rating Agencies cease publishing ratings of investments;

(5) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (4) entered into with any bank meeting the qualifications
specified in clause (4) above;

(6) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized Rating Agency, if both
of the two named Rating Agencies cease publishing ratings of investments and in
any case maturing within one year after the date of acquisition thereof;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

(8) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(1) through (7) above; and

(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“CCQ” shall mean the Civil Code of Québec as in effect in the province of Québec
on the date of execution of this Credit AgreementOriginal Closing Date (as
amended from time to time).

“Change in Law” shall mean the occurrence, after the date of this Credit
AgreementRestatement Date, of any of the following: (i) the adoption or taking
effect of any law, rule, regulation or treaty, (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority, in each case not publicly announced
before the date of this Credit AgreementRestatement Date; provided that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Change of Control” shall mean:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than any Permitted Holder, becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
such person or group shall be deemed to have

 

10



--------------------------------------------------------------------------------

“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of the BorrowerLGEC (or its successor by merger,
amalgamation, consolidation, plan of arrangement or purchase of all or
substantially all of its assets) (for the purposes of this clause, such person
or group shall be deemed to beneficially own any Voting Stock of the
BorrowerLGEC held by a parent entity, if such person or group “beneficially
owns” (as defined above), directly or indirectly, more than 50% of the voting
power of the Voting Stock of such parent entity);

(ii) the first day on which Continuing Directors cease to constitute a majority
of the members of the Board of Directors of the BorrowerLGEC or any Permitted
Parent Holdco;

(iii) the sale, assignment, lease, transfer, conveyance or other disposition
(other than by way of merger, amalgamation, consolidation or plan of
arrangement), in one or a series of related transactions, of all or
substantially all of the assets of the BorrowerLGEC and the Restricted
Subsidiaries taken as a whole, to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than any Permitted Holder or a
Restricted Subsidiary; or

(iv) LGEC (or its successor by merger, amalgamation, consolidation, plan of
arrangement or purchase of all or substantially all of its assets) ceases to
own, directly or indirectly, 100% of the voting power of the Voting Stock of the
Borrower; or

(v) (iv) any change of control as defined in the Indenture for the Senior Notes
Indenture.

“Claiming Guarantor” shall have the meaning given to such term in Section 9.8.

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A Loan Commitments or outstanding Term A Loans,
(ii) Lenders having Term B Loan Commitments or outstanding Term B Loans and
(iii) Lenders having Revolving Exposure and (b) with respect to Loans, each of
the following classes of Loans: (i) Term A Loans, (ii) Term B Loans and
(iii) Revolving Loans.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 5.1 hereof have been satisfied or waived.

“Closing Date Refinancing” shall mean all existing third party debt for borrowed
money of (i) the Borrower and its Subsidiaries under (1) the Second Lien Credit
and Guarantee Agreement dated as of March 17, 2015 (as amended, supplemented,
modified, renewed or replaced prior to the date hereof) among the Borrower, the
guarantors referred to therein, certain lenders parties hereto and JPMorgan
Chase Bank, N.A., as administrative agent., (2) the Third Amended and Restated
Credit, Security, Guaranty and Pledge Agreement, dated as of September 27, 2012,
among LGEI, as borrower, the guarantors referred to therein, the lenders
referred to therein, and JPMorgan Chase Bank, N.A., as administrative agent and
issuing bank, as amended by Amendment No. 1 thereto, dated as of December 20,
2013, pursuant to which Lions Gate Entertainment Corp. became the borrower
thereunder, and as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time prior to the date hereof, and
(3) the Borrower’s Senior Secured Second Priority Notes due 2018 which were
issued pursuant to that certain Indenture, dated as of July 19, 2013 (as
amended, supplemented, modified, renewed or replaced prior to the date hereof),
by and among the Borrower, the other guarantors referred to therein and U.S.
Bank National Association, as trustee and (ii) the Target and its Subsidiaries
under (1) the Credit Agreement, dated as of April 20, 2015 among Starz, LLC, as
the borrower, the Bank of Nova Scotia, as administrative agent, and the other
parties named therein and (2) the Indenture dated as of September 13, 2012 among
Starz, LLC and

 

11



--------------------------------------------------------------------------------

Starz Finance Corp. as issuers, the guarantors named therein and U.S. Bank
National Association, as trustee, in each case, being repaid, redeemed,
defeased, discharged, refinanced or terminated in full and all guarantees and
Liens (if any) in respect thereof being terminated and released (or arrangements
reasonably satisfactory to the Administrative Agent being in place for the
termination and release of such guarantees and Liens).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all property and assets, whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to
secure the Obligations pursuant to the Collateral Documents, provided, that
notwithstanding anything to the contrary herein or in any Fundamental Document,
in no case shall the Collateral include any Excluded Assets.

“Collateral Account” shall have the meaning given to such term in
Section 8.4(b).

“Collateral Documents” shall mean the Pledge and Security Agreement, the
Copyright Security Agreement, the Copyright Security Agreement Supplements, the
Patent Security Agreement, the Patent Security Agreement Supplements, the
Trademark Security Agreement, the Trademark Security Agreement Supplements, the
Hypothec, and any other instruments and documents executed and delivered
pursuant to this Credit Agreement or any of the foregoing, as the same may be
amended, supplemented, reaffirmed (including, without limitation, pursuant to
the terms of Amendment No. 2) or otherwise modified from time to time and
pursuant to which Collateral is pledged, assigned or granted to or on behalf of
the Administrative Agent for the ratable benefit of the Lenders.

“Comic Con” shall mean that certain subscription video on demand service (as
such service may continue to organically evolve) or other related service
operated by the BorrowerLGEC, its Subsidiaries or its designees under the name
“Comic Con HQ” or other derivation of the word “Comic Con”.

“Commitment Fee” shall have the meaning given to such term in Section 2.12(a).

“Commitment Fee Rate” shall mean 0.3750.250% per annum; provided, that on and
after the first Adjustment Date occurring after the completion of the first full
fiscal quarter of the BorrowerLGEC after the ClosingRestatement Date, the
Commitment Fee Rate will be determined pursuant to the following grid:

 

Net First Lien Leverage Ratio

   Commitment
Fee Rate per
annum  

Category 1

Equal or Less than 3.75 to 1.00

     0.250 %    

 

 

 

Category 2

Greater than 3.75 to 1.00

     0.375 %    

 

 

 

If any financial statements are not delivered within the time periods specified
in Section 6.1(a) and Section 6.1(b), then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in the grid shall apply. In addition, at all times
while an Event of Default shall have occurred and be continuing under
Section 8.1(a), (f) or (g), the highest rate set forth in the grid shall apply

“Commitment Increase” shall have the meaning given to such term in
Section 2.13(a).

 

12



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute

“Common Stock” shall mean with respect to any Person, any and all shares,
interests or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the ClosingRestatement Date, and includes, without limitation,
all series and classes of such common stock.

“Company Material Adverse Effect” shall mean (with all capitalized terms used in
this definition of “Company Material Adverse Effect” (other than “Arrangers”),
having the meanings ascribed thereto in the Merger Agreement): any event,
occurrence, fact, condition, change, development or effect that, individually or
in the aggregate, (A) is materially adverse to the business, assets, properties,
liabilities, results of operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole; provided, however, that none of
the following shall be deemed in and of themselves, either alone or in
combination, to constitute, nor shall any of the following be taken into account
(in either case, after giving effect to any event, occurrence, fact, condition,
change, development or effect resulting therefrom) in determining whether there
has been or will be, a Company Material Adverse Effect: (a) general economic
conditions attributable to the U.S. economy or financial or credit markets, or
changes therein (including changes in prevailing interest rates, credit
availability and liquidity, currency exchange rates, price levels or trading
volumes in the United States or foreign securities markets), (b) general
political conditions or changes therein (including any changes arising out of
acts of terrorism or war, weather conditions or other force majeure events),
(c) financial or security market fluctuations or conditions, (d) changes in, or
events affecting, the industries in which the Company and its Subsidiaries
operate, (e) any effect arising out of a change in GAAP or applicable Law,
(f) (1) the announcement, pendency or consummation of the transactions
contemplated by the Agreement, (2) any actions required by the Agreement or, if
the Company has requested in writing the consent of Parent (with the consent of
the Arrangers, not to be unreasonably withheld or delayed, and which the
Arrangers will in any case provide (or notify Parent that they will not provide)
within two business days of the written request therefor from the Company) to
take a specified action that is expressly prohibited by the Agreement and Parent
unreasonably withholds its consent thereto, the failure to take such action, or
(3) any action taken at the prior written request of Parent (with the consent of
the Arrangers, not to be unreasonably withheld or delayed, and which the
Arrangers will in any case provide (or notify Parent that they will not provide)
within two business days of the written request therefor from the Company)
(provided that, for purposes of Sections 3.5(a) and 3.5(b) of the Agreement,
events, occurrences, facts, conditions, changes, developments or effects
described in subclauses (1) and (2) of this clause (f) shall not be excluded in
determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur), (g) any changes in the price or trading volume
of the Company Common Stock (provided that the events, occurrences, facts,
conditions, changes, developments or effects giving rise to or contributing to
such change may be taken into account in determining whether a Company Material
Adverse Effect has occurred or would reasonably be expected to occur) or (h) any
failure by the Company to meet published or unpublished revenue or earning
projections (provided that the events, occurrences, facts, conditions, changes,
developments or effects giving rise to or contributing to such failure may be
taken into account in determining whether a Company Material Adverse Effect has
occurred or would reasonably be expected to occur); provided, that in the cases
of clauses (a) through (e), any such event, occurrence, fact, condition, change,
development or effect which disproportionately affects the Company and its
Subsidiaries relative to other participants in the industries in which the
Company or its Subsidiaries operate shall not be excluded from the determination
of whether there has been a Company Material Adverse Effect, or (B) prevents or
materially impairs or delays the ability of the Company to perform its
obligations under the Agreement or to consummate the transactions contemplated
thereby or would reasonably be expected to do so. Any event, occurrence, fact,
condition, change, development or effect that does not constitute a Company
Material Adverse Effect under the Agreement due to the scheduling thereof in the
Company Disclosure Schedule shall not constitute a Company Material Adverse
Effect for purposes of this definition.

 

13



--------------------------------------------------------------------------------

“Complete” or “Completed” or “Completion” shall mean with respect to any item of
Product, that (1) either (a) sufficient elements have been delivered by the
BorrowerLGEC or applicable Restricted Subsidiary to, and accepted, deemed or
determined to be accepted and/or exploited by, a Person (other than the
BorrowerLGEC or applicable Restricted Subsidiary or Affiliates thereof) to
permit such Person to exhibit the item of Product in the theatrical or other
medium for which the item of Product is intended for initial exploitation or
(b) an independent laboratory has in its possession a complete final 35 mm or 70
mm (or other size which has become standard in the industry) composite positive
print, video master or other equivalent master copy of the item of Product as
finally cut, main and end titled, edited, scored and assembled with sound track
printed thereon in perfect synchronization with the photographic action and fit
and ready for exhibition and distribution in the theatrical or other medium for
which the item of Product is intended for initial exploitation, and (2) if such
item of Product was acquired by the BorrowerLGEC or a Restricted Subsidiary from
an unaffiliated third party, the entire acquisition price or minimum advance
shall have been paid to the extent then due and there is no condition or event
(including, without limitation, the payment of money not yet due) the occurrence
of which might result in the BorrowerLGEC or such Restricted Subsidiary losing
any of its rights in such item of Product.

“Completion Guarantee” shall mean, with respect to any item of Product, a
completion guarantee, in customary form consistent with the BorrowerLGEC’s past
practice or otherwise reasonable and customary for transactions of such nature,
which (1) names the production financier to the extent such item of Product is
financed in accordance with Sections 7.1(a), Section 7.1(b) or
Section 7.1(c)(xii) as a beneficiary thereof to the extent of the BorrowerLGEC’s
or applicable Restricted Subsidiary’s financial interest in such item of Product
and (2) guarantees that such item of Product will be Completed in a timely
manner, or else payment may be made to such production financier of an amount of
up to the aggregate amount expended on the production of such item of Product
by, or for the account of, the BorrowerLGEC or applicable Restricted Subsidiary
plus interest on, and other bank charges with respect to, such amount.

“Compliance Certificate” shall mean the Compliance Certificate to be delivered
pursuant to Section 6.2, substantially in the form of Exhibit D.

“Consolidated Adjusted Charges” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(a) depreciation; plus

(b) amortization other than direct operating expenses, as calculated on the
Original Closing Date; plus

(c) other non-cash expenses (including, without limitation, stock based
compensation expenses including for stock appreciation rights or write-off of
deferred financing charges, and non-cash reductions of Consolidated Net Income
attributable to consideration paid to any Person in Capital Stock) of such
Person and its Restricted Subsidiaries reducing Consolidated Net Income of such
Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP,

(but for each of clauses (a)-(c) excluding any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period (other than accruals for stock appreciation rights));

 

14



--------------------------------------------------------------------------------

plus

(d) print and advertising expenses (irrespective of whether such Person has
actually made a cash payment in respect thereof during such period) for which
such Person has an off-setting right of payment and/or guarantee (including, for
the avoidance of doubt, any partial guarantee which such Person believes in good
faith to be sufficient in size to cover any reasonably anticipated loses from
these expenses) from a third-party producer (less the amortization of
participation charges that would have been expensed had the print and
advertising expense not been expensed in the GAAP financial statements, such
amortization to be calculated in accordance with accounting based on the film
forecasting method); plus

(e) any non-cash accelerated amortization of programming costs and other
intangibles.

For the avoidance of doubt, the amortization of the allocation of the purchase
price of a business to increase or decrease the carrying value of the assets and
liabilities in accordance with GAAP is considered a non-cash expense.

“Consolidated Applicable Interest Charge” shall mean, with respect to any Person
for any period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and excluding amortization of original issue discount and
deferred financing fees and expensing of any bridge or other financing fees);
plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, other than capitalized
interest included in the cost of any item of Product; minus

(3) interest income for such period (other than interest income attributable to
the discounting of accounts receivable); minus

(4) interest expense accrued as a result of Financial Accounting Standards Board
Staff Position No. APB 14-1, to the extent such interest expense was included in
clause (1) of this definition.

“Consolidated Current Assets” shall mean, at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the BorrowerLGEC and the Restricted Subsidiaries
at such date.

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
BorrowerLGEC and the Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the BorrowerLGEC and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.

 

15



--------------------------------------------------------------------------------

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (1), (2), (3) (other than to the extent undrawn), (5), (6),
(7) (to the extent related to any Indebtedness that would otherwise constitute
Consolidated Debt) and (8) (to the extent related to any Indebtedness that would
otherwise constitute Consolidated Debt) of the definition of “Indebtedness” of
the BorrowerLGEC and the Subsidiaries determined on a consolidated basis on such
date; provided, that the amount of any Indebtedness with respect to which the
applicable obligors have entered into currency hedging arrangements shall be
calculated giving effect to such currency hedging arrangements and provided
further, that neither (i) unfunded commitments for Indebtedness nor (ii) Other
Permitted Priority Indebtedness shall be included in the calculation of
Consolidated Debt.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including the interest component of Capitalized Lease
Obligations and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and including amortization of deferred financing fees, debt
issuance costs and expensing of any bridge or other financing fees); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, other than capitalized
interest included in the cost of any item of Product; minus

(3) interest income for such period (other than interest income attributable to
the discounting of accounts receivables).

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the BorrowerLGEC and its consolidated Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided, however, that there will
not be included in such Consolidated Net Income:

(1) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, except
that, subject to the limitations contained in clauses (3) through (6) below,
equity of the BorrowerLGEC or any Restricted Subsidiary in the net income of any
such Person for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash actually distributed by such Person during such
period to the BorrowerLGEC or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (2) below);

(2) any net income (but not loss) of any Restricted Subsidiary (other than (i) a
Guarantor, (ii) Pilgrim JV and (iii) any other Restricted Subsidiary to the
extent any such restriction relates to a Joint Venture, charter or other
agreement or instrument entered into by the BorrowerLGEC or a Restricted
Subsidiary with a minority shareholder to the extent the BorrowerLGEC has a call
option on such minority shareholder’s Capital Stock) if such Subsidiary is
subject to prior government approval or other restrictions due to the operation
of its charter or any agreement, instrument, judgment, decree, order statute,
rule or government regulation (which have not been waived), directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the BorrowerLGEC, except that,
subject to the limitations contained in clauses (3) through (6) below, the
BorrowerLGEC’s

 

16



--------------------------------------------------------------------------------

equity in the net income of any such Restricted Subsidiary for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
that could have been distributed by such Restricted Subsidiary during such
period to the BorrowerLGEC or another Restricted Subsidiary as a dividend
(subject, in the case of a dividend to another Restricted Subsidiary, to the
limitation contained in this clause);

(3) any gain or loss (less all fees and expenses relating thereto) realized upon
sales or other dispositions of any assets of the BorrowerLGEC or such Restricted
Subsidiary, other than in the ordinary course of business, as determined in good
faith by the BorrowerLGEC;

(4) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments;

(5) any extraordinary, nonrecurring or unusual gain or loss; and

(6) the cumulative effect of a change in accounting principles.

“Consolidated Taxes” shall mean provision for taxes based on income, profits or
capital, including, without limitation, state, franchise and similar taxes taken
into account in calculating Consolidated Net Income.

“Consolidated Working Capital” shall mean, at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of the BorrowerLGEC or Permitted Parent Holdco, as the
case may be, who: (1) was a member of such Board of Directors on the
ClosingRestatement Date (or, in the case of a Permitted Parent Holdco, the date
such Permitted Parent Holdco acquired 100% of the Voting Stock of the
BorrowerLGEC if the members of the Board of Directors of such Permitted Parent
Holdco were approved for the purpose of this definition, on or prior to such
date, by a majority of the Continuing Directors of the BorrowerLGEC); or (2) was
nominated for election or elected to such Board of Directors with the approval
of a majority of the Continuing Directors who were members of the relevant Board
of Directors at the time of such nomination or election.

“Contributing Guarantor” shall have the meaning given to such term in
Section 9.8 hereof.

“Controlled Foreign Corporation” means any Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code.

“Copyright Security Agreement” shall have the meaning given to such term in the
Pledge and Security Agreement.

“Copyright Security Agreement Supplement” shall have the meaning given to such
term in the Pledge and Security Agreement.

“Credit Agreement” shall have the meaning given to such term in the introductory
paragraph of this Credit Agreement.

“Credit Extension” shall mean the advancing of any Loan or the issuance or
extension of, or increase in the amount of, any Letter of Credit.

 

17



--------------------------------------------------------------------------------

“Credit Parties” shall mean the Borrower and the Guarantors and “Credit Party”
shall mean any one of them.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Excess” shall have the meaning given to such term in Section 2.8(d)
hereof.

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it
hereunder, unless determined by the Administrative Agent to be the subject of a
good faith dispute, (b) notified the Administrative Agent, the Issuing Bank, any
Lender (subject to such Lender having given notice thereof to the Administrative
Agent) or the Borrower (subject to the Borrower having given notice thereof to
the Administrative Agent) in writing that it does not intend to comply with any
of its funding obligations under this Credit Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Credit Agreement or under other agreements in which it
commits to extend credit, unless with respect to such other agreements, the
Required Lenders determine there to be a good faith dispute, (c) failed, within
three (3) Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Credit Agreement relating to its
obligations to fund prospective Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless
determined by the Administrative Agent to be the subject of a good faith
dispute, (e) (1) on or after the ClosingRestatement Date, becomes or is
insolvent or has a parent company that becomes or is insolvent, or (2) on or
after the ClosingRestatement Date, becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not become a Defaulting Lender pursuant to this clause (e) solely
as a result of the acquisition or maintenance of an ownership interest in such
Lender or Person controlling such Lender, or the exercise of control over such
Lender or Person controlling such Lender, in each case by a Governmental
Authority or instrumentality thereof, or (f) on or after the ClosingRestatement
Date, has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the BorrowerLGEC or a Restricted Subsidiary in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate, setting forth such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-cash Consideration.

“Disqualified Lender” shall mean (a) banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower to the
Administrative Agent and made available to the Lenders prior to the
ClosingRestatement Date and otherwise specified in writing by the Borrower to
the Administrative Agent and made available to the Lenders from time to time (it
being understood that any update shall not apply retroactively to disqualify any
Person that has previously acquired an assignment or participation interest in
the Loans), (b) any competitors of the BorrowerLGEC, the Target or their

 

18



--------------------------------------------------------------------------------

respective Subsidiaries that were separately identified in writing by the
Borrower to the Administrative Agent made available to the Lenders (it being
understood that any update shall not apply retroactively to disqualify any
Person that has previously acquired an assignment or participation interest in
the Loans), and (c) in the case of each of the entities covered by clauses
(a) and (b), any of their Affiliates (other than bona fide debt funds) that are
either (i) identified in writing by the Borrower to the Administrative Agent and
made available to the Lenders from time to time or (ii) clearly identifiable
solely on the basis of the similarity of such Affiliate’s name to an entity so
identified pursuant to clause (a) or (b). In no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any
prospective assignee, participant or other transferee is a Disqualified Lender
or have any liability with respect to any assignment or participation made to a
Disqualified Lender. The Administrative Agent shall have the right, and the
Borrower hereby expressly authorizes the Administrative Agent, to provide the DQ
List to each Lender requesting the same.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable) or upon the happening of any
event:

(1) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(2) is convertible into or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the BorrowerLGEC or a Restricted Subsidiary (it being understood that
upon such conversion or exchange it shall be an Incurrence of such Indebtedness
or Disqualified Stock)); or

(3) is redeemable at the option of the holder of the Capital Stock in whole or
in part, in each case on or prior to the date that is 91 days after the earlier
of (a) the Final Maturity Date or (b) the date on which there are no Loans and
no Revolving Credit Commitments outstanding, provided, however, that only the
portion of Capital Stock which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date will be deemed to be Disqualified Stock; provided,
further, that any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the BorrowerLGEC or its
Subsidiaries to repurchase such Capital Stock upon the occurrence of a change of
control or asset sale (each defined in a substantially identical manner to the
corresponding definitions in this Credit Agreement) shall not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is ratable or exchangeable) provide
that the BorrowerLGEC or its Subsidiaries, as applicable, may not repurchase or
redeem any such Capital Stock (and all such securities into which it is
convertible or for which it is ratable or exchangeable) pursuant to such
provision prior to the termination of the Facilities.

“Distribution Agreements” shall mean (i) any and all agreements entered into by
a Credit Party pursuant to which such Credit Party has sold, leased, licensed or
assigned distribution rights or other exploitation rights to any item of Product
to a Person that is not an Affiliate of such Credit Party and (ii) any and all
agreements hereafter entered into by a Credit Party pursuant to which such
Credit Party sells, leases, licenses or assigns distribution rights or other
exploitation rights to any item of Product to a Person that is not an Affiliate
of such Credit Party.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“ECF Payment” shall have the meaning given to such term in Section 2.8(c)(iii).

 

19



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved in writing by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the Issuing Banks, and (iii) unless an Event of Default described in
Section 8.1(a), (f) or (g) has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that, in the
case of assignments of Term B Loans, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice from the Administrative Agent of such request for its
consent; provided further that, notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include (x) any Disqualified Lenders, (y) any natural person
or any holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or (z) except as provided in
Section 11.3, the BorrowerLGEC or any Subsidiary of the Borrower LGEC and (B) in
the case of assignments of Revolving Credit Commitments or Revolving Exposure,
no Person shall be an Eligible Assignee pursuant to clause (a), (b) or (c) above
unless such Person is, or is an Affiliate or an Approved Fund of, an existing
Lender under the Revolving Facility.

“Environmental Laws” shall mean any and all federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to, or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the
Superfund Amendments and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §
11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, the Waste Management Act, R.S.B.C. 1996, c. 481, the Transportation of
Dangerous Goods Act, R.S.B.C. 1996, c. 458 and other such laws relating to the
storage, transportation, treatment and disposal of Hazardous Materials into the
air, surface water, ground water, land surface, subsurface strata or any
building or structure and, together, in each case, with any amendment thereto,
and the regulations adopted pursuant thereto.

“Equity Cure Period” shall have the meaning given to such term in Section 8.6.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq. and
the regulations promulgated thereunder.

 

20



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is under common control with any Credit Party under Section 4001 of ERISA
or which is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.

“ERISA Event” shall mean:

(a) the failure of any Plan to be maintained and operated in all respects in
accordance with all Applicable Laws, including ERISA;

(b) the present value of all benefits under a Title IV Plan exceed the actuarial
value of the assets of such Title IV Plan allocable to such benefits (based on
those assumptions used to fund such Title IV Plan) as of the last valuation date
applicable thereto;

(c) any event described in Section 4043(c) of ERISA and the regulations
promulgated thereunder with respect to a Title IV Plan (other than an event for
which the thirty (30) day notice period is waived);

(d) the imposition of any liability, or the existence of any circumstances
pursuant to which any liability could be imposed, upon any Credit Party or any
of their respective ERISA Affiliates under Chapter 43 of the Code with respect
to any Title IV Plan or Multiemployer Plan, or with respect to any Plan that
provides post retirement welfare coverage (other than as required pursuant to
Section 4980B of the Code);

(e) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f) the complete or partial withdrawal of any Credit Party or any ERISA
Affiliate from any Multiemployer Plan;

(g) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;

(h) the termination of a Title IV Plan or Multiemployer Plan by the PBGC
pursuant to Section 4042 of ERISA;

(i) the failure by any Credit Party or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan;

(j) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
insolvency of a Multiemployer Plan under Section 4245 of ERISA or a
determination that a Multiemployer Plan is in “endangered”, “critical” or
“critical and declining” status under the meaning of Section 432 of the Code or
Section 304 or 305 of ERISA;

(k) the termination of a Plan described in Section 4064 of ERISA;

(l) the failure to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, with
respect to any Title IV Plan;

 

21



--------------------------------------------------------------------------------

(m) a determination that any Title IV Plan is or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);

(n) the incurrence by any Credit Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA (other than non-delinquent premiums payable to
the PBGC under Sections 4006 and 4007 of ERISA);

(o) the imposition of liability on any Credit Party or any ERISA Affiliate due
to the cessation of operations at a facility under the circumstances described
in Section 4062(e) of ERISA,

(p) the occurrence of a non-exempt “prohibited transaction” with respect to
which any Credit Party or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or a “party in interest”
(within the meaning of Section 406 of ERISA) or with respect to which any Credit
Party or any such Subsidiary could otherwise be liable.

“ERISA Lien” shall mean any Liens under ERISA or Section 412 of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the rates (expressed as
a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D) maintained
by a member bank of the Federal Reserve System.

“Eurodollar Base Rate” shall mean with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Credit Agreement; provided, further, that
if the Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to Dollars, then the Eurodollar
Base Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Credit Agreement) and, provided, further, provided, that
the Eurodollar Base Rate with respect to the Term B Facility shall be at all
times not less than 0.75%.

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

22



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:

 

  Eurodollar Base Rate    
        1.00 - Eurocurrency Reserve Requirements          

“Event of Default” shall have the meaning given to such term in Section 8.1.

“Event of Loss” shall mean, with respect to any property or other assets, any of
the following: (a) any loss, destruction or damage of such property or other
assets or (b) any condemnation, seizure, or taking, by exercise of the power of
eminent domain or otherwise, of such property or other assets, or confiscation
of such property or other assets, provided that to the extent that any property
or assets subject to any such event would not have, if sold or disposed of
immediately prior to such event, constituted an “Asset Sale” hereunder, such
event will not constitute an “Event of Loss” for all purposes hereunder.

“Excess Cash Flow” shall mean, for any fiscal year of the BorrowerLGEC, the
excess, if any, of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such fiscal year;

(ii) the amount of all non-cash charges (including depreciation and
amortization, including but not limited to amortization of film and television
programs and programming rights, deferred financing costs or other non-cash
interest, non-cash stock based compensation, or deferred tax provision) deducted
in arriving at such Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such fiscal year (provided
that, for purposes of this clause (a)(iii) and clause (b)(iv) below,
Consolidated Working Capital shall exclude the current portion of programming
costs and tax credits receivable on film production);

(iv) the aggregate net amount of non-cash loss on Asset Sales by the
BorrowerLGEC and its Restricted Subsidiaries during such fiscal year, to the
extent deducted in arriving at such Consolidated Net Income; and

(v) amounts received by the BorrowerLGEC and its Restricted Subsidiaries during
such fiscal year and included in deferred revenue which are not expected to be
recognized within a year and thus are excluded from Consolidated Working
Capital;

over

(b) the sum, without duplication, of:

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income;

(ii) the aggregate amount actually paid by the BorrowerLGEC and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred to finance such Capital
Expenditures and any such Capital Expenditures financed with the proceeds of any
Reinvested Deferred Amount);

 

23



--------------------------------------------------------------------------------

(iii) the aggregate amount of voluntary or mandatory payments or repurchases
made or otherwise paid by the BorrowerLGEC and its Restricted Subsidiaries
during such period in respect of all principal on all Indebtedness, which
payments are not prohibited under this Credit Agreement at the time made
(whether such payment is made at maturity, as a result of mandatory or voluntary
prepayment, acceleration or otherwise, but excluding (i) the principal amount of
Indebtedness incurred to finance such payments or repurchases, (ii) the
voluntary prepayments deducted pursuant to Section 2.8(c)(iii)(B) and
(iii) payments of revolving loans or swingline loans to the extent not
accompanied with a permanent reduction of commitments thereunder);

(iv) increases in Consolidated Working Capital for such fiscal year;

(v) the aggregate amount of spending by the BorrowerLGEC and its Restricted
Subsidiaries on investment in film and television programs or programing rights
net of (A) borrowings and repayments on production loans and (B) tax credits
received, in each case by the BorrowerLGEC and its Restricted Subsidiaries in
such fiscal year;

(vi) any amounts utilized by the BorrowerLGEC and its Restricted Subsidiaries
subsequent to the applicable fiscal year and prior to the calculation of Excess
Cash Flow to make payments on production loans relating to Product released
before the end of such fiscal year;

(vii) the aggregate net amount of non-cash gain on Asset Sales by the
BorrowerLGEC and its Restricted Subsidiaries during such fiscal year, to the
extent included in arriving at such Consolidated Net Income;

(viii) Revenue amounts included in Consolidated Net Income for such fiscal year
which are not expected to be paid within a year and thus are excluded from
Consolidated Working Capital;

(ix) Payments made by the BorrowerLGEC and its Restricted Subsidiaries during
such fiscal year to pay tax liabilities incurred by current or former officers,
directors and employees of the BorrowerLGEC and its Subsidiaries upon the
vesting of equity interests of any kind held thereby, including restricted stock
units; and

(x) any amounts included in the Consolidated Net Income attributable to the net
income of any Subsidiary which is not a Wholly-Owned Subsidiary pursuant to
clause (2) of the definition of Consolidated Net Income to the extent (and only
for so long as) the distribution or dividend of such amounts to the Borrower or
a Guarantor is subject to prior government approval or other restrictions due to
the operation of such Subsidiary’s charter or any agreement, instrument,
judgment, decree, order statute, rule or government regulation, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the BorrowerLGEC.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” shall mean:

(1) the Fractional Aircraft Interest;

 

24



--------------------------------------------------------------------------------

(2) interests in the Headquarters JV;

(3) any Capital Stock or other equity interests owned by the Borrower or any
Guarantor to the extent that, and for so long as, a pledge of such Capital Stock
or other equity interests would violate Applicable Law or an enforceable
contractual obligation binding on or relating to such Capital Stock or other
equity interests;

(4) rights of any of the Borrower or any Guarantor under any license, contract
or agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that pursuant to the terms of such license,
contract, agreement, purchase money arrangement or similar arrangement the
granting of a security interest in such rights would result in a termination or
right of termination of, or is otherwise prohibited under, such agreement by the
other party thereto, but only to the extent such prohibition on assignment is
enforceable; provided, however, that upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such Person
shall be deemed to have granted a security interest in, all such rights and
interests as if such provision had never been in effect;

(5) any other assets to the extent that, and for so long as, taking a security
interest in such assets would violate any Applicable Law or regulation or an
enforceable contractual obligation binding on the assets that existed at the
time of the acquisition thereof and was not created or made binding on the
assets in contemplation of or in connection with the acquisition of such assets;

(6) any leasehold interest in real property ;

(7) any fee interest in real property with a Fair Market Value of $15,000,000 or
less individually;

(8) motor vehicles and other assets subject to certificates of title;

(9) assets to the extent a security interest in such assets would result in a
material adverse tax consequence (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the BorrowerLGEC;

(10) those assets as to which the Administrative Agent and the BorrowerLGEC
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby, including those assets set forth
on Schedule 1.2 hereto;

(11) any of the Capital Stock of Subsidiaries not owned directly by a Credit
Party;

(12) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of the UCC;

(13) “intent-to-use” trademark applications;

(14) letter of credit rights (except to the extent a security interest therein
can be perfected by the filing of UCC financing statements);

 

25



--------------------------------------------------------------------------------

(15) any commercial tort claim with a value not in excess of $15,000,000
individually;

(16) voting equity interests (and any other interests constituting “stock
entitled to vote” within the meaning of U.S. Treasury Regulations
Section 1.956-2(c)(2)) in excess of 65% of all such voting equity interests (and
“stock entitled to vote”) in (i) any Controlled Foreign Corporation, (ii) any
FSHCO and (iii) any subsidiary that is a disregarded entity for U.S. federal
income tax purposes and owns any equity interests (or any other interests
constituting “stock entitled to vote” within the meaning of U.S. Treasury
Regulations Section 1.956-2(c)(2)) in a Controlled Foreign Corporation or FSHCO;
and

(17) any demand deposit account established by a Credit Party at a commercial
bank for the sole purpose of paying the production costs of a particular item of
Product (or, in connection with any Permitted Slate Financing, the audio visual
works (including motion pictures) to which such Permitted Slate Financing
relates) in the ordinary course of business (each, a “Production Account”).

“Excluded Contributions” shall mean Net Cash Proceeds received by the
BorrowerLGEC from:

(1) contributions to its common equity capital; or

(2) the sale (other than to a Subsidiary of the BorrowerLGEC or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the BorrowerLGEC or any Subsidiary) of Capital
Stock (other than Disqualified Stock) of the BorrowerLGEC;

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by the principal financial officer of the BorrowerLGEC on
the date such capital contributions are made or the date such equity interests
are sold, as the case may be.

“Excluded Subsidiary” shall mean any of the following:

(a) each Immaterial Subsidiary;

(b) each Subsidiary that is not a Wholly-Owned Subsidiary ;

(c) each Subsidiary that is prohibited from guaranteeing or granting Liens to
secure the Obligations by any Applicable Law or that would require consent,
approval, license or authorization of a Governmental Authority to guarantee or
grant Liens to secure the Obligations (unless such consent, approval, license or
authorization has been received);

(d) each Subsidiary that is prohibited by any applicable contractual requirement
(not created in contemplation of the acquisition by the BorrowerLGEC of such
Subsidiary) from Guaranteeing or granting Liens to secure the Obligations on the
Original Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 7.4 (and for so long as such restriction or any replacement
or renewal thereof is in effect);

(e) any Subsidiary which engages in no activities other than in connection with
the financing of accounts receivable;

 

26



--------------------------------------------------------------------------------

(f) (f) any Foreign Subsidiary ofin which any Subsidiary organized in the United
States, any state thereof, or the District of Columbia owns (within the meaning
of Section 958(a) of the Code) any equity interest or Capital Stock;

(g) (g) any U.S. Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Controlled Foreign Corporation;

(h) (f) any Foreign Subsidiary other than a Subsidiary which is organized in
Canada or any province thereof other than Lions Gate International Motion
Pictures S.A.R.L.;

(i) (g) any other Subsidiary with respect to which the Administrative Agent and
the BorrowerLGEC reasonably agree that the cost or other consequences
(including, without limitation, tax consequences (including as a result of the
operation of Section 956 of the Code or any similar Applicable Law in any
applicable jurisdiction)) of providing a guarantee of or granting Liens to
secure the Obligations are likely to be excessive in relation to the value to be
afforded thereby;

(j) (h) any other Subsidiary if in the reasonable good faith determination of
the BorrowerLGEC in consultation with the Administrative Agent, a guarantee by
such Subsidiary would result in materially adverse tax consequences to the
BorrowerLGEC or any of its Subsidiaries;

(k) (i) each Unrestricted Subsidiary;

(l) (j) any Subsidiary that is a “captive” insurance company;

(m) (k) not-for-profit Subsidiaries;

(n) (l) Subsidiaries which are Special Purpose Producers to the extent that
(i) such Special Purpose Producer (A) has incurred (or is reasonably expected in
connection with the financing plan for such Special Purpose Producer to incur)
production loans or any Other Permitted Priority Indebtedness or (B)(I) was
formed for the purpose of holding or collecting tax credits in connection with
the applicable production and (II) has guaranteed or granted liens on any of its
assets to secure, or is reasonably expected to guarantee or grant liens on its
assets to secure, the applicable production loan or any Other Permitted Priority
Indebtedness and (ii) all distribution and other exploitation rights in the
relevant Product or the audio-visual product or live or location-based
entertainment produced by such Special Purpose Producer are licensed to a Credit
Party; and

(o) (m) any ProdCo.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
obligation to pay or perform under any Hedging Obligation if, and to the extent
that, and only for so long as, all or a portion of the guarantee of such Credit
Party of, or the grant by such Credit Party of a security interest to secure, as
applicable, such Hedging Obligations (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of (a) such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder or (b) in the case of a
Hedging Obligation subject to a clearing requirement pursuant to Section 2(h) of
the Commodity Exchange Act (or any successor provision thereto), because

 

27



--------------------------------------------------------------------------------

such Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of
the Commodity Exchange Act (or any successor provision thereto), in each case
the time the guarantee given by such Credit Party or the grant of such security
interest, as applicable, becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” shall mean taxes imposed on or with respect to a Person or
required to be withheld or deducted from a payment to a Person pursuant to this
Credit Agreement or any other Fundamental Document: (1) where such Person is
subject to such taxes by reason of its carrying on business (other than any
taxes arising solely from such Lender having entered into this Credit Agreement)
in the jurisdiction imposing such tax (the “Relevant Taxing Jurisdiction”),
having a permanent establishment in the Relevant Taxing Jurisdiction, being
organized under the laws of the Relevant Taxing Jurisdiction or a subdivision
thereof, or being an actual or deemed resident in the Relevant Taxing
Jurisdiction; (2) by reason of such Person not dealing at arm’s length with the
Borrower or any Guarantor for any purpose, including pursuant to the Income Tax
Act (Canada) or any applicable income tax treaty; (3) by reason of the failure
of such Person to complete, execute and deliver to the Borrower or the
applicable Guarantor any form or document to the extent applicable to such
Person that may be required by law or by reason of administration of such law or
which is reasonably requested in writing to be delivered to the Borrower or such
Guarantor in order to enable the Borrower or such Guarantor to make any payments
hereunder or under any other Fundamental Document without deduction or
withholding for taxes, or with deduction or withholding of a lesser amount,
which form or document shall be delivered prior to the date on which the
relevant payment is made; or (4) in respect of any taxes imposed under FATCA.

“Existing Borrower” shall have the meaning given to such term in the
introductory paragraph of this Credit Agreement.

“Existing Convertible Notes” shall mean (a1) the 4.00% Convertible Senior
Subordinated Notes Due 2017 dated as of January 11, 2012 and related Guarantees
issued under the Indenture dated as of January 11, 2012 among the BorrowerLGEC,
LGEI and The Bank of New York Mellon Trust Company, N.A.;, and (b2) the 1.25%
Convertible Senior Subordinated Notes Due 2018 dated as of April 15, 2013 and
related Guarantees issued under the Indenture dated as of April 15, 2013 among
the BorrowerLGEC, LGEI and U.S. Bank National Association.

“Existing Credit Agreement” shall have the meaning given to such term in the
preliminary statements of this Credit Agreement.

“Existing Lenders” shall mean the several banks and other financial institutions
and other lenders from time to time party to the Existing Credit Agreement.

“Existing Revolving Loans” shall have the meaning given to such term in
Amendment No. 2.

“Existing Term Loans” shall have the meaning given to such term in Amendment No.
2.

“Extended Revolving Credit Commitment” shall have the meaning given to such term
in Section 2.14(a)(ii).

“Extended Revolving Loans” shall have the meaning given to such term in
Section 2.14(a)(ii).

 

28



--------------------------------------------------------------------------------

“Extended Term Loans” shall have the meaning given to such term in
Section 2.14(a)(ii).

“Extension” shall have the meaning given to such term in Section 2.14(a).

“Extension Offer” shall have the meaning given to such term in Section 2.14(a).

“Facility” shall mean any of the Revolving Facility and any Term Facility.

“Fair Market Value” shall mean, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the BorrowerLGEC in
good faith.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Credit AgreementRestatement Date (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements between the United States and any other
jurisdiction entered into in connection with the foregoing (including any
treaty, law, regulation or other official guidance adopted pursuant to any such
intergovernmental agreement).

“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letters” shall mean the Arranger Fee Letter and, the Administrative Agent
Fee Letter and the Arranger Fee Letters.

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the final maturity date for
the Revolving Facility.

“Final Maturity Date” shall mean, as at any date, the latest to occur of (a) the
Term A Termination Date, (b) the Term B Termination Date, (c) the latest
maturity date in respect of any outstanding Extended Term Loans and (d) the
latest maturity date in respect of any Incremental Term Loans.

“Final Revolving Credit Termination Date” shall mean, as at any date, the latest
to occur of (a) the Revolving Credit Termination Date, (b) the latest
termination date in respect of any outstanding Extended Revolving Credit
Commitments and (c) the latest termination date in respect of any Incremental
Revolving Credit Facility.

“FinanceCo” means LG FinanceCo Corp., a British Columbia corporation and a
direct Wholly-Owned Subsidiary of the BorrowerLGEC.

“Fixed Dollar Incremental Amount” shall have the meaning given to such term in
Section 2.14(b).

“Flood Insurance Laws” shall mean, collectively, (i) National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute there-to and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

29



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States of America or any state thereof or the
District of Columbia and any Subsidiary of such Restricted Subsidiary.

“Fractional Aircraft Interest” shall mean a fractional interest in an executive
jet aircraft and/or a single purpose trust formed solely to hold such interest,
with an acquisition cost for such interest or such trust which may not exceed
$10,000,000.

“FSHCO” shall mean any Subsidiary that owns no material assets (directly or
through subsidiaries) other than equity interests (and any other interests
constituting “stock entitled to vote” within the meaning of U.S. Treasury
Regulations Section 1.956-2(c)(2)) of one or more Controlled Foreign
Corporations.

“Fundamental Documents” shall mean this Credit Agreement, the Notes, the
Collateral Documents, each Refinancing Amendment and, each Incremental
Amendment., Amendment No. 1, Amendment No. 1 Joinder and Amendment No. 2.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession,
subject in all cases to paragraph (c) below of this Article 1. All ratios and
computations based on GAAP contained in this Credit Agreement will be computed
in conformity with GAAP, except that in the event the BorrowerLGEC is acquired
in a transaction that is accounted for using purchase accounting, the effects of
the application of purchase accounting shall be disregarded in the calculation
of such ratios and other computations contained in this Credit Agreement.

“Governmental Authority” shall mean any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States,
Canada, Luxembourg or any foreign jurisdiction.

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, however, that the term
“Guarantee” will not include endorsements for collection or deposit or for
indemnification in the ordinary course of business. The term “Guarantee” used as
a verb has a corresponding meaning.

“Guarantors” shall mean LGEC (on and after the Borrower Assignment Effectiveness
Date) and each Restricted Subsidiary which is a signatory of this Credit
Agreement (including as signatory to Amendment No. 2, and including the Initial
LUX/UK Guarantors) as a Guarantor and any other direct or indirect Restricted
Subsidiary acquired or created after the date hereof which becomes a signatory
to this Credit Agreement as a Guarantor pursuant to Section 6.13.

 

30



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined in any Environmental Law.

“Headquarters JV” shall mean either (i) LGJW Colorado Partners, LLC or (ii) any
other entity which is directly or indirectly owned in whole or in part by the
BorrowerLGEC and which is formed for the sole purpose of constructing,
maintaining and owning an office building to be used as a headquarters of the
BorrowerLGEC and/or Subsidiaries thereof.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.

“Hypothec” shall have the meaning given to such term in the Pledge and Security
Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the BorrowerLGEC most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 6.1(a) or 6.1(b), have assets with a value in excess of 2.5% of the
Total Assets or revenues representing in excess of 2.5% of total revenues of the
BorrowerLGEC and the Subsidiaries on a consolidated basis as of such date, and
(b) taken together with all such Subsidiaries as of such date, did not have
assets with a value in excess of 5.0% of Total Assets or revenues representing
in excess of 5.0% of total revenues of the BorrowerLGEC and the Subsidiaries on
a consolidated basis as of such date.

“Impacted Interest Period” shall have the meaning given to such term in the
definition of “Eurodollar Base Rate”.

“Incremental Amendment” shall have the meaning given to such term in
Section 2.13(a).

“Incremental Cap” shall have the meaning given to such term in Section 2.13(b).

“Incremental Equivalent Debt” shall mean secured or unsecured loans or notes
issued in lieu of Incremental Facilities; provided that such loans or notes, if
secured (i) are secured only by the Collateral and on a pari passu or junior
basis with the liens securing the Obligations and (ii) are subject to a
customary Intercreditor Agreement reasonably satisfactory to the Administrative
Agent and provided, further that any such Incremental Equivalent Debt
(x) otherwise satisfies clauses (A)(i), (B), (E), (F), (H) (solely with respect
to such additional secured Indebtedness in the form of term loans that are
secured on a pari passu basis with the Obligations), (I), (J) and (K) of
Section 2.13(a) as if such Incremental Equivalent Debt were an Incremental
Facility and (y) together with any Incremental Facility, does not exceed the
Incremental Cap.

“Incremental Facility” shall mean, without duplication, (a) any Incremental Term
Facility, (b) any Incremental Revolving Credit Facility, (c) the commitments (if
any) of Additional Revolving Lenders to make Incremental Revolving Loans in
respect of any Revolving Credit Commitment Increase and the Incremental
Revolving Loans in respect thereof and/or (d) the commitments (if any) of
Additional Term Lenders to make Incremental Term Loans in respect of any Term
Commitment Increase and the Incremental Term Loans in respect thereof.

 

31



--------------------------------------------------------------------------------

“Incremental Revolving Credit Facility” shall have the meaning given to such
term in Section 2.13(a).

“Incremental Revolving Loans” shall mean any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.

“Incremental Term A Facility” shall mean the commitments (if any) of Additional
Term Lenders to make Incremental Term A Loans in accordance with Section 2.13
and the Incremental Term A Loans in respect thereof.

“Incremental Term A Loans” shall mean any term A loans (i.e., having no more
than a 5 year maturity and no less than 2.5% average annual amortization per
annum (except during any grace period or initial period)) made pursuant to
Section 2.13.

“Incremental Term B Facility” shall mean the commitments (if any) of Additional
Term Lenders to make Incremental Term B Loans in accordance with Section 2.13
and the Incremental Term B Loans in respect thereof.

“Incremental Term B Loans” shall mean any term B loans made pursuant to
Section 2.13.

“Incremental Term Facility” shall mean the commitments (if any) of Additional
Term Lenders to make Incremental Term Loans in accordance with Section 2.13 and
the Incremental Term Loans in respect thereof.

“Incremental Term Loans” means any term loans made pursuant to Section 2.13.

“Incur” shall mean issue, create, assume, Guarantee, incur or otherwise become
liable for; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Restricted Subsidiary (whether
by merger, amalgamation, consolidation, acquisition or otherwise) will be deemed
to be Incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary; and the terms “Incurred”, “Incurring” and “Incurrence” have meanings
correlative to the foregoing.

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

(1) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

(2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(3) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable and such obligation is
satisfied within 90 days of Incurrence);

(4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property, which purchase price is due more
than six months after the date of placing such property in service or taking
delivery and title thereto, except (a) any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business and (b) any earn-out obligation until the amount of
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP;

 

32



--------------------------------------------------------------------------------

(5) Capitalized Lease Obligations of such Person (whether or not such items
would appear on the balance sheet of the guarantor or obligor);

(6) the principal component or liquidation preference of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary of the BorrowerLGEC that
is not a Guarantor, any Preferred Stock;

(7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;

(8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person (whether or not such items would appear on the balance
sheet of the guarantor or obligor);

(9) to the extent not otherwise included in this definition, net obligations of
such Person under Hedging Obligations (the amount of any such obligations to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time); and

(10) to the extent not otherwise included in this definition, the amount of
obligations outstanding under the legal documents entered into as part of a
securitization transaction or series of securitization transactions that would
be characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase outstanding relating to a
securitization transaction or series of securitization transactions.

Notwithstanding anything in this Credit Agreement to the contrary, Indebtedness
shall not include, and shall be calculated without giving effect to, the effects
of Financial Accounting Standards Board Accounting Standards Codification 825
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Credit
Agreement as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness under this Credit Agreement but for the application of this
sentence shall not be deemed an incurrence of Indebtedness under this Credit
Agreement.

“Indemnified Party” shall have the meaning given to such term in Section 10.4.

“Initial LUX/UK Guarantors” shall mean the Subsidiaries listed on Schedule 1.3.

“Initial Unrestricted Subsidiaries” shall mean each Subsidiary of the
BorrowerLGEC set forth in Schedule 4.7(b) to this Credit Agreement.

“Intercreditor Agreement” shall mean such intercreditor or subordination
agreements reasonably acceptable to the Administrative Agent to be entered into
from time to time with respect to Other Permitted Priority Indebtedness,
Incremental Equivalent Debt, Permitted Slate Financing, Permitted Slate
Transaction, Refinancing Notes, Refinancing Term Loans, Replacement Revolving
Facilities, and Indebtedness secured by Liens permitted by clauses (1), (16),
(17), (18), (20), (24), (33), (38) or (39) of the definition of “Permitted
Liens”, or other secured Indebtedness permitted hereunder.

 

33



--------------------------------------------------------------------------------

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of:

(1) Adjusted EBITDA of the BorrowerLGEC, calculated on a Pro Forma Basis, for
the most recently ended Test Period; to

(2) Consolidated Applicable Interest Charge of the BorrowerLGEC, calculated on a
Pro Forma Basis, for such Test Period.

“Interest Deficit” shall have the meaning given to such term in Section 3.8.

“Interest Payment Date” shall mean (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
and (d) as to any Loan (other than any Revolving Loan that is a Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.

“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six (or, if agreed
to by all Lenders under the relevant Facility twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility twelve) months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the applicable Maturity Date of such Facility; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interest Rate Agreement” shall mean with respect to any Person any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

34



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate (for the shortest period for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, as of the Specified Time on the Quotation Day for such Interest
Period. When determining the rate for a period which is less than the shortest
period for which the Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.

“Intra Group Liabilities” shall have the meaning given to such term in
Section 9.10.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of any direct or
indirect advance, loan (other than advances or extensions of credit to customers
in the ordinary course of business) or other extensions of credit (including by
way of Guarantee or similar arrangement, but excluding any debt or extension of
credit represented by a bank deposit other than a time deposit or indemnity
provision) or capital contribution to (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or any purchase or acquisition of Capital Stock, Indebtedness or
other similar instruments issued by such other Person and all other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP; provided that none of the following will be deemed to be
an Investment:

(1) Hedging Obligations entered into in compliance with this Credit Agreement;

(2) endorsements of negotiable instruments and documents in the ordinary course
of business;

(3) an acquisition of assets, Capital Stock or other securities by the
BorrowerLGEC or a Subsidiary for consideration to the extent such consideration
consists of Common Stock of the BorrowerLGEC;

(4) accounts receivable, trade credit and advances to customers in the ordinary
course of business;

(5) commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business; and

(6) any assets or securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business.

For purposes of Section 7.2 of this Credit Agreement,

(a) “Investment” will include the portion (proportionate to the BorrowerLGEC’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the BorrowerLGEC will be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (i) the BorrowerLGEC’s aggregate “Investment” in
such Subsidiary as of the time of such redesignation less (ii) the portion
(proportionate to the BorrowerLGEC’s equity interest in such Subsidiary) of the
Fair Market Value of the net assets of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary;

 

35



--------------------------------------------------------------------------------

(b) any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer; and

(c) if the BorrowerLGEC or any Restricted Subsidiary sells or otherwise disposes
of any Voting Stock of any Restricted Subsidiary such that, after giving effect
to any such sale or disposition, such entity is no longer a Subsidiary of the
Borrower, the BorrowerLGEC, LGEC shall be deemed to have made an Investment on
the date of any such sale or disposition equal to the Fair Market Value of the
Capital Stock of such Subsidiary not sold or disposed of.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” shall mean each of (i)(a) JPMorgan Chase Bank, N.A., with respect
to up to $100,000,000 of Letters of Credit, (b) Bank of America, N.A., with
respect to up to $50,000,00016,000,000 of Letters of Credit, (c) The Bank of
Tokyo-Mitsubishi UFJ, Ltd. with respect to up to $16,000,000 of Letters of
Credit, (d) Royal Bank of Canada with respect to up to $16,000,000 of Letters of
Credit, (e) SunTrust Bank with respect to up to $16,000,000 of Letters of
Credit, (f) Wells Fargo Bank, N.A. with respect to up to $16,000,000 of Letters
of Credit, (g) BNP Paribas with respect to up to $10,000,000 of Letters of
Credit and (c) Deutsche Bank AG New York Branch,h) Societe Generale with respect
to up to $50,000,00010,000,000 of Letters of Credit, in each case, acting
through any of its affiliates or branches, and (ii) any other Issuing Bank
designated pursuant to Section 2.3(j) in each case in its capacity as an Issuing
Bank, and its successors in such capacity as provided in Section 2.3(i);
provided that in no event shall Royal Bank of Canada (or any of its respective
affiliates or branches) be required to issue trade and commercial letters of
credit. An Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by affiliates of such Issuing Bank, in which case the
term Issuing Bank shall include any such affiliates with respect to Letters of
Credit issued by such Affiliate. Each reference herein to “the Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.

“Joinder Agreement” shall mean the “Instrument of Assumption and Joinder”,
substantially in the form attached hereto as Exhibit G.

“Joint Venture” shall mean a joint venture or similar venture with one or more
unrelated parties (whether structured as a corporation, partnership, limited
liability company or other entity) in which the BorrowerLGEC or any of its
Restricted Subsidiaries own Capital Stock and which is formed and operated to
conduct a Related Business.

“Judgment Conversion Date” shall have the meaning given to such term in
Section 11.10.

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the Issuing Bank which may be drawn by the Issuing Bank to
satisfy any obligations of the Borrower in respect of such Letter of Credit or
(b) cash or Cash Equivalents deposited with the Issuing Bank to satisfy any
obligation of the Borrower in respect of such Letter of Credit, in each case, in
an amount not to exceed 102.00% of the undrawn face amount and any unpaid
Reimbursement Obligations with respect to such Letter of Credit and on terms and
pursuant to arrangements (including, if applicable, any appropriate
reimbursement agreement) reasonably satisfactory to the respective Issuing Bank.

 

36



--------------------------------------------------------------------------------

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Lender at any time
shall be its Revolver Percentage of the total L/C Exposure at such time. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP or Article 36 of the
UCP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“L/C Obligations” shall mean the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” shall mean $200,000,000, as reduced pursuant to the terms hereof.

“Lender” and “Lenders” shall mean the several banks and other financial
institutions and other lenders from time to time party to this Credit Agreement
(including by providing a Lender Addendum to Amendment No. 2, but excluding
Disqualified Lenders), including each assignee Lender pursuant to Section 11.3.

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which such Lender’s Loans are made or
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Loans are made, as notified to the Administrative
Agent from time to time.

“Letter of Credit” shall have the meaning given to such term in Section 2.3(a).

“Letter of Credit Commitment” shall have the meaning given to such term in
Section 2.3(a).

“LGEC” shall have the meaning given to such term in the introductory paragraph
of this Credit Agreement.

“LGEI” shall mean Lions Gate Entertainment Inc., a Delaware corporation, and its
successors.

“LGF” shall mean Lions Gate Films Inc. and its successors.

“LGT” shall mean Lions Gate Television Inc. and its successors.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under Applicable Law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any other agreement to give a security interest in and any filing of or
agreement to give any financing statement under the applicable PPSA, the CCQ, or
UCC (or equivalent statutes) of any jurisdiction; provided that in no event
shall an operating lease be deemed to constitute a Lien.

 

37



--------------------------------------------------------------------------------

“Loan” or “Loans” shall mean any Revolving Loan, Term Loan, any loan issued
under any Incremental Facility, any Extended Revolving Loan or Extended Term
Loan, any loan issued pursuant to the final paragraph of Section 11.12(a) hereof
or any Refinancing Term Loans or Loans under any Replacement Revolving Facility.

“Luxembourg Guarantor” shall have the meaning assigned to such term in
Section 9.10.

“Majority Facility Lenders” shall mean, with respect to any Term Facility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans under such Term Facility, and with respect to the Revolving Facility, the
holders of Revolving Exposures and Unused Revolving Credit Commitments
representing more than 50% of the sum of the total Revolving Exposures and
Unused Revolving Credit Commitments at such time.

“Material Adverse Effect” shall mean any change or effect that has a materially
adverse effect on (a) the business, assets, properties, operations or financial
condition of the BorrowerLGEC and its Restricted Subsidiaries, taken as a whole,
(b) the legal right, power or authority of any material Credit Party to perform
its respective payment obligations under the Fundamental Documents to which it
is a party or (c) the validity or enforceability of, or the rights, remedies or
benefits available to the Lenders under, the Fundamental Documents, taken as a
whole.

“Material Indebtedness” shall mean Consolidated Debt of the Borrower and the
Guarantors in an aggregate principal amount equal to or greater than
$75,000,000.

“Material Specified Guarantor” shall include each Guarantor representing at
least 5% of the Total Assets or consolidated revenue of the Borrower and the
Guarantors in the aggregate, provided that if the aggregate of all such Material
Specified Guarantors does not represent at least 90% of the consolidated total
assets and consolidated revenue of the Borrower and the Guarantors, one or more
Guarantors shall be deemed to be a “Material Specified Guarantor” such that the
requirement set forth above is satisfied on the Closing Date.

“Maturity Date” shall mean the Final Maturity Date or the Final Revolving Credit
Termination Date, as applicable.

“Merger Agreement” shall have the meaning set forth in the preliminary
statements hereto.mean that certain Agreement and Plan of Merger, dated as of
June 30, 2016 (as amended, supplemented or modified and in effect from time to
time, and including all schedules and exhibits thereto, the “Merger Agreement”),
by and among LGEC, Merger Sub, and the Target.

“Merger Sub” shall have the meaning set forth in the preliminary statements
heretomean Orion Arm Acquisition Inc., a Delaware corporation.

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.14(b).

“Moody’s” shall mean Moody’s Investors Service, Inc., and any
successor-in-interest thereto.

 

38



--------------------------------------------------------------------------------

“MQP” shall mean MQP, LLC and its successors.

“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA
to which any Credit Party or ERISA Affiliate is making or accruing an obligation
to make contributions, or has within any of the seven preceding plan years made
or accrued an obligation to make contributions.

“Negative Pick-up Obligation” shall mean, with respect to any item of Product
produced by anyone other than the BorrowerLGEC or a Restricted Subsidiary, a
commitment to pay a certain sum of money or other Investment made by the
BorrowerLGEC or Restricted Subsidiary in order to obtain ownership, distribution
rights or sales agency rights in such item of Product. Negative Pick-up
Obligation includes both “traditional” negative pickup arrangements and indirect
structures.

“Net Available Cash” from an Asset Sale shall mean cash payments actually
received (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable, but only as and when
actually received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Asset Sale or received
in any other non-cash form) therefrom, in each case net of:

(1) all legal, accounting, investment banking, title and recording taxes, fees,
expenses, commissions and other fees and expenses Incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP or otherwise payable (in the good faith determination of
the BorrowerLGEC) in connection with such Asset Sale (including any repatriation
of the proceeds of such Asset Sale);

(2) all payments made on any Indebtedness that is secured by any assets subject
to such Asset Sale, in accordance with the terms of such Indebtedness, or which
must by its terms, or in order to obtain a necessary consent to such Asset Sale,
or by Applicable Law be repaid out of the proceeds from such Asset Sale;

(3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or Joint Ventures as a result of such Asset
Sale;

(4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Sale and retained by the BorrowerLGEC or any
Restricted Subsidiary after such Asset Sale; and

(5) in the case of any Asset Sale by a Subsidiary which is not a Wholly-Owned
Subsidiary, a portion of the cash payments received by such Subsidiary equal to
the portion of the economic interests in such Subsidiary which are not directly
or indirectly owned by the BorrowerLGEC.

“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock or
any Incurrence of Indebtedness, shall mean the cash proceeds of such issuance or
sale or such Incurrence net of attorneys’ fees, accountants’ fees, underwriters’
or placement agents’ fees, listing fees, discounts or commissions and brokerage,
consultant and other fees, expenses and charges actually Incurred in connection
with such issuance or sale or such Incurrence and net of taxes paid or payable
(in the good faith determination of the BorrowerLGEC) in connection with such
issuance or sale or such Incurrence (including any repatriation of the proceeds
of such sale or Incurrence).

 

39



--------------------------------------------------------------------------------

“Net First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of:

(1) (A) the total principal amount of Secured Funded Indebtedness that would
appear on a balance sheet of the BorrowerLGEC and its Restricted Subsidiaries as
of such determination date, minus (B) Unrestricted Cash as of such determination
date in an amount not to exceed $200,000,000, to

(2) Adjusted EBITDA of the BorrowerLGEC, calculated on a Pro Forma Basis, for
the most recent Test Period.

“Net Total Leverage Ratio” shall mean, as of any date of determination, the
ratio of:

(1) (A) the total principal amount of Consolidated Debt that would appear on a
balance sheet of the BorrowerLGEC and its Restricted Subsidiaries as of such
determination date, minus (B) Unrestricted Cash as of such determination date in
an amount not to exceed $200,000,000, to

(2) Adjusted EBITDA of the BorrowerLGEC, calculated on a Pro Forma Basis, for
the most recent Test Period.

“New Borrower” shall have the meaning given to such term in the introductory
paragraph of this Credit Agreement.

“Non-Guarantor Subsidiary” shall mean any Restricted Subsidiary (other than the
New Borrower) that is not a Guarantor.

“Non-S-X Adjustment Amount” shall have the meaning given to such term in the
definition of “Pro Forma Basis”.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by a Credit Party or one or
more Subsidiaries of a Credit Party primarily for the benefit of employees of
the Credit Party or such Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code;
provided, however, that “Non-U.S. Plan” shall not include any such plan, fund or
program sponsored or maintained by a Governmental Authority.

“Note” or “Notes” shall have the meaning given to such term in Section 2.11(d).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement

 

40



--------------------------------------------------------------------------------

“Obligations” shall mean (a) the obligation of the Borrower to make due and
punctual payment of principal and interest on the Loans, the face amount of the
Commitment Fees, any reimbursement obligations in respect of Letters of Credit,
costs and attorneys’ fees and all other monetary obligations of the Borrower and
the Guarantors to the Administrative Agent, the Issuing Banks or any Lender
under this Credit Agreement, the Notes, any other Fundamental Document or the
Fee Letters (including interest accruing after the maturity of the Loans and
reimbursement obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Credit Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) and (b) all amounts
payable under any Specified Swap Agreement or any Specified Cash Management
Agreement, provided that (i) the Obligations of the Credit Parties under any
Specified Swap Agreement and Specified Cash Management Agreements shall be
secured and guaranteed pursuant to the Collateral Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (ii) any release of Collateral or Guarantors effected in the manner
permitted by this Credit Agreement or any Collateral Document shall not require
the consent of any counterparty under such agreement pursuant to any Fundamental
Document; and, provided, further, that notwithstanding anything to the contrary,
for all purposes of the Fundamental Documents, the Obligations of any Guarantor
shall exclude any Excluded Swap Obligation of such Guarantor.

“OFAC” shall have the meaning given to such term in Section 4.22.

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, Chief Strategic Officer, any President,
any Executive Vice President, Senior Vice President or Vice President, the
Treasurer or the Secretary of the Borrower. Officer of any Guarantor has a
correlative meaning.

“Officers’ Certificate” shall mean a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Borrower or LGEC.

“Original Closing Date” shall mean December 8, 2016

“Other Applicable Indebtedness” shall have the meaning given to such term in
Section 2.8(c)(ii).

“Other Permitted Priority Indebtedness” shall mean any Indebtedness which is
(a) permitted to be Incurred after the ClosingRestatement Date by
Section 7.1(c)(xii), Section 7.1(c)(xiii), 7.1(c)(xiv), 7.1(c)(xvii) or
7.1(c)(xviii) hereof or (b) incurred prior to the Closing dateRestatement Date
but of any type described in the foregoing clause (a).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” shall have the meaning given to such term in Section 11.3(d)

“Participant Register” shall have the meaning given to such term in
Section 11.3(d).

“Participating Interest” shall have the meaning given to such term in
Section 2.3(d).

“Participating Lender” shall have the meaning given to such term in
Section 2.3(d).

 

41



--------------------------------------------------------------------------------

“payment default” shall have the meaning given to such term in Section 8.1(e).

“Patent Security Agreement” shall have the meaning given to such term in the
Pledge and Security Agreement.

“Patent Security Agreement Supplement” shall have the meaning given to such term
in the Pledge and Security Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation and its successors.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Percentage” shall mean for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.

“Permitted Holder” shall mean, at any time, each of:

(a)(i) Mark H. Rachesky, M.D., (ii) John C. Malone and (iii) any Affiliate of
such Persons, or any Affiliated Persons of such Persons;

(b) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) of which any Person described in
clause (a) hereof is a member, provided that Persons described in clause
(a) hereof beneficially own a majority of the Voting Stock of the BorrowerLGEC
beneficially owned by all members of such group; and

(c) any Person (including the BorrowerLGEC upon a sale of all or substantially
all of its assets to a Subsidiary thereof in a transaction permitted under
Section 7.6) (x) that acquires (or otherwise holds), directly or indirectly,
100% of the voting power of the Voting Stock of the Borrower (or the Successor
Borrower)LGEC and, immediately after giving effect to such acquisition and any
related transactions, has no material assets other than Capital Stock of the
BorrowerLGEC and (y) of which no other Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) other than any of the Permitted Holders specified in clauses (a) and
(b) above, holds more than 50% of the total voting power of the Voting Stock
thereof (any Person described in clause (c) hereof, a “Permitted Parent
Holdco”).

“Permitted Investment” shall mean an Investment by the BorrowerLGEC or any
Restricted Subsidiary in:

(1) the BorrowerLGEC or a Restricted Subsidiary;

(2) a Person that is engaged in a Related Business if as a result of such
Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, is
merged, amalgamated, or consolidated with or into, or transfers or conveys all
or substantially all of its assets to, or is liquidated into the BorrowerLGEC or
a Restricted Subsidiary,

 

42



--------------------------------------------------------------------------------

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, amalgamation, consolidation or transfer;

(3) cash and Cash Equivalents;

(4) receivables owing to the BorrowerLGEC or any Restricted Subsidiary created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the BorrowerLGEC or any such
Restricted Subsidiary deems reasonable under the circumstances;

(5) payroll, travel, services (e.g., shared services arrangements) to the extent
permitted by Section 7.5(b)(vii) and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(6) loans or advances to employees, officers or directors of the BorrowerLGEC or
any Restricted Subsidiary not in excess of $10,000,000 at any time outstanding;

(7) any Investment acquired by the BorrowerLGEC or any of its Restricted
Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held by the
BorrowerLGEC or any such Restricted Subsidiary in connection with or as a result
of a bankruptcy, insolvency, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable; or

(b) as a result of a foreclosure (or similar remedy) by the BorrowerLGEC or any
of its Restricted Subsidiaries with respect to any secured Investment or other
transfer of title with respect to any secured Investment in default;

(8) Investments made as a result of the receipt of non-cash consideration from
an Asset Sale that was made pursuant to and in compliance with Section 7.8 or
any other disposition of assets not constituting an Asset Sale;

(9) Investments in existence on the ClosingRestatement Date (including, for the
avoidance of doubt, Investments of Target and its Subsidiaries) and all
exchanges, extensions, refinancings and renewals thereof;

(10) Currency Agreements, Interest Rate Agreements and related Hedging
Obligations, which transactions or obligations are Incurred in compliance with
Section 7.1;

(11) Guarantees and other Investments issued in accordance with Section 7.1
relating to Negative Pick-up Obligations, Program Acquisition Guarantees,
minimum guarantees to acquire items of Product or interests therein, or similar
activities, in each case in the ordinary course of business;

(12) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by the BorrowerLGEC
and its Restricted Subsidiaries in connection with such plans;

 

43



--------------------------------------------------------------------------------

(13) Investments made pursuant to investment commitments existing on the
ClosingRestatement Date set forth on Schedule 1.4 in (i) Playco Holdings Limited
and (ii) other Joint Ventures in existence on the ClosingRestatement Date;

(14) with respect to the purchase price and/or construction costs expended by
the Borrower and Guarantors for BorrowerLGEC’s headquarters or any other real
property of the Borrower and Guarantors, the portion of such purchase prices in
excess of any mortgage related to such purchase price;

(15) Investments in the Headquarters JV, at any time outstanding, not to exceed
$40,000,000 (exclusive of any permitted guarantee);

(16) Investments in Joint Ventures and Unrestricted Subsidiaries, in an amount,
at any time outstanding, not to exceed the greater of $200,000,000 and 2.25% of
Total Assets when made;

(17) Investments (including debt obligations) received in connection with the
bankruptcy, insolvency or reorganization of suppliers, customers or other
debtors or in settlement of delinquent obligations arising in the ordinary
course of business;

(18) nominal Investments in Special Purpose Producers;

(19) Investments in and Guarantees of obligations of the BorrowerLGEC, any
Restricted Subsidiary, or any of their respective direct or indirect
Subsidiaries or Joint Ventures (which Subsidiaries or Joint Ventures may engage
in business unrelated to such Investment to the extent otherwise permissible
under this Credit Agreement) in connection with co-productions, co-ventures or
co-financing arrangements related to the production, distribution and/or
acquisition of Product or an interest therein, in each case in the ordinary
course of business consistent with past practice;

(20) Investments in an aggregate amount at any time outstanding not to exceed
the greater of (a) $275,000,000 and (b) 3.0% of Total Assets when made; provided
that at the time of and after giving effect to such Investment, no Default shall
have occurred and be continuing or would occur as a consequence thereof;

(21) the Transactions, including the consummation of the Acquisition pursuant to
the terms of the Merger Agreement;

(22) any acquisition or production of Product in the ordinary course of
business, to the extent such action would be considered an Investment;

(23) Letters of credit as to which the BorrowerLGEC or a Restricted Subsidiary
is the beneficiary and which are issued for the account of third party investors
in Product of the BorrowerLGEC or a Restricted Subsidiary;

(24) Investments consisting of the contribution or transfer of the (A) Comic Con
business or (B) Spanish-language OTT to an Unrestricted Subsidiary or Joint
Venture (or the transfer of Capital Stock in a Subsidiary that owns the Comic
Con business or Spanish-language OTT, as the case may be, such that such
Subsidiary becomes a Joint Venture), provided that at the time of and after
giving effect to such Investment, (x) no Default shall have occurred and be
continuing or would occur as a consequence thereof and (y) the BorrowerLGEC
shall be in compliance with the financial ratios set forth in Section 7.9(a) and
(b) for the relevant fiscal quarter on a Pro Forma Basis;

 

44



--------------------------------------------------------------------------------

(25) Investments in any ProdCo in accordance with the definition of “Permitted
Slate Transaction”; and

(26) Guarantees made in accordance with Section 7.1 or Section 6.13.

“Permitted Liens” shall mean, with respect to any Person:

(1) Liens, which Liens may be pari passu with or junior to the Liens securing
the Obligations pursuant to the Collateral Documents, securing (i) the
Obligations, including without limitation the Loans and the Guarantees under
Article 9 and any obligations owing to the Administrative Agent, Issuing Banks
or Lenders under this Credit Agreement and the Collateral Documents (including
Liens securing any Indebtedness pursuant to Section 2.13, Section 2.14, and
Section 2.15), (ii) any Incremental Equivalent Debt or (iii) any Refinancing
Notes;

(2) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

(3) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
materialmen’s and repairmen’s Liens;

(4) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or that are being contested in good faith by
appropriate proceedings, provided that any appropriate reserves required
pursuant to GAAP have been made in respect thereof;

(5) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances or similar obligations issued pursuant to the
request of and for the account of such Person in the ordinary course of its
business;

(6) encumbrances, ground leases, easements or reservations of, or rights of
others for, licenses, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions or agreements (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties that do not in the aggregate materially
impair their use in the operation of the business of such Person;

(7) Liens securing Hedging Obligations so long as the related Indebtedness is
permitted under this Credit Agreement;

(8) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) that do not
materially interfere with the ordinary conduct of the business of the
BorrowerLGEC or any of the Restricted Subsidiaries;

 

45



--------------------------------------------------------------------------------

(9) Liens arising out of attachments, judgments (to the extent not resulting in
an Event of Default) or awards as to which an appeal or other appropriate
proceedings for contest or review are timely commenced (and as to which
foreclosure and other enforcement proceedings shall not have been commenced
(unless fully bonded or otherwise effectively stayed)) and as to which any
appropriate reserves have been established in accordance with GAAP;

(10) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations, mortgage financings,
purchase money obligations or other payments Incurred to finance assets or
property (other than Capital Stock or other Investments) acquired, constructed
or improved; provided that:

(a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Credit Agreement and does not
exceed the cost of the assets or property so acquired, constructed or improved;
and

(b) such Liens are created within 180 days of construction, acquisition or
improvement of such assets or property and do not encumber any other assets or
property of the BorrowerLGEC or any Restricted Subsidiary other than such assets
or property and assets affixed or appurtenant thereto;

(11) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;

(12) Liens arising from any applicable UCC, CCQ or PPSA financing statement
filings or other similar filings regarding operating leases entered into by the
BorrowerLGEC and the Restricted Subsidiaries;

(13) Liens existing on the ClosingRestatement Date (other than Liens permitted
under clauses (1), (16) or (20) of this definition) including, for the avoidance
of doubt, Liens on assets of Target and its Subsidiaries;

(14) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created in connection with, or in contemplation of, such other Person becoming a
Restricted Subsidiary; provided further, however, that any such Lien may not
extend to any other property owned by the BorrowerLGEC or any Restricted
Subsidiary;

(15) Liens on property at the time the BorrowerLGEC or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger,
amalgamation or consolidation with or into, or plan of arrangement with, the
BorrowerLGEC or any Restricted Subsidiary; provided, however, that such Liens
are not created in connection with, or in contemplation of, such acquisition;
provided further, however, that such Liens may not extend to any other property
owned by the BorrowerLGEC or any Restricted Subsidiary;

(16) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the BorrowerLGEC or a Wholly-Owned Subsidiary, which are junior in
priority to the Liens securing the Loans and the Guarantees under Article 9
pursuant to an Intercreditor Agreement;

(17) [reserved];

 

46



--------------------------------------------------------------------------------

(18) Liens securing Refinancing Indebtedness Incurred to refinance, refund,
replace, amend, extend or modify, as a whole or in part, Indebtedness that was
previously so secured pursuant to clauses (1) (only with respect to Incremental
Equivalent Debt and Refinancing Notes), (10), (13), (14), (15), (18) and (25) of
this definition, provided that any such Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced or is in respect of property that is the security for a
Permitted Lien hereunder;

(19) any interest or title of a lessor under any Capitalized Lease Obligation or
operating lease;

(20) Liens in favor of the BorrowerLGEC or any Restricted Subsidiary, which are
junior in priority to the Liens securing the Loans and the Guarantees under
Article 9 pursuant to an Intercreditor Agreement;

(21) Liens to secure payment and performance obligations of the Borrower and
Guarantors in connection with a revenue participation purchase agreement or
similar arrangement for third-party investments in Product produced, acquired or
distributed by the Borrower and such Guarantors in the ordinary course of
business consistent with past practice;

(22) Liens under industrial revenue, municipal or similar bonds;

(23) Liens to secure Negative Pick-up Obligations, Program Acquisition
Guarantees and other direct or indirect guarantees (including minimum
guarantees) related to the acquisition, production or distribution of items of
Product in the ordinary course of business to the extent such Lien is limited
solely to such item of Product related to such Negative Pick-up Obligation,
Program Acquisition Guarantee or other guarantee;

(24) Liens to secure Other Permitted Priority Indebtedness to the extent such
Lien is limited solely to the item or items of Product or related Production
Accounts relating to such Other Permitted Priority Indebtedness, which Liens may
be prior to the Liens securing the Obligations pursuant to the Collateral
Documents;

(25) Liens securing Indebtedness in an aggregate principal amount outstanding at
any one time not to exceed at the time of Incurrence thereof, together with all
other outstanding (x) Indebtedness secured by Liens pursuant to this clause
(25) and (y) Refinancing Indebtedness secured by Liens incurred under clause
(18) above in respect of Indebtedness previously secured by Liens under this
clause (25), the greater of (a) $100,000,000 and (b) 1.25% of Total Assets;

(26) Liens on assets of a Subsidiary that is not a Guarantor securing
Indebtedness of a Subsidiary that is not a Guarantor permitted to be Incurred
pursuant to Section 7.1;

(27) Liens in favor of guilds or unions (whether pursuant to written security
agreements, any producer’s or distributor’s assumption agreements, or
otherwise), in each case which are required in the ordinary course of business
pursuant to collective bargaining agreements;

(28) Liens to secure distribution, exhibition and/or exploitation rights of
licensees pursuant to Distribution Agreements or of licensors from whom any of
the BorrowerLGEC or the Restricted Subsidiaries has (directly or indirectly)
obtained any distribution rights or other exploitation rights to any item of
Product (or of Persons providing financing to obtain such rights) or Liens to
secure production advances on an item of Product, provided that such Liens are
limited to such distribution, exhibition and/or exploitation rights and the
applicable revenue therefrom;

 

47



--------------------------------------------------------------------------------

(29) Liens customarily granted or incurred in the ordinary course of business
with regard to services rendered by laboratories and post-production houses,
record warehouses and suppliers of materials and equipment which secure
outstanding trade payables;

(30) possessory Liens (other than those of laboratories and production houses)
which (a) occur in the ordinary course of business, (b) secure normal trade debt
which is not yet due and payable and (c) do not secure Indebtedness;

(31) customary Liens in favor of completion guarantors granted in connection
with Completion Guarantees;

(32) Liens granted by the BorrowerLGEC or any Restricted Subsidiary that is a
Special Purpose Producer to secure outside production financing otherwise
permitted under this Credit Agreement;

(33) Liens granted in connection with any Permitted Slate Financing in
accordance with the definition thereof;

(34) Liens to secure Replication Advances permitted by Section 7.1(c)(xiv);

(35) Liens on tax credits to secure Indebtedness which is otherwise non-recourse
to the BorrowerLGEC or any Restricted Subsidiary, other than customary
representations and warranties;

(36) Liens granted by either MQP, any Services Company that is the BorrowerLGEC
or any Restricted Subsidiary, LGF or LGT to secure MQP’s obligations to SGF
pursuant to the SGF Co-Financing Arrangement;

(37) Liens in connection with reversion or turnaround rights with respect to a
project in development;

(38) Liens granted by one or more of the BorrowerLGEC and its Restricted
Subsidiaries to secure Secured Funded Indebtedness permitted to be Incurred
under Section 7.1(a) or any refinancing of such Indebtedness permitted pursuant
to Section 7.1(c)(xi), in each case, which Liens are pari passu in priority with
the liens securing the Obligations pursuant to the Collateral Documents pursuant
to an Intercreditor Agreement;

(39) Liens granted by one or more of the BorrowerLGEC and its Restricted
Subsidiaries to secure Indebtedness permitted to be Incurred under
Section 7.1(b) or any refinancing of such Indebtedness permitted pursuant to
Section 7.1(c)(xi), in each case, which Liens are junior in priority to the with
the liens securing the Obligations pursuant to the Collateral Documents
Obligations pursuant to an Intercreditor Agreement;

(40) rights or other interests granted under the Co-Publishing Agreement, dated
April 5, 2013 and effective as of January 1, 2012, among Lions Gate Music
Publishing LLC and Lions Gate Records, Inc. and Warner/Chappell and its
affiliated entities (as the same may be amended, restated, supplemented, or
otherwise modified from time to time); and

 

48



--------------------------------------------------------------------------------

(41) Liens securing the Senior Notes in connection with the escrow of the
proceeds thereof.

“Permitted Parent Holdco” shall have the meaning given to such term in the
definition of “Permitted Holder”.

“Permitted Slate Financing” shall mean a financing arrangement in which two or
more of the Borrower’s and/or Guarantor’s (as applicable) audio visual works
(including motion pictures) are partially financed through an arrangement with a
third party (“Permitted Financier”) who may be granted an interest in or share
of the copyright, distribution rights, and/or certain financial proceeds from
the subject audio visual works (collectively, “Permitted Financier Rights”) in
connection with such financing arrangement, provided that (i) the only recourse
of the Permitted Financier in connection with such arrangement against the
Borrower or such Guarantor shall be limited to the Permitted Financier Rights,
interests in related Production Accounts (if any), and customary representations
and warranties given by the Borrower and/or Guarantor in connection with such
arrangement and (ii) any such interest granted to the Permitted Financier in the
Permitted Financier Rights and the other terms of such arrangement shall be
reasonable and on an arm’s length basis and consistent with customary practice
for transactions of such nature (as determined in good faith by the
BorrowerLGEC). The Borrower and/or Guarantors shall be entitled to grant any of
the Permitted Financier Rights to a Permitted Financier and if a Lien is granted
to the Permitted Financier in connection with such financing arrangement, such
Lien shall be subject to an Intercreditor Agreement entered into by the
Administrative Agent (a) setting forth that: (x) the Permitted Financier shall
maintain a first priority security interest over any of the Permitted Financier
Rights and/or any related Production Account, and (y) the Administrative Agent’s
rights, claims and security interests in any such Permitted Financier Rights
and/or related Production Accounts with the Permitted Financier shall be
subordinated to the rights, claims and security interests of the applicable
Permitted Financier with respect to such Permitted Financier Rights and/or any
related Production Accounts and (b) otherwise on terms that are no less
favorable, taken as a whole, to the Lenders than the terms of similar
intercreditor arrangements entered into by the BorrowerLGEC and its Subsidiaries
consistent with past and customary practice.

“Permitted Slate Transaction” shall mean a transaction which the Borrower and/or
the Guarantors may at their option consummate and which satisfies all of the
following criteria:

(i) the borrower or the issuer in such transaction (each, a “ProdCo”) will be a
new corporation, limited liability company or limited partnership formed solely
for the purpose of a Permitted Slate Transaction;

(ii) each ProdCo will not engage in any business other than producing, acquiring
or funding the print and advertising expenses of items of Product to be
distributed by the Borrower or one or more Guarantors;

(iii) the Borrower or any Guarantor and the other third party investors or
financiers in such transaction will acquire (1) shares, membership interests,
limited partnership interests, or other Capital Stock in the applicable ProdCo
and/or (2) revenue participations in the items of Product to be produced by such
ProdCo;

(iv) the shares, membership interests, limited partnership interests, other
Capital Stocks and/or revenue participations, in any ProdCo owned by the
Borrower or one or more Guarantors will be Collateral but such ProdCo will not
be a Guarantor;

 

49



--------------------------------------------------------------------------------

(v) each ProdCo will acquire from the Borrower or the Guarantors ownership of
items of Product;

(vi) each ProdCo will grant to the Borrower or any Guarantor distribution and
exploitation rights in those items of Product acquired by such ProdCo;

(vii) nothing in the documentation and/or structure for a Permitted Slate
Transaction shall permit ProdCo to distribute the contractually mandated revenue
generated thereby except on a pro rata or a basis which is greater than pro rata
in favor of the Borrower or a Guarantor, other than a customary production fee
or interest return on the amount invested (provided, however, that if this
condition is not satisfied, such transaction will qualify as a Permitted Slate
Transaction, but the Investment in such transaction will be included in and
subject to the Slate Cap); and

(viii) ProdCo may not incur Indebtedness other than Subordinated Obligations
(provided, however, that if this condition is not satisfied, such transaction
will qualify as a Permitted Slate Transaction, but the Investment in such
transaction will be included in and subject to the Slate Cap).

“Person” shall mean any natural person, corporation, division of a corporation,
limited liability company, partnership, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.

“Pilgrim JV” means Pilgrim Media Group, LLC.

“Plan” means at any time, an “employee benefit plan”, as defined in Section 3(3)
of ERISA (other than a Multiemployer Plan), that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to or has
maintained, contributed to or had an obligation to contribute to at any time
within the past seven (7) years and in respect of which any Credit Party or
ERISA Affiliate is (or, if such Plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in section 3(5) of ERISA.

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
dated as of the date hereofDecember 8, 2016 (as amended, supplement, modified or
amended and resteted from time to time, including, without limitation, as
amended pursuant to the Amendment No. 2), among the Credit Parties party thereto
and the Administrative Agent.

“PPSA” shall mean unless otherwise provided in this Credit Agreement, the
Personal Property Security Act B.C. 1996 chapter 359 as heretofore and hereafter
amended and in effect in the Province of British Columbia, or, where the context
requires, the legislation of the other provinces or territories of Canada (other
than Québec) relating to security in personal property generally, including
accounts receivable, as adopted by and in effect from time to time in such
provinces or territories of Canada, as applicable.

“Preferred Stock,” as applied to the Capital Stock of any corporation, shall
mean Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends upon liquidation, dissolution or
winding up.

“Prime Rate” shall mean the rate of interest per annum determined by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City and notified to the Borrower (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).

 

50



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, as to any Person, for any events as described
below that occur subsequent to the commencement of a period, such calculation as
will give pro forma effect to such events as if such events occurred on the
first day of such period (the “Reference Period”):

 

  (a) the Transactions, any Asset Sale, any asset acquisition or Investment (or
series of related Investments) permitted under this Credit Agreement, in each
case, in excess of $25,000,000, any merger, amalgamation, consolidation (or any
similar transaction or transactions) and any dividend, distribution or other
similar payment,

 

  (b) any operational changes or restructurings of the business of the
BorrowerLGEC or any of its Restricted Subsidiaries that the BorrowerLGEC or any
of its Restricted Subsidiaries has determined to make and/or made during or
subsequent to the Reference Period (including in connection with an Asset Sale
or asset acquisition described in clause (a) above) and which are expected to
have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and other
operational changes and other cost savings in connection therewith,

 

  (c) the designation of any Subsidiary as an Unrestricted Subsidiary or of any
Unrestricted Subsidiary as a Subsidiary,

 

  (d) any incurrence, repayment, repurchase or redemption of Indebtedness (or
any issuance, repurchase or redemption of Disqualified Stock or preferred
stock), other than fluctuations in revolving borrowings in the ordinary course
of business (and not resulting from a transaction as described in clause
(a) above); and

 

  (e) any other event, in each case that by the terms of the Fundamental
Documents requires a test, financial ratio or covenant to be calculated on a
“Pro Forma Basis”.

Pro forma calculations made pursuant to this definition shall be determined in
good faith by the BorrowerLGEC, and shall be made without duplication of amounts
already included pursuant to the definition of “Adjusted EBITDA”. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of the BorrowerLGEC to reflect operating expense reductions,
other operating improvements, synergies or such operational changes or
restructurings described in clause (b) of the immediately preceding paragraph
reasonably expected to result from the applicable pro forma event in the 18
month period following the consummation of such pro forma event; provided that
the aggregate amount of such adjustments described in clause (b) of the
immediately preceding paragraph that do not either (X) comply with Article 11 of
Regulation S-X for any Reference Period or (Y) relate to or arise from the
Transaction (the “Non-S-X Adjustment Amount”) shall not, when aggregated with
the amount of any increase to Adjusted EBITDA pursuant to clause (5) thereof for
such Reference Period, exceed 15% of Adjusted EBITDA for such Reference Period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the BorrowerLGEC to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon

 

51



--------------------------------------------------------------------------------

the average daily balance of such Indebtedness during the applicable period,
except to the extent the outstandings thereunder are reasonably expected to
increase as a result of any transactions described in clause (a) of the first
paragraph of this definition of “Pro Forma Basis” which occurred during the
respective period or thereafter and on or prior to the date of determination.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such applicable optional rate as the
BorrowerLGEC may designate.

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any Lien relating thereto may be incurred,
the BorrowerLGEC may elect, pursuant to an Officers’ Certificate thereof
delivered to the Administrative Agent, to treat all or any portion of the
commitment relating thereto as being incurred at the time of such commitment
(such election to be consistently applied for all purposes under this Credit
Agreement), in which case Indebtedness in an amount equal to such commitment
shall be deemed to be outstanding for all financial calculations until such
commitment is terminated, but any subsequent incurrence of Indebtedness under
such commitment shall not be deemed, for purposes of this calculation, to be an
incurrence at such subsequent time.

“Pro Forma Financial Statements” shall have the meaning given to such term in
Section 4.5(e).

“ProdCo” shall have the meaning given to such term in the definition of
“Permitted Slate Transaction”.

“Product” shall mean any motion picture, live event, film, music or video tape
or other audio-visual work or episode thereof produced for theatrical,
non-theatrical or television release or for exploitation in any other medium
(including, without limitation, interactive media, multi-channel and digital
platforms, stage plays, museum tours, theme parks or other location-based
entertainment), in each case whether recorded on film, videotape, cassette,
cartridge, disc or on or by any other means, method, process or device whether
now known or hereafter devised, with respect to which the BorrowerLGEC or any of
its Restricted Subsidiaries (1) is the copyright owner or (2) acquires an equity
interest or distribution or sales agency rights. The term “item of Product”
shall include, without limitation, the scenario, screenplay or script upon which
such item of Product is based, all of the properties thereof, tangible and
intangible, and whether now in existence or hereafter to be made or produced,
whether or not in possession of the BorrowerLGEC and the Restricted
Subsidiaries, and all rights therein and thereto, of every kind and character.

“Production Account” shall have the meaning given to such term in the definition
of “Excluded Assets”.

“Program Acquisition Guarantees” shall mean any commitment of the BorrowerLGEC
or any Restricted Subsidiary to a producer or owner of Product in conjunction
with the acquisition of Product, distribution rights or sales agency rights in
Product by the BorrowerLGEC or such Restricted Subsidiary to the effect that
(1) the gross revenues to be generated in the future from the exploitation of
such Product or the net revenues to be received by such producer or owner from
the exploitation of such Product are reasonably anticipated by the BorrowerLGEC
to equal or exceed an amount specified in the acquisition agreement related to
such Product or (2) otherwise requires payment by the BorrowerLGEC or Restricted
Subsidiary of a minimum amount specified in the acquisition agreement related to
such Product regardless of actual performance of such Product.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the Code.

 

52



--------------------------------------------------------------------------------

“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Rating Agencies” shall mean each of S&P and Moody’s or if S&P or Moody’s or
both of them shall not make a rating on the Loans publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower which shall be substituted for S&P or Moody’s as the
case may be.

“Ratio-Based Incremental Amount” shall have the meaning given to such term in
Section 2.13(b).

“Refinancing Amendment” shall have the meaning given to such term in
Section 2.15.

“Refinancing Effective Date” shall have the meaning given to such term in
Section 2.15(a).

“Refinancing Indebtedness” shall mean Indebtedness that is Incurred in exchange
for, or to refund, refinance, replace, exchange, renew, repay or extend
(including pursuant to any defeasance or discharge mechanism) (collectively, to
“refinance,” “refinances” and “refinanced” each having a correlative meaning)
any Indebtedness being refinanced (or previous refinancing thereof), provided,
however, that:

(1) the Refinancing Indebtedness has a Stated Maturity no earlier than the
earlier of (a) the Stated Maturity of the Indebtedness being refinanced or
(b) 91 days later than the latest Maturity Date;

(2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the lesser
of (a) the remaining Average Life of the Indebtedness being refinanced or (b) 91
days after the remaining Average Life of the class of Term Loans then
outstanding with the greatest remaining Average Life;

(3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being refinanced (plus, without duplication, interest or
premiums required by the instruments governing such existing Indebtedness, any
tender premiums with respect thereto, and fees and expenses Incurred in
connection therewith);

(4) if the Indebtedness being refinanced is subordinated in right of payment to
the Loans or the Guarantees under Article 9, such Refinancing Indebtedness is
subordinated in right of payment to the Loans or the Guarantees under Article 9
on terms in the aggregate not materially less favorable to the Lenders than
those contained in the documentation governing the Indebtedness being refinanced
(as determined by the BorrowerLGEC in good faith); and

(5) Refinancing Indebtedness shall not include Indebtedness of a Non-Guarantor
Subsidiary that refinances Indebtedness of the Borrower or a Guarantor.

“Refinancing Notes” shall mean one or more series of secured or unsecured notes
issued by a Credit Party (which, if secured, are secured (x) on a pari passu
basis with the Facilities or (y) on a junior basis to the Facilities) in each
case issued to refinance outstanding Indebtedness of the Borrower under any one
or more Classes of Term Loans; provided that:

 

53



--------------------------------------------------------------------------------

(a) if such Refinancing Notes shall be secured by a security interest in the
Collateral, then such Refinancing Notes shall be issued subject to an
Intercreditor Agreement;

(b) no Refinancing Notes shall mature prior to the Final Maturity Date, or have
an Average Life that is less than the Average Life of the Class of Term Loans
being refinanced;

(c) no Refinancing Notes shall be subject to any amortization prior to the final
maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights (except customary assets sale or change of control
provisions);

(d) such Refinancing Notes shall have pricing (including interest, fees and
premiums), optional prepayment and redemption terms as may be agreed to by the
Borrower and the lenders party thereto;

(e) the other terms and conditions (excluding those referenced in clauses
(b) and (d) above) of such Refinancing Notes shall be substantially identical
to, or (taken as a whole) no less favorable (as reasonably determined by the
Borrower) to the Borrower than, those applicable to the Term Loans being
refinanced or replaced (except for covenants or other provisions applicable only
to periods after the latest Maturity Date of the relevant Term Loans existing at
the time of such refinancing or replacement);

(f) the Refinancing Notes may not have guarantors, obligors or security in any
case more extensive than that which applied to the applicable Term Loans being
so refinanced and the borrower of the Refinancing Notes shall be the Borrower
with respect to the Indebtedness being refinanced; and

(g) the Net Cash Proceeds of such Refinancing Notes shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans under the applicable Class of Term Loans
being so refinanced in accordance with Section 2.8(c).

“Refinancing Term Loans” shall have the meaning given to such term in
Section 2.15(a).

“Register” shall have the meaning given such term in Section 11.3(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X (and the interpretations of the SEC)
under the Securities Act.

“Regulations T, U and X” shall mean such regulation of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

“Reimbursement Obligations” shall have the meaning given to such term in
Section 2.3(c).

“Reinvested Deferred Amount” shall have the meaning given to such term in
Section 2.8(c).

“Rejecting Lender” shall have the meaning given to such term in Section 2.8(c).

“Related Business” shall mean the (1) development, production, distribution,
acquisition or disposition of intellectual properties including films, live
event, television, interactive media, music and video product or any other
audio-visual work and/or rights therein or thereto, (2) operation of physical

 

54



--------------------------------------------------------------------------------

production facilities, (3) acquisition and operation of television channels and
internet or digital distribution platforms and (4) any business which is
related, ancillary or complementary to any of the foregoing activities,
including, without limitation, the acquisition and operation of theme parks,
museum tours, stage plays, or other live or location-based entertainment.

“Related Parties” shall mean, with respect to any Person, such Person’s
affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.

“Relevant Existing Facility” shall have the meaning given to such term in
Section 2.13(a).

“Relevant Taxing Jurisdiction” shall have the meaning given to such term in the
definition of “Excluded Taxes”.

“Replacement Revolving Credit Commitments” shall have the meaning given to such
term in Section 2.15(c).

“Replacement Revolving Credit Facility Effective Date” shall have the meaning
given to such term in Section 2.15(c).

“Replacement Revolving Facility” shall have the meaning given to such term in
Section 2.15(c).

“Replication Advances” shall mean advances incurred pursuant to DVD replication,
tape duplication or film processing transactions which require repayment if
certain volume commitments are not fulfilled, provided that repayment of such
advances (1) may not be accelerated or be required to be paid on demand unless
such repayment obligation is completely unsecured, (2) do not require cash
payments of interest and (3) are on terms at least as favorable as the
BorrowerLGEC’s or Restricted Subsidiary’s current replication deals; provided
that, the granting of a Lien in respect of the related assets, which is junior
in right to the Lien on such assets which secures the Loans, to secure any such
Replication Advances will not be considered to be less favorable to the
BorrowerLGEC.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term B Loans
with the proceeds of any term loans incurred or guaranteed by the Borrower or
any Guarantor incurred for the primary purpose of reducing the effective yield
(with the comparative determinations to be made by the Administrative Agent in a
manner consistent with generally accepted financial practices, and in any event
consistent with Section 2.13(a)) to less than the effective yield (as determined
by the Administrative Agent on the same basis) applicable to such Term B Loans
so prepaid, repaid, refinanced, substituted or replaced and (b) any amendment,
waiver or other modification to, or consent under, this Credit Agreement
incurred for the primary purpose of reducing the effective yield (to be
determined by the Administrative Agent on the same basis as set forth in
preceding clause (a)) of the Term B Loans; provided that in no event shall any
such prepayment, repayment, refinancing, substitution, replacement, amendment,
waiver, modification or consent in connection with a Change of Control or with
any acquisition or investment which is not permitted by the terms of the Credit
Agreement, constitute a Repricing Transaction. Any determination by the
Administrative Agent of any effective interest rate as contemplated by preceding
clauses (a) and (b) shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination.

 

55



--------------------------------------------------------------------------------

“Required Lenders” shall mean, as of the date of determination thereof, Lenders
whose outstanding Loans and interests in Letters of Credit and Unused Revolving
Credit Commitments constitute more than 50% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender (so long as such
Lender is a Defaulting Lender) or the BorrowerLGEC or any of the BorrowerLGEC’s
Affiliates shall be excluded for purposes of making a determination of Required
Lenders.

“Required RC Lenders” means, at any time, Lenders having Revolving Exposures and
Unused Revolving Credit Commitments representing more than 50% of the sum of the
total Revolving Exposures and Unused Revolving Credit Commitments at such time;
provided that the Revolving Exposures and Unused Revolving Credit Commitments
held or deemed held by any Defaulting Lender (so long as such Lender is a
Defaulting Lender) or the BorrowerLGEC or any of the BorrowerLGEC’s Affiliates
shall be excluded for purposes of making a determination of Required RC Lenders.

“Required RC/TLA Lenders” means, at any time, Lenders having Revolving
Exposures, Term A Loans and unused Revolving Credit Commitments in respect of
the foregoing representing more than 50% of the sum of the total Revolving
Exposures, outstanding Term A Loans and unused Revolving Credit Commitments in
respect of the foregoing at such time; provided that the Revolving Exposures,
Term A Loans and unused Revolving Credit Commitments in respect of the foregoing
held or deemed held by any Defaulting Lender (so long as such Lender is a
Defaulting Lender) or the BorrowerLGEC or any of the BorrowerLGEC’s Affiliates
shall be excluded for purposes of making a determination of Required RC/TLA
Lenders.

“Resignation Effective Date” shall have the meaning given to such term in
Section 10.10.

“Responsible Officer” shall mean, when used with respect to the Administrative
Agent, any officer within the corporate trust department of the Administrative
Agent having direct responsibility for the administration of this Credit
Agreement, or any other officer to whom any corporate trust matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

“Restatement Date” shall mean the date on which the conditions precedent set
forth in Section 5.1(a) hereof have been satisfied or waived, which date is
March 22, 2018.

“Restricted Asset Sale Amount” shall have the meaning given to such term in
Section 2.8(a).

“Restricted ECF Amount” shall have the meaning given to such term in
Section 2.8(c).

“Restricted Investment” shall mean any Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning given to such term in
Section 7.2(a).

“Restricted Subsidiary” shall mean any Subsidiary of the BorrowerLGEC other than
an Unrestricted Subsidiary, but shall include the New Borrower.

“Revolver Percentage” means, for each Revolving Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Revolving Lender’s
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated, the percentage held by such Revolving Lender (including through
participation interests in Reimbursement Obligations) of the aggregate principal
amount of all Revolving Loans and L/C Obligations then outstanding.

 

56



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Lender’s name on Schedule 1.1 attached hereto and made a part
hereof, as the same may be reduced, increased or otherwise modified at any time
or from time to time pursuant to the terms hereof. The Borrower and the
Revolving Lenders acknowledge and agree that the Revolving Credit Commitments of
the Revolving Lenders aggregate $1,000,000,0001,500,000,000 on the date
hereofRestatement Date.

“Revolving Credit Commitment Increase” shall have the meaning given to such term
in Section 2.13(a).

“Revolving Credit Termination Date” means the earliest of (a) December 8,
2021,March 22, 2023, (b) such earlier date on which the Revolving Credit
Commitments are terminated in whole pursuant to Section 2.10, Section 8.2 or
Section 8.3 hereof and (c) with respect to any Revolving Lender that has
extended its Revolving Credit Commitment pursuant to an Extension consummated
under Section 2.14 and with respect to any Issuing Bank that has consented to
such extension, the extended maturity date of such Revolver Lender’s Revolving
Credit Commitment.

“Revolving Exposure” shall mean, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of an Issuing
Bank, the aggregate L/C Exposure in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit) and
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit.

“Revolving Facility” shall mean the credit facility for making revolving Loans
and issuing Letters of Credit described in Section 2.2 and Section 2.3.

“Revolving Lender” shall mean each Lender that has a Revolving Credit Commitment
or that holds Revolving Loans.

“Revolving Loans” shall have the meaning given to such term in Section 2.2.

“Revolving Note” shall have the meaning given to such term in Section 2.11(d).

“S&P” shall mean Standard & Poor’s Financial Services, LLC and any
successor-in-interest thereto.

“Sale/Leaseback Transaction” shall mean an arrangement relating to property now
owned or hereafter acquired whereby the BorrowerLGEC or a Restricted Subsidiary
transfers such property to a Person (other than the BorrowerLGEC or any of its
Restricted Subsidiaries) and the BorrowerLGEC or a Restricted Subsidiary leases
it from such Person.

“Screen Rate” shall have the meaning given to such term in the definition of
“Eurodollar Base Rate”.

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

57



--------------------------------------------------------------------------------

“Secured Funded Indebtedness” shall mean Consolidated Debt of the BorrowerLGEC
and its Restricted Subsidiaries that is secured by a Lien on any asset of the
BorrowerLGEC or any Restricted Subsidiary (excluding (i) Liens that are junior
in priority to the Liens securing the Loans and the Guarantees under Article 9
and (ii) Permitted Liens other than (a) Permitted Liens incurred pursuant to
clauses (1), (10), (13), (15), (25) or (38) of the definition thereof (to the
extent any such Lien is not, pursuant to an Intercreditor Agreement,
subordinated to the Liens securing the Obligations) and (b) Permitted Liens with
respect to any permitted Refinancing Indebtedness or Refinancing Notes with
respect to Indebtedness secured by Liens described in clause (a) (to the extent
any such Lien is not, pursuant to an Intercreditor Agreement, subordinated in
right of payment to the Obligations)).

“Secured Parties” shall have the meaning given to such term in the Pledge and
Security Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Senior Notes” means (i) the 5.875% Senior Notes due 2024 of FinanceCoLGEC (as
successor issuer) initially issued in an aggregate principal amount of
$520,000,000 pursuant to the Senior Notes Indenture and (ii) any 5.875% Senior
Notes due 2024 issued by the Borrower in exchange for the notes referred to in
clause (i) (such notes, the “Exchange Notes”).

“Senior Notes Indenture” means (i) the Indenture, dated as of October 27, 2016,
between FinanceCo and Deutsche Bank Trust Company Americas, as trustee (the
“Trustee”), under which the Senior Notes were issued, as supplemented by the
First Supplemental Indenture, dated as of December 8, 2016, among the
BorrowerLGEC (as successor issuer), the Guarantors (as defined therein),
FinanceCo and the Trustee and the Second Supplemental Indenture, dated as of
December 19, 2016, between Starz Entity Holding Company, LLC and the Trustee and
(ii) the indenture governing the Exchange Notes.

“Services Company” shall mean a corporation (which may or may not be a
subsidiary of the BorrowerLGEC) having a permanent establishment in Québec which
provides production services pursuant to a production services agreement between
MQP and such Services Company.

“SGF” shall mean SGF Entertainment Inc., a subsidiary of the Société Générale
Financement du Québec and its successors.

“SGF Co-Financing Arrangement” shall mean the co-financing arrangement by and
among MQP, the BorrowerLGEC and SGF pursuant to which, among other things,
(i) MQP agreed to sell revenue participation interests in certain motion
pictures and television productions to SGF pursuant to that certain Revenue
Participation Purchase Agreement among MQP, SGF, LGF and LGT dated as of
July 25, 2007, (ii) MQP licensed certain motion pictures to LGF pursuant to that
certain Master Distribution Agreement (Film Productions) between MQP and LGF,
dated as of July 25, 2007 and (iii) MQP agreed to license certain television
productions to LGT pursuant to that certain Master Distribution Agreement
(Television Productions) between MQP and LGT, dated as of July 25, 2007.

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“Significant Subsidiary” of the BorrowerLGEC within the meaning of Rule 1-02
under Regulation S-X promulgated by the SEC.

“Slate Cap” shall mean, at any time, the greater of (a) $300,000,000 (plus any
returns of capital actually received by the Borrower and the Guarantors in
respect of Investments made after the Original Closing Date by them in all
Permitted Slate Transactions) or (Bb) 3.5% of Total Assets at such time.

 

58



--------------------------------------------------------------------------------

“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 5.1(f) hereof,Amendment No. 2, substantially in the form of Exhibit E to
this Credit Agreement.

“Spanish-language OTT” means the BorrowerLGECs’s current Spanish-language
subscription video on demand service (as such service may continue to
organically evolve) or other related service operated by the BorrowerLGEC, its
Subsidiaries or its designees.

“Special Purpose Producer” shall mean a special purpose corporation or limited
liability company formed solely for the purpose of producing a Product or any
audio-visual product or live or location-based entertainment which, in each
case, will be purchased or distributed in whole or in part by the BorrowerLGEC
or any of its Restricted Subsidiaries.

“Specified Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of a Person, or of any
line of business or division of a Person, (b) the acquisition of in excess of
50% of the capital stock, partnership interests, membership interests or equity
of any Person (other than a Person that is a Restricted Subsidiary), but, at the
BorrowerLGEC’s option, including acquisitions of Capital Stock increasing the
ownership of the BorrowerLGEC or a Subsidiary in an existing Subsidiary, or
(c) a merger or consolidation or any other combination with another Person
(other than a Person that is already a Restricted Subsidiary); provided that the
BorrowerLGEC or a Restricted Subsidiary is the surviving entity or the surviving
entity becomes a Restricted Subsidiary.

“Specified Cash Management Agreement” shall mean any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions owing by any Credit Party to any entity that was a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent at
the time such relevant agreement was entered into or, if later, as of the
ClosingRestatement Date (or, if later, who becomes a Lender or an Affiliate of a
Lender within 30 days after the ClosingRestatement Date), provided that the
BorrowerLGEC may in its sole discretion designate, by delivering a written
designation by the BorrowerLGEC and such counterparty to the Administrative
Agent, any agreement by a Restricted Subsidiary which is not a Credit Party
which would constitute a “Specified Cash Management Agreement” if such
Subsidiary were a Credit Party as (a) constituting a Specified Cash Management
Agreement or (b) only partially constituting a Specified Cash Management
Agreement.

“Specified Equity Contribution” shall have the meaning given to such term in
Section 8.6.

“Specified Merger Agreement Representations” shall mean such of the
representations made by or with respect to the Target and its Subsidiaries in
the Merger Agreement as are material to the interests of the Lenders in their
capacities as such, but only to the extent that the Borrower (or its Affiliate)
has the right to terminate its obligations under the Merger Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Merger Agreement.

“Specified Representations” shall mean those representations and warranties made
by the Borrower and the Guarantors (after giving effect to the Acquisition) in
the following Sections of this Credit Agreement:

 

  (a) solely as to corporate or other organizational existence with respect to
the Borrower and each Material Specified Guarantor, Section 4.1(a);

 

59



--------------------------------------------------------------------------------

  (b) solely with respect to power and authority, due authorization, execution
and delivery, and enforceability of the Fundamental Documents as to the Borrower
and each Material Specified Guarantor, Section 4.1(b);

 

  (c) Section 4.2(i) and (iii) (in each case, solely with respect to the
Borrower and each Material Specified Guarantor);

 

  (d) Section 4.4 (solely with respect to the Borrower and each Material
Specified Guarantor);

 

  (e) Section 4.6(c);

 

  (f) Section 4.10;

 

  (g) Section 4.11;

 

  (h) Section 4.16; and

 

  (i) Section 4.22(b)(ii) and (c) (in each case, solely as it relates to the use
of proceeds of the Loans to be made on the Closing Date).

“Specified Swap Agreement” shall mean any Interest Rate Agreement or Currency
Agreement owing by any Credit Party to any entity that was a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent at
the time such relevant agreement was entered into or, if later, as of the
ClosingRestatement Date (or, if later, who becomes a Lender or an Affiliate of a
Lender within 30 days after the ClosingRestatement Date), provided that the
BorrowerLGEC may in its sole discretion designate, by delivering a written
designation by the BorrowerLGEC and such counterparty to the Administrative
Agent, any agreement by a Restricted Subsidiary which is not a Credit Party
which would constitute a “Specified Swap Agreement” if such Subsidiary were a
Credit Party as (a) constituting a Specified Swap Agreement or (b) only
partially constituting a Specified Swap Agreement. Notwithstanding the
foregoing, for all purposes of the Fundamental Documents, any Guarantee of, or
grant of any Lien to secure, any obligations in respect of a Specified Swap
Agreement by a Guarantor shall not include any Excluded Swap Obligations with
respect to such Guarantors.

“Specified Time” shall mean 11:00 a.m., London time.

“Stated Maturity” shall mean, with respect to any security, the date specified
in the agreement governing or certificate relating to such Indebtedness as the
fixed date on which the final payment of principal of such security is due and
payable, including pursuant to any mandatory redemption provision, but shall not
include any contingent obligations to repay, redeem or repurchase any such
principal prior to the date originally scheduled for the payment thereof.

“Submitting Party” shall have the meaning given to such term in Section 11.12.

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Original Closing Date or thereafter
Incurred) that is subordinated or junior in right of payment to the Loans and
the Guarantees under Article 9 pursuant to a written agreement. For the
avoidance of doubt, such determination will be made without reference to the
presence or absence of security in respect of any such Indebtedness.

 

60



--------------------------------------------------------------------------------

“Subsidiary” of any Person shall mean (x) (1) any corporation, association or
other business entity (other than a partnership, joint venture, limited
liability company, unlimited liability company or similar entity) of which more
than 50% of the total ordinary voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof (or Persons performing similar
functions) or (2) any partnership, joint venture, limited liability company,
unlimited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person, and (y) any corporation,
association or other business entity (including any partnership, joint venture,
limited liability company, unlimited liability company or similar entity) (1) as
to which such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies thereof, whether through the
ownership of voting securities, by contract or otherwise and (2) which is
consolidated with such Person pursuant to GAAP. Unless otherwise specified
herein, each reference to a Subsidiary will refer to a Subsidiary of the
BorrowerLGEC.

“Successor Borrower” shall have the meaning given to such term in
Section 7.6(a).

“Successor Guarantor” shall have the meaning given to such term in
Section 7.6(c).

“Target” shall have the meaning given to such term in the preliminary statements
of this Credit Agreement. mean Starz, a Delaware corporation.

“Term A Facility” shall mean the credit facility for the Term A Loans described
in Section 2.1(a).

“Term A Lender” shall mean each Lender that holds all or a portion of the Term A
Facility.

“Term A Loan” shall have the meaning given to such term in Section 2.1(a).

“Term A Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender to make Term A Loans on the ClosingRestatement Date pursuant to
Section 2.1(a) hereof, in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1 attached hereto and made a
part hereof, as the same may be reduced pursuant to Section 2.10. The Borrower
and the Term A Lenders acknowledge and agree that the Term A Loan Commitments of
the Term A Lenders aggregate $1,000,000,000750,000,000 as of the date
hereofRestatement Date.

“Term A Loan Percentage” shall mean, for any Term A Lender, the percentage held
by such Term A Lender of the aggregate principal amount of all Term A Loans then
outstanding.

“Term A Note” shall have the meaning given to such term in Section 2.11(d).

“Term A Termination Date” shall have the meaning given to such term in
Section 2.7(a).

“Term B Facility” shall mean the credit facility for the Term B Loans described
in Section 2.1(b).

“Term B Lender” means any Lender holding all or a portion of the Term B
Facility.

“Term B Loan” shall have the meaning given to such term in Section 2.1(b).

 

61



--------------------------------------------------------------------------------

“Term B Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender to make Term B Loans hereunder in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 attached
hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10. The Borrower and the Term B Lenders acknowledge and agree that the
Term B Loan Commitments of the Term B Lenders aggregate
$2,000,000,0001,250,000,000 as of the date hereofRestatement Date.

“Term B Loan Percentage” shall mean, for any Term B Lender, the percentage held
by such Term B Lender of the aggregate principal amount of all Term B Loans then
outstanding.

“Term B Note” shall have the meaning given to such term in Section 2.11(d).

“Term B Termination Date” shall have the meaning given to such term in
Section 2.7(b).

“Term Commitment Increase” shall have the meaning given to such term in
Section 2.13(a).

“Term Facilities” shall mean, collectively, the Term A Facility and the Term B
Facility.

“Term Loans” shall mean, collectively, the Term A Loans and the Term B Loans.

“Term Loan Percentage” means any or all of the Term A Loan Percentage or the
Term B Loan Percentage, as the context requires.

“Termination Date” shall mean the date on which (a) all Revolving Credit
Commitments shall have been terminated, (b) the principal of and interest on
each Loan, all fees and all other expenses or amounts payable under any
Fundamental Document shall have been paid in full in cash (other than in respect
of contingent indemnification and expense reimbursement claims not then due),
and (c) all Letters of Credit (other than those subject to an L/C Backstop) have
been cancelled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full in cash.

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the BorrowerLGEC most recently ended for which
financial statements of the BorrowerLGEC have been (or were required to be)
delivered by Section 6.1(a) or 6.1(b) of this Credit Agreement; provided that
prior to the first date financial statements are required to be so delivered,
the Test Period in effect shall be the most recently ended full four fiscal
quarter period prior to the Closing Date for which financial statements would
have been required to be delivered hereunder had the Closing Date occurred prior
to the end of such period.

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA or Section 412 of the Code that is maintained or
contributed to by any Credit Party, or any ERISA Affiliate, or with respect to
which any Credit Party could otherwise have any liability.

“Total Assets” shall mean the total assets of the BorrowerLGEC and its
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of the BorrowerLGEC.

“Trademark Security Agreement” shall have the meaning given to such term in the
Pledge and Security Agreement.

“Trademark Security Agreement Supplement” shall have the meaning given to such
term in the Pledge and Security Agreement.

 

62



--------------------------------------------------------------------------------

“tranche” shall have the meaning given to such term in Section 2.14(a).

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the BorrowerLGEC or its Restricted Subsidiaries in connection with the
Transactions.

“Transactions” shall mean, collectively, (a) the transactions contemplated by
this Credit Agreement and the other Fundamental Documents and the borrowing of
Loans hereunder (including, for the avoidance of doubt, the transactions
contemplated by Amendment No. 2), (b) the Acquisition and the transactions to
occur pursuant to or in connection with the Merger Agreement, (c) the issue and
sale of the Senior Notes pursuant to the Senior Notes Indenture, (d) the
consummation of the Closing Date Refinancing, (e) the liquidation of FinanceCo
immediately following the consummation of the Acquisition and (fIndentures
(including, for the avoidance of doubt, the Exchange Notes), and (d) the payment
of Transaction Expenses.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Credit Agreement.

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents owned
by the BorrowerLGEC or any Restricted Subsidiary which would not appear as
“restricted” on a consolidated balance sheet of the BorrowerLGEC as of such
date. For purposes of determining the ability under this Credit Agreement to
Incur any Incremental Facility, Incremental Equivalent Debt and any other
Indebtedness permitted to be incurred under Section 7.1, the proceeds of any
such Incurred Indebtedness shall be disregarded in determining Unrestricted Cash
when calculating the Net First Lien Leverage Ratio and/or the Net Total Leverage
Ratio as of such date.

“Unrestricted Subsidiary” shall mean:

(1) any Subsidiary of the BorrowerLGEC that at the time of determination shall
be designated an Unrestricted Subsidiary by the BorrowerLGEC in the manner
provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The BorrowerLGEC may designate any Subsidiary of LGEC (other than the Borrower,
but (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger, amalgamation or consolidation or
Investment therein) to be an Unrestricted Subsidiary only if:

(1) such Subsidiary (or any of its Subsidiaries) does not own any Capital Stock
of any Subsidiary which, following such designation, will remain a Restricted
Subsidiary, or hold any Lien on any property of the BorrowerLGEC or any
Subsidiary which, following such designation, will remain a Restricted
Subsidiary of the BorrowerLGEC;

(2) any Guarantee by the BorrowerLGEC or any Restricted Subsidiary of any
Indebtedness of such Subsidiary (or any of its Subsidiaries) shall be deemed an
“Incurrence” of such Indebtedness and an “Investment” by the BorrowerLGEC or
such Restricted Subsidiary and complies with Section 7.1;

(3) such designation and the Investment of the BorrowerLGEC in such Subsidiary
complies with Section 7.2; and

 

63



--------------------------------------------------------------------------------

(4) such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the BorrowerLGEC and its Subsidiaries.

Any such designation by the BorrowerLGEC shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an Officers’
Certificate giving effect to such designation and certifying that such
designation complies with the foregoing conditions.

An Officer of the BorrowerLGEC may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that immediately after giving effect to such
designation, (X) no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and (Y) the BorrowerLGEC
shall be in compliance with the financial ratios set forth in Section 7.9(a) and
(b) for the relevant fiscal quarter on a Pro Forma Basis.

For the avoidance of doubt, the BorrowerLGEC shall be permitted to designate any
Subsidiary a Restricted Subsidiary or Unrestricted Subsidiary, in each case, in
accordance with the terms of this Credit Agreement, notwithstanding the
designation of such Subsidiary under any other agreement, provided, that no
Subsidiary may be designated as an Unrestricted Subsidiary or subsequently
re-designated as a Restricted Subsidiary unless it is simultaneously so
designated or re-designated, as applicable, under the the Senior Notes (to the
extent outstanding).

Notwithstanding the foregoing, as of the ClosingRestatement Date, the Initial
Unrestricted Subsidiaries and each of their Subsidiaries shall be Unrestricted
Subsidiaries, as will any other Unrestricted Subsidiary which was designated as
an Unrestricted Subsidiary by LGEC pursuant to the Credit Agreement prior to the
Restatement Date.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) as amended, and the rules and regulations
thereunder and any successors thereto.

“U.S. Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America or any state thereof or the District of Columbia.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled to vote in the election of
directors, managers or trustees, as applicable, of such Person.

“Wholly-Owned Subsidiary” shall mean a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the
BorrowerLGEC or another Wholly-Owned Subsidiary.

“Withdrawal Liability” shall mean any liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are used in sections 4203 and 4205, respectively, of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

64



--------------------------------------------------------------------------------

(b) Interpretation. For the purposes hereof unless the context otherwise
requires, all Section references herein shall be deemed to correspond with
Sections herein, the above terms shall have the meanings indicated, all
accounting terms not otherwise defined herein shall have the respective meanings
accorded to them under GAAP and all terms defined in the UCC and not otherwise
defined herein shall have the respective meanings accorded to them therein. For
purposes hereof, all references herein to “the date hereof” shall mean
December 8, 2016. Wherever herein any determination may be made for all purposes
of this Agreement by the Borrower or an Officer thereof, such determination may
also be made, for purposes of this Agreement, by LGEC or an Officer thereof; and
wherever any determination may be made for purposes of this Agreement by LGEC or
an Officer thereof, such determination may also be made, for all purposes of
this Agreement, by the Borrower or an Officer thereof.

(c) GAAP; Change in Accounting Principles. Except as otherwise expressly
provided herein (including, for the avoidance of doubt, the proviso in the
definition of “Capitalized Lease Obligations”), all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that if at any time, any change in GAAP would affect the
computation of any financial ratio or requirement in the Fundamental Documents
and the BorrowerLGEC notifies the Administrative Agent that the BorrowerLGEC
requests an amendment (or if the Administrative Agent notifies the BorrowerLGEC
that the Required Lenders request an amendment), the Administrative Agent, the
Lenders and the BorrowerLGEC shall, at no cost to the BorrowerLGEC, negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such financial ratio or
requirement shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the BorrowerLGEC or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income”, without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

ARTICLE 2 THE LOANS

SECTION 2.1. The Term Loans.

(a) Subject to the terms and conditions set forth herein, each Term A Lender
agrees, severally and not jointly, to, and shall, make a term loan (each
individually, a “Term A Loan” and, collectively, the “Term A Loans”) in Dollars
to the Borrower on the ClosingRestatement Date in a principal amount not to
exceed such Term A Lender’s Term A Loan Commitment. As provided in
Section 2.5(a) and subject to the terms hereof, the Borrower may elect that the
Term A Loans comprising the Borrowing hereunder of Term A Loans be either Base
Rate Loans and/or Eurodollar Loans.

 

65



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Term B Lender
agrees, severally and not jointly, to, and shall, make a term loan (each
individually, a “Term B Loan” and, collectively, the “Term B Loans”) in Dollars
to the Borrower on the ClosingRestatement Date in a principal amount not to
exceed such Term B Lender’s Term B Loan Commitment. As provided in
Section 2.5(a) and subject to the terms hereof, the Borrower may elect that the
Term B Loans comprising the Borrowing hereunder of Term B Loans be either Base
Rate Loans or Eurodollar Loans.

(c) Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.2. Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Revolving Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”) in
Dollars to the Borrower from time to time during the period from the
ClosingRestatement Date to the Revolving Credit Termination Date up to the
amount of such Lender’s Revolving Credit Commitment in effect at such time;
provided, however, that the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations at any time outstanding shall not exceed the sum of
the total Revolving Credit Commitments in effect at such time. Each Borrowing of
Revolving Loans shall be made ratably by the Revolving Lenders in proportion to
their respective Revolver Percentages. As provided in Section 2.5(a), and
subject to the terms hereof, the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans. Revolving Loans
may be repaid and reborrowed before the Revolving Credit Termination Date,
subject to the terms and conditions hereof. Notwithstanding the foregoing, the
aggregate principal amount of Revolving Loans made on the Closing Date shall not
exceed (i) an amount equal to $150,000,000 to fund Transaction Expenses in
connection with the Acquisition plus (ii) an amount equal to $100,000,000 to
fund working capital needs in the ordinary course (including the refinancing of
existing Indebtedness Incurred for working capital needs in the ordinary course,
provided that such Indebtedness was not Incurred in anticipation or in
contemplation of the Transactions to occur on the Closing Date).

SECTION 2.3. Letters of Credit.

(a) General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, commencing with the ClosingRestatement Date, the Issuing
Banks shall issue standby and documentary letters of credit (each, a “Letter of
Credit”) for the Borrower’s account and/or LGEC’s and its Subsidiaries’ account
(provided that each shall be jointly and severally liable) in an aggregate
undrawn face amount up to the L/C Sublimit; provided, however, that the sum of
the Revolving Loans and L/C Obligations at any time outstanding shall not exceed
the sum of all Revolving Credit Commitments in effect at such time; and provided
further that no Issuing Bank shall have any obligation to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate L/C Obligations
in respect of Letters of Credit issued by such Issuing Bank would exceed the
amount stipulated for it in the definition of “Issuing Bank” (such amount, such
Issuing Bank’s “Letter of Credit Commitment”). Each Revolving Lender shall be
obligated to reimburse the Issuing Banks for such Revolving Lender’s Revolver
Percentage of the amount of each drawing under a Letter of Credit and,
accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Revolving Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding. The Borrower may,
at any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the condition set forth in the last proviso in
the first sentence of this Section 2.3(a) shall not be satisfied.

 

66



--------------------------------------------------------------------------------

(b) Applications. At any time after the ClosingRestatement Date and before the
Revolving Credit Termination Date, the Issuing Banks shall, at the request of
the Borrower, issue one or more Letters of Credit in Dollars, in form and
substance acceptable to the applicable Issuing Bank, with expiration dates no
later than the earlier of (i) 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or (ii) five (5) Business Days prior to the Revolving Credit Termination Date,
in an aggregate face amount as requested by the Borrower subject to the
limitations set forth in clause (a) of this Section 2.3, upon the receipt of a
duly executed application for the relevant Letter of Credit in the form then
customarily prescribed by the applicable Issuing Bank for the Letter of Credit
requested (each an “Application”); provided that any Letter of Credit with a
12-month tenor may provide for the renewal thereof for additional 12-month
periods (which shall in no event extend beyond the date referred to in clause
(ii) above, unless an L/C Backstop has been provided to the Issuing Bank thereof
(it being understood that the Participating Interests of the Participating
Lenders shall terminate on the Revolving Credit Termination Date).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.12(b) hereof, and (ii) if the applicable Issuing Bank is not timely
reimbursed for the amount of any drawing under a Letter of Credit as required
pursuant to clause (c) of this Section 2.3, the Borrower ’s obligation to
reimburse such Issuing Bank for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid to but excluding the date of reimbursement by the Borrower at the rate
applicable to Base Rate Revolving Loans (including, if then applicable,
Section 2.4(c)).

(c) The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
Borrower shall reimburse the applicable Issuing Bank for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) by no later than (x) 4:00 p.m.
(New York time) on the Business Day after the date of such payment by such
Issuing Bank under a Letter of Credit, if the Borrower has been informed of such
drawing by the applicable Issuing Bank on or before 10:00 a.m. (New York time)
on the date of the payment of such drawing, or (y) if notice of such drawing is
given to the Borrower after 10:00 a.m. (New York time) on the date of the
payment of such drawing, reimbursement shall be made within two Business Days
following the date of the payment of such drawing, by the end of such day, in
all instances in immediately available funds at the Administrative Agent’s
principal office in New York, New York or such other office as the
Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the applicable
Issuing Bank such amount(s) in like funds; provided, that the Borrower may,
subject to the conditions to borrowing set forth herein, request that such
payment be financed with a Base Rate Revolving Loan and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing (and with interest owing thereon from the
date of the respective disbursement). If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below. In addition, for the benefit of the Administrative Agent,
the Issuing Banks and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.3(c) and each
Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Credit Agreement and the
Applications, under all circumstances whatsoever, and irrespective of any claim
or defense that the Borrower may otherwise have against the Administrative
Agent, the Issuing Banks or any Lender, including without limitation (i) any
lack of validity or enforceability of any Fundamental Document; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Fundamental Document; (iii) the existence of any claim of
set-off the Borrower may have at any time against a beneficiary of a Letter of
Credit (or any Person for whom a beneficiary may be acting), the Administrative
Agent, the Issuing Banks, any Lender or any other Person, whether in connection
with this Credit Agreement, another Fundamental Document, the transaction
related to the Fundamental Document or any unrelated transaction; (iv) any
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (v) payment by the

 

67



--------------------------------------------------------------------------------

Administrative Agent or an Issuing Bank under a Letter of Credit against
presentation to the Administrative Agent or an Issuing Bank of a draft or
certificate that does not comply with the terms of the Letter of Credit;
provided that the Administrative Agent’s or an Issuing Bank’s determination that
documents presented under the Letter of Credit complied with the terms thereof
did not constitute gross negligence, bad faith or willful misconduct of the
Administrative Agent or an Issuing Bank (as determined by the final,
non-appealable judgment of a court of competent jurisdiction); or (vi) any other
act or omission to act or delay of any kind by the Administrative Agent or an
Issuing Bank, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 2.3(c), constitute
a legal or equitable discharge of the Borrower’s obligations hereunder or under
an Application.

(d) The Participating Interests. Each Revolving Lender (other than the Lender
acting as Issuing Bank) severally and not jointly agrees to purchase from the
Issuing Banks, and each Issuing Bank hereby agrees to sell to each such
Revolving Lender (a “Participating Lender”), an undivided participating interest
(a “Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the
Issuing Banks. Upon the Borrower’s failure to pay any Reimbursement Obligation
on the date and at the time required, or if an Issuing Bank is required at any
time to return to the Borrower or to a trustee, receiver, liquidator, custodian
or other Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives written
notice from such Issuing Bank (with a copy to the Administrative Agent) to such
effect, if such notice is received before 12:00 noon, or not later than 12:00
noon the following Business Day, if such notice is received after such time, pay
to the Administrative Agent for the account of such Issuing Bank an amount equal
to such Participating Lender’s Revolver Percentage of such unpaid Reimbursement
Obligation together with interest on such amount accrued from the date such
Issuing Bank made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to: (i) from the date such
Issuing Bank made the related payment to the date two (2) Business Days after
payment by such Participating Lender is due hereunder, the Federal Funds Rate
for each such day and (ii) from the date two (2) Business Days after the date
such payment is due from such Participating Lender to the date such payment is
made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall, after making its appropriate payment, be
entitled to receive its Revolver Percentage of each payment received in respect
of the relevant Reimbursement Obligation and of interest paid thereon, with each
Issuing Bank retaining its Revolver Percentage thereof as a Revolving Lender
hereunder.

The several obligations of the Participating Lenders to the Issuing Banks under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the Issuing Banks, the Administrative Agent, any Lender or any
other Person. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Revolving Lender, and each
payment by a Participating Lender under this Section 2.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the Issuing Banks (to the extent not
reimbursed by the Borrower and without relieving the Borrower of its obligation
to do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except as a result
from any Issuing Bank’s gross negligence or willful misconduct as determined by
the final, non-appealable judgment of a court of competent jurisdiction) that
such Issuing Bank may suffer or incur in connection with any Letter of Credit
issued by it. The obligations of the Participating Lenders under this
Section 2.3(e) and all other parts of this Section 2.3 shall survive termination
of this Credit Agreement and of all Applications, Letters of Credit, and all
drafts and other documents presented in connection with drawings thereunder.

 

68



--------------------------------------------------------------------------------

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent and
the applicable Issuing Bank (or such lesser notice as the Administrative Agent
and the Issuing Banks may agree in their sole discretion) of each request for
the issuance of a Letter of Credit, each such notice to be accompanied by a
properly completed and executed Application for the requested Letter of Credit
and, in the case of an extension or amendment or an increase in the amount of a
Letter of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the applicable Issuing Bank, in each case, together
with the fees called for by this Credit Agreement. The Issuing Banks shall
promptly notify the Administrative Agent and the Lenders of the issuance,
extension or amendment of a Letter of Credit.

(g) Conflict with Application. In the event of any conflict or inconsistency
between this Credit Agreement and the terms of any Application, the terms of
this Credit Agreement shall control.

(h) Existing Letters of Credit. Letters of credit of the Borrower, the Target
and their respectiveCredit of LGEC and its Subsidiaries outstanding on the
Closing DateRestatement Date under the Existing Credit Agreement, if any, and
set forth on Schedule 2.3 shall be deemed issued under the Revolving Facility to
the extent the applicable letter of credit issuer under such facility is an
Issuing Bank under the Revolving Facility.

(i) Replacement of Issuing Bank. An Issuing Bank may be replaced by another
Lender at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Credit Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of such Issuing Bank under this Credit Agreement
with respect to Letters of Credit issued by it prior to such replacement but
shall not be required to issue additional Letters of Credit.

(j) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate one or more additional Lenders as an Issuing
Bank, each of which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent. Each such additional
Issuing Bank shall execute a counterpart of this Credit Agreement upon the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and shall thereafter be an Issuing Bank hereunder for all purposes.

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit issued under such tranche, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the maturity date shall not have occurred are then in effect, (x) the
outstanding Revolving Loans shall be repaid pursuant to Section 2.7(c) on such
maturity date to the extent and in an amount sufficient to permit the
reallocation of the L/C Exposure relating to the outstanding Letters of Credit
contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.3(d)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of

 

69



--------------------------------------------------------------------------------

the Revolving Credit Commitments in respect of such non-terminating tranches at
such time (it being understood that (1) the participations therein of Revolving
Lenders under the maturing tranche shall be correspondingly released and (2) no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), but
without limiting the obligations with respect thereto, the Borrower shall
provide an L/C Backstop with respect to any such Letter of Credit in a manner
reasonably satisfactory to the applicable Issuing Bank. If, for any reason, such
L/C Backstop is not provided or the reallocation does not occur, the Revolving
Lenders under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit; provided that, notwithstanding
anything to the contrary contained herein, upon any subsequent repayment of the
Revolving Loans, the reallocation set forth in clause (i) shall automatically
and concurrently occur to the extent of such repayment (it being understood that
no partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Credit Commitments, the L/C Sublimit
under any tranche of Revolving Credit Commitments that has not so then matured
shall be as agreed by the Borrower with such Revolving Lenders; provided that in
no event shall such sublimit be less than the sum of (x) the L/C Exposure with
respect to the Revolving Lenders under such extended tranche immediately prior
to such maturity date and (y) the face amount of the Letters of Credit
reallocated to such tranche of Revolving Credit Commitments pursuant to clause
(i) of the first sentence of this clause (k) (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).

(l) Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.

SECTION 2.4. Applicable Interest Rates.

(a) Base Rate Loans. Each Loan that is a Base Rate Loan made or maintained by a
Lender shall bear interest (computed on the basis of a year of 360 days (or, at
times when the Base Rate is based on the Prime Rate, 365 or 366 days, as the
case may be) and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced or created by conversion from a Eurodollar
Loan until, but excluding, the date of repayment thereof at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect for Loans of the applicable Class, payable in arrears on each Interest
Payment Date.

(b) Eurodollar Loans. Each Loan that is a Eurodollar Loan made or maintained by
a Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued
or created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus the Eurodollar Rate applicable for such Interest Period for Loans of the
applicable Class, payable in arrears on each Interest Payment Date.

(c) Default Rate. If the Borrower shall default in the payment of any principal
of or interest or fees on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Fundamental Document, then, until
such defaulted amount shall have been paid in full, the Borrower shall on demand
from time to time pay interest, to the extent permitted by Applicable Law, on
any such overdue amount at a rate per annum at (i) in the case of Loans, 2% in
excess of the rate then in effect for each such Loan of the applicable Class and
(ii) otherwise, 2% in excess of the rate applicable to Revolving Loans that are
Base Rate Loans.

 

70



--------------------------------------------------------------------------------

(d) Applicable Law. Anything in this Credit Agreement or the Notes to the
contrary notwithstanding, the interest rate on the Loans shall in no event be in
excess of the maximum rate permitted by Applicable Law.

(e) Notwithstanding any provision herein to the contrary and without limiting
Section 2.4(d), if Canadian law applies to this Credit Agreement or any
Fundamental Document or to any payment made hereunder or thereunder, then in no
event will the aggregate “interest” (as defined in Section 347 of the Criminal
Code (Canada)) payable by any Credit Party under this Credit Agreement or any
Fundamental Document exceed the maximum effective annual rate of interest on the
“credit advanced” (as defined in that Section 347) permitted under that Section
and, if any payment, collection or demand pursuant to this Credit Agreement or
any such Fundamental Document in respect of “interest” (as defined in that
Section 347) is determined to be contrary to the provisions of such Section 347,
such payment, collection or demand will be deemed to have been made by mutual
mistake of such Credit Party, the Administrative Agent and the applicable Lender
or Lenders and the amount of such payment or collection will be refunded to such
Credit Party only to the extent of the amount which is greater than the maximum
effective annual rate permitted by such laws.

(f) For the purposes of this Credit Agreement, whenever interest is to be
calculated on the basis of a period of time other than a calendar year, the
annual rate of interest to which each rate of interest determined pursuant to
such calculation is equivalent for the purposes of the Interest Act (Canada) is
such rate as so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by the number
of days used in the basis of such determination.

(g) EACH OF THE CREDIT PARTIES CONFIRMS THAT IT FULLY UNDERSTANDS AND IS ABLE TO
CALCULATE THE RATE OF INTEREST APPLICABLE TO EACH OF THE FACILITIES BASED ON THE
METHODOLOGY FOR CALCULATING PER ANNUM RATES PROVIDED FOR IN SECTION 2.4(F) OF
THIS AGREEMENT. The Administrative Agent agrees that if requested in writing by
the Borrower it shall calculate the nominal and effective per annum rate of
interest on any Loan outstanding at any time and provide such information to the
Borrower promptly following such request; provided that any error in any such
calculation, or any failure to provide such information on request, shall not
relieve the Borrower or any other Credit Party of any of its obligations under
this Agreement or any other Fundamental Document, nor result in any liability to
the Administrative Agent or any Lender. EACH CREDIT PARTY HEREBY IRREVOCABLY
AGREES NOT TO PLEAD OR ASSERT, WHETHER BY WAY OF DEFENCE OR OTHERWISE, IN ANY
PROCEEDING RELATING TO THE LOAN DOCUMENTS, THAT THE INTEREST PAYABLE UNDER THE
LOAN DOCUMENTS AND THE CALCULATION THEREOF HAS NOT BEEN ADEQUATELY DISCLOSED TO
THE OBLIGORS, WHETHER PURSUANT TO SECTION 4 OF THE INTEREST ACT (CANADA) OR ANY
OTHER APPLICABLE LAW OR LEGAL PRINCIPLE.

SECTION 2.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates.

(a) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than: (i) 1:00 p.m. (New York time) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Loans that are Eurodollar Loans denominated in
Dollars or, for a request that Lenders advance a Borrowing of Loans that are
Eurodollar Loans on the Restatement Date, at least two (2) Business Days before
the Restatement Date and (ii) noon (New York time) on the date the Borrower
requests the Lenders to advance a Borrowing of

 

71



--------------------------------------------------------------------------------

Loans that are Base Rate Loans. The Loans included in each Borrowing of Loans
shall bear interest initially at the type of rate specified in such notice for
Loans of such Class. Thereafter, with respect to Base Rate Loans and Eurodollar
Loans that are denominated in Dollars, the Borrower may from time to time elect
to change or continue the type of interest rate borne by each Borrowing of Loans
or, subject to Section 2.6 hereof, a portion thereof, as follows: (i) if such
Borrowing of Loans is of Eurodollar Loans, on the last day of the Interest
Period applicable thereto, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing of Loans is of Base Rate Loans, on any
Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower. The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing of Loans to the Administrative Agent
by telephone or telecopy (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit A (Notice of Borrowing) or Exhibit B (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Loans that
are Eurodollar Loans for an additional Interest Period or of the conversion of
part or all of a Borrowing of Loans that are Base Rate Loans into Eurodollar
Loans must be given by no later than 1:00 p.m. (New York time) at least three
Business Days before the date of the requested continuation or conversion of a
Borrowing of Loans that are denominated in Dollars. All notices concerning the
advance, continuation or conversion of a Borrowing of Loans shall specify the
Class of Loans as to which the notice relates, the date of the requested
advance, continuation or conversion of a Borrowing of Loans (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans (Base Rate Loans or Eurodollar Loans) to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. If no
Interest Period is specified in any such notice with respect to any conversion
to or continuation as a Borrowing of Eurodollar Loans, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 2.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender of the interest rate applicable thereto promptly after
the Administrative Agent has made such determination.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Loans that are Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
and such Borrowing is not prepaid in accordance with Section 2.8(a) or (b), such
Borrowing shall, at the end of the Interest Period applicable thereto,
automatically be converted into a Borrowing of Base Rate Loans (unless such
Borrowing is a Borrowing of Term B Loans, in which case such Term B Loans shall
be continued as a Eurodollar Loan with an Interest Period of one month). In the
event the Borrower fails to give notice pursuant to Section 2.5(a) of a
Borrowing of Loans equal to the amount of a Reimbursement Obligation and has not
notified the Administrative Agent by 1:00 p.m. (New York time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Credit Agreement, the Borrower
shall be deemed to have requested a Borrowing of Loans that are Base Rate Loans
on such day in the amount of the Reimbursement Obligation then due, which
Borrowing, if otherwise available hereunder, shall be applied to pay the
Reimbursement Obligation then due.

(d) Disbursement of Loans. Not later than 2:00 p.m., New York City time, on the
date of any requested advance of a new Borrowing of Loans, subject to Article 5
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office

 

72



--------------------------------------------------------------------------------

of the Administrative Agent in New York, New York. The Administrative Agent
shall promptly credit or wire transfer the proceeds of each new Borrowing of
Loans to an account designated by the Borrower in the applicable notice of
borrowing; provided, that Borrowings made to finance the reimbursement of a
Reimbursement Obligation shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to the date (or, in the case of
a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) on which such Lender
is scheduled to make payment to the Administrative Agent of the proceeds of a
Loan (which notice shall be effective upon receipt) that such Lender does not
intend to make such payment, the Administrative Agent may assume that such
Lender has made such payment when due and the Administrative Agent, in reliance
upon such assumption may (but shall not be required to) make available to the
Borrower the proceeds of the Loan to be made by such Lender and, if any Lender
has not in fact made such payment to the Administrative Agent, such Lender
shall, on demand, pay to the Administrative Agent the amount made available to
the Borrower attributable to such Lender together with interest thereon in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on (but excluding) the date such
Lender pays such amount to the Administrative Agent at a rate per annum equal
to: (i) from the date the related advance was made by the Administrative Agent
to the date two (2) Business Days after payment by such Lender is due hereunder,
the greater of, for each such day, (x) the Federal Funds Rate and (y) the
Overnight Bank Funding Rate, plus any standard administrative or processing fees
charged by the Administrative Agent in connection with such Lender’s non-payment
and (ii) from the date two (2) Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, the Base Rate
in effect for each such day. If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 3.6 hereof so that the Borrower
will have no liability under such Section with respect to such payment.

SECTION 2.6. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under the applicable Facility shall be in an amount
not less than $1,000,000 or such greater amount that is an integral multiple of
$500,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under the applicable Facility shall be in an amount equal to $1,000,000 or such
greater amount that is an integral multiple of $250,000. Without the
Administrative Agent’s consent, there shall not be more than twenty
(20) Borrowings of Eurodollar Loans outstanding at any one time.

SECTION 2.7. Maturity of Loans.

(a) Scheduled Payments of Term A Loans. Subject to Section 2.14, the Borrower
shall make principal payments on the Term A Loans in installments on the last
Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling on or after the last
Business Day of the first full fiscal quarter of the BorrowerLGEC following the
ClosingRestatement Date, in an aggregate amount equal to the following
percentages of the aggregate principal amount of the Term A Loans made on the
ClosingRestatement Date: (i) for the first four (4) quarterly installments,
1.250%; (ii) for the fifth (5th) through eighth (8th) quarterly installments,
1.25%; (iii) for the ninth (9th) through twelfth (12th) quarterly installments,
1.75%; (iv) for the thirteenth (13th) through sixteenth (16th) quarterly
installments, 2.50%, and (v) for each quarterly installment after such sixteenth
(16th) quarterly installment, 2.50%, (which payments in each case shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and
Section 2.8(e), as applicable); it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the Term A Loans,
shall be due and payable on December 8, 2021March 22, 2023 (the “Term A
Termination Date”).

 

73



--------------------------------------------------------------------------------

(b) Scheduled Payments of Term B Loans. Subject to Section 2.15, the Borrower
shall make principal payments on the Term B Loans in installments on the last
Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling on or after the last
Business Day of the first full fiscal quarter of the BorrowerLGEC following the
ClosingRestatement Date, in an aggregate amount equal to 0.25% of the aggregate
principal amount of the Term B Loans made on the ClosingRestatement Date (which
payments in each case shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Term B Loans, shall be due and payable on December 8,
2023March 24, 2025 (the “Term B Termination Date”).

(c) Revolving Loans. Each Revolving Loan, both for principal and interest, shall
mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.

SECTION 2.8. Prepayments.

(a) Voluntary Prepayments of Term Loans.

(i) The Borrower may, at its option, upon notice as herein provided, prepay
without premium or penalty (subject to the requirements of Section 2.8(a)(ii)
below and except as set forth in Section 3.6) at any time all, or from time to
time any part of, the Term Loans, in each case, in a minimum aggregate amount of
$5,000,000 or such greater amount that is an integral multiple of $1,000,000 or,
if less, the entire principal amount thereof then outstanding. The Borrower will
give the Administrative Agent written notice (or telephone notice promptly
confirmed by written notice) of each prepayment under this Section 2.8 prior to
1:00 p.m. (New York time) at least one Business Day in the case of Base Rate
Loans and three (3) Business Days in the case of Eurodollar Loans prior to the
date fixed for such prepayment. Each such notice shall specify the date of such
prepayment (which shall be a Business Day), the principal amount of such Term
Loans to be prepaid and the interest to be paid on the prepayment date with
respect to such principal amount being repaid. Such notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any prepayments made pursuant to this Section 2.8(a) shall be applied
against the Class of Term Loans and the remaining scheduled installments of
principal due in respect of such Term Loans in the manner specified by the
Borrower or, if not so specified on or prior to the date of such optional
prepayment, on a pro rata basis to all Classes of Term Loans in direct order of
maturity and may not be reborrowed.

(ii) In the event that, on or prior to the date that is twelvesix ( 126) months
after the ClosingAmendment No. 1 Effective Date, the Borrower (x) prepays,
repays, refinances, substitutes or replaces any Term B Loans in connection with
a Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a Repricing Transaction), or
(y) effects any amendment, waiver or other modification of, or consent under,
this Credit Agreement resulting in a Repricing Transaction (including in
connection with the replacement of any Term B Lender which is replaced pursuant
to Section 3.7 as a result of its refusal to consent to an amendment giving rise
to such Repricing Transaction), the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the applicable Term B Lenders, (A) in
the case of clause (x), a premium of 1.00% of the aggregate principal amount of
the Term B Loans so prepaid, repaid, refinanced, substituted or replaced and
(B) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the Term B Loans outstanding immediately prior to such amendment,
waiver, modification or consent that are the subject of such Repricing
Transaction. All such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.

 

74



--------------------------------------------------------------------------------

(b) Voluntary Prepayments of Revolving Loans. The Borrower may prepay without
premium or penalty (except as set forth in Section 3.6) and in whole or in part
any Borrowing of (i) Revolving Loans that are Eurodollar Loans at any time upon
at least three (3) Business Days’ prior notice by the Borrower to the
Administrative Agent or (ii) Revolving Loans that are Base Rate Loans at any
time upon at least one Business Day’s prior notice by the Borrower to the
Administrative Agent (in the case of each of clauses (i) and (ii), such notice
must be in writing (or telephone notice promptly confirmed by written notice)
and received by the Administrative Agent prior to 2:00 p.m. (New York time) on
such date), in each case, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 3.6; provided, however, that the Borrower may not
partially repay a Borrowing (i) if such Borrowing is of Base Rate Loans, in a
principal amount less than $250,000, and (ii) if such Borrowing is of Eurodollar
Loans, in a principal amount less than $500,000, except, in each case, in such
lesser amount of the entire principal amount thereof then outstanding. Any such
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(c) Mandatory Prepayments.

(i) From and after the ClosingRestatement Date, if the BorrowerLGEC or any
Restricted Subsidiary shall at any time or from time to time incur any
Indebtedness (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 7.1 (other than Refinancing Indebtedness,
Refinancing Notes and Refinancing Term Loans and Replacement Revolving Credit
Commitments to the extent the proceeds are used to finance Term Loans)), then
promptly and in any event within five (5) Business Days of receipt by the
BorrowerLGEC or the Restricted Subsidiary of the Net Cash Proceeds from the
incurrence of such Indebtedness, the Borrower shall prepay the Term Loans in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds. The
amount of each such prepayment shall be applied to the outstanding Term Loans of
each Class, pro rata, until paid in full.

(ii) From and after the ClosingRestatement Date, if the BorrowerLGEC or any
Restricted Subsidiary shall at any time or from time to time make any Asset Sale
or shall suffer an Event of Loss resulting in Net Available Cash in excess of
$60,000,000 in the aggregate for all such Asset Sales or Events of Loss in any
fiscal year of the BorrowerLGEC, then promptly and in any event within five
(5) Business Days of receipt by the BorrowerLGEC or the Restricted Subsidiary of
the Net Available Cash of such Asset Sale or such Event of Loss, the Borrower
shall prepay the Term Loans in an aggregate amount equal to 100% of the amount
of all such Net Available Cash in excess of the amount specified above; provided
that, in the case of each Asset Sale and Event of Loss, if the BorrowerLGEC or
the applicable Restricted Subsidiary intends to invest or reinvest, as
applicable, within twelve (12) months of the later of the date of the applicable
Asset Sale or receipt of Net Available Cash from an Event of Loss, the Net
Available Cash thereof in Additional Assets, or make capital expenditures that
are used or useful in a Related Business or that replace the businesses,
properties and/or assets that are the subject of such Asset Sale or Event of
Loss (the “Reinvested Deferred Amount”), then the Borrower shall not be required
to make a mandatory prepayment under this Section in respect of such Reinvested
Deferred Amount to the extent such Reinvested Deferred Amount is actually
invested or reinvested within such twelve-month period, or the BorrowerLGEC or a
Restricted Subsidiary has committed to so invest or reinvest such Reinvested
Deferred Amount during such twelve-month period and such Reinvested Deferred
Amount is so reinvested

 

75



--------------------------------------------------------------------------------

within 180 days after the expiration of such twelve-month period; provided,
however, that if any Reinvested Deferred Amount has not been so invested or
reinvested prior to the expiration of the applicable period, the Borrower shall
promptly prepay the Term Loans in the amount of such Reinvested Deferred Amount
in excess of the amount specified above not so invested or reinvested; provided,
further, that if, at the time that any such prepayment would be required
hereunder, the Borrower is required to prepay or offer to repurchase any other
Indebtedness secured on a pari passu basis (or any Refinancing Indebtedness in
respect thereof that is secured on a pari passu basis) with the Obligations
pursuant to the terms of the documentation governing such Indebtedness with such
Net Available Cash (such Indebtedness (or Refinancing Indebtedness in respect
thereof) required to be prepaid or offered to be so repurchased, the “Other
Applicable Indebtedness”), then the Borrower may apply such Net Available Cash
on a pro rata basis to the prepayment of the Term Loans and to the repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount)) at such time; provided that the portion of such
Net Available Cash allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Available Cash required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Available Cash shall be allocated to the Term Loans
in accordance with the terms hereof, and the amount of the prepayment of the
Term Loans that would have otherwise been required pursuant to this
Section 2.8(c)(ii) shall be reduced accordingly. The amount of each such
prepayment shall be applied to the outstanding Term Loans of each Class pro
rata, until paid in full.

(iii) No later than the fifth (5th) Business Day after the date on which
financial statements with respect to each fiscal year of the BorrowerLGEC are
required to be delivered pursuant to Section 6.1(b) (beginning with the first
full fiscal year ended after the ClosingRestatement Date), the Borrower shall
prepay the then outstanding Term B Loans by an amount equal to (A) 50% of Excess
Cash Flow of the BorrowerLGEC and its Restricted Subsidiaries for the most
recently completed fiscal year of the BorrowerLGEC; provided that the foregoing
percentage shall be reduced to 25% when the Net First Lien Leverage Ratio
calculated on a Pro Forma Basis as of the last day of the relevant fiscal year
is equal to or less than 4.50 to 1.00, and 0% when the Net First Lien Leverage
Ratio calculated on a Pro Forma Basis as of the last day of the relevant fiscal
year is equal to or less than 4.00 to 1.00 minus (B) the principal amount of
(1) any Term Loans and, to the extent pari passu with the Term Loans in right of
payment and with respect to security, Incremental Term Loans, Incremental
Equivalent Debt, Refinancing Term Loans and Refinancing Notes and (2) any
Revolving Loans and Incremental Revolving Loans (in each case, to the extent
accompanied by a permanent reduction of the relevant revolving commitment)
voluntarily prepaid pursuant to paragraphs (a) and (b) of this Section 2.8 or
purchased by the BorrowerLGEC or any of its Subsidiaries in cash pursuant to
Section 11.3 (with the amount of the deduction pursuant to this subclause
(B) for Loans purchased pursuant to Section 11.3 being limited to the amount of
cash paid by the BorrowerLGEC or any of its Subsidiaries in connection
therewith) or voluntarily prepaid or purchased during such fiscal year; provided
that no such voluntary prepayments or purchases shall reduce the payments
required to be made under this Section 2.8(c)(iii) to the extent financed with
long-term Indebtedness. The amount of each such prepayment shall be applied to
the outstanding Term B Loans pro rata until paid in full. Any payment under this
clause (iii) shall be an “ECF Payment.”

(iv) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and, if necessary
after such Revolving Loans have been repaid in full, replace or cause to be
cancelled (or provide an L/C Backstop or make other arrangements reasonably
satisfactory to the Issuing Banks) outstanding Letters of Credit by the amount,
if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans and L/C Obligations then outstanding to the amount to which the
Revolving Credit Commitments have been so reduced.

 

76



--------------------------------------------------------------------------------

(v) Notwithstanding any provision under this Section 2.8(c) to the contrary,
(A) any amounts that would otherwise be required to be paid by the Borrower
pursuant to Section 2.8(c)(ii) above shall not be required to be so prepaid to
the extent any such Asset Sale is consummated by a Subsidiary of LGEC or such
Net Available Cash in respect of any Event of Loss are received by a Subsidiary
of LGEC, for so long as the repatriation to the United States, Canada or other
relevant jurisdiction of any such amounts would be prohibited under any
Applicable Law (including any such laws with respect to financial assistance,
corporate benefit, thin capitalization, capital maintenance, liquidity
maintenance and similar legal principles, restrictions on upstreaming of cash
intra group and the fiduciary and statutory duties of the directors of the
relevant Subsidiaries) and (B) if the BorrowerLGEC determines in good faith that
the repatriating of any amounts required to mandatorily prepay the Loans
pursuant to Section 2.8(c)(ii) above would result in a tax liability that is
material to the amount of funds otherwise required to be repatriated (including
any withholding tax) (such amount in clauses (A) and (B), a “Restricted Asset
Sale Amount”), the amount the Borrower shall be required to mandatorily prepay
pursuant to Section 2.8(c)(ii) shall be reduced by the Restricted Asset Sale
Amount until such time as it may repatriate such Restricted Asset Sale Amount
without incurring such tax liability.

(vi) Notwithstanding any provision under this Section 2.8(c) to the contrary,
for purposes of calculating the amount of the ECF Payment in
Section 2.8(c)(iii), “Excess Cash Flow” will be deemed to be reduced by the
amount of Excess Cash Flow generated by a Subsidiary of LGEC (A) that would be
prohibited under any Applicable Law (including any such laws with respect to
financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance and similar legal principles, restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of
directors of the relevant Subsidiaries) from being repatriated to the United
States, Canada or other relevant jurisdiction or (B) that the BorrowerLGEC
determines in good faith would result in a tax liability that is material to the
amount of funds otherwise required to be repatriated (including any withholding
tax) if repatriated to the United States, Canada or other relevant jurisdiction
(the amount of such Foreign Subsidiary Excess Cash Flow in clauses (A) and
(B) without duplication, the “Restricted ECF Amount”); provided that such
amounts in clause (A) shall only constitute a Restricted ECF Amount for so long
as such repatriation to the United States, Canada or other relevant jurisdiction
is prohibited under Applicable Laws, and in clause (B) shall only constitute
Restricted ECF Amount for so long as such repatriation would result in such tax
liability.

(vii) Notwithstanding the foregoing, each Term B Lender shall have the right to
reject its applicable Term Loan Percentage of any mandatory prepayment of the
Term Loans pursuant to Section 2.8(c)(i) (other than Refinancing Indebtedness in
respect of the Term Loans), (ii) and (iii) above (each such Lender, a “Rejecting
Lender”); provided that any amount rejected by a Rejecting Lender shall be
offered on a pro rata basis to the Term A Lenders, which they may elect to
decline such prepayment, and thereafter any amounts so rejected may be retained
by the Borrower.

(viii) Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.8(c) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 3.6. Except as otherwise provided
in Section 2.8(c)(i), Section 2.8(c)(ii) or Section 2.8(c)(iii), mandatory
prepayments of the Term Loans shall be applied to each Class of Term Loans on a
pro rata basis. All mandatory prepayments shall be applied to the installments
of the Term Loans being repaid in the direct order of maturity other than with
respect to that portion of any installment held by a Rejecting Lender.

 

77



--------------------------------------------------------------------------------

(d) Defaulting Lenders. Until such time as the Default Excess (as defined below)
with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.

(e) The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower, and in the case of any partial
prepayment under Section 2.8(a) hereof, such prepayment shall be applied to the
Class of Term Loans and the remaining amortization payments on such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in the direct order of maturity.

SECTION 2.9. Place and Application of Payments.

(a) Each borrowing of a Class of Loans from the Lenders thereunder shall be made
pro rata according to the Percentages of the applicable Lenders of such Class in
effect on the date of such borrowing. Except as otherwise provided in this
Credit Agreement, each payment on account of any Commitment Fee shall be
allocated by the Administrative Agent among the Lenders under the applicable
Class in accordance with their respective Percentages. Except as otherwise
provided in this Credit Agreement, any reduction of a Class of Revolving Credit
Commitments of the Lenders shall be allocated by the Administrative Agent among
the Revolving Lenders pro rata according to the Percentages of the Revolving
Lenders with respect thereto. Except as otherwise provided in this Credit
Agreement, each payment (including each prepayment) by the Borrower hereunder on
account of principal, interest or commitment fees on a Class of its Loans shall
be allocated by the Administrative Agent pro rata to the Lenders of such Class
according to the respective outstanding principal amounts thereof.

(b) All payments of principal of and interest on the Loans and the Reimbursement
Obligations, and of all other fees and amounts payable by the Borrower under
this Credit Agreement and the other Fundamental Documents, shall be made by the
Borrower to the Administrative Agent by no later than 2:00 p.m. on the due date
thereof at the office of the Administrative Agent in New York, New York (or such
other location as the Administrative Agent may designate to the Borrower in
writing) for the benefit of the Lender or Lenders entitled thereto. Any payments
received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day. All such payments shall be made
in Dollars, in immediately available funds at the place of payment, in each case
without set-off or counterclaim, except as provided in Section 10.2. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Credit Agreement.

 

78



--------------------------------------------------------------------------------

(c) Anything contained herein to the contrary notwithstanding, (x) pursuant to
the exercise of remedies under Section 8.2 and Section 8.3 hereof or (y) after
written instruction by the Required Lenders or Required RC/TLA Lenders, as
applicable, after the occurrence and during the continuation of an Event of
Default, all payments and collections received in respect of the Obligations and
all proceeds of the Collateral received, in each instance, by the Administrative
Agent or any of the Lenders, shall be remitted to the Administrative Agent and
distributed as follows:

(i) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Fundamental Documents, and
in any event all costs and expenses of a character which the Borrower has agreed
to pay the Administrative Agent under Section 11.4 hereof (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(ii) second, to the payment of any outstanding interest and fees due under the
Fundamental Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(iii) third, to the payment of principal on the Term Loans, Revolving Loans,
unpaid Reimbursement Obligations (together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 8.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit),
to the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the Issuing Bank), any unpaid amounts in
respect of Specified Swap Agreements and Specified Cash Management Agreements,
the aggregate amount paid to (or held as collateral security for) the Lenders
and, in the case of Specified Swap Agreements and Specified Cash Management
Agreements, their Affiliates, to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

(iv) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the BorrowerLGEC and its
Subsidiaries secured by the Collateral Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

(v) fifth, to the Borrower or whoever else may be lawfully entitled thereto.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

SECTION 2.10. Commitment Terminations.

(a) The Term B Loan Commitments and the Term A Loan Commitments shall
automatically terminate upon the making of the Term Loans on the
ClosingRestatement Date.

(b) The Borrower shall have the right at any time and from time to time, upon
three Business Days’ prior written notice to the Administrative Agent (which
notice may conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied),
to terminate the Revolving Credit Commitments

 

79



--------------------------------------------------------------------------------

in whole or in part, any partial termination to be (i) in an amount not less
than $500,000 or any greater amount that is an integral multiple of $100,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages; provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Revolving Loans and of L/C Obligations then outstanding; provided further that
all Revolving Credit Commitments shall terminate automatically on the Revolving
Credit Termination Date. Any termination of the Revolving Credit Commitments
below the L/C Sublimit then in effect shall reduce the L/C Sublimit by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination (in whole or in part) of the Revolving Credit Commitments. Any
termination of the Revolving Credit Commitments pursuant to this Section 2.10
may not be reinstated.

SECTION 2.11. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class thereof, the type
thereof and, with respect to Eurodollar Loans, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Loans and interest therein recorded; provided, however, that the failure of
the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
such Loans in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit C-1 (in the case of its Term A Loan and referred
to herein as a “Term A Note”), Exhibit C-2 (in the case of its Term B Loan and
referred to herein as a “Term B Note”), Exhibit C-3 (in the case of its
Revolving Loans and referred to herein as a “Revolving Note”), as applicable
(the Term A Notes, Term B Notes and Revolving Notes being hereinafter referred
to collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender in the amount of such Lender’s Percentage of the applicable Term
Loan or Revolving Credit Commitment, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 11.3) be represented by one
or more Notes, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

SECTION 2.12. Fees.

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
applicable Commitment Fee Rate (computed on the basis of a year of 360 days and
the actual number of days elapsed) on the average daily Unused Revolving Credit
Commitments (the “Commitment Fee”); provided, however, that no Commitment Fee
shall accrue to the Unused Revolving Credit Commitment of a Defaulting Lender,
or be payable for the benefit of such Lender, so long as such Lender shall be a
Defaulting Lender. Such Commitment Fee shall be payable quarterly in arrears on
each Fee Payment Date (commencing on the first such date occurring after the
ClosingRestatement Date).

 

80



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. Quarterly in arrears, on each Fee Payment Date,
commencing on the first such date occurring after the ClosingRestatement Date,
the Borrower shall pay to the Issuing Banks for their own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
each outstanding Letter of Credit. Quarterly in arrears, on each Fee Payment
Date, commencing on the first such date occurring after the ClosingRestatement
Date, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders according to their Revolver Percentages, a letter of
credit fee at a rate per annum equal to the Applicable Margin then in effect
with respect to Eurodollar Loans under the Revolving Facility (computed on the
basis of a year of 360 days and the actual number of days elapsed) during each
day of such quarter applied to the daily average face amount of Letters of
Credit outstanding during such quarter; provided that no letter of credit fee
shall accrue to the Revolver Percentage of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. In addition, the Borrower shall pay to the Issuing Banks for their own
account the Issuing Banks’ standard drawing, negotiation, amendment, transfer
and other administrative fees for each Letter of Credit. Such standard fees
referred to in the preceding sentence may be established by the Issuing Banks
from time to time.

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between the Borrower and the Administrative
Agent pursuant to the Administrative Agent Fee Letter or otherwise.

(d) Fees Generally. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the applicable Lenders, except that the Borrower shall pay
the fronting fees directly to the applicable Issuing Bank. Once paid when due
and payable, none of the fees shall be refundable under any circumstances.

SECTION 2.13. Incremental Credit Extensions.

(a) At any time and from time to time after the ClosingRestatement Date, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), pursuant to an Incremental
Amendment (“Incremental Amendment”) request to effect (i) one or more additional
term loan facilities hereunder or increases in the aggregate amount of any Term
Facility (each such increase, a “Term Commitment Increase”) from one or more
Additional Term Lenders or (ii) one or more additional revolving credit
facilities (each such additional facility, an “Incremental Revolving Credit
Facility”) or increases in the aggregate amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and
together with any Term Commitment Increase, any Incremental Term Facility and
any Incremental Revolving Credit Facility, a “Commitment Increase”) from
Additional Revolving Lenders; provided that, unless otherwise provided below,
upon the effectiveness of each Incremental Amendment:

(A) except as otherwise agreed by the Additional Term Lenders providing an
Incremental Facility to finance a Specified Acquisition permitted under this
Credit Agreement, (i) no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect thereto, and (ii) the
representations and warranties made by the Credit Parties pursuant to the
Fundamental Documents shall be true and correct in all material respects (or in
all respects, if qualified by materiality); provided that representations and
warranties that are expressly stated to be as of an earlier date shall be
accurate in all material respects as of such earlier date (or in all respects,
if qualified by materiality) immediately prior to, and after giving effect to,
the incurrence of such Incremental Facility,

 

81



--------------------------------------------------------------------------------

(B) so long as any Revolving Credit Commitments or Term A Loans are outstanding
on such date, on the date of the incurrence or effectiveness of such Incremental
Facility (in the case of the incurrence or effectiveness of an Incremental
Revolving Credit Facility, assuming such Incremental Revolving Credit Facility
has been drawn in full), the Borrower LGEC shall be in compliance, on a Pro
Forma Basis, with the financial ratios set forth in Section 7.9(a) and (b) for
the relevant fiscal quarter;

(C) each Incremental Term A Facility shall have a final maturity date no earlier
than the Term A Termination Date then in effect,

(D) each Incremental Term B Facility and each other Incremental Term Facility
(other than an Incremental Term A Facility) shall have a final maturity date no
earlier than the Term B Termination Date then in effect,

(E) the Average Life of any Incremental Term A Loans shall not be shorter than
the Average Life of the Term A Loans then outstanding,

(F) the Average Life of any Incremental Term B Loans and any other Incremental
Term Loans (other than Incremental Term A Loans) shall not be shorter than the
Average Life of the Term B Loans then outstanding,

(G) any Incremental Revolving Loans will mature no earlier than, and will
require no scheduled amortization or mandatory reduction of the commitments
related thereto prior to, the Revolving Credit Termination Date then in effect
and all other terms of any such Incremental Revolving Credit Facility shall be
substantially identical to the Revolving Facility,

(H) the interest rate applicable to any Incremental Term Facility or Incremental
Term Loans will be determined by the Borrower and the Additional Lenders
providing such Incremental Term Facility or Incremental Term Loans; provided
that, in the case of Incremental Term Loans (other than Incremental Term A
Loans) or Incremental Term Facilities (other than Incremental Term A Facilities)
that are secured pari passu in right of payment and with respect to security
with any then existing Term B Loans (the “Relevant Existing Facility”), such
interest rate will not be more than 0.50% higher than the corresponding interest
rate applicable to the Relevant Existing Facility unless the interest rate with
respect to the Relevant Existing Facility is adjusted to be equal to the
interest rate with respect to the relevant Incremental Term Loans or Incremental
Term Facility, minus 0.50%; provided, further, that in determining the
applicable interest rate under this clause (H): (w) original issue discount or
upfront fees paid in connection with the Relevant Existing Facility or such
Incremental Term Facility or Incremental Term Loans (based on a four-year
average life to maturity), shall be included assuming a four year life to
maturity, (x) any amendments to or changes in the Applicable Margin with respect
to the Relevant Existing Facility that became effective subsequent to the
ClosingRestatement Date but prior to the time of (or concurrently with) the
addition of such Incremental Term Facility or Incremental Term Loans shall be
included, (y) arrangement, commitment, structuring and underwriting fees and any
amendment fees paid or payable to the Arrangers (or their affiliates) in their
respective capacities as such in connection with the Relevant Existing Facility
or to one or more arrangers (or their affiliates) in their capacities as such
applicable to such Incremental Term Facility or Incremental Term Loans shall be
excluded and (z) if such Incremental Term Facility or Incremental Term Loans
include any interest rate floor which is less or greater than that applicable to
the Relevant Existing Facility, and a floor is applicable to the Relevant
Existing Facility on the date of determination, such lesser or greater amount
shall correspondingly reduce or increase interest margin for determining the
increase,

 

82



--------------------------------------------------------------------------------

(I) all Incremental Term Facilities shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral with the Term Loans
or may be unsecured; provided that to the extent any such Incremental Term
Facilities are subordinated in right of payment or right of security, or pari
passu in right of security and subject to separate documentation, they shall be
subject to an Intercreditor Agreement,

(J) no Incremental Facility shall be guaranteed by any Person which is not a
Credit Party,

(K) any mandatory prepayment (other than scheduled amortization payments) of
Incremental Term Loans that are pari passu in right of payment with any
then-existing Term Loans shall be made on a pro rata basis with such
then-existing Term Loans (and all other then-existing Incremental Term Loans
requiring ratable prepayment), except that the Borrower and the Additional
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis),
notwithstanding anything in this Credit Agreement or any other Fundamental
Document to the contrary,

(L) the BorrowerLGEC shall have delivered to the Administrative Agent a
certificate of a financial officer certifying to the effect set forth in
subclauses (A) and (B), if applicable, above, together with, if applicable,
reasonably detailed calculations demonstrating compliance with subclause
(B) above, and

(M) to the extent the terms of any Incremental Term Loans are not substantially
identical to the terms applicable to the relevant Term Facility (except with
respect to pricing and fees and to the extent permitted by the foregoing clauses
above and other than any terms which are applicable only after the then-existing
maturity date with respect to the relevant Term Facility), such terms shall be
reasonably satisfactory to the Administrative Agent.

(b) Notwithstanding anything to contrary herein, the aggregate principal amount
of all Commitment Increases after the Restatement Date shall not exceed
(i) $500,000,000 (less the aggregate principal amount of Incremental Equivalent
Debt incurred pursuant to Section 7.1(c)(i)(B) in reliance on this clause (i) of
the Incremental Cap) (the “Fixed Dollar Incremental Amount”), plus (ii) an
unlimited amount so long as in the case of this clause (ii), the Net First Lien
Leverage Ratio does not exceed 4.50 to 1.00, determined on a Pro Forma Basis
after giving effect to such Commitment Increase and the application of the
proceeds thereof and any related transaction, assuming (x) that all such
Indebtedness incurred pursuant to such Commitment Increase (including the
Incremental Equivalent Debt) is secured on a first lien basis even if not so
secured, and (y) in the case of an Incremental Revolving Credit Facility, such
Incremental Revolving Credit Facility has been drawn in full as of the last day
of the most recently ended period of four consecutive fiscal quarters for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) and Section 6.1(b) (such amount under this clause (ii), the
“Ratio-Based Incremental Amount”); provided, that any Incremental Facility may
be incurred under either clause (i) or clause (ii) as selected by the Borrower
in its sole discretion, including by designating any portion of any Incremental
Facility in excess of an amount permitted to be incurred under clause (ii) at
the time of such incurrence as incurred under clause (i), and unless the
Borrower otherwise elects, any portion of any Commitment Increase that could be
established in reliance on this clause (ii) at the time of incurrence shall be
deemed to have been incurred in reliance on the Ratio-Based Incremental Amount
without reducing the Fixed Dollar Incremental Amount(the total aggregate amount
described under clauses (i) and

 

83



--------------------------------------------------------------------------------

(ii) hereof, the “Incremental Cap”). Each Commitment Increase shall be in a
minimum principal amount of $10,000,000 and integral multiples of $1,000,000
million in excess thereof; provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Commitment Increases set forth above. No Lender
shall be obligated to provide any Commitment Increase unless it so agrees.

(c) Each notice from the Borrower pursuant to this Section 2.13 shall set forth
the requested amount of the relevant Commitment Increase.

(d) Upon the implementation of any Incremental Revolving Credit Facility or
Revolving Credit Commitment Increase pursuant to this Section 2.13, (A) each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each relevant Additional
Revolving Lender, and each relevant Additional Revolving Lender will
automatically and without further act be deemed to have assumed a portion of
such Revolving Lender’s Participating Interests such that, after giving effect
to each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Additional Revolving Lender’s) Participating Interests
shall be held on a pro rata basis on the basis of their Revolver Percentage
(after giving effect to any Revolving Credit Commitment Increase) and (B) the
existing Revolving Lenders of the applicable Class shall assign Revolving Loans
to certain other Revolving Lenders of such Class (including the Additional
Revolving Lenders providing the relevant Revolving Credit Commitment Increase),
and such other Revolving Lenders (including the Additional Revolving Lenders
providing the relevant Revolving Credit Commitment Increase) shall purchase such
Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders of such Class participate in each outstanding Borrowing of
Revolving Loans of such Class pro rata on the basis of their Revolver Percentage
(after giving effect to any Revolving Credit Commitment Increase); it being
understood and agreed that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Credit Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(e) Effective on the date of each Incremental Revolving Credit Facility the
maximum amount of L/C Exposure permitted hereunder shall increase by an amount,
if any, agreed upon by the Administrative Agent, the Issuing Banks and the
Borrower; provided that the L/C Exposure shall not exceed the Revolving
FacilityCredit Commitment after giving effect to the Incremental Revolving
Credit Facility.

(f) An Incremental Amendment may, subject to Section 2.13(a), without the
consent of any other Lenders, effect such amendments to this Credit Agreement
and the other Fundamental Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.13 (including, in connection with a Revolving Credit
Commitment Increase, to reallocate Revolving Exposure on a pro rata basis among
the relevant Revolving Lenders).

SECTION 2.14. Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Credit Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower after the ClosingRestatement Date to all Lenders holding Term A Loans
or Term B Loans , with a like maturity date or Revolving Credit Commitments with
a like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of all or a portion of each
such Lender’s Term Loans and/or Revolving Credit Commitments and otherwise
modify the terms of such Term

 

84



--------------------------------------------------------------------------------

Loans and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension,” and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders;

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.3(k) to the extent dealing with Letters of Credit which
mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Extended Revolving
Credit Commitments in accordance with their Revolver Percentages (and except as
provided in Section 2.3(k), without giving effect to changes thereto on an
earlier maturity date with respect to Letters of Credit theretofore incurred or
issued), (y) all borrowings and repayments (except for (A) payments of interest
and fees at different rates on Extended Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (C) repayments made in connection
with a permanent repayment and reduction or termination of commitments) of
Extended Revolving Loans after the applicable Extension date shall be made on a
pro rata basis with all other Revolving Credit Commitments and (z) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, any commitments with respect to any Incremental
Revolving Credit Facility and any original Revolving Credit Commitments) that
have more than three (3) different maturity dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;

(iv) (A) the final maturity date of any Extended Term Loans consisting of Term A
Loans shall be no earlier than the Term A Termination Date and (B) the final
maturity date of any Extended Term Loans consisting of Term B Loans shall be no
earlier than the Term B Termination Date;

(v) (A) the Average Life of any Extended Term Loans consisting of Term A Loans
shall be no shorter than the remaining Average Life of the Term A Loans extended
thereby and (B) the Average Life of any Extended Term Loans consisting of Term B
Loans shall be no shorter than the remaining Average Life of the Term B Loans
extended thereby;

 

85



--------------------------------------------------------------------------------

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Term Facility,
in each case as specified in the respective Extension Offer, notwithstanding
anything in this Credit Agreement or any other Fundamental Document to the
contrary;

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;

(viii) the Extensions shall be in a minimum amount of $50,000,000;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.14, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Section 2.8,
2.9, 2.10 or Section 2.11, (ii) the amortization schedules (insofar as such
schedule affects payments due to Lenders participating in the relevant Facility)
set forth in Section 2.7 shall be adjusted to give effect to the Extension of
the relevant Facility and (iii) except as required by clause (a)(viii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.14 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Credit Agreement (including Section 2.8,
2.9, 2.10 or Section 2.11) or any other Fundamental Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.14.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments (or a portion thereof), the consent of the
Issuing Banks, which consent shall not be unreasonably withheld or delayed. All
Extended Term Loans and Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Obligations under this Credit Agreement
and the other Fundamental Documents that are secured by the Collateral and
guaranteed on a pari passu basis with all other applicable Obligations under
this Credit Agreement and the other Fundamental Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Credit Agreement and the other Fundamental Documents with the Borrower

 

86



--------------------------------------------------------------------------------

as may be necessary in order to establish new tranches or sub-tranches in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.14. In addition, if so provided in such amendment
and with the consent of the Issuing Banks, participants in Letters of Credit
expiring on or after the latest maturity date (but in no event later than the
date that is five (5) Business Days prior to the Revolving Credit Termination
Date) in respect of the Revolving Credit Commitments shall be re-allocated from
Lenders holding non-extended Revolving Credit Commitments to Lenders holding
Extended Revolving Credit Commitments in accordance with the terms of such
amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Credit Commitments, be
deemed to be participation interests in respect of such Revolving Credit
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.
Without limiting the foregoing, in connection with any Extensions the respective
Credit Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any mortgage entered into in accordance with
Section 6.14 that has a maturity date prior to the later of the Final Maturity
Date and the Final Revolving Credit Termination Date so that such maturity date
is extended to the later of the Final Maturity Date and the Final Revolving
Credit Termination Date (or such later date as may be advised by local counsel
to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.14.

SECTION 2.15. Refinancing Facilities.

(a) Notwithstanding anything to the contrary in this Credit Agreement, the
Borrower may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Credit Agreement (such loans,
“Refinancing Term Loans”), all Net Cash Proceeds of which are used to refinance
in whole or in part any Class of Term Loans pursuant to Section 2.8(c)(i). Each
such notice shall specify the date (each, a “Refinancing Effective Date”) on
which the Borrower proposes that the Refinancing Term Loans shall be made, which
shall be a date not earlier than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its sole discretion); provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 5.2 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;

(iii) the Average Life of such Refinancing Term Loans shall be no shorter than
the then-remaining Average Life of the refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith and other fees, costs and
expenses relating thereto;

 

87



--------------------------------------------------------------------------------

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.13(a)(H)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) shall be substantially similar to, or no
less favorable to the BorrowerLGEC and its Subsidiaries, when taken as a whole,
than (as reasonably determined by the BorrowerLGEC), the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to the Term Loans being refinanced unless less favorable terms
are added for the benefit of the existing Lenders);

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral,
such Liens rank pari passu in right of security to the Term Loans and are
subject to a customary Intercreditor Agreement;

(vii) there shall be no borrower (other than the Borrower or another Credit
Party organized and existing under laws of Canada, any province of Canada, the
United States of America, any State of the United States or the District of
Columbia) and no guarantors (other than the Guarantors) in respect of such
Refinancing Term Loans; and

(viii) Refinancing Term Loans shall not be secured by any assets of the Borrower
LGEC and its Subsidiaries other than the Collateral.

(b) The Borrower may approach any Lender or any other person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Term Loans;
provided that any Lender offered or approached to provide all or a portion of
the Refinancing Term Loans may elect or decline, in its sole discretion, to
provide a Refinancing Term Loan. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated an additional Class of Term Loans
for all purposes of this Credit Agreement; provided, further, that any
Refinancing Term Loans may, to the extent provided in the applicable Refinancing
Amendment governing such Refinancing Term Loans, be designated as an increase in
any previously established Class of Term Loans made to the Borrower.

(c) Notwithstanding anything to the contrary in this Credit Agreement, the
Borrower may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Credit Commitments”), which
replace in whole or in part any Class of Revolving Credit Commitments under this
Credit Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Credit Facility Effective Date”) on which the Borrower proposes that
the Replacement Revolving Credit Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Credit Commitments on the Replacement Revolving Credit Facility
Effective Date, each of the conditions set forth in Section 5.2 shall be
satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Credit Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments shall not exceed the aggregate amount of the Revolving Credit
Commitments outstanding immediately prior to the applicable Replacement
Revolving Credit Facility Effective Date plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith and other fees, costs and expenses relating
thereto;

 

88



--------------------------------------------------------------------------------

(iii) no Replacement Revolving Credit Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Credit Termination Date for the Revolving Credit Commitments being replaced;

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Credit Commitments and (y) the amount of any letter of credit sublimit
under such Replacement Revolving Facility, which shall be as agreed between the
Borrower, the Lenders providing such Replacement Revolving Credit Commitments,
the Administrative Agent and the replacement issuing bank, if any, under such
Replacement Revolving Credit Commitments), when taken as a whole, shall be
substantially similar to, or no less favorable to the BorrowerLGEC and its
Subsidiaries than (as reasonably determined by the BorrowerLGEC), those, taken
as a whole, applicable to the Revolving Credit Commitments so replaced (except
to the extent such covenants and other terms apply solely to any period after
the latest Revolving Credit Termination Date in effect at the time of incurrence
or added for the benefit of the existing Lenders);

(v) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;

(vi) Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the BorrowerLGEC and its
Subsidiaries other than the Collateral; and

(vii) if such Replacement Revolving Facility is secured by Liens on the
Collateral, such Liens rank pari passu in right of security to the Revolving
Loans and are subject to a customary Intercreditor Agreement.

(d) The Borrower may approach any Lender or any other person that would be an
Eligible Assignee of a Revolving Credit Commitment to provide all or a portion
of the Replacement Revolving Credit Commitments; provided that any Lender
offered or approached to provide all or a portion of the Replacement Revolving
Credit Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Credit Commitment. Any Replacement Revolving Credit
Commitment made on any Replacement Revolving Credit Facility Effective Date
shall be designated an additional Class of Revolving Credit Commitments for all
purposes of this Credit Agreement; provided that any Replacement Revolving
Credit Commitments may, to the extent provided in the applicable Refinancing
Amendment, be designated as an increase in any previously established Class of
Revolving Credit Commitments.

(e) The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Credit Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Credit Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Credit Commitments (as applicable). For purposes of this
Credit Agreement and the other Fundamental Documents, (A) if a Lender is
providing a Refinancing Term Loan, such Lender will be deemed to have a Term
Loan having the terms of such Refinancing Term Loan and (B) if a Lender is
providing a Replacement Revolving Credit Commitment, such Lender will be deemed
to have a Revolving Credit Commitment having the terms of such Replacement
Revolving Credit Commitment. Notwithstanding anything to the contrary set forth
in this Credit Agreement or any other

 

89



--------------------------------------------------------------------------------

Fundamental Document (including without limitation this Section 2.15), (i) no
Refinancing Term Loan or Replacement Revolving Credit Commitment is required to
be in any minimum amount or any minimum increment, (ii) there shall be no
condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Credit Commitment at any time or from time to time other than those
set forth in clauses (a) or (c) above, as applicable, and (iii) all Refinancing
Term Loans, Replacement Revolving Credit Commitments and all obligations in
respect thereof shall be Obligations under this Credit Agreement and the other
Fundamental Documents that rank equally and ratably in right of security with
the Term Loans and other Obligations.

SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of this Credit
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue for such Defaulting Lender pursuant to
Section 2.12.

(b) The Revolving Credit Commitments, Loans and Revolving Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, Required RC Lenders or Required RC/TLA Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.12); provided that this Section 2.16(b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification effecting (i) an increase or extension of such
Defaulting Lender’s Revolving Credit Commitment or (ii) the reduction or excuse
of principal amount of, or interest or fees payable on, such Defaulting Lender’s
Loans or the postponement of the scheduled date of payment of such principal
amount, interest or fees to such Defaulting Lender.

(c) If any Letters of Credit exist at the time such Lender becomes a Defaulting
Lender then:

(i) Such Defaulting Lender’s L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolver Percentages
(but excluding the Revolving Credit Commitments of all the Defaulting Lenders
from both the numerator and the denominator) but only to the extent (x) the sum
of all the Revolving Exposure owed to all non-Defaulting Lenders does not exceed
the total of all non-Defaulting Lenders’ Unused Revolving Credit Commitments,
(y) the Revolving Exposure owed to any non-Defaulting Lender does not exceed
such non-Defaulting Lender’s Revolving Credit Commitment, (z) the
representations and warranties of each Credit Party set forth in the Fundamental
Documents to which it is a party are true and correct at such time, except to
the extent that any such representation and warranty relates to an earlier date
(in which case such representation and warranty shall be true and correct as of
such earlier date), and (z) no Default shall have occurred and be continuing at
such time;

(ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of
relevant Issuing Banks such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
any Letters of Credit are outstanding;

(iii) If the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized by the Borrower;

 

90



--------------------------------------------------------------------------------

(iv) If L/C Exposures of the non-Defaulting Lenders are reallocated pursuant to
clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted to reflect such
non-Defaulting Lenders’ L/C Exposure as reallocated; and

(v) If any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to clauses (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Banks or any Revolving Lender hereunder,
all letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to each applicable Issuing
Bank until such L/C Exposure is cash collateralized and/or reallocated.

(d) So long as such Defaulting Lender is a Defaulting Lender, the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
the related L/C Exposure will be 100% covered by the Unused Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.16(c)(ii), and the
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

The rights and remedies against a Defaulting Lender under this Credit Agreement
are in addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and each applicable L/C Issuer eachIssuing Bank agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Revolving Exposure shall be readjusted to
reflect the inclusion of such Lender’s unused Revolving Credit Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause such outstanding Revolving Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Revolving Lenders (including such Lender) in accordance with their
applicable percentages, whereupon such Lender will cease to be a Defaulting
Lender and will be a non-Defaulting Lender and any applicable cash collateral
shall be promptly returned to the Borrower and any L/C Exposure of such Lender
reallocated pursuant to the requirements above shall be reallocated back to such
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided that, subject to Section 11.22 and except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

ARTICLE 3 CHANGES IN CIRCUMSTANCES, TAXES, INDEMNITY

SECTION 3.1. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable (including, without limitation, because the the Screen Rate is not
available or published on a current basis), for such Interest Period, or

 

91



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Base Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Credit Agreement
to reflect such alternate rate of interest and such other related changes to
this Credit Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 11.12, such amendment shall become effective without any
further action or consent of any other party to this Credit Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.1(c), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (y) any Notice of
Continuation/Conversion that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, Eurodollar Loans shall be ineffective and
(z) if any Notice of Borrowing requests a Borrowing of Eurodollar Loans, such
Borrowing shall be made as a Borrowing of Base Rate Loans; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Credit Agreement.

SECTION 3.2. Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement, if any change after the date hereof in Applicable Law, guideline or
order, or in the interpretation thereof by any Governmental Authority charged
with the administration thereof, shall make it unlawful for any Lender to make
or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to a Eurodollar Loan, then, by written notice
to the Borrower and the Administrative Agent such Lender may (i) declare that
Eurodollar Loans will not thereafter be made by such Lender hereunder and/or
(ii) require that, subject to Section 3.6, all outstanding Eurodollar Loans made
by it be converted to Base Rate Loans whereupon all of such Eurodollar Loans
shall automatically be converted to Base Rate Loans as of the effective date of
such notice as provided in paragraph (b) below. Such Lender’s Percentage of any
subsequent Eurodollar Loan shall, instead, be an Base Rate Loan unless such
declaration is subsequently withdrawn.

 

92



--------------------------------------------------------------------------------

(b) A notice to the Borrower by any Lender pursuant to paragraph (a) above shall
be effective for purposes of clause (ii) thereof, if lawful, on the last day of
the current Interest Period for each outstanding Eurodollar Loan; and in all
other cases, on the date of receipt of such notice by the Borrower.

SECTION 3.3. Change in Circumstances. (a) In the event that any Change in Law
shall occur or, with respect to clauses (iii) or (iv) below, after the
ClosingRestatement Date, any changes in conditions shall occur, which in either
case shall:

(i) subject any Lender to, or increase the net amount of, any tax, levy, impost,
duty, charge, fee, deduction or withholding with respect to any Loan, or change
the basis of taxation of any payment to any Lender of principal of or interest
on any Loan or other fees and amounts payable to any Lender hereunder (other
than withholding tax imposed by Canada or the United States of America, or any
political subdivision or taxing authority thereof or therein, or any other tax,
levy, impost, duty, charge, fee, deduction or withholding (x) that is measured
with respect to the overall net income of such Lender or of a Lending Office of
such Lender, and that is imposed by Canada, the United States of America or by
the jurisdiction in which such Lender or Lending Office carries on business, is
incorporated, located, managed or controlled, or has its principal office or a
presence not otherwise connected with, or required by, this transaction (or any
political subdivision or taxing authority thereof or therein), (y) that is
imposed solely by reason of any Lender failing to make a declaration of, or
otherwise to establish, nonresidence, or to make any other claim for exemption,
or otherwise to comply with any certification, identification, information,
documentation or reporting requirements prescribed under the laws of the
relevant jurisdiction, in those cases where a Lender may properly make such
declaration or claim or so establish nonresidence or otherwise comply or
(z) imposed under FATCA); or

(ii) impose, modify or deem applicable any reserve, deposit or similar
requirement against any assets held by, deposits with or for the account of, or
loans or commitments by, an office of such Lender with respect to any Loan; or

(iii) impose upon such Lender or the London interbank market any other condition
with respect to this Credit Agreement;

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurodollar Loan hereunder or to reduce
the amount of any payment (whether of principal, interest or otherwise) received
or receivable by such Lender in connection with any Eurodollar Loan hereunder,
or to require such Lender to make any payment in connection with any Eurodollar
Loan hereunder, in each case by or in an amount which such Lender in its sole
judgment shall deem material, then and in each case, the Borrower agrees to pay
to the Administrative Agent for the account of such Lender, as provided in
paragraph (c) below, such amounts as shall be necessary to compensate such
Lender for such cost, reduction or payment.

(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the applicable Issuing Bank’s capital or on
the capital of such Lender’s or such Issuing Bank holding company, if any, as a
consequence of this Credit Agreement or the Loans made or Letters of Credit
issued or participated in by such Lender or such Issuing Bank pursuant hereto to
a level below that which such Lender or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing

 

93



--------------------------------------------------------------------------------

Bank’s holding company with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or such Issuing Bank to be material, then from time
to time the Borrower agrees to pay to the Administrative Agent for the account
of such Lender, as provided in paragraph (c) below, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered to the
extent attributable to this Credit Agreement or the Loans or Letters of Credit
issued or participated in made pursuant hereto.

(c) Each Lender and Issuing Bank shall deliver to the Borrower and to the
Administrative Agent from time to time one or more certificates setting forth
the amounts due to such Lender or such Issuing Bank under paragraphs (a) or
(b) above, the changes as a result of which such amounts are due and the manner
of computing such amounts. Each such certificate shall be conclusive in the
absence of manifest error. The Borrower shall pay to the Administrative Agent
for the account of each such Lender or such Issuing Bank the amounts shown as
due on any such certificate within fifteen (15) Business Days after the
Borrower’s receipt of the same. Failure on the part of any Lender or such
Issuing Bank to demand compensation under paragraphs (a) or (b) above on any one
occasion shall not constitute a waiver of its right to demand such compensation
on any other occasion, provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to paragraphs (a) or (b) above for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the changes giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefrom. The
protection of this Section 3.3 shall be available to each Lender or such Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of any law, regulation or other condition which shall give rise to any demand by
such Lender or such Issuing Bank for compensation hereunder.

(d) Each Lender agrees that after it becomes aware of the occurrence of an event
or the existence of a condition that (i) would cause it to incur any increased
cost hereunder or render it unable to perform its agreements hereunder for the
reasons specifically set forth in this Section 3.3 or Section 3.4 or (ii) would
require the Borrower to pay an increased amount under this Section 3.3 or
Section 3.4, to the extent not inconsistent with such Lender’s internal policies
it will use reasonable efforts to make, fund or maintain the affected Loans of
such Lender through another Lending Office of such Lender if as a result thereof
the additional monies which would otherwise be required to be paid or the
reduction of amounts receivable by such Lender thereunder in respect of such
Loans would be materially reduced, or such inability to perform would cease to
exist, or the increased costs which would otherwise be required to be paid in
respect of such Loans pursuant to this Section 3.3 or Section 3.4 would be
materially reduced or the taxes or other amounts otherwise payable under this
Section 3.3 or Section 3.4 would be materially reduced, and if, as determined by
such Lender, in its sole discretion, the making, funding or maintaining of such
Loans through such other Lending Office would not otherwise materially adversely
affect such Loans or such Lender.

(e) Each Lender will use reasonable efforts to notify the Borrower, through the
Administrative Agent, of any event of which it has knowledge that will entitle
such Lender to compensation pursuant to this Section 3.3 or Section 3.4. Other
than as set forth in this Section 3.3, no inadvertent failure by any Lender to
give (or delay in giving) such notice shall adversely affect such Lender’s
rights to such compensation.

(f) If the Borrower shall receive notice from any Lender that amounts are due to
such Lender pursuant to paragraph (c) hereof or that any of the events
designated in paragraph (d) hereof have occurred, the Borrower may (but subject
in any such case to the payments required by Section 3.1 and Section 3.6), upon
at least five (5) Business Days’ prior written or telecopier notice to such
Lender and the Administrative Agent, identify to the Administrative Agent a
lending institution acceptable to the Borrower

 

94



--------------------------------------------------------------------------------

and the Administrative Agent, which will purchase the Revolving Credit
Commitments, the amount of outstanding Loans and any participations in Letters
of Credit from the Lender providing such notice, and such Lender shall thereupon
assign its Revolving Credit Commitment, any Loans owing to such Lender, any
participations in Letters of Credit and the Notes held by such Lender to such
replacement lending institution pursuant to Section 11.3.

(g) This Section shall survive the termination of this Credit Agreement and the
payment of the Loans and/or the expiration of any Letter of Credit.

SECTION 3.4. Withholding Taxes.

(a) Prior to the date of the initial Loans hereunder, and prior to the effective
date set forth in the Assignment and Assumption with respect to any Lender
becoming a Lender after the date hereof, and from time to time thereafter if
requested by the Borrower or the Administrative Agent or required because, as a
result of a Change in Law or a change in circumstances or otherwise, a
previously delivered form or statement becomes incomplete or incorrect in any
material respect, each Lender shall provide, if applicable and to the extent a
Lender is legally entitled to do so, the Administrative Agent and the Borrower
with complete, accurate and duly executed forms or other statements prescribed
by the Canada Revenue Agency or the Internal Revenue Service of the United
States, as applicable, certifying such Lender’s exemption from, or entitlement
to a reduced rate of, Canadian or United States withholding taxes (including
backup withholding taxes) with respect to all payments to be made to such Lender
hereunder and under any other Fundamental Document, provided that, following the
Borrower Assignment Effectiveness Date, such forms and other statements
prescribed by the Canada Revenue Agency shall not be required to be delivered by
any Lender pursuant to this Section 3.4(a). Where a payment made to a Lender
organized under the laws of a jurisdiction outside the United States would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent, such documentation under any
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
or reasonably requested by the Administrative Agent or the Borrower sufficient
for the Administrative Agent or the Borrower to comply with their respective
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements, or to determine the amount to deduct and
withhold, if any, from such payment. Solely for purposes of the preceding
sentence, “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.

(b) The Borrower and the Administrative Agent shall be entitled to deduct and
withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments to a Lender hereunder or under
any other Fundamental Document, if and to the extent that the Borrower or the
Administrative Agent in good faith determines that such deduction or withholding
is required by the law of Canada or the United States, including, without
limitation, any applicable treaty of Canada or the United States. In the event
the Borrower or the Administrative Agent shall so determine that deduction or
withholding of taxes is required, they shall advise the affected Lender as to
the basis of such determination prior to actually deducting and withholding such
taxes. In the event the Borrower or the Administrative Agent shall so deduct or
withhold taxes from amounts payable hereunder, they (i) shall pay to, or deposit
with, the appropriate taxing authority in a timely manner the full amount of
taxes it has deducted or withheld; (ii) shall provide to each Lender from whom
taxes were deducted or withheld, evidence of payment of such taxes to, or the
deposit thereof with, the appropriate taxing authority and a statement setting
forth the amount of taxes deducted or withheld, the applicable rate, and any
other information or documentation reasonably requested by such Lender; and
(iii) shall forward to each such Lender any official tax receipts or other
documentation with respect to the payment or deposit of the

 

95



--------------------------------------------------------------------------------

deducted or withheld taxes as may be issued from time to time by the appropriate
taxing authority. Unless the Borrower and the Administrative Agent have received
forms or other documents satisfactory to them indicating that payments hereunder
or under any Note are not subject to Canadian or United States withholding tax
(as applicable) or are subject to such tax at a rate reduced by an applicable
tax treaty, the Borrower or the Administrative Agent may withhold taxes from
such payments at the applicable statutory rate in the case of payments to or for
any Lender organized under the laws of a jurisdiction outside Canada or the
United States, as the case may be.

(c) Each Lender agrees (i) to the extent required by applicable lawApplicable
Law, that as between it and the Borrower or the Administrative Agent, such
Lender shall be the Person to deduct and withhold taxes, and shall deduct and
withhold taxes on amounts that such Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this Credit
Agreement to such other Person(s) pursuant to Section 11.3; and (ii) to
indemnify the Administrative Agent and any Related Party of the Administrative
Agent against, and to hold them harmless from, any tax, interest, additions to
tax, penalties, reasonable counsel and accountants’ fees, disbursements or
payments arising from (a) the assertion by any appropriate taxing authority of
any claim against them relating to a failure to withhold taxes as required by
law with respect to such Lender or (b) the failure of such Lender to comply with
the provisions of Section 11.3(d) relating to the maintenance of a Participant
Register.

(d) Each assignee of a Lender’s interest in this Credit Agreement in conformity
with Section 11.3 shall be bound by this Section 3.4, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 3.4.

(e) Notwithstanding the foregoing, in the event that any withholding taxes or
additional withholding taxes (other than, for the avoidance of doubt, any such
taxes that are Excluded Taxes) shall become payable in respect of any sum
payable hereunder or under any other Fundamental Document to any Lender or the
Administrative Agent solely as a result of any change in any statute, treaty,
ruling, determination or regulation occurring after the ClosingRestatement Date
or, if later, the date on which such Lender becomes a Lender hereunder (pursuant
to an assignment or otherwise) or changes its applicable Lending Office, (i) the
sum payable by the Borrower or any Guarantor shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.4) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the applicable
withholding agent, shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with Applicable Law and (iv) the applicable
withholding agent shall forward to such Lender or the Administrative Agent (as
the case may be) the official tax receipts or other documentation pursuant to
Section 3.4(b). In addition, the Borrower shall indemnify each Lender, the
Issuing Bank and the Administrative Agent within ten (10) Business Days after
written demand, for any additional withholding taxes paid by such Lender,
Issuing Bank or the Administrative Agent, as the case may be, in respect of
which withholding taxes the Borrower or any Guarantor would have a gross-up
obligation pursuant to clause (i) in the immediately preceding sentence, or any
liability (including penalties and interest) arising therefrom or with respect
thereto, whether or not such additional withholding taxes were correctly or
legally asserted by the relevant Governmental Authority. Notwithstanding
anything to the contrary in this Credit Agreement, the Borrower will not be
required to pay any increased amounts or indemnify any Person for Excluded
Taxes.

(f) In the event that a Lender receives a refund of taxes withheld or paid
pursuant to clause (e) of this Section, which refund is identified by such
Lender as being a result of taxes withheld or paid in connection with sums
payable hereunder or under any other Fundamental Document, such Lender shall
promptly notify the Administrative Agent and the Borrower and shall, if no
Default or Event of

 

96



--------------------------------------------------------------------------------

Default has occurred and is continuing, remit to the Borrower the amount of such
refund allocable to payments made hereunder or under any other Fundamental
Document, net of any reasonable out-of-pocket expenses (including taxes)
incurred in obtaining such refund.

(g) Each Lender agrees that after it becomes aware of the occurrence of an event
that would cause the Borrower to pay any amount pursuant to clause (e) of this
Section 3.4, it will use reasonable efforts to notify the Borrower of such event
and, to the extent not inconsistent with such Lender’s internal policies, will
use its reasonable efforts to make, fund or maintain the affected Loans of such
Lender through another Lending Office of such Lender if as a result thereof the
additional monies which would otherwise be required to be paid by reason of
Section 3.4(e) in respect of such Loans would be materially reduced, and if, as
determined by such Lender, in its discretion, the making, funding or maintaining
of such Loans through such other Lending Office would not otherwise materially
adversely affect such Loans or such Lender.

(h) This Section shall survive the termination of this Credit Agreement and the
payment of the Loans.

For purposes of this Section 3.4, the term “Lender” includes the Issuing Banks.

SECTION 3.5. Foreign Currency Conversion; Withholding. If the net amount of any
payment received by the Administrative Agent hereunder, after such amount has
(in the case of an amount received in a currency other than Dollars and/or
received outside of the United States) been converted into Dollars and
transferred to New York in accordance with normal banking procedures, is less
than the amount otherwise then due and owing by the Borrower to the Lenders
hereunder, or if the Administrative Agent is unable to immediately convert and
transfer any such amount as aforesaid, then the Borrower agrees as a separate
obligation to the Lenders to indemnify the Lenders against the loss incurred by
reason of such shortfall or delay to the extent but only to the extent such
shortfall or delay is due to (i) the application of any exchange controls or
similar laws and regulations or (ii) the fact that such amount was received in a
currency other than Dollars; and if the amount of Dollars thus received by the
Administrative Agent, after such conversion, exceeds the amount otherwise then
due and owing, the Administrative Agent shall remit such excess to the Borrower.

SECTION 3.6. Indemnity. The Borrower shall reimburse each Lender on demand for
any loss (excluding any loss of the Applicable Margin) incurred or to be
incurred by it in the reemployment of the funds released (i) by any prepayment
or conversion (for any reason) of any Eurodollar Loan if such Loan is repaid
other than on its last day of the Interest Period for such Loan or (ii) in the
event that after the Borrower delivers a notice of advance, continuation or
conversion of a Borrowing under Section 2.5 in respect of Eurodollar Loans, such
Loan is not made on the first day of the Interest Period specified in such
notice of borrowing for any reason other than (I) a suspension or limitation
under Section 3.3(b) of the right of the Borrower to select a Eurodollar Loan or
(II) a breach by the Lenders of their obligation hereunder. Such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid or not borrowed, continued or converted at a rate of interest equal to
the interest rate applicable to such Loan pursuant to Section 2.4 hereof (but
excluding the Applicable Margin) over (B) the amount realized by such Lender in
reemploying the funds not advanced or the funds received in prepayment or
realized from the Loan so continued or converted during the period referred to
above. Each Lender shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss (and in reasonable detail the
manner of computation thereof) as determined by such Lender, which certificates
shall be conclusive absent manifest error. The Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown or such
certificate within ten (10) days of the Borrower’s receipt of such certificate.

 

97



--------------------------------------------------------------------------------

SECTION 3.7. Replacement of Lenders. If any Lender (i) requests compensation
under Section 3.3 or Section 3.4, (ii) becomes a Defaulting Lender, (iii) does
not consent to any waiver , consent or modification requested by the Borrower
(but only where the consent of all the Lenders or all Lenders directly affected
thereby, or all the Lenders of the applicable Class is required for such waiver,
consent or modification and the Borrower obtains approval for the waiver,
consent or modification from the Required Lenders or a majority of all Lenders
or all Lenders of the applicable Class, as the case may be, directed affected
thereby have otherwise consented), or (iv) refuses to provide or requires the
conversion of its Eurodollar Loans pursuant to Section 3.2, then the Borrower
may, at its sole expense and effort and upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.3), all of its interests, rights and obligations under this Credit
Agreement and the other Fundamental Documents to an assignee which shall assume
such obligations and which accepts such assignment; provided, that (x) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees, and all other
amounts then payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and a release of its liability with regard to its
Percentage of the L/C Exposure, and (y) in the case of any such assignment
resulting from a claim for compensation under Section 3.3 or payments required
to be made pursuant to Section 3.4, such assignment will result in a reduction
in such compensation or payment on an ongoing basis. No Lender shall be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment required pursuant to this Section 3.7 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the affected Lender required to
make such assignment need not be a party thereto.

SECTION 3.8. Interest Adjustments. If the provisions of this Credit Agreement or
any Note would at any time require payment by the Borrower to a Lender of any
amount of interest in excess of the maximum amount then permitted by Applicable
Law with respect to any Loan, the interest payments to that Lender shall be
reduced to the extent necessary in order that such Lender shall not receive
interest in excess of such maximum amount. If, as a result of the foregoing, a
Lender shall receive interest payments hereunder or under a Note in an amount
less than the amount otherwise provided hereunder, such deficit (hereinafter
called the “Interest Deficit”) will, to the fullest extent permitted by
Applicable Law, cumulate and will be carried forward (without interest) until
the termination of this Credit Agreement. Interest otherwise payable to a Lender
hereunder and under a Note for any subsequent period shall be increased by the
maximum amount of the Interest Deficit that may be so added without causing such
Lender to receive interest in excess of the maximum amount then permitted by
Applicable Law with respect to the Loans.

The amount of any Interest Deficit relating to a Loan and any Note shall be
treated as a prepayment penalty and shall, to the fullest extent permitted by
Applicable Law, be paid in full at the time of any optional prepayment by the
Borrower to the Lenders of all the Loans under the relevant Facility at that
time outstanding pursuant to Section 2.8(a) or Section 2.8(b). The amount of any
Interest Deficit relating to a particular Loan and Note at the time of any
complete payment of the Loans at that time outstanding (other than an optional
prepayment thereof pursuant to Section 2.8(a) or Section 2.8(b) hereof and a
termination of the Revolving Credit Commitments under Section 2.10) shall be
canceled and not paid.

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES

In order to induce the Administrative Agent, the Issuing Banks and the Lenders
to enter into this Credit Agreement and to make the Loans and issue the Letters
of Credit provided for herein, the Credit Parties, jointly and severally, make
the following representations and warranties to, and agreements

 

98



--------------------------------------------------------------------------------

with, the Administrative Agent, the Issuing Banks and the Lenders on the date
hereof and on the dates to the extent required pursuant to Section 5.1 and
Section 5.2, as applicable, all of which shall survive the execution and
delivery of this Credit Agreement, the issuance of the Notes and the making of
the Loans and issuance of the Letters of Credit:

SECTION 4.1. Existence and Power. (a) Each of the Credit Parties is a
corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to do business and in good standing in all jurisdictions where
the nature of its properties or business so requires, except where the failure
to be so qualified and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.

(b) Each of the Credit Parties has the power and authority (i) to own its
respective properties and carry on its respective business as now being
conducted, except where the failure to have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect, (ii) to
execute, deliver and perform, as applicable, its obligations under the
Fundamental Documents, (iii) in the case of the Borrower, to borrow the Loans
hereunder, (iv) to grant to the Administrative Agent, for the benefit of itself
and the Secured Parties, a security interest in the Collateral (and, as of the
Restatement Date, to reaffirm such security interest), as contemplated by this
Credit Agreement and the other Fundamental Documents to which it is a party; and
(v) in the case of the Guarantors, to guarantee the Obligations as contemplated
by Article 9 hereof (and, as of the Restatement Date, to reaffirm such guarantee
obligations).

SECTION 4.2. Authority and No Violation. The execution, delivery and performance
of this Credit Agreement, the Amendment No. 2 and the other Fundamental
Documents to which it is a party, by each Credit Party, the grant to the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties of the security interest in the Collateral, and the reaffirmation of
such security interest pursuant to the Amendment No. 2, as contemplated herein
and by Amendment No. 2 and the other Fundamental Documents and, in the case of
the Borrower, the Borrowings hereunder and the execution, delivery and
performance of the Notes and, in the case of each Guarantor, the Guarantee of
the Obligations as contemplated in Article 9 hereof, and as reaffirmed by
Amendment No. 2, (i) have been duly authorized by all necessary corporate or
company (as applicable) action on the part of each such Credit Party, (ii) will
not constitute a violation of any provision of Applicable Law or any order of
any Governmental Authority applicable to such Credit Party, or any of its
properties or assets, (iii) will not violate any provision of the Certificate of
Incorporation, By-Laws, limited liability company agreement or any other
organizational document of any Credit Party, (iv) will not violate any provision
of any Distribution Agreement, indenture, agreement, bond, note or other similar
instrument to which such Credit Party is a party or by which such Credit Party
or any of its properties or assets are bound, (v) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, or create any right to terminate, any such Distribution
Agreement, indenture, agreement, bond, note or other instrument, and (vi) will
not result in the creation or imposition of any Lien, charge or encumbrance of
any nature whatsoever, other than any Permitted Lien, upon any of the properties
or assets of any of the Credit Parties other than pursuant to this Credit
Agreement or the other Fundamental Documents, except, in the case of clauses
(ii), (iv) and (v) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, have a Material Adverse
Effect.

SECTION 4.3. Governmental Approval. All material authorizations, approvals,
registrations or filings from or with any Governmental Authority (other than UCC
1 and PPSA financing statements, the publication/registration of the notice with
respect to the Hypothec, the Copyright Security Agreement and the Trademark
Security Agreement, filings with the UK Companies House, and any other filings
necessary for granting any lien or obtaining perfection, in each case which will
be delivered to the Administrative Agent on or prior to the ClosingRestatement
Date or otherwise in accordance with the

 

99



--------------------------------------------------------------------------------

Fundamental Documents, in form suitable for recording or filing with the
appropriate filing office) required for the execution, delivery and performance
by any Credit Party of this Credit Agreement and the other Fundamental Documents
to which it is a party, and the execution and delivery by the Borrower of the
Notes, have been duly obtained or made, and are in full force and effect, except
for such authorizations, approvals, registrations or filings as would not
adversely affect the ability of the Borrower or the Guarantors to enter into or
perform their obligations under the Fundamental Documents or have a Material
Adverse Effect.

SECTION 4.4. Binding Agreements. This Credit Agreement and the other Fundamental
Documents when executed, will constitute the legal, valid and binding
obligations of each Credit Party that is a party thereto, enforceable against
such Credit Party in accordance with their respective terms, subject, as to the
enforcement of remedies, to applicable bankruptcy, insolvency, reorganization
and similar laws affecting creditors’ rights generally and to general principles
of equity.

SECTION 4.5. Financial Statements.

(a) The audited consolidated balance sheets of the BorrowerLGEC and its
Subsidiaries at March 31, 2016,2017, March 31, 2015 and March 31, 2014, together
with the related statements of income, equity and cash flows and the related
notes and supplemental information for the fiscal years then ended, have been
prepared in accordance with GAAP in effect as of such date consistently applied,
except as otherwise indicated in the notes to such financial statements. Such
financial statements fairly present the financial position or the results of
operations of the Borrower and its Subsidiaries on a consolidated basis at the
dates or for the periods indicated and reflect all known liabilities, contingent
or otherwise, that GAAP require, as of such dates, to be shown or reserved
against.

(b) The unaudited condensed balance sheet of the Borrower and its Subsidiaries
at September 30, 2016, together with the related statements of income, equity
and cash flows and the related notes and supplemental information for the fiscal
quarter then ended, have been prepared in accordance with GAAP in effect as of
such date consistently applied, except as otherwise indicated in the notes to
such financial statements. Such financial statements fairly present the
financial position or the results of operations of the Borrower and its
Subsidiaries on a consolidated basis at the date or for the period indicated and
reflect all known liabilities, contingent or otherwise, that GAAP require, as of
such dates, to be shown or reserved against.(c) The audited consolidated balance
sheets of the Target and its Subsidiaries at December 31, 2015, December 31,
2014 and December 31, 2013,2016 and March 31, 2015, together with the related
statements of income, equity and cash flows and the related notes and
supplemental information for the fiscal years then ended, have been prepared in
accordance with GAAP in effect as of such date consistently applied, except as
otherwise indicated in the notes to such financial statements. Such financial
statements fairly present the financial position or the results of operations of
the TargetLGEC and its Subsidiaries on a consolidated basis at the dates or for
the periods indicated and reflect all known liabilities, contingent or
otherwise, that GAAP require, as of such dates, to be shown or reserved against.

(b) (d) The unaudited condensed balance sheet of the TargetLGEC and its
Subsidiaries at September 30, 2016,December 31, 2017, together with the related
statements of income, equity and cash flows and the related notes and
supplemental information for the fiscal quarter then ended, have been prepared
in accordance with GAAP in effect as of such date consistently applied, except
as otherwise indicated in the notes to such financial statements. Such financial
statements fairly present the financial position or the results of operations of
the TargetLGEC and its Subsidiaries on a consolidated basis at the date or for
the period indicated and reflect all known liabilities, contingent or otherwise,
that GAAP require, as of such dates, to be shown or reserved against.

 

100



--------------------------------------------------------------------------------

(e) The Lenders have been furnished the pro forma consolidated balance sheet of
the Borrower and its Subsidiaries (including the Target) as of September 30,
2016 and the related pro forma consolidated statement of income of the Borrower
and its Subsidiaries (including the Target) for the twelve-months ended
September 30, 2016 (such pro forma balance sheet and statement of income, the
“Pro Forma Financial Statements”), which have been prepared giving effect to the
Acquisition and the Transactions as if such events had occurred on such date (in
the case of such balance sheet) or at the beginning of such period (in the case
of the statement of income). The Pro Forma Financial Statements have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, it being understood that any
projections and estimates contained in such Pro Forma Financial Statements are
subject to uncertainties and contingencies, many of which are beyond the control
of the Borrower, that actual results may vary from projected results and such
variances may be material and that the Borrower makes no representation as to
the attainability of such projections or as to whether such projections will be
achieved or will materialize.

SECTION 4.6. No Material Adverse Change; No Default; Solvency. (a) There has
been no material adverse change with respect to the business, assets,
properties, management, operations, or financial condition of the Credit Parties
taken as a whole since March 31, 2016.2017.

(b) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Credit
Agreement or any other Fundamental Document.

(c) As of the date hereofRestatement Date, immediately after giving effect to
the consummation of the Transactions, (i) the fair value of the assets of the
BorrowerLGEC and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the BorrowerLGEC and its Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the BorrowerLGEC and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the BorrowerLGEC and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the BorrowerLGEC and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the BorrowerLGEC and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
ClosingRestatement Date. As of the date hereofRestatement Date, immediately
after giving effect to the consummation of the Transactions, the BorrowerLGEC
does not intend to, and the BorrowerLGEC does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its debts or the debts of any such Subsidiary.

SECTION 4.7. Ownership of Subsidiaries, etc. (a) The outstanding shares or other
equity interests of the Restricted Subsidiaries have been duly and validly
authorized and issued, are fully paid and non-assessable, except as would not
reasonably be expected to have a Material Adverse Effect. The outstanding shares
or other Capital Stock of each Restricted Subsidiary that are owned directly or
indirectly by the BorrowerLGEC, are owned free and clear of any lien, charge,
encumbrance, hypothec, security interest, restriction on voting or transfer or
any other claim of any third party, other than (i) Permitted Liens or (ii) any
restrictions on transfer under applicable securities laws.

(b) Annexed hereto as Schedule 4.7(b) is a correct and complete list of all
Unrestricted Subsidiaries as of the date hereofOriginal Closing Date.

 

101



--------------------------------------------------------------------------------

SECTION 4.8. Title to Properties.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Credit Parties have good title to each of the properties and assets
owned thereby and all such properties and assets are free and clear of Liens,
except Permitted Liens.

(b) The BorrowerLGEC and its Restricted Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, provincial, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
neither the BorrowerLGEC nor any of its Restricted Subsidiaries has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course,
except as would not have a Material Adverse Effect.

(c) The BorrowerLGEC and its Restricted Subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of their respective businesses, except for
the lack of which would not have, individually or in the aggregate, a Material
Adverse Effect; and the conduct of their respective businesses does not conflict
in any material respect with any such rights of others, and the BorrowerLGEC and
its Restricted Subsidiaries have not received any notice of any claim of
infringement of or conflict with any such rights of others that, if determined
adversely to the BorrowerLGEC or any of its Restricted Subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.

SECTION 4.9. Litigation. There are no actions, suits or other proceedings at law
or in equity by or before any arbitrator or arbitration panel, or any
Governmental Authority (including, but not limited to, matters relating to
environmental liability) or any investigation by any Governmental Authority of
the affairs of, or to the best of each Credit Party’s knowledge, threatened
action, suit or other proceeding against any Credit Party or of any of their
respective properties or rights which either (A) if adversely determined, would
reasonably be expected to have a Material Adverse Effect or (B) exists on the
ClosingRestatement Date (or on the date of any Credit Extension after the
ClosingRestatement Date to the extent that the applicable action, suit,
proceeding or investigation is brought by the BorrowerLGEC or any of its
subsidiaries) and challenges any Credit Party’s right or power to enter into or
perform any of its obligations under the Fundamental Documents to which it is a
party, or the validity or enforceability of any Fundamental Document or any
action taken thereunder. No Credit Party is in default with respect to any
order, writ, injunction, decree, rule or regulation of any Governmental
Authority binding upon such Person, which default would reasonably be expected
to have a Material Adverse Effect.

SECTION 4.10. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, directly or indirectly, for any other purpose violative of
Regulations T, U and X of the Board.

SECTION 4.11. Investment Company Act. No Credit Party is, or will be after
giving effect to the making of the Loans on the ClosingRestatement Date, an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 4.12. Taxes. Each Credit Party has filed or caused to be filed all
federal, state, local and foreign tax returns which are required to be filed
with any Governmental Authority after giving effect to applicable extensions,
and has paid or has caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except in any case in which the failure to so pay or file would not,
individually or in the aggregate, have a Material Adverse Effect.

 

102



--------------------------------------------------------------------------------

SECTION 4.13. Compliance with ERISA; Labor Disputes. (a) Except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (i) except with respect to Multiemployer Plans, each Qualified
Plan has either received a favorable determination letter from the Internal
Revenue Service or may rely on a favorable opinion letter issued by the Internal
Revenue Service, and nothing has occurred that would cause the loss of such
qualification or tax-exempt status; (ii) each Pension Plan is in compliance in
all respects with the applicable provisions of ERISA, the Code and its terms,
including the timely filing of all reports required under the Code or ERISA;
(iii) neither any Credit Party nor ERISA Affiliate has failed to make any
contribution or pay any amount due as required by either Section 412 of the Code
or Section 302 of ERISA or the terms of any such Pension Plan; and (iv) no
“prohibited transaction,” as defined in Section 406 of ERISA or Section 4975 of
the Code, has occurred with respect to any Plan that would subject any Credit
Party to a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Code.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) no Title IV Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (ii) no ERISA Event has occurred or to the
knowledge of any Credit Party is reasonably expected to occur; (iii) there are
no pending, or to the knowledge of any Credit Party, threatened material claims
(other than claims for benefits in the normal course), sanctions, actions or
lawsuits, asserted or instituted against any Plan or any Person as fiduciary or
sponsor of any Plan; (iv) no Credit Party or ERISA Affiliate has incurred or
reasonably expects to incur any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; and (v) within the last five years no
Title IV Plan of any Credit Party or ERISA Affiliate has been terminated,
whether or not in a “standard termination” as that term is used in Section 4041
of ERISA, nor has any Title IV Plan of any Credit Party or any ERISA Affiliate
(determined at any time within the last five years) with unfunded pension
liabilities been transferred outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate
(determined at such time). Except as disclosed to the Lenders on or prior to the
ClosingRestatement Date, no labor disturbance by or dispute with employees of
the BorrowerLGEC or any of its Subsidiaries exists or, to the knowledge of the
Borrower and each of the Guarantors, is contemplated or threatened and neither
the Borrower nor any Guarantor is aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the BorrowerLGEC’s or
any of the BorrowerLGEC’s Subsidiaries’ principal suppliers, contractors or
customers, except as would not have a Material Adverse Effect. Neither the
BorrowerLGEC nor any of its Subsidiaries has received any notice of cancellation
or termination with respect to any collective bargaining agreement to which it
is a party.

SECTION 4.14. Non-U.S. Plan Compliance. Except as would not reasonably be
expected to result in a Material Adverse Effect, each Non-U.S. Plan has been
maintained in compliance with its terms and with the requirements of any and all
Applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Non-U.S.
Plan have been timely made, except as would not reasonably be expected to result
in a Material Adverse Effect. With respect to each Non-U.S. Plan, neither any
Credit Party nor any Restricted Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction which
would subject any Credit Party or any Restricted Subsidiary, directly or
indirectly, to a tax or civil penalty which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Except
as would not reasonably be expected to result in a Material Adverse Effect, the
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan, determined as of the end of the Credit Party’s most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not materially exceed the

 

103



--------------------------------------------------------------------------------

current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities. No Non-U.S. Plan is a “registered pension plan” within the meaning
of section 147.1 of the Income Tax Act (Canada) and no Credit Party or any
Restricted Subsidiaries have ever maintained, sponsored or contributed to any
such “registered pension plan”.

SECTION 4.15. Agreements . There exists no default by any Credit Party in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument (including, without
limitation, any Distribution Agreement) to which it is a party which would
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 4.15 is a true and complete listing as of the date hereof of all
credit agreements, indentures, and other agreements or instruments of
indebtedness for borrowed money of any Credit Party (including all credit
agreements related to production loans, which are identified as such on such
Schedule), other than the Fundamental Documents.

SECTION 4.16. Creation, Validity and Perfection of Security Interest . The
execution and delivery of thisthe Existing Credit Agreement, Amendment No. 2 and
the Collateral Documents is effective to create and grant to the Administrative
Agent for the benefit of itself and the other Secured Parties, a valid and
enforceable security interest in the Collateral. Upon (i) the filing of UCC-1
and PPSA financing statements and the publication/registration of the notice
with respect to the Hypothec pursuant to CCQ, the Copyright Security Agreement
and the Trademark Security Agreement in the appropriate filing offices, (ii) the
delivery of the Pledged Collateral (as defined in the Pledge and Security
Agreement) with appropriate stock powers and instruments of endorsement to the
Administrative Agent and (iii) with respect to the Initial Lux/UK Guarantors,
the completion of the actions referred to in Section 6.17 (including for the
avoidance of doubt, upon completion of any perfection formalities applicable),
the Collateral Documents shall be effective to create a fully perfected (to the
extent that perfection can be achieved by the actions described in the foregoing
clauses (i), (ii) or (iii), as applicable) and continuing Lien on, and security
interest in, all right, title and interest of the Credit Parties in the
Collateral as security for the Obligations, in each case prior and superior in
right to any other Person (except for Permitted Liens), subject, as to the
enforcement of remedies, to applicable bankruptcy, insolvency or reorganization
or similar laws affecting creditors’ rights generally and to principles of
equity.

SECTION 4.17. Disclosure. All information furnished in writing to the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders by any Credit Party in connection with the transactions
contemplated hereby (other than any projections, forward-looking information and
information of a general economic or industry nature), at the time it was
furnished or delivered, did not contain any untrue statement of a material fact
regarding the Credit Parties or, when taken together with all such other
agreements, documents, certificates and statements, omit to state a material
fact necessary under the circumstances under which it was made in order to make
the statements contained herein or therein not misleading.

SECTION 4.18. Distribution Rights. Except as would not reasonably be expected to
result in a Material Adverse Effect, each Credit Party has sufficient right,
title and interest in each item of Product to enable it (i) to enter into and
perform all of the Distribution Agreements to which it is a party and other
agreements generating accounts receivable reflected on the most recent balance
sheet delivered to the Lenders pursuant hereto, and (ii) to charge, earn,
realize and retain all fees and profits to which such Credit Party is entitled
thereunder. Each Credit Party is not in breach of any of its obligations under
any such agreements, nor does any Credit Party have any knowledge of any breach
or anticipated breach by any other parties thereto, which breach in either case
either individually or when aggregated with all other such breaches would
reasonably be expected to have a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

SECTION 4.19. Environmental Liabilities. (a) Except as would not reasonably be
expected to have a Material Adverse Effect, (i) no Credit Party has used,
stored, treated, transported, manufactured, refined, handled, produced or
disposed of any Hazardous Materials on, under, at, from or in any way affecting,
any of its properties or assets owned or leased by a Credit Party, in any manner
which at the time of the action in question violated any Environmental Law
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials and (ii) to the best of
each Credit Party’s knowledge, no prior owner of such property or asset or any
tenant, subtenant, prior tenant or prior subtenant thereof has used Hazardous
Materials on or affecting such property or asset, or otherwise, in any manner
which at the time of the action in question violated any Environmental Law
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials.

(b) To the best of each Credit Party’s knowledge (i) no Credit Party has any
obligations or liabilities, known or unknown, matured or not matured, absolute
or contingent, assessed or unassessed, which would reasonably be expected to
have a Material Adverse Effect and (ii) no claims have been made against any of
the Credit Parties in the past five years and no presently outstanding citations
or notices have been issued against any of the Credit Parties, which would
reasonably be expected to have a Material Adverse Effect, which in the case of
clauses (i) or (ii) have been or are imposed by reason of or based upon any
provision of any Environmental Law, including, without limitation, any such
obligations or liabilities relating to or arising out of or attributable, in
whole or in part, to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of any Hazardous Materials by any
Credit Party, or any of its employees, agents, representatives or predecessors
in interest in connection with or in any way arising from or relating to any of
the Credit Parties or any of their respective owned or leased properties, or
relating to or arising from or attributable, in whole or in part, to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any such substance, by any other Person at or on
or under any of the real properties owned or used by any of the Credit Parties
or any other location where such would reasonably be expected to have a Material
Adverse Effect.

SECTION 4.20. Compliance with Laws. No Credit Party is in violation of any
Applicable Law except for such violations in the aggregate which would not have
a Material Adverse Effect.

SECTION 4.21. Real Property. Except as set forth on Schedule 4.21, as of the
Original Closing Date, each Credit Party does not have any ownership interest in
real property.

SECTION 4.22. OFAC, FCPA, etc.

(a) None of the Credit Parties or any of their Subsidiaries (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 and Annex A of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages, in
any dealings or transactions prohibited by executive order, or is otherwise
associated with any such person in any manner violative of such executive order,
(iii) appears on any list maintained by the United States Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) of persons with whom U.S.
persons are prohibited from dealing, including OFAC’s Specially Designated
Nationals and Blocked Persons List and Foreign Sanctions Evaders List, or is
subject to the limitations or prohibitions under any other OFAC regulation or
executive order, or (iv) is a person subject to the limitations or prohibitions
under any other economic or trade sanctions issued by regulation or executive
order of the U.S. Department of State, the U.S. Department of Commerce, or the
Canadian federal government (including the Special Economic Measures Act
(SEMA)).

 

105



--------------------------------------------------------------------------------

(b) Each Credit Party and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act.

(c) No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the BorrowerLGEC, indirectly, (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to improperly obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended; (ii) for the purpose of financing the activities of any
person currently the subject of sanctions administered by OFAC, the U.S.
Department of State, the U.S. Department of Commerce, or the Canadian federal
government; or (iii) for the purpose of financing any transactions or dealings
with the governments of, or with any person resident in, Cuba, Iran, North
Korea, Sudan, Syria, or the Crimea region of Ukraine.

SECTION 4.23. Use of Proceeds.

(a) The proceeds of the Revolving Loans, and Letters of Credit to be issued,
will be used (A) on the ClosingRestatement Date, to (i) to fund Transaction
Expenses in connection with the Acquisition in an aggregate amount not to exceed
$150,000,000, (ii) for working capital purposes in an aggregate amount not to
exceed $100,000,000, and (iii(i) to repay in full the outstanding amount of
Existing Revolving Loans (if any), (ii) to replace, backstop or cash
collateralize letters of credit of the Borrower and its Subsidiaries outstanding
on the Closing DateRestatement Date and (iii) to pay Transaction Expenses; and
(B) after the ClosingRestatement Date, for working capital needs and for other
general corporate purposes of the BorrowerLGEC and its Subsidiaries, including
the financing of acquisitions and Investments permitted hereunder.

(b) The proceeds of the Term Loans will be used on the Closing Date to finance
all or a portion of the purchase price for the payment of the Acquisition, the
Closing Date Refinancing and/orRestatement Date to refinance the Existing Term
Loans and the payment of Transaction Expenses, and for working capital and other
general corporate purposes.

ARTICLE 5 CONDITIONS PRECEDENT

SECTION 5.1. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction in full of the following conditions precedent:

(a) Corporate Documents. The Administrative Agent shall have received, with
copies for each of the Lenders:The obligations of each Lender to make a Credit
Extension under this Credit Agreement on the Restatement Date are subject to
satisfaction in full of the conditions precedent set forth in Section 5 of
Amendment No. 2.

(i) a copy of the articles or certificate of incorporation or other
organizational document of each Credit Party, duly certified by the Secretary of
such Credit Party;

(ii) to the extent available, a certificate of the Secretary of State or other
appropriate governmental official of each Credit Party’s jurisdiction of
incorporation or organization, dated as of a recent date as to the good standing
of each Credit Party;

 

106



--------------------------------------------------------------------------------

(iii) a certificate of the Secretary of each Credit Party, dated the Closing
Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws, articles
or limited liability company agreement, as the case may be, of such party as in
effect on the date of such certification;

(B) that attached thereto is a true and complete copy of the resolutions adopted
by the Board of Directors of such party authorizing the execution, delivery and
performance in accordance with their respective terms of the Fundamental
Documents executed by such Credit Party and any other documents required or
contemplated hereunder or thereunder, the grant of the security interests in the
Collateral, and in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been amended, rescinded or supplemented and are
currently in effect;

(C) either (I) that the certificate of incorporation or organization or other
similar organizational document of such party has not been amended since the
date of the last amendment thereto indicated on the certificates of the
Secretary of State or other appropriate governmental official furnished pursuant
to clause (i) above or (II) that attached thereto is a true and complete copy of
such certificate or other organizational document including all amendments
thereto; and

(D) as to the incumbency and specimen signature of each officer of such party
executing any Fundamental Document;

(b) Credit Agreement. The Administrative Agent shall have received executed
counterparts of this Credit Agreement, which, when taken together, bear the
signatures of the Administrative Agent, all of the Credit Parties and all of the
Lenders.

(c) Opinion of Counsel. The Administrative Agent shall have received the written
opinions of (i) Dentons Canada LLP, Canadian counsel to the Credit Parties,
(ii) Wachtell, Lipton, Rosen & Katz, special New York counsel to the Credit
Parties, and (iii) Wayne Levin, Esq., General Counsel and California counsel for
the Credit Parties and addressed to the Administrative Agent and the Lenders
which opinions shall be in form and substance satisfactory to the Administrative
Agent.

(d) Security and Other Documentation. The Administrative Agent shall have
received fully executed copies of (i) the Pledge and Security Agreement,
executed by each Credit Party party thereto; (ii) a Copyright Security Agreement
executed by each Credit Party party thereto; (iii) a Trademark Security
Agreement executed by each Credit Party party thereto; (iv) a Parent Security
Agreement executed by each Credit Party party thereto; (v) a Hypothec (and all
related agreements and instruments) executed by each Credit Party domiciled in
the Province of Québec and each Credit Party where Collateral with respect to
such Credit Party is located therein, or perfection of a Lien in such Collateral
is required under the Applicable Laws of the Province of Québec or under any
applicable PPSA; and (vi) appropriate UCC-1 and PPSA financing statements (or
CCQ financing statements or comparable documents, if and as applicable) relating
to the Collateral.

(e) Financial Statements. The Administrative Agent shall have received all
financial statements referred to in Section 4.5.

 

107



--------------------------------------------------------------------------------

(f) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by the chief financial officer of the Borrower.

(g) Payment of Fees. All fees required to be paid on the Closing Date pursuant
to the Fee Letters and reasonable and invoiced out-of-pocket expenses required
to be paid on the Closing Date, in the case of expenses, to the extent invoiced
at least three business days prior to the Closing Date shall, upon the initial
Credit Extension, have been paid (which amounts may be offset against the
proceeds of the initial Credit Extension).

(h) UCC/PPSA Searches. The Administrative Agent shall have received UCC, PPSA,
copyright office and other searches satisfactory to it indicating that no other
filings, encumbrances or transfers (other than in connection with Permitted
Liens) with regard to the Collateral are of record in any jurisdiction in which
it shall be necessary or desirable for the Administrative Agent to make a UCC or
PPSA filing in order to provide the Administrative Agent (for the benefit of the
Secured Parties) with a perfected security interest in the Collateral.

(i) USA Patriot Act. The Administrative Agent shall have received at least three
Business Days prior to the Closing Date any information requested at least ten
Business Days prior to the Closing Date by the Administrative Agent that such
Administrative Agent reasonably determines is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.

(j) Notice. The Administrative Agent shall have received a notice with respect
to the Credit Extension to be made on the Closing Date as required by
Section 2.5 hereof.

(k) Notes. The Administrative Agent shall have received Notes executed by the
Borrower in favor of each Lender that has requested such a Note.

(l) No Company Material Adverse Effect. Since June 27, 2016, there shall not
have occurred and be continuing any event, occurrence, fact, condition, change,
development or effect that has had or would reasonably be expected to have a
Company Material Adverse Effect.

(m) Acquisition. The Acquisition shall have been consummated, or substantially
simultaneously with the initial Credit Extension to be made on the Closing Date,
shall be consummated, in all material respects in accordance with the terms of
the Merger Agreement, without giving effect to any modifications, amendments,
consents or waivers thereto by the Borrower or Merger Sub or any of their
affiliates (other than, for the avoidance of doubt, the Target or any of its
affiliates) that are material and adverse to the Lenders or the Arrangers in
their capacities as such without the prior consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned). For purposes
of the foregoing condition, it is understood and agreed that (i) any increase in
the purchase price of not more than 20% in connection with the Acquisition shall
not be deemed to be material and adverse to the interests of the Lenders or the
Arrangers (provided that such increases are funded with equity), (ii) any
increase in purchase price that is not funded by any incurrence of Indebtedness
shall not be deemed to be material and adverse to the interests of the Lenders
or the Arrangers and (iii) any reduction in the purchase price shall not be
deemed to be material and adverse to the interests of the Lenders or the
Arrangers; provided that any such reduction of the purchase price shall be
allocated to a reduction of the Facilities (other than the Revolving Facility)
on a pro rata basis.

(n) Merger Agreement Representations and Specified Representations. The
Specified Merger Agreement Representations and the Specified Representations
shall be true and correct in all material respects taken as a whole, provided
that, notwithstanding the foregoing or anything to the contrary

 

108



--------------------------------------------------------------------------------

in this Credit Agreement or any other Fundamental Document, to the extent any
Specified Representation would not be true and correct due to the failure by the
Borrower or any Guarantor to provide any lien search, guaranty or any Collateral
(or to create or perfect any security interest therein) on the Closing Date
(other than (x) execution and delivery of a customary guaranty (in the case of
Guarantors organized in the United States or Canada or any state or province
thereof, other than Québec) and personal property security agreement (in the
case of the Borrower and all Guarantors organized in the United States or Canada
or any state thereof), (y) delivery of stock or other equity certificates of
subsidiaries of the Borrower or a Guarantor organized in the United States or
Canada or any state or province thereof, other than Québec, that are Material
Specified Guarantors to the extent such equity securities are owned by the
Borrower or any Guarantor organized in the United States, Canada or any state or
province thereof, other than Québec (with respect to the Target and its
subsidiaries, to the extent received from the Target after the Borrower has used
commercially reasonable efforts to obtain them on the Closing Date) and (z) the
perfection of security interests in assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code (or, with respect to Canada, the Personal Property Security Act (but not,
for the avoidance of doubt, the Civil Code of Québec))) after the Borrower’s use
of commercially reasonable efforts to do so, the accuracy of such Specified
Representation shall not be a condition precedent to the availability of any
Credit Extension on the Closing Date.

(o) Closing Date Refinancing. The Closing Date Refinancing shall have been
consummated substantially concurrently with the initial Credit Extension to be
made on the Closing Date.

Notwithstanding the foregoing or anything to the contrary in this Credit
Agreement or any other Fundamental Document, to the extent any lien search,
guaranty or any Collateral (or the creation or perfection of any security
interest therein) is not or cannot be provided and/or perfected on the Closing
Date (other than (x) execution and delivery of a customary guaranty (in the case
of Guarantors organized in the United States or Canada or any state or province
thereof, other than Québec) and personal property security agreement (in the
case of the Borrower and all Guarantors organized in the United States or Canada
or any state thereof), (y) delivery of stock or other equity certificates of
subsidiaries of the Borrower or a Guarantor organized in the United States or
Canada or any state or province thereof, other than Québec, that are Material
Specified Guarantors to the extent such equity securities are owned by the
Borrower or any Guarantor organized in the United States, Canada or any state or
province thereof, other than Québec (with respect to the Target and its
subsidiaries, to the extent received from the Target after the Borrower has used
commercially reasonable efforts to obtain them on the Closing Date) and (z) the
perfection of security interests in assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code (or, with respect to Canada, the Personal Property Security Act (but not,
for the avoidance of doubt, the Civil Code of Québec))) after the Borrower’s use
of commercially reasonable efforts to do so, then the provision of such lien
search, guaranty or Collateral (or the creation or perfection of any security
interest therein) shall not constitute a condition precedent to the availability
of any Credit Extension on the Closing Date, but instead shall be required to be
delivered within 60 days after the Closing Date (or such later date as may be
agreed by the applicable Administrative Agent, in its sole discretion).

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Credit Agreement shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto in reasonable detail. The
Administrative Agent shall promptly notify the Lenders and the Borrower in
writing of the occurrence of the Closing Date.

 

109



--------------------------------------------------------------------------------

SECTION 5.2. Conditions to Each Subsequent Credit Extension. The obligation of
each Lender to make a Credit Extension hereunder after the ClosingRestatement
Date is subject to satisfaction in full of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Credit Party in or pursuant to the Fundamental Documents shall be
true and correct in all material respects (or in all respects, if qualified by a
materiality threshold) on and as of such date as if made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Revolving Credit Availability. After giving effect to any requested
extension of credit, the aggregate principal amount of all Revolving Loans and
L/C Obligations under this Credit Agreement shall not exceed the aggregate
Revolving Credit Commitments.

(d) Other. (i) In the case of Loans, the Administrative Agent shall have
received the notice required by Section 2.5 hereof, (ii) in the case of the
issuance of any Letter of Credit the applicable Issuing Bank shall have received
a duly completed Application, and/or (iii) in the case of an extension or
increase in the amount of a Letter of Credit, the applicable Issuing Bank shall
have received a written request therefor in a form reasonably acceptable to the
applicable Issuing Bank.

Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

ARTICLE 6 AFFIRMATIVE COVENANTS

From the date hereof and for so long as the Revolving Credit Commitments shall
be in effect, any Loan shall remain outstanding, or L/C Exposure shall remain
outstanding or any monetary Obligation then due and payable shall remain unpaid
or unsatisfied (other than with respect to a Specified Swap Agreement or
Specified Cash Management Agreement):

SECTION 6.1. Financial Statements and Other Information.

(a) Within 45 days after the end of each fiscal quarter of the BorrowerLGEC not
corresponding with the fiscal year end of the BorrowerLGEC, commencing with the
first fiscal quarter ending after the Original Closing Date, the BorrowerLGEC
shall deliver to the Administrative Agent (for delivery to the Lenders) the
BorrowerLGEC’s consolidated balance sheet as at the end of such fiscal quarter
and the related consolidated statements of income, and cash flows for such
fiscal quarter and for the elapsed portion of the fiscal year-to-date period
then ended, each in reasonable detail, prepared by the BorrowerLGEC in
accordance with GAAP, and setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by the chief financial officer or other financial or accounting
officer of the BorrowerLGEC that they fairly present in all material respects in
accordance with GAAP the financial condition of the BorrowerLGEC and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

 

110



--------------------------------------------------------------------------------

(b) Within 90 days after the close of each fiscal year of the BorrowerLGEC
(commencing with the fiscal year of the BorrowerLGEC ending after the Original
Closing Date), the BorrowerLGEC shall deliver to the Administrative Agent (for
delivery to the Lenders) a copy of the BorrowerLGEC’s consolidated balance sheet
as of the last day of the fiscal year then ended and the BorrowerLGEC’s
consolidated statements of income, cash flows and shareholders’ equity for the
fiscal year then ended, and accompanying notes thereto, each in reasonable
detail and showing in comparative form the figures for the previous fiscal year,
accompanied by a report thereon of Ernst & Young LLP or another firm of
independent public accountants of recognized national standing, selected by the
BorrowerLGEC, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the BorrowerLGEC and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards (which report shall be unqualified as to
scope of such audit and shall not contain any “going concern”, other than solely
with respect to, or resulting solely from, an upcoming maturity date under any
Indebtedness incurred under this Credit Agreement occurring within one year from
the time such opinion is delivered).

(c) Within 90 days after the commencement of each fiscal year of the Borrower,
the BorrowerLGEC, LGEC shall deliver to the Administrative Agent (for delivery
to the Lenders) an annual budget for the BorrowerLGEC and its Subsidiaries for
such fiscal year in a form customarily prepared by management of the
BorrowerLGEC for its internal use (including a projected consolidated balance
sheet and consolidated statements of income and capital expenditures as of the
end of and for such fiscal year).

(d) The BorrowerLGEC shall deliver to the Administrative Agent (for delivery to
the Lenders) (i) within 45 days after the close of each of the first three
(3) fiscal quarters of the BorrowerLGEC, a customary management discussion and
analysis of the BorrowerLGEC’s and its Subsidiaries’ financial performance for
that fiscal quarter and a comparison of financial performance for that financial
quarter to the corresponding fiscal quarter of the previous fiscal year and
(ii) within 90 days after the close of each fiscal year, a management discussion
and analysis of the BorrowerLGEC’s and its Subsidiaries’ financial performance
for that fiscal year and a comparison of financial performance for that fiscal
year to the prior year.

(e) For purposes of this Section 6.1, the Borrower and the Guarantors will be
deemed to have furnished the reports and other information to the Lenders as
required by this Section 6.1 if the BorrowerLGEC has filed such reports with the
SEC via the EDGAR or any successor filing system and such reports are publicly
available.

(f) The BorrowerLGEC will also hold a conference call each quarter to discuss
such results of operations for the relevant reporting period, which conference
call may be with Lenders only or may be with investors generally (including, for
the avoidance of doubt, earnings calls consistent with past practice).

SECTION 6.2. Compliance Certificate and Other Information.

(a) At the time of the delivery or making available of the annual and quarterly
financial statements pursuant to Section 6.1(a) and Section 6.1(b), the
BorrowerLGEC shall deliver to the Administrative Agent (for delivery to the
Lenders) a Compliance Certificate signed by the chief financial officer or other
financial or accounting Officer of the BorrowerLGEC (w) stating no Default or
Event of Default has occurred and is then continuing or, if a Default or Event
of Default exists, a detailed description of the Default or Event of Default and
all actions the BorrowerLGEC is taking with respect to such Default or Event of
Default, (x) to the extent the Revolving Facility or Term Loan A Facility
remains outstanding, showing the BorrowerLGEC’s compliance with the financial
ratios set forth in Section 7.9(a) and (b) and (y) solely in connection with the
delivery of financial statements pursuant to Section 6.1(b) for any fiscal

 

111



--------------------------------------------------------------------------------

year beginning with the first full fiscal year ended after the Original Closing
Date and solely to the extent the Term B Facility remains outstanding, if the
Net First Lien Leverage Ratio calculated on a Pro Forma Basis as of the last day
of such fiscal year is greater than 4.00:1.00, calculating Excess Cash Flow for
such fiscal year.

(b) The BorrowerLGEC shall provide to the Administrative Agent, within 10 days
after receiving knowledge of the occurrence thereof, (i) written notice of any
events which would constitute a Default, their status and what action the
BorrowerLGEC is taking or proposing to take in respect thereof, (ii) written
notice of the commencement of, or threat in writing of, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against the BorrowerLGEC or any of the Restricted
Subsidiaries as to which an adverse determination is reasonably probable and
which would reasonably be expected to result in a Material Adverse Effect, and
(iii) any other event which would reasonably be expected to result in a Material
Adverse Effect.

(c) The BorrowerLGEC shall provide to the Administrative Agent, from time to
time, such other information or documents (financial or otherwise) as the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender); provided that the Administrative Agent may request such information in
its capacity as Administrative Agent only and may not use such information for
any purpose other than a purpose reasonably related to its capacity as
Administrative Agent.

Information and documents required to be delivered pursuant to Section 6.1 or
this Section 6.2 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the BorrowerLGEC posts
such documents, or provides a link thereto on the BorrowerLGEC’s website on the
Internet at the website address provided to the Administrative Agent or on an
Intralinks or similar site to which the Lenders have been granted access; or
(ii) on which such documents are transmitted by electronic mail to the
Administrative Agent.

SECTION 6.3. Taxes. The BorrowerLGEC shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all taxes, assessments and
governmental levies except such as are contested in good faith and by
appropriate negotiations or proceedings or where the failure to make payment
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

SECTION 6.4. Corporate Existence. Except as (i) permitted by Section 7.6 or
(ii) with respect to clause (a) (other than the BorrowerLGEC and LGEI (but, for
the avoidance of doubt, not the Restricted Subsidiaries thereof, other than
LGEI)) or (b), would not reasonably be expected to result in a Material Adverse
Effect, the BorrowerLGEC shall do or cause to be done all things necessary to
preserve and keep in full force and effect (a) its corporate existence and the
corporate, partnership, limited liability company, unlimited liability company
or other existence of each of its Restricted Subsidiaries, in accordance with
the respective organizational documents (as the same may be amended from time to
time) of the BorrowerLGEC or any such Restricted Subsidiary and (b) the rights
(charter and statutory), licenses and franchises of the BorrowerLGEC and its
Restricted Subsidiaries necessary to the conduct of its business or the business
of any of its Restricted Subsidiaries.

SECTION 6.5. Maintenance of Properties and Insurance.

(a) The BorrowerLGEC will cause all properties used or useful in the conduct of
its business or the business of any of its Restricted Subsidiaries to be
maintained and kept in good condition, repair and working order as in the
judgment of the BorrowerLGEC may be necessary so that the business of the
BorrowerLGEC and its Restricted Subsidiaries may be properly conducted at all
times; provided that nothing in this Section 6.5 prevents the BorrowerLGEC or
any Restricted Subsidiary from discontinuing

 

112



--------------------------------------------------------------------------------

the use, operation or maintenance of any of such properties or disposing of any
of them, if such discontinuance or disposal (i)(A) is, in the judgment of the
BorrowerLGEC, desirable in the conduct of the business of the BorrowerLGEC and
its Restricted Subsidiaries taken as a whole or (B) would not reasonably be
expected to have a Material Adverse Effect.

(b) The BorrowerLGEC will provide or cause to be provided, for itself and its
Restricted Subsidiaries, insurance (including appropriate self-insurance)
against loss or damage of the kinds that, in the good faith opinion of the
BorrowerLGEC, is adequate and appropriate for the conduct of the business of the
BorrowerLGEC and its Restricted Subsidiaries.

SECTION 6.6. Books and Records. The BorrowerLGEC will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
BorrowerLGEC or its Restricted SubsidiarySubsidiaries, as the case may be.

SECTION 6.7. Inspection Rights. The BorrowerLGEC will, and will cause each
Restricted Subsidiary to, permit officers, designated representatives and agents
of the Administrative Agent (or during the occurrence and continuation of any
Event of Default, any Lender solely if accompanying the Administrative Agent),
to visit and inspect any tangible property of the BorrowerLGEC or such
Restricted Subsidiary, and to examine the books of account of the BorrowerLGEC
or such Restricted Subsidiary and discuss the affairs, finances and accounts of
the BorrowerLGEC or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times during normal business
hours as the Administrative Agent may request; provided that (i) reasonable
prior written notice of any such visit, inspection or examination shall be
provided to the BorrowerLGEC and such visit, inspection or examination shall be
performed at reasonable times to be agreed to by the BorrowerLGEC, which
agreement will not be unreasonably withheld, (ii) excluding any such visits and
inspections during the continuation of an Event of Default, the Administrative
Agent shall not exercise its rights under this Section 6.7 more often than one
time during any such fiscal year, the BorrowerLGEC is not obligated to
compensate the Administrative Agent for more than one inspection and examination
by the Administrative Agent during any calendar year, and (iii) the
Administrative Agent may conduct inspections pursuant to this Section 6.7 in its
respective capacity as Administrative Agent only and may not conduct inspections
or utilize information from such inspections for any purpose other than a
purpose reasonably related to its capacity as Administrative Agent. The
Administrative Agent shall give the BorrowerLGEC a reasonable opportunity to
participate in any discussions with the BorrowerLGEC’s independent public
accountants.

SECTION 6.8. Compliance with Laws. The BorrowerLGEC shall, and shall cause each
Restricted Subsidiary to, comply in all respects with all Applicable Laws, where
any such non-compliance, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 6.9. Compliance with Agreements. Except as would not reasonably be
expected to result in a Material Adverse Effect, the BorrowerLGEC shall, and
shall cause each Restricted Subsidiary to duly observe and perform all material
terms and conditions of all agreements with respect to the production,
distribution and/or exploitation of items of Product and diligently protect and
enforce the rights of the Credit Parties under all such agreements in a manner
consistent with prudent business judgment and subject to the terms and
conditions of such agreements.

SECTION 6.10. ERISA Event Notice. Promptly following receipt thereof, the
BorrowerLGEC shall furnish copies of (i) any documents described in Sections
101(k) or 101(l) of ERISA that any Credit Party or any ERISA Affiliate may
request with respect to any Multiemployer Plan or any

 

113



--------------------------------------------------------------------------------

documents described in Section 101(f) of ERISA with respect to any Title IV Plan
or any Multiemployer Plan provided to or received by any Credit Party or any
ERISA Affiliate; provided, that if the relevant Credit Parties or ERISA
Affiliates have not requested or received such documents or notices, as
applicable, from the administrator or sponsor of the applicable Multiemployer
Plan, then, upon reasonable request of the Administrative Agent, such Credit
Party or the ERISA Affiliate shall promptly make a request for such documents or
notices from such administrator or sponsor and the BorrowerLGEC shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof. As soon as possible upon becoming aware of the occurrence of
any ERISA Event that has resulted or would reasonably be expected to result in
material liability to any Credit Party, the BorrowerLGEC shall furnish
Administrative Agent a written notice specifying the nature thereof, what action
the Credit Party or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the U.S. Department of
Labor or the Pension Benefit Guarantee Corporation with respect thereto; and
(ii) with reasonable promptness, and upon the Administrative Agent’s request,
furnish copies of each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) filed by any of the Credit Parties or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Title IV
Plan.

SECTION 6.11. Non-U.S. Plan Compliance and Reports.

(a) Each Credit Party and each of their applicable Subsidiaries shall cause all
Non-U.S. Plans administered by it, or into which it is required to make
payments, obtains or retains (as applicable) registered status under and as
required by applicable lawApplicable Law and is administered in a timely manner
in all respects in compliance with all applicable lawsApplicable Laws, except
where the failure to do so would not result in a Material Adverse Effect.

(b) The BorrowerLGEC shall furnish to the Administrative Agent as soon as
possible, and in any event within twenty (20) Business Days after receipt,
copies of any notices received by any Credit Party or any of their Subsidiaries
with respect to any Non-U.S. Plan with respect to which there would reasonably
be expected to result in a Material Adverse Effect.

SECTION 6.12. Environmental Laws.

(a) The BorrowerLGEC shall promptly notify the Administrative Agent upon any
Credit Party becoming aware of any violation or potential violation or
non-compliance with, or liability or potential liability under any Environmental
Laws which, when taken together with all other actual or pending violations or
liabilities under any Environmental Laws would reasonably be expected to have a
Material Adverse Effect, and promptly furnish to the Administrative Agent all
notices of any nature which any Credit Party may receive from any Governmental
Authority or other Person with respect to any violation, or potential violation
or non-compliance with, or liability or potential liability under any
Environmental Laws which, in any case or when taken together with all such other
notices, could reasonably be expected to have a Material Adverse Effect.

SECTION 6.13. Additional Guarantors.

(a) The BorrowerLGEC shall not, as of the last day of each fiscal quarter of the
BorrowerLGEC, to the extent that as of such date the Net Total Leverage Ratio is
greater than 4.00 to 1.00, permit the Credit Parties, taken as a whole, to
represent less than (A) 70% of the consolidated revenue (calculated on a Pro
Forma Basis) for the then-ended Test Period or (B) 70% of the total assets as of
such date, in each case of the BorrowerLGEC and the Restricted Subsidiaries
(other than any Special Purpose Producer which is not a Guarantor pursuant to
clause (ln) of the definition of Excluded Subsidiary) on a consolidated basis.

 

114



--------------------------------------------------------------------------------

(b) Promptly (i) after formation or acquisition of any new Wholly-Owned
Subsidiary other than an Excluded Subsidiary after the ClosingRestatement Date,
(ii) to the extent required to comply with the provisions of Section 6.13(a),
after the delivery of the most recent financial statements delivered or required
to be delivered pursuant to Section 6.1 or (iii) after any Restricted Subsidiary
that is not a Credit Party Guaranteesguarantees any Material Indebtedness of the
Borrower, the Credit Parties shall cause such new or additional Restricted
Subsidiary (and, without limiting the foregoing, the BorrowerLGEC may, in its
sole discretion, cause any other Restricted Subsidiary including any Excluded
Subsidiary which is organized in an Approved Jurisdiction), to execute and
deliver to the Administrative Agent a Joinder Agreement to this Credit Agreement
or such other document as the Administrative Agent shall reasonably deem
appropriate for such purpose pursuant to which such Restricted Subsidiary will
agree to be a Guarantor under this Credit Agreement and be bound by the terms of
this Credit Agreement applicable to Guarantors, including, but not limited to,
Article 9.

SECTION 6.14. Further Assurances.

(a) If (i)(A) property (other than Excluded Assets) is acquired by the Borrower
or a Guarantor (other than property acquired by a Guarantor which is organized
outside of the United States or Canada and which is not of the type covered by
the Collateral Documents governed by the law of such Guarantor’s jurisdiction
then outstanding), or (B) property that is owned by the Borrower or a Guarantor
which had been an Excluded Asset ceases to be an Excluded Asset, and in either
case such property is not automatically subject to a perfected security interest
under the Collateral Documents or (ii) a Subsidiary of the BorrowerLGEC becomes
a Guarantor under this Credit Agreement, then the Borrower or such Guarantor
will, as soon as reasonably practical (and in any event within 20 Business Days,
or such longer period as (1) provided in the second-to-last sentence of this
Section 6.14(a), (2) provided in Section 6.14(b) below with respect to owned
real property or (3) otherwise agreed to by the Administrative Agent) after such
property’s acquisition or its no longer being an Excluded Asset or such
Subsidiary’s becoming a Guarantor, as applicable, provide security over such
property or the assets of such Guarantor in favor of the Administrative Agent on
a basis that would provide a perfected Lien on such terms, in each case,
consistent with the Collateral Documents, and take such additional actions
(including any of the actions described in this Section 6.14) as the
Administrative Agent may deem reasonable and appropriate or advisable to create
and fully perfect in favor of the secured parties under the Collateral Documents
a valid and enforceable security interest in such Collateral. To the extent that
any Collateral Document provides that, as to any property or asset, the Borrower
or the Guarantors shall have greater than 20 Business Days to grant or perfect a
security interest, or that the Borrower or the Guarantors need only use
commercially reasonable efforts to grant or perfect a security interest, or
otherwise limits the obligations of the Borrower or the Guarantors to comply
with this Section 6.14(a), the provisions of such Collateral Document shall
control.

(b) Within 90 days of the purchase by the Borrower or the Guarantors of any
owned real property which is not an Excluded Asset, the BorrowerLGEC shall
(i) furnish and deliver to the Administrative Agent an executed mortgage with
respect to such real property and (ii) use commercially reasonable efforts to
furnish and deliver to the Administrative Agent a title insurance policy for the
benefit of the Administrative Agent in the amount of 120% of the Fair Market
Value of such real property with extended coverage covering the real property as
well as a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy), each in form and substance reasonably satisfactory to the
Administrative Agent. If any portion of any mortgaged property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
BorrowerLGEC shall, or shall cause the Borrower or each Guarantor to (A) prior
to the delivery of any such executed mortgage for such property, deliver to the
Administrative Agent (for further distribution to the

 

115



--------------------------------------------------------------------------------

Lenders) advance notice of the location of any such property as required to
permit the Administrative Agent and the Lenders to determine whether such
property is located in any such special flood hazard area, (B) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and other-wise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(C) cooperate with the Administrative Agent and provide information reasonably
required by the Administrative Agent to comply with the Flood Insurance Laws and
(iii) deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance, provided
that, notwithstanding this clause (b), (i) no such security interest shall be
granted by the applicable Credit Party nor accepted by the Administrative Agent
until the Administrative Agent has received confirmation that each Lender under
the Term A Facility and Revolving Facility has completed its flood insurance due
diligence to its reasonable satisfaction (it being understood that such
satisfactory due diligence of such Lenders shall be deemed completed to the
extent the Administrative Agent has not received written notice to the contrary
within ten (10) Business Days after notice of location of such property has been
made available to the Lenders), and (ii) to the extent real property which is
not an Excluded Asset is acquired by any Guarantor organized outside of the
United States or Canada, such Guarantor may (I) comply with this clause (b),
(II) provide security over such real property pursuant to documentation and
procedures customary in its jurisdiction as reasonably agreed between the
BorrowerLGEC and the Administrative Agent or (III) if agreed to by the
Administrative Agent in its sole discretion, not provide any security over such
real property.

(c) Upon the reasonable request of the Administrative Agent, the Borrower and
each of the Guarantors will make, execute, endorse, acknowledge, file, record,
register and/or deliver such agreements, documents, instruments, and further
assurances (including, without limitation, UCC, CCQ and PPSA financing
statements, mortgages, hypothecs, deeds of trust, vouchers, invoices, schedules,
confirmatory assignments, conveyances, transfer endorsements, powers of
attorney, certificates, real property surveys and reports), and take such other
actions, as may be required under Applicable Law or as the Administrative Agent
may deem reasonably appropriate or advisable to create, perfect, preserve or
protect the security interest in the Collateral of the secured parties under the
Collateral Documents, all at the Borrower’s expense; provided that,
notwithstanding anything herein or in any other Fundamental Document to the
contrary, under no circumstances will the Borrower or any Guarantor be obligated
to enter into any pledgeholder, laboratory access or similar arrangements or
deposit account control agreements, securities account control agreements, or
other lockbox or control agreements, or to obtain bailee agreements or landlord
or mortgagee waivers, or to send any notices to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing. Additionally, notwithstanding anything in this Credit Agreement or
in any other Fundamental Document to the contrary, under no circumstances will
the Borrower or any Guarantor be obligated to (i) enter into security agreements
or pledge agreements or similar agreements governed under the laws of any
non-U.S. or non-Canadian jurisdiction or (ii) take any other actions in any
non-U.S. or non-Canadian jurisdiction to create or perfect any security
interests, except in each case to the extent the BorrowerLGEC elects to add any
Guarantor organized outside of the U.S. or Canada, in which case the
BorrowerLGEC will cause such Guarantor to enter into customary security and
pledge agreements consistent with the terms of this Credit Agreement governed by
the law of such jurisdiction, and the Administrative Agent (with the cooperation
of such Guarantor) may take customary actions to create and perfect security
interests on the assets of such Guarantor in such jurisdiction.

SECTION 6.15. OFAC, FCPA.

(a) The Borrower will use the proceeds of each Credit Extension of Credit in
accordance with Section 4.22(c) and Section 4.23.

 

116



--------------------------------------------------------------------------------

(b) The BorrowerLGEC will maintain in effect and enforce policies and procedures
designed to promote compliance by the BorrowerLGEC, its Subsidiaries and their
respective directors, officers and employees with the provisions of
Section 4.22.

SECTION 6.16. Maintenance of Ratings. The BorrowerLGEC will use commercially
reasonable efforts to cause to be maintained at all times (a)(i) a corporate
family rating, in the case of Moody’s or (ii) an issuer credit rating, in the
case of S&P, for the Borrower and (b) credit ratings for the Facilities from
Moody’s and S&P, but in the case of clauses (a) and (b), for the avoidance of
doubt, not any specific rating.

SECTION 6.17. Post-Closing Actions.

The Borrower and each other Credit Party shall take each action set forth on
Schedule 6.17 within the period set forth on such Schedule 6.17 for such action;
provided that, in each case, the Administrative Agent may, in its sole
reasonable discretion, grant extensions of the time periods set forth on such
Schedule 6.17 and, each representation or warranty which would be true, each
covenant or agreement which would be complied with, and each condition which
would be satisfied, in each case as set forth in any Fundamental Document, but
for an action set forth on Schedule 6.17 not having been completed, will be
deemed true, complied with, or satisfied, as the case may be, unless such action
is not completed within the period set forth in Schedule 6.17 for such action
(as such period may be extended by the Administrative Agent).

SECTION 6.18. ERISA Matters. No Credit Party shall, or shall cause or permit any
ERISA Affiliate to, cause or permit to occur (i) an event that would result in
the imposition of an ERISA Lien or (ii) an ERISA Event to the extent such ERISA
Event or ERISA Lien, either alone or together with all such other ERISA Events,
would reasonably be expected to have a Material Adverse Effect.

ARTICLE 7 NEGATIVE COVENANTS

From the date hereof and for so long as the Revolving Credit Commitments shall
be in effect, any Loan shall remain outstanding, or L/C Exposure shall remain
outstanding or any monetary Obligation then due and payable shall remain unpaid
or unsatisfied (other than with respect to a Specified Swap Agreement or
Specified Cash Management Agreement):

SECTION 7.1. Limitations on Indebtedness.

(a) The BorrowerLGEC will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Secured Funded Indebtedness;
provided, however, that the Borrower and the Guarantors may Incur Secured Funded
Indebtedness if on the date thereof and after giving effect thereto and to the
application of the proceeds thereof on a Pro Forma Basis: (i) the Net First Lien
Leverage Ratio is not greater than 4.50 to 1.00; and (ii) no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence of
Incurring such Secured Funded Indebtedness or the application of the proceeds
thereof.

(b) The BorrowerLGEC will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness; provided,
however, that the Borrower and the Guarantors may Incur Indebtedness if on the
date thereof and after giving effect thereto and to the application of the
proceeds thereof on a Pro Forma Basis: (i) the Net Total Leverage Ratio is not
greater than 6.00 to 1.00; and (ii) no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence of Incurring such
Indebtedness or the application of the proceeds thereof.

 

117



--------------------------------------------------------------------------------

(c) The foregoing Section 7.1(a) and (b) will not prohibit the Incurrence of the
following Indebtedness:

(i) (A) Indebtedness Incurred under this Credit Agreement (including any
Guarantee under Article 9 of this Credit Agreement), including Indebtedness
Incurred pursuant to Section 2.13, Section 2.14 or Section 2.15, (B) any
Incremental Equivalent Debt incurred in lieu of Incremental Facilities, and
(C) any Refinancing Notes;

(ii) (A) Indebtedness of the BorrowerLGEC and its Restricted Subsidiaries
(including, for the avoidance of doubt, Target and the Restricted Subsidiaries
thereof) in existence on the ClosingRestatement Date (other than Indebtedness
described in clauses (i), (iii), (iv) and (vi) of this Section 7.1(c)), and
(B) the Senior Notes in an aggregate principal amount not to exceed
$520,000,000;

(iii) Guarantees by (A) the Borrower or the Guarantors of Indebtedness permitted
to be Incurred by the Borrower or a Guarantor in accordance with the terms of
this Credit Agreement, provided that in the event such Indebtedness that is
being Guaranteed is a Subordinated Obligation, then the related Guarantee shall
be subordinated in right of payment to the Loans or the Guarantees under Article
9 of this Credit Agreement, as the case may be, substantially to the same extent
as such Indebtedness is subordinated to the Loans or the Guarantees under
Article 9 of this Credit Agreement, as applicable, and (B) Non-Guarantor
Subsidiaries of Indebtedness Incurred by Non-Guarantor Subsidiaries in
accordance with the terms of this Credit Agreement;

(iv) Indebtedness of the BorrowerLGEC owing to and held by any Wholly-Owned
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
BorrowerLGEC or any Wholly-Owned Subsidiary; provided, however,

(A) if the Borrower is the obligor on Indebtedness owing to a Non-Guarantor
Subsidiary, such Indebtedness is expressly subordinated to the prior payment in
full in cash of all obligations under this Credit Agreement;

(B) if a Guarantor is the obligor on such Indebtedness and the Borrower or a
Guarantor is not the obligee, such Indebtedness is subordinated in right of
payment to the Guarantee of such Guarantor under Article 9 of this Credit
Agreement; and

(C) (1) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being held by a Person other than the
BorrowerLGEC or a Wholly-Owned Subsidiary of the BorrowerLGEC and (2) any sale,
assignment, transfer, conveyance, exchange or other disposition of any such
Indebtedness of any such Indebtedness to a Person other than the BorrowerLGEC or
a Wholly-Owned Subsidiary of the BorrowerLGEC, shall be deemed, in each case, to
constitute an Incurrence of such Indebtedness by the BorrowerLGEC or such
Subsidiary, as the case may be.

(v) Indebtedness (A) of the BorrowerLGEC or any Restricted Subsidiary Incurred
to finance the acquisition of or a merger, amalgamation or consolidation with
another Person (or a line of business of any Person) or (B) of any Person
Incurred and outstanding on the date on which such Person became a Restricted
Subsidiary or was acquired by, or merged, amalgamated or consolidated into, the
BorrowerLGEC or any Restricted Subsidiary; provided, however, that at the time
such Person or line of business is acquired or merged, amalgamated or
consolidated, after giving effect thereto and to the Incurrence of such
Indebtedness pursuant to this clause (v) and the use of the proceeds thereof on
a Pro Forma Basis, (1) either (I) the BorrowerLGEC would have been able to Incur
$1.00 of additional Indebtedness pursuant to Section 7.1(b) above or (II) the
Net Total Leverage Ratio would be no greater than

 

118



--------------------------------------------------------------------------------

it was immediately prior to such transaction and (2) in the event that such
Indebtedness is secured on a pari passu basis with the Obligations, the
BorrowerLGEC would have been able to Incur $1.00 of Secured Funded Indebtedness
pursuant to Section 7.1(a) above.

(vi) Indebtedness under Hedging Obligations that are Incurred (A) for the
purpose of fixing or hedging interest rate risk with respect to any Indebtedness
not prohibited by this Credit Agreement; (B) for the purpose of fixing or
hedging currency exchange rate risk; or (C) for the purpose of fixing or hedging
commodity price risk;

(vii) Indebtedness (including Capitalized Lease Obligations) of the BorrowerLGEC
or a Restricted Subsidiary Incurred to finance the purchase, lease, construction
or improvement of any property, plant or equipment used or to be used in the
business of the BorrowerLGEC or such Restricted Subsidiary, whether through the
direct purchase of such property, plant or equipment or the purchase of Capital
Stock of any Person owning such property, plant or equipment (but no other
material assets), in a principal amount outstanding not to exceed, at the time
of Incurrence thereof, together with all other outstanding (x) Indebtedness
incurred under this clause (vii) and (y) Refinancing Indebtedness incurred under
clause (xi) in respect of Indebtedness previously incurred under this clause
(vii), the greater of (A) $250,000,000 and (B) 3.0% of Total Assets;

(viii) Indebtedness Incurred by the BorrowerLGEC or its Restricted Subsidiaries
in respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self-insurance
obligations, performance, bid surety and similar bonds and Completion Guarantees
(not for borrowed money) provided by the BorrowerLGEC or a Restricted Subsidiary
in the ordinary course of business;

(ix) Indebtedness arising from agreements of the BorrowerLGEC or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred or assumed in connection with the
disposition of any business or assets of the BorrowerLGEC or any business,
assets or Capital Stock of a Restricted Subsidiary, other than Guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to subsequent changes in value) actually
received by the BorrowerLGEC and the Restricted Subsidiaries in connection with
such disposition;

(x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided, however, that such Indebtedness is extinguished within five
Business Days of Incurrence;

(xi) the Incurrence or issuance by the BorrowerLGEC or any Restricted Subsidiary
of Refinancing Indebtedness that serves to refund, refinance or defease any
Indebtedness Incurred as permitted under Section 7.1(a) or (b) above and clauses
(i)(B), (i)(C), (ii), (v), (vii), (xix) and this clause (xi) of this
Section 7.1(c) or any Indebtedness issued to so refund, refinance or defease
such Indebtedness, including additional Indebtedness Incurred to pay premiums
(including reasonable, as determined in good faith by the BorrowerLGEC, tender
premiums), defeasance costs, accrued interest and fees and expenses in
connection therewith prior to its respective maturity;

 

119



--------------------------------------------------------------------------------

(xii) Indebtedness incurred by the BorrowerLGEC or any Restricted Subsidiary
that is a Special Purpose Producer which is non-recourse to the BorrowerLGEC or
any Restricted Subsidiary other than such Special Purpose Producer, except to
the extent that a Negative Pick-up Obligation, Program Acquisition Guarantee or
short-fall guarantee would be considered recourse Indebtedness of the
BorrowerLGEC or any of its Restricted Subsidiaries;

(xiii) (A) to the extent constituting Indebtedness pursuant to the definition
thereof, any Permitted Slate Financing and (B) any Indebtedness incurred by any
ProdCo to the extent not prohibited by the definition of “Permitted Slate
Transaction”;

(xiv) Replication Advances not to exceed $100,000,000 outstanding in the
aggregate at the time of Incurrence thereof, which are otherwise entered into in
the ordinary course of business and on terms and conditions substantially no
less favorable in any material respect, taken as a whole, to the BorrowerLGEC as
similar transactions entered into by the BorrowerLGEC or its Subsidiaries prior
to the Original Closing Date; provided that, the granting of a Lien in respect
of the related assets, which is junior in right to the Lien on such assets which
secures the Loans, to secure any such Replication Advances will not be
considered to be less favorable to the BorrowerLGEC;

(xv) Indebtedness secured solely by liens on tax credits which is otherwise
non-recourse to the BorrowerLGEC and any Restricted Subsidiary, other than
customary representations and warranties;

(xvi) liabilities relating to profit participations, revenue participations,
talent participations, deferments and guild residuals, and music royalties,
collection agencies and tribunals (e.g., ASCAP), arising in the ordinary course
of business in connection with the production, acquisition and/or distribution
of Product;

(xvii) unsecured liabilities (including without limitation Guarantees) or
liabilities (including without limitation Guarantees) secured solely by the
related rights related to the acquisition, production or distribution of Product
or acquisitions of rights incurred in the ordinary course of business (including
co-productions, co-ventures and other co-financing arrangements), which are not
otherwise prohibited hereunder , in an amount no greater than $30,000,000
outstanding in the aggregate at the time of Incurrence thereof;

(xviii) Negative Pick-up Obligations, Program Acquisition Guarantees and direct
or indirect guarantees (including minimum guarantees) related to the acquisition
or production of items of Product in the ordinary course of business; and

(xix) in addition to the items referred to in clauses (i) through (xviii) above,
Indebtedness of the BorrowerLGEC and the Restricted Subsidiaries in an aggregate
outstanding principal amount not to exceed, at the time of Incurrence thereof,
together with all other outstanding (x) Indebtedness incurred under this clause
(xix) and (y) Refinancing Indebtedness incurred under clause (xi) in respect of
Indebtedness previously incurred under this clause (xix), the greater of
(a) $250,000,000 and (b) 3.0% of Total Assets;

(d) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 7.1:

(i) subject to clause (ii) and (vi) below, in the event that Indebtedness meets
the criteria of more than one of the types of Indebtedness described in
Section 7.1(a), (b) and (c) above, the BorrowerLGEC, in its sole discretion, may
classify such item (or portion) of Indebtedness on the date of Incurrence and
may later re-divide or reclassify such item (or portion) of Indebtedness in any
manner that complies with this covenant;

 

120



--------------------------------------------------------------------------------

(ii) Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(iii) if obligations in respect of letters of credit are Incurred pursuant to a
credit facility and are being treated as Incurred pursuant to Section 7.1(a) or
Section 7.1(b) above and the letters of credit relate to other Indebtedness,
then such other Indebtedness shall not be included;

(iv) the principal amount of any Disqualified Stock of the BorrowerLGEC or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Guarantor, will be, subject to the next succeeding paragraph, equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof;

(v) subject to clause (vi) below, Indebtedness permitted by this Section 7.1
need not be permitted solely by reference to one provision permitting such
Indebtedness but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 7.1 permitting such Indebtedness;

(vi) (A) Indebtedness under this Credit Agreement (including any Guarantee under
Article 9 of this Credit Agreement), including Indebtedness Incurred pursuant to
Section 2.13, Section 2.14 or Section 2.15, (B) any Incremental Equivalent Debt
incurred in lieu of Incremental Facilities, and (C) any Refinancing Notes, shall
in any event be deemed to be Incurred solely under Section 7.1(c)(i)(A), (B) or
(C), as applicable; and

(vii) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.

(e) Accrual of interest, accrual of dividends, the accretion of accreted value
or the amortization of debt discount, the payment of interest in the form of
additional Indebtedness and the payment of dividends in the form of additional
shares of Preferred Stock or Disqualified Stock will not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 7.1. The amount of any
Indebtedness outstanding as of any date shall be (i) the accreted value thereof
in the case of any Indebtedness issued with original issue discount or the
aggregate principal amount outstanding in the case of Indebtedness issued with
interest payable in kind and (ii) the principal amount or liquidation preference
thereof, together with any interest thereon that is more than 30 days past due,
in the case of any other Indebtedness.

(f) If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Indebtedness of such Subsidiary shall be deemed to be Incurred by a
Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 7.1, the Borrower
shall be on such date in Default under this Section 7.1).

(g) For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving credit Indebtedness; provided that if such Indebtedness
is Incurred to refinance other Indebtedness denominated in a foreign currency,
and such refinancing would cause the applicable Dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such

 

121



--------------------------------------------------------------------------------

refinancing, such Dollar denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced.
Notwithstanding any other provision of this Section 7.1, the maximum amount of
Indebtedness that the BorrowerLGEC or the Restricted Subsidiaries may Incur
pursuant to this Section 7.1 shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies. The principal amount
of any Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.

SECTION 7.2. Limitations on Restricted Payments.

(a) The BorrowerLGEC will not, and will not permit any of the Restricted
Subsidiaries, directly or indirectly, to:

(i) declare or pay any dividend or make any distribution (whether made in cash,
securities or other property) on or in respect of the BorrowerLGEC’s or any of
its Restricted Subsidiaries’ Capital Stock (including any payment in connection
with any merger, amalgamation or consolidation involving the BorrowerLGEC or any
of its Restricted Subsidiaries) other than:

(A) dividends or distributions by the BorrowerLGEC payable solely in Capital
Stock (other than Disqualified Stock) of the BorrowerLGEC;

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any Capital
Stock issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
the BorrowerLGEC or Restricted Subsidiary holding such Capital Stock receives at
least its pro rata share of such dividend or distribution; or

(C) cash payments made to (or on behalf of) current and former officers,
directors and employees of the BorrowerLGEC and its Subsidiaries to pay tax
liabilities incurred by such Persons upon the vesting of equity interests of any
kind held thereby, including restricted stock units;

(ii) purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the BorrowerLGEC or any direct or indirect parent of the BorrowerLGEC held by
Persons other than the BorrowerLGEC or a Restricted Subsidiary (other than in
exchange for Capital Stock of the BorrowerLGEC (other than Disqualified Stock)),
including in connection with any merger, amalgamation or consolidation;

(iii) make any principal payment on, or purchase, repurchase, redeem, defease or
otherwise acquire or retire for value, prior to any scheduled repayment,
scheduled sinking fund payment, or scheduled maturity, any Subordinated
Obligations, other than:

(A) Indebtedness permitted under Section 7.1(c)(iv); or

(B) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase, redemption, defeasance
or other acquisition or retirement; or

 

122



--------------------------------------------------------------------------------

(iv) make any Restricted Investment in any Person;

(all such payments and other actions referred to in the foregoing clauses
(i) through (iv) (other than any exception thereto) shall be collectively
referred to as a “Restricted Payment”), unless, at the time of and after giving
effect to such Restricted Payment:

(A) no Default shall have occurred and be continuing (or would result
therefrom);

(B) in the case of a Restricted Payment of the type referred to in clauses
(i) through (iii) of this Section 7.2(a), the BorrowerLGEC shall be in
compliance with the financial ratios set forth in Section 7.9(a) and (b) for the
relevant fiscal quarter on a Pro Forma Basis; and

(C) the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Original Closing Date (excluding
Restricted Payments made pursuant to clauses (i), (ii), (iii), (iv), (vi),
(vii), (viii), (ix), (x), (xi), (xii), (xiii) and (xiv) of Section 7.2(b)) would
not exceed the sum of (without duplication):

 

  (1) 100% of Adjusted EBITDA of the BorrowerLGEC and its Restricted
Subsidiaries for the period (treated as one accounting period) from the Original
Closing Date to the end of the most recent fiscal quarter ending prior to the
date of such Restricted Payment for which financial statements have been
delivered or were required to be delivered pursuant to Section 6.1(a) and
Section 6.1(b) less 1.4 times the Consolidated Applicable Interest Charge of the
BorrowerLGEC and its Restricted Subsidiaries for the same period; plus

 

  (2) 100% of the aggregate Net Cash Proceeds and the Fair Market Value of any
property other than cash received by the BorrowerLGEC from the issue or sale of
its Capital Stock (other than Disqualified Stock) or other capital contributions
subsequent to the Original Closing Date, (other than Net Cash Proceeds received
from an issuance or sale of such Capital Stock to a Subsidiary of the
BorrowerLGEC or to an employee stock ownership plan, option plan or similar
trust to the extent such sale to an employee stock ownership plan or similar
trust is financed by loans from or Guaranteed by the BorrowerLGEC or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) excluding in any event Excluded Contributions;
plus

 

  (3) the amount by which Indebtedness of the BorrowerLGEC or its Restricted
Subsidiaries is reduced on the BorrowerLGEC’s consolidated balance sheet upon
the conversion or exchange (other than by a Subsidiary of the BorrowerLGEC)
subsequent to the Original Closing Date of any Indebtedness of the BorrowerLGEC
or its Restricted Subsidiaries for Capital Stock (other than Disqualified Stock)
of the BorrowerLGEC or any direct or indirect parent of the BorrowerLGEC (less
the amount of any cash, or the Fair Market Value of any other property,
distributed by the BorrowerLGEC upon such conversion or exchange); plus

 

  (4) the amount equal to the net reduction in Restricted Investments made by
the BorrowerLGEC or any of the Restricted Subsidiaries in any Person resulting
from:

(A) repurchases or redemptions of such Restricted Investments by such Person,
proceeds realized upon the sale of such Restricted Investment to an unaffiliated
purchaser, repayments of loans or advances or other transfers of assets
(including by way of dividend or distribution) by such Person to the
BorrowerLGEC or any Restricted Subsidiary; or

 

123



--------------------------------------------------------------------------------

(B) the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries or
the merger or consolidation of an Unrestricted Subsidiary with and into the
BorrowerLGEC or any of its Restricted Subsidiaries (valued in each case as
provided in the definition of “Investment”) not to exceed the amount of
Investments previously made by the BorrowerLGEC or any Restricted Subsidiary in
such Unrestricted Subsidiary,

which amount in each case under this clause (4) was included in the calculation
of the amount of Restricted Payments; provided, however, that no amount will be
included under this clause (4) to the extent it is already included in Adjusted
EBITDA; plus

 

  (5) $150,000,000.

(b) The foregoing Section 7.2(a) will not prohibit:

(i) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock or Subordinated Obligations of
the Borrower or any Guarantor made by exchange for, or out of the proceeds of
the substantially concurrent sale of, Capital Stock of the BorrowerLGEC or
contributions to the equity capital of the BorrowerLGEC (other than Disqualified
Stock and other than Capital Stock issued or sold to a Subsidiary of the
Borrower orLGECor an employee stock ownership plan or similar trust to the
extent such sale to an employee stock ownership plan or similar trust is
financed by loans from or Guaranteed by the BorrowerLGEC or any Restricted
Subsidiary unless such loans have been repaid with cash on or prior to the date
of determination); provided, however, that the Net Cash Proceeds from such sale
of Capital Stock will be excluded from Section 7.2(a)(iv)(C)(2) above;

(ii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations of the Borrower or any Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
Subordinated Obligations of the Borrower or any Guarantor that, in each case, is
permitted to be Incurred under Section 7.1 and that, in each case, constitutes
Refinancing Indebtedness;

(iii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the BorrowerLGEC or a Restricted Subsidiary
made by exchange for or out of the proceeds of the substantially concurrent sale
of Disqualified Stock of the BorrowerLGEC or such Restricted Subsidiary, as the
case may be, that, in each case, is permitted to be Incurred under Section 7.1
and that, in each case, constitutes Refinancing Indebtedness;

(iv) any purchase or redemption of Subordinated Obligations from Net Available
Cash to the extent the Borrower has complied with its obligations to prepay all
Term Loans to the extent required by Section 2.8(c)(ii) prior to such purchase
or redemption;

(v) dividends or distributions paid within 60 days after the date of declaration
if at such date of declaration such dividends or distributions would have
complied with this provision;

(vi) the purchase, redemption or other acquisition, cancellation or retirement
for value of Capital Stock, or options, warrants, equity appreciation rights or
other rights to purchase or acquire Capital Stock of the BorrowerLGEC or any
direct or indirect parent of the BorrowerLGEC, or cash dividends distributed to
any direct or indirect parent of the BorrowerLGEC for the purpose of

 

124



--------------------------------------------------------------------------------

consummating such purchase, redemption or other acquisition, cancellation or
retirement for value; provided that such redemptions or repurchases pursuant to
this clause (vi) will not exceed $75,000,000 in the aggregate during any fiscal
year; provided further that (x) such amount, if not so expended in the fiscal
year for which it is permitted, may be carried forward in the next fiscal year
and (y) redemptions or repurchases made pursuant to this clause (vi) during any
fiscal year shall be deemed made first in respect of amounts carried over from
the prior fiscal year and second in respect of amounts permitted for such fiscal
year as provided above;

(vii) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the BorrowerLGEC permitted to be Incurred pursuant to
Section 7.1 of this Credit Agreement;

(viii) repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants, other rights to purchase Capital Stock or other convertible
securities if such Capital Stock represents a portion of the exercise price
thereof;

(ix) the declaration and payment of cash dividends, distributions, loans or
other transfers by the BorrowerLGEC to any direct or indirect parent of the
BorrowerLGEC, directly or indirectly, in amounts required for such other parent
entity to pay, in each case without duplication:

(A) federal, provincial or, state, local or foreign income taxes payable to the
extent that such income taxes are directly attributable to the income of the
BorrowerLGEC and its Subsidiaries (rather than the income of such parent entity
resulting from distributions of property from the BorrowerLGEC or any
Subsidiary) and only to the extent such taxes are not offset by applicable tax
credits, tax losses or other assets; provided that in each case the amount of
such payments in any fiscal year does not exceed the amount that the
BorrowerLGEC and its Subsidiaries would be required to pay in respect of
foreign, federal, provincial, state and local taxes for such fiscal year were
the BorrowerLGEC and its Subsidiaries to pay such taxes separately from any such
parent entity;

(B) franchise taxes and other fees required to maintain such parent entity’s
legal existence; and

(C) corporate overhead expenses Incurred in the ordinary course of business, and
salaries or other compensation of employees who perform services for both such
parent entity and the BorrowerLGEC or its Subsidiaries, provided that the amount
available under this clause (C) in any fiscal year shall not exceed the greater
of $20,000,000 and 3.0% of Adjusted EBITDA of the BorrowerLGEC for such fiscal
year;

(x) payments on the Existing Convertible Notes or the purchase of call options
to hedge the BorrowerLGEC’s or any Restricted Subsidiary’s exposure in
connection with the issuance of the Existing Convertible Notes, which call
options are to be settled on a net (not cash) basis;

(xi) Restricted Payments that are made with the proceeds of Excluded
Contributions;

(xii) other Restricted Payments made in an aggregate amount (as reduced by the
amount of capital returned from any such Restricted Payments that constituted
Restricted Investments in the form of cash and Cash Equivalents (exclusive of
items reflected in Consolidated Net Income)) from the Original Closing Date not
to exceed $150,000,000;

 

125



--------------------------------------------------------------------------------

(xiii) other Restricted Payments of the type referred to in clauses (i) or
(ii) of Section 7.2(a), provided, however, that at the time of and after giving
pro forma effect to any such Restricted Payment, the Net Total Leverage Ratio is
not greater than 4.00 to 1.00 on a Pro Forma Basis; and

(xiv) other Restricted Payments of the type referred to in clauses (iii) or
(iv) of Section 7.2(a), provided, however, that at the time of and after giving
pro forma effect to any such Restricted Payment, the Net Total Leverage Ratio is
not greater than 4.50 to 1.00 on a Pro Forma Basis;

provided, however, that at the time of and after giving effect to, any
Restricted Payment permitted under the foregoing clauses (iv), (vi), (xi),
(xii), (xiii) and (xiv), no Default shall have occurred and be continuing or
would occur as a consequence thereof.

(c) The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the BorrowerLGEC or
such Restricted Subsidiary, as the case may be, pursuant to such Restricted
Payment.

(d) As of the Closing Date, all of the BorrowerAll of LGEC’s Subsidiaries will
be Restricted Subsidiaries, except for the Initial Unrestricted Subsidiaries.
The Borrower shall not be permitted to be designated as an Unrestrictred
Subsidiary. LGEC will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except in accordance with the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the BorrowerLGEC and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments and/or, in the discretion of
the BorrowerLGEC, Investments, in an amount determined as set forth in the
definition of “Investment.” Such designation will be permitted only if a
Restricted Payment (and/or Permitted Investment) in such amount would be
permitted at such time and if such Subsidiary otherwise meets the definition of
an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any
of the restrictive covenants set forth in this Credit Agreement.

SECTION 7.3. Limitation on Liens. The BorrowerLGEC will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, create, Incur,
assume or suffer to exist any Lien (other than Permitted Liens) upon any of its
property or assets (including Capital Stock of Subsidiaries), or income or
profits therefrom, whether owned on the Original Closing Date or acquired after
that date, which Lien secures any Indebtedness.

SECTION 7.4. Limitation on Restrictions on Distribution from Restricted
Subsidiaries.

(a) The BorrowerLGEC will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Capital Stock to the
BorrowerLGEC or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits (it being understood
that the priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on any
other Capital Stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock); or

(ii) make any loans or advances to the BorrowerLGEC or any Restricted Subsidiary
(it being understood that the subordination of loans or advances made to the
BorrowerLGEC or any Restricted Subsidiary to other Indebtedness Incurred by the
BorrowerLGEC or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances).

 

126



--------------------------------------------------------------------------------

(b) The foregoing Section 7.4(a) will not apply to encumbrances or restrictions
existing under or by reason of:

(i) contractual encumbrances or restrictions pursuant to an agreement in effect
on the Closing Date (including, for the avoidance of doubt agreements of Target
and the Restricted Subsidiaries thereof)Restatement Date, including without
limitation, the Senior Notes and the Existing Convertible Notes (and related
documentation) in effect on such date;

(ii) this Credit Agreement and the Collateral Documents;

(iii) any agreement or other instrument of a Person acquired by the BorrowerLGEC
or any of its Restricted Subsidiaries in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired (including after acquired
property);

(iv) any amendment, restatement, modification, renewal, supplement, refunding,
replacement or refinancing of an agreement or arrangement referred to in
Section 7.4(a)(ii); provided, however, that any encumbrances or restrictions
contained in any such amendments, restatements, modifications, renewals,
supplements, refundings, replacements, or refinancings are, in the good faith
judgment of the BorrowerLGEC, no less favorable in any material respect, taken
as a whole, to the Lenders than the encumbrances and restrictions contained in
the agreements or arrangement so amended, restated, modified, renewed,
supplemented, refunded, replaced or refinanced;

(v) purchase money obligations and Capitalized Lease Obligations permitted under
this Credit Agreement;

(vi) customary restrictions on cash or other deposits or net worth imposed by
customers or by co-production partners, Joint Venture partners or similar
parties under contracts;

(vii) any customary provisions in Joint Venture agreements and other similar
agreements;

(viii) any customary provisions in leases, subleases or licenses and other
agreements entered into by the BorrowerLGEC or any Restricted Subsidiary;

(ix) encumbrances or restrictions arising or existing by reason of Applicable
Law or any applicable rule, regulation or order;

(x) any restriction with respect to the BorrowerLGEC or a Restricted Subsidiary
or any asset or line of business thereof imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Capital
Stock or assets of the BorrowerLGEC or such Restricted Subsidiary or any asset
or line of business thereof pending the closing of such sale or disposition;

(xi) imposed by any agreement relating to Indebtedness or Investments, as
applicable, permitted to be Incurred in accordance with Section 7.1, 7.2 or the
definition of “Permitted Investment,” in each case, if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
Investments and/or only to the Restricted Subsidiary incurring such Indebtedness
or in which such Investments are made, or its Subsidiaries;

 

127



--------------------------------------------------------------------------------

(xii) other Indebtedness, Disqualified Stock or Preferred Stock of BorrowerLGEC
or any Restricted Subsidiary so long as such encumbrances and restrictions
contained in any agreement or instrument will not materially affect Borrower’s
or any Guarantor’s ability to make anticipated principal or interest payments on
the Loans (in each case, as determined in good faith by Borrower), provided that
such Indebtedness, Disqualified Stock or Preferred Stock is permitted to be
Incurred pursuant to Section 7.1; and

(xiii) any restrictions or encumbrances imposed on Special Purpose Producers or
ProdCos, or otherwise in connection with any Permitted Slate Financing or
Permitted Slate Transaction, in each case which are customary for slate or
production financing or similar transactions.

SECTION 7.5. Limitation on Affiliate Transactions.

(a) The BorrowerLGEC will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any transaction
(including the purchase, sale, lease, exchange or other disposition of any
property or asset or the rendering of any service) with any Affiliate of the
BorrowerLGEC (an “Affiliate Transaction”) involving consideration in excess of
$30,000,000 unless:

(i) the terms of such Affiliate Transaction are not materially less favorable to
the BorrowerLGEC or such Restricted Subsidiary, as the case may be, than those
that could have been obtained by the BorrowerLGEC or such Restricted Subsidiary
in a comparable transaction with a Person that is not an Affiliate; and

(ii) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $60,000,000 (or with respect to transactions involving any item of
Product, $90,000,000), the terms of such transaction have been approved by a
majority of the members of the Board of Directors of the BorrowerLGEC and by a
majority of the members of such Board of Directors having no personal stake in
such transaction, if any (and such majority or majorities, as the case may be,
determines that such Affiliate Transaction satisfies the criteria in clause
(i) above).

(b) The preceding Section 7.5(a) will not apply to:

(i) (A) transactions between or among the BorrowerLGEC and any of its Restricted
Subsidiaries, and (B) any merger, amalgamation, or consolidation of the
BorrowerLGEC and any direct parent of the BorrowerLGEC, provided, however that
such parent shall have no Indebtedness other than Indebtedness that would be
permitted to be Incurred by the BorrowerLGEC at the time of such merger,
amalgamation, or consolidation and such merger, amalgamation, or consolidation
is otherwise not prohibited by the terms of this Credit Agreement;

(ii) any Restricted Payment permitted to be made under Section 7.2 or any
Permitted Investments;

(iii) any loan or issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, options to purchase Capital
Stock of the BorrowerLGEC, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits plans and/or indemnity provided on behalf of Officers and employees;

 

128



--------------------------------------------------------------------------------

(iv) the payment of reasonable and customary fees and reimbursement of expenses
paid to and indemnity provided on behalf of, directors of the BorrowerLGEC or
any Restricted Subsidiary;

(v) any agreement as in effect as of the Closing Date (including, for the
avoidance of doubt, agreements of Target and the Restricted Subsidiaries
thereof)Restatement Date, as these agreements may be amended, modified,
supplemented, extended or renewed from time to time, so long as any such
amendment, modification, supplement, extension or renewal is not more
disadvantageous to the Lenders in any material respect in the good faith
judgment of the BorrowerLGEC when taken as a whole than the terms of the
agreements in effect on the ClosingRestatement Date;

(vi) any agreement between any Person and an Affiliate of such Person existing
at the time such Person is acquired by or merged, amalgamated or consolidated
into the BorrowerLGEC or a Restricted Subsidiary; provided, that such agreement
was not entered into in contemplation of such acquisition or merger,
amalgamation, or consolidation , or any amendment thereto (so long as any such
agreement is not disadvantageous to the Lenders in the good faith judgment of
the BorrowerLGEC when taken as a whole as compared to the applicable agreement
as in effect on the date of such acquisition or merger, amalgamation, or
consolidation );

(vii) transactions with customers, clients, suppliers, Joint Venture partners or
purchasers or sellers of goods or services (including, without limitation,
licensing, production, co-production, services (e.g., shared services
agreements), advertising, distribution, promotional or delivery agreements), in
each case in the ordinary course of the business of the BorrowerLGEC and the
Restricted Subsidiaries and otherwise in compliance with the terms of this
Credit Agreement; provided that in the reasonable determination of the
BorrowerLGEC, such transactions are on terms that are no less favorable to the
BorrowerLGEC or the relevant Restricted Subsidiary than those that could
reasonably have been obtained at the time of such transactions in a comparable
transaction by the BorrowerLGEC or such Restricted Subsidiary with an unrelated
Person;

(viii) any issuance or sale of Capital Stock (other than Disqualified Stock) to
affiliates of the BorrowerLGEC and the granting of registration and other
customary rights in connection therewith;

(ix) the entering into of any tax sharing agreement or arrangement and the
performance thereunder;

(x) any contribution to the capital of the BorrowerLGEC, or any sale of Capital
Stock of the BorrowerLGEC (other than Disqualified Stock);

(xi) transactions permitted by, and complying with, the provisions of
Section 7.6;

(xii) pledges of Capital Stock of Unrestricted Subsidiaries;

(xiii) any employment agreements entered into by the BorrowerLGEC or any of its
Restricted Subsidiaries in the ordinary course of business;

(xiv) any distribution, license, participation, sale, lease, production,
reproduction or co-financing agreement, guarantee, negative pick-up or other
acquisition agreement, or other similar agreement to any of the foregoing,
entered into in the ordinary course of business and on an arm’s length basis;
and

 

129



--------------------------------------------------------------------------------

(xv) any Permitted Slate Transaction.

SECTION 7.6. Limitation on Mergers and Consolidations.

(a) TheNeither LGEC nor the Borrower will not merge, amalgamate or consolidate
with or into (whether or not LGEC or the Borrower is the surviving corporation),
or convey, transfer or lease all or substantially all of its assets to, any
Person, unless:

(i) LGEC or the Borrower, as applicable, is the surviving person or the
resulting, surviving or transferee Person (the “Successor BorrowerPerson”) is a
corporation organized and existing under the laws of Canada, any Province of
Canada, the United States of America, any State of the United States or the
District of Columbia;

(ii) the Successor BorrowerPerson (if not LGEC or the Borrower) will expressly
assume, by documentation executed and delivered to the Administrative Agent, in
form satisfactory to the Administrative Agent, all the obligations of LGEC or
the Borrower, as applicable, under this Credit Agreement and the Collateral
Documents (as applicable) and shall cause such amendments, supplements or other
instruments to be executed, filed, and recorded in such jurisdictions as may be
required by Applicable Law to preserve and protect the Lien on the Collateral
owned by or transferred to the Successor BorrowerPerson, together with such
financing statements or comparable documents as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement or a similar document under the applicable PPSA, the CCQ,
the UCC or other similar statute or regulation of the relevant states or
jurisdictions;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor BorrowerPerson or any
Subsidiary of the Successor BorrowerPerson as a result of such transaction as
having been Incurred by the Successor BorrowerPerson or such Subsidiary at the
time of such transaction), no Default or Event of Default shall have occurred
and be continuing;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the BorrowerLGEC (including any
Successor BorrowerPerson) shall be in compliance with the financial ratios set
forth in Section 7.9(a) and (b) for the relevant fiscal quarter on a Pro Forma
Basis;

(v) each Guarantor (unless it is the other party to the transactions above, in
which case the next succeeding paragraph shall apply) shall have by
documentation in form and substance satisfactory to the Administrative Agent,
confirmed that its Guarantee under Article 9 of this Credit Agreement shall
apply to such Person’s obligations in respect of this Credit Agreement and shall
have by written agreement confirmed that its obligations under the Collateral
Documents Agreement shall continue to be in effect and shall cause such
amendments, supplements or other instruments to be executed, filed, and recorded
in such jurisdictions as may be required by Applicable Law to preserve and
protect the Lien on the Collateral owned by such Guarantor, together with such
financing statements or comparable documents as may be required to perfect any
security interests in such Collateral which may be perfected by the filing of a
financing statement or a similar document under the applicable PPSA, the CCQ,
the UCC or other similar statute or regulation of the relevant provinces, states
or jurisdictions; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate stating that such merger, amalgamation, consolidation, conveyance or
transfer and such supplemental documentation (if any) comply with the terms of
this Credit Agreement and any other

 

130



--------------------------------------------------------------------------------

documentation and other information about the Successor BorrowerPerson as shall
have been reasonably required by any Lender through the Administrative Agent
that such Lender shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulation, including the Patriot Act.

(b) Notwithstanding clauses (iii) and (iv) of the preceding Section 7.6(a):

(i) any Restricted Subsidiary may merge with, amalgamate with, consolidate with
or into or transfer all or part of its properties and assets to LGEC or the
Borrower so long as no Capital Stock of the Restricted Subsidiary is distributed
to any Person other than LGEC or the Borrower or another Restricted Subsidiary;
and

(ii) the Borrower may merge with, amalgamate with or consolidate with an
Affiliate of the BorrowerLGEC solely for the purpose of reincorporating the
Borrower in Canada, a Province of Canada or a State or territory of the United
States or the District of Columbia, so long as the amount of Indebtedness of the
BorrowerLGEC and its Restricted Subsidiaries is not increased thereby; provided
that, in the case of a Restricted Subsidiary that merges, amalgamates or
consolidates into the Borrower, the Borrower will not be required to comply with
Section 7.6(a)(iv).

(c) The Borrower and LGEC will not, and will not permit any Guarantor to, merge,
amalgamate or consolidate with or into (whether or not the Borrower or such
Guarantor is the surviving corporation), or convey, transfer or lease all or
substantially all of its properties and assets to any Person (other than with or
into, or to, the Borrower or a Guarantor) unless:

(i) if such entity remains a Guarantor, the resulting, surviving or transferee
Person (the “Successor Guarantor”) will be a corporation, partnership, trust or
limited liability company organized and existing under the laws of Luxembourg,
any country within the United Kingdom, Canada, a Province of Canada, the United
States of America, any State of the United States or the District of Columbia or
the jurisdiction of organization of such Guarantor and shall assume by written
agreement all the obligations of such Guarantor under the Collateral Documents
(as applicable) and shall cause such amendments, supplements or other
instruments to be executed, filed and recorded in such jurisdictions as may be
required by Applicable Law to preserve and protect the Lien on the Collateral
pledged by or transferred to the surviving entity, together with such financing
statements or comparable documents as may be required to perfect any security
interest in such Collateral which may be perfected by the filing of a financing
statement or similar document under the applicable PPSA, the CCQ, the UCC or
other similar statute or regulation of the relevant states, provinces or
jurisdictions in each case in a form reasonably satisfactory to the
Administrative Agent;

(ii) the Successor Guarantor, if other than such Guarantor, expressly assumes
all the obligations of such Guarantor under this Credit Agreement and its
Guarantee under Article 9 hereof pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the resulting, surviving or
transferee Person or any Restricted Subsidiary as a result of such transaction
as having been Incurred by such Person or such Restricted Subsidiary at the time
of such transaction), no Default or Event of Default shall have occurred and be
continuing; and

 

131



--------------------------------------------------------------------------------

(iv) the Borrower will have delivered to the Administrative Agent an Officers’
Certificate stating that such consolidation, merger, winding up or disposition
and such supplemental documentation (if any) comply with the terms of this
Credit Agreement.

Except as otherwise described in this Credit Agreement, the Successor Guarantor
shall succeed to, and be substituted for, such Guarantor under this Credit
Agreement and the Guarantee of such Guarantor.

Notwithstanding this Section 7.6(c), without complying with any of clauses
(i)-(iv) of this Section 7.6(c), any Guarantor (other than LGEC) may merge,
amalgamate or consolidate with or into or transfer all or part of its properties
and assets (A) to another Guarantor or the Borrower or (B) to any other Person
in a transaction permitted by Section 7.6 or by the definition of the term
“Asset Sale”.

Additionally, notwithstanding this Section 7.6(c), any Guarantor (other than
LGEC) may merge, amalgamate or consolidate with a Restricted Subsidiary of the
BorrowerLGEC solely for the purpose of reincorporating the Guarantor federally,
in a Province of Canada or a State of the United States or the District of
Columbia, as long as the amount of Indebtedness of such Guarantor and its
Restricted Subsidiaries is not increased thereby.

(d) The Borrower or a Guarantor (other than LGEC), as the case may be, will be
released from its obligations under this Credit Agreement and its Guarantee
under Article 9 hereof, as the case may be, and the Successor BorrowerPerson or
Successor Guarantor, as the case may be, will succeed to, and be substituted
for, and may exercise every right and power of, the Borrower or a Guarantor, as
the case may be, under this Credit Agreement, the Guarantee under Article 9
hereof and the Collateral Documents; provided that, in the case of a lease of
all or substantially all its assets, the Borrower will not be released from the
obligation to pay the principal of and interest on the Loans and a Guarantor
will not be released from its obligations under Article 9 hereof.

SECTION 7.7. Limitation on Lines of Business. The BorrowerLGEC will not, and
will not permit any Restricted Subsidiary to, engage in any material respect in
any business other than a Related Business.

SECTION 7.8. Limitation on Sales of Assets. The BorrowerLGEC will not, and will
not permit any of its Restricted Subsidiaries to, cause or make any Asset Sale,
unless:

(i) the BorrowerLGEC or such Restricted Subsidiary, as the case may be, receives
consideration at least equal to the Fair Market Value (such Fair Market Value to
be determined on the date of contractually agreeing to such Asset Sale) of the
shares and assets subject to such Asset Sale;

(ii) at least 75% of the consideration from such Asset Sale received by the
BorrowerLGEC or such Restricted Subsidiary, as the case may be, is in the form
of cash or Cash Equivalents; and

(iii) the Net Available Cash from such Asset Sale is applied by the BorrowerLGEC
or such Restricted Subsidiary in accordance with Section 2.8(c)(ii).

For the purpose of this Section 7.8 and for no other purpose, the following will
be deemed to be cash:

(I) any liabilities (as shown on the BorrowerLGEC’s or such Restricted
Subsidiary’s most recent balance sheet) of the BorrowerLGEC or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Loans or the Guarantees under Article 9 of this Credit Agreement) that are
assumed by the transferee of any such assets and from which the BorrowerLGEC and
all Restricted Subsidiaries have been validly released by all creditors in
writing;

 

132



--------------------------------------------------------------------------------

(II) any securities, notes or other obligations received by the BorrowerLGEC or
any Restricted Subsidiary from the transferee that are converted by the
BorrowerLGEC or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale;

(III) consideration consisting of Indebtedness of the BorrowerLGEC (other than
Subordinated Obligations) received after the Original Closing Date from Persons
who are not the BorrowerLGEC or any Restricted Subsidiary, and

(IV) any Designated Non-cash Consideration received by the BorrowerLGEC or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value
(as determined in good faith by BorrowerLGEC), taken together with all other
Designated Non-cash Consideration received pursuant to this Section 7.8(IV) that
is at that time outstanding, not to exceed the greater of $100,000,000 and 1.25%
of Total Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

SECTION 7.9. Financial Covenant. Solely with respect to the Revolving Facility
and the Term A Facilities:

(a) Net First Lien Leverage Ratio. The BorrowerLGEC shall not, as of the last
day of each fiscal quarter of the BorrowerLGEC ending during each of the periods
specified below, permit the Net First Lien Leverage Ratio to be greater than:

 

From and Including

  

To but Excluding

  

The Net First Lien Leverage Ratio

Shall Not Be Greater

Than

March 31, 2017

   March 31, 2018    5.25 to 1.00

March 31, 2018

   March 31, 2019    4.75 to 1.00

March 31, 2019

   All periods thereafter    4.50 to 1.00

(b) Interest Coverage Ratio: The BorrowerLGEC shall not, as of the last day of
each fiscal quarter of the BorrowerLGEC, permit the Interest Coverage Ratio to
be less than 2.75 to 1.00.

(c) Notwithstanding the foregoing, compliance with (a) and (b) of this
Section 7.9 shall commence as of the last day of the fiscal quarter of the
Borrower ending on March 31, 2017, provided that, to the extent any provision
under this Credit Agreement requires the Borrower to be in pro forma compliance
with the financial ratios set forth in this Section 7.9 prior to such date, such
provision shall be satisfied to the extent that the Borrower is in compliance as
of such date of determination with the financial ratios set forth in this
Section 7.9 for the most recent Test Period on a Pro Forma Basis.

 

133



--------------------------------------------------------------------------------

ARTICLE 8 EVENTS OF DEFAULT

SECTION 8.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default”:

(a) default (i) in the payment when due (whether at the stated maturity thereof
or at any other time provided for in this Credit Agreement) of all or any part
of the principal of any Loan or Reimbursement Obligation or (ii) in the payment
when due of interest on any Loan, any fee, or any other amount payable hereunder
or under any other Fundamental Document and such default shall continue
unremedied for a period of five (5) Business Days; or

(b) default in the observance or performance of any covenant set forth in
Section 6.2(b)(i), Section 6.4 (with respect to the BorrowerLGEC) or Article 7
hereof; provided that no breach or default by the BorrowerLGEC under Section 7.9
shall constitute an Event of Default with respect to the Term B Facility, unless
and until the Required RC/TLA Lenders have accelerated the Revolving Loans
and/or Term A Loans and/or terminated the Revolving Credit Commitments; or

(c) failure by the Borrower or any Guarantor to comply for 30 days after notice
as provided below with any of its other agreements contained in the Fundamental
Documents; or

(d) any representation or warranty made by the Borrower or any Guarantor herein
or in any other Fundamental Document or that is contained in any certificate or
other document furnished by it at any time under or in connection with this
Credit Agreement or any other Fundamental Document shall prove to have been
inaccurate in any material respect on or as of the date made; or

(e) default under any mortgage, indenture, agreement or instrument, in each case
governing Indebtedness for money borrowed by any Guarantor or the Borrower or
any of the Restricted Subsidiaries (or the payment of which is guaranteed by any
Guarantor or the Borrower or any of the Restricted Subsidiaries), other than
Indebtedness owed to any Guarantor or the Borrower or a Restricted Subsidiary,
and other than Indebtedness incurred by a Special Purpose Producer that is
non-recourse to the BorrowerLGEC or any Restricted Subsidiary other than such
Special Purpose Producer (for the avoidance of doubt, an outstanding Negative
Pick-up Obligation of the BorrowerLGEC or a Restricted Subsidiary shall be
considered recourse Indebtedness of the BorrowerLGEC or such Restricted
Subsidiary), whether such indebtedness or guarantee now exists, or is created
after the Original Closing Date, which default:

(i) is caused by a failure to pay principal of such Indebtedness prior to the
expiration of the final maturity date provided in such Indebtedness unless such
Indebtedness is discharged (“payment default”); or

(ii) results in the acceleration of such Indebtedness prior to its maturity; or

(iii) which default causes, or permits the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders), with
all applicable grace or cure periods having expired, to cause any such
Indebtedness to become due or required to be prepaid, repurchased, defeased or
redeemed prior to its stated maturity;

and, in each case, the principal amount of such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a
payment default or such other default or the maturity of which has been so
accelerated, aggregates $75,000,000 or its foreign currency equivalent or more;
or

(f) LGEC, the Borrower, or any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together (as of
the most recent audited consolidated financial statements of the BorrowerLGEC
and the Restricted Subsidiaries), would constitute a Significant Subsidiary,
pursuant to or within the meaning of any Bankruptcy Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

 

134



--------------------------------------------------------------------------------

(ii) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking an
arrangement of debt, reorganization, dissolution, winding up or relief under
applicable Bankruptcy Law (including, for the avoidance of doubt, the filing of
a notice of intention under the Bankruptcy and Insolvency Act (Canada) or of an
application under the Companies’ Creditors Arrangement Act (Canada) or any
proposal to compromise, arrange or reorganize any of its debts or obligations
under Section 192 of the Canada Business Corporations Act or any similar
provision of Canadian federal or provincial corporate law, or any applicable
Bankruptcy Law in Luxembourg or England);

(iii) consents to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, sequestrator or other similar official
of it or for all or substantially all of its property; or

(iv) makes a general assignment for the benefit of its creditors; or

(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against LGEC, the Borrower, any Restricted Subsidiary that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the most recent audited consolidated financial statements of the
BorrowerLGEC and the Restricted Subsidiaries), would constitute a Significant
Subsidiary, in a proceeding in which LGEC, the Borrower, any such Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together (as of the most recent audited consolidated
financial statements of the BorrowerLGEC and the Restricted Subsidiaries), would
constitute a Significant Subsidiary, is to be adjudicated bankrupt or insolvent;

(ii) appoints a receiver, interim receiver, receiver and manager, liquidator,
assignee, trustee, sequestrator or other similar official of LGEC, the Borrower,
any Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together (as of the most recent audited
consolidated financial statements of the BorrowerLGEC and the Restricted
Subsidiaries), would constitute a Significant Subsidiary, or for all or
substantially all of the property of LGEC, the Borrower, any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together (as of the most recent audited consolidated
financial statements of the BorrowerLGEC and the Restricted Subsidiaries), would
constitute a Significant Subsidiary;

(iii) orders the liquidation, dissolution or winding up of LGEC, the Borrower,
any Restricted Subsidiary that is a Significant Subsidiary or any group of
Subsidiaries that, taken together (as of the most recent audited consolidated
financial statements of the BorrowerLGEC and the Restricted Subsidiaries), would
constitute a Significant Subsidiary; or

(iv) orders the presentation of any plan or arrangement, compromise or
reorganization of LGEC, the Borrower, any Restricted Subsidiary that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the most recent audited consolidated financial statements of the
BorrowerLGEC and the Restricted Subsidiaries), would constitute a Significant
Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(h) failure by LGEC, the Borrower or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the BorrowerLGEC and the Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final

 

135



--------------------------------------------------------------------------------

judgments aggregating in excess of $75,000,000 or its foreign currency
equivalent (net of any amounts that a reputable and creditworthy insurance
company has acknowledged liability for in writing), which judgments are not
paid, discharged or stayed for a period of 60 days; or

(i) (i) an ERISA Event shall have occurred; (ii) a trustee shall be appointed by
a United States district court to administer any Plan; (iii) the PBGC shall
institute proceedings to terminate any Plan; (iv) any Credit Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to result in a
Material Adverse Effect;

(j) (i) any of the Fundamental Documents shall, for any reason, not be or shall
cease to be in full force and effect or shall be declared null and void or
(ii) the validity or enforceability of the Liens granted or purported to be
granted by any Collateral Document on any material portion of the Collateral
shall cease to be valid and perfected, or shall be contested by any Credit
Party, except to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Capital Stock in Foreign Subsidiaries or the application thereof, or from
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents, or to file Uniform Commercial Code continuation statements or other
similar statements (so long as such failure does not result from the breach or
non-compliance with the Fundamental Documents by any Credit Party); or

(k) a Change of Control shall occur.

SECTION 8.2. Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (f) or (g) of Section 8.1 hereof has occurred and is
continuing, the Administrative Agent shall, by written notice to the Borrower:
(a) if so directed by the Required RC Lenders, terminate the remaining Revolving
Credit Commitments, and if so directed by the Required Lenders, terminate all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Fundamental Documents without
further demand, presentment, protest or notice of any kind; (c) after a breach
or default by the BorrowerLGEC under Section 7.9, if so directed by the Required
RC/TLA Lenders, terminate the remaining Revolving Credit Commitments and declare
the principal of and the accrued interest on all outstanding Revolving Loans and
Term A Loans to be forthwith due and payable, and thereafter, if so directed by
the Required RC/TLA Lenders, terminate all other obligations of the Revolving
Lenders and Term A Lenders hereunder on the date stated in such notice (which
may be the date thereof) and (d) if so directed by the Required RevolvingRC
Lenders, demand that the Borrower immediately pay to the Administrative Agent,
as cash collateral, the full amount then available for drawing under each or any
Letter of Credit, whether or not any drawings or other demands for payment have
been made under any Letter of Credit.

SECTION 8.3. Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Fundamental Documents without
presentment, demand, protest or notice of any kind, the Revolving Credit
Commitments and any and all other obligations of the Lenders to extend further
credit pursuant to any of the

 

136



--------------------------------------------------------------------------------

terms hereof shall immediately terminate and the Borrower shall immediately pay
to the Administrative Agent, as cash collateral, the full amount then available
for drawing under all outstanding Letters of Credit, whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.

SECTION 8.4. Collateral for Undrawn Letters of Credit.

(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 2.8(c)(iv) or under
Section 8.2 or Section 8.3 above, the Borrower shall forthwith pay the amount
required to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

(b) All amounts prepaid pursuant to clause (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Issuing Banks, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks. If and when requested
by the Borrower, the Administrative Agent shall invest funds held in the
Collateral Account from time to time in direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America with a remaining maturity of one year or less; provided
that the Administrative Agent is irrevocably authorized to sell investments held
in the Collateral Account when and as required to make payments out of the
Collateral Account for application to amounts due and owing from the Borrower to
the Issuing Banks, the Administrative Agent or the Lenders in respect of any
Letter of Credit; provided, however, that if (i) the Borrower shall have made
payment of all such obligations referred to in clause (a) above and (ii) no
Letters of Credit remain outstanding hereunder, then the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.

SECTION 8.5. Right to Realize on Collateral and Enforce Guarantees. Anything
contained in any of the Fundamental Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Secured Party hereby agree that
(a) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee set forth in any Fundamental
Document, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Secured Parties in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by the
Administrative Agent; provided that, notwithstanding the foregoing, the Lenders
may exercise the set-off rights contained in Section 11.6 in the manner set
forth therein, and (b) in the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Administrative Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Administrative Agent, as agent for and representative of the Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale or other disposition.

 

137



--------------------------------------------------------------------------------

SECTION 8.6. BorrowerLGEC’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.1 or Section 8.2 or otherwise, for purposes of
determining whether an Event of Default under Section 7.9 has occurred, the cash
proceeds of any equity contribution in the form of common equity , “qualified”
preferred or other equity on terms acceptable to the Administrative Agent made
to, and actually received by, the BorrowerLGEC during the period commencing
after the last day of any fiscal quarter and ending fifteen (15) Business Days
after the date on which financial statements are required to be delivered
hereunder with respect to such fiscal quarter (such period, the “Equity Cure
Period”), if requested in writing by the BorrowerLGEC, shall be deemed to
increase Adjusted EBITDA for purposes of determining compliance with Section 7.9
at the end of such fiscal quarter and applicable subsequent periods that include
such fiscal quarter (any such equity contribution so included in the calculation
of Adjusted EBITDA, a “Specified Equity Contribution”); provided that (i) in
each period of four consecutive fiscal quarters, there shall be at least two
fiscal quarters in which no Specified Equity Contribution is made, (ii) no more
than four (4) Specified Equity Contributions may be made in the aggregate during
the term of this Credit Agreement, (iii) the amount of any Specified Equity
Contribution shall be no more than the amount required to cause the BorrowerLGEC
to be in pro forma compliance with Section 7.9 for any applicable period and
(iv) the Specified Equity Contributions shall be counted solely for the purposes
of compliance with Section 7.9 and shall not be included for any other purposes
including availability or amount of any covenant “baskets”, Excess Cash Flow
and, whether or not used to prepay indebtedness, there shall be no reduction in
indebtedness or netting of cash in connection with the proceeds of any Specified
Equity Contributions for determining compliance with any financial ratio during
any fiscal quarter in which it is included in Adjusted EBITDA. Upon receipt by
the Administrative Agent of such written request from the BorrowerLGEC prior to
the last day of the Equity Cure Period, neither the Administrative Agent nor any
Lender shall exercise any rights or remedies under Section 8.2 on the basis of
any failure to comply with Section 7.9 until the expiration of the Equity Cure
Period. For the avoidance of doubt, no Revolving Lender shall be obligated to
fund any Revolving Loan during such Equity Cure Period.

ARTICLE 9 GUARANTEE

SECTION 9.1. Guarantee. (a) Each Guarantor, jointly and severally,
unconditionally and irrevocably guarantees to the Administrative Agent, the
Issuing Banks and the other Secured Parties the due and punctual payment by, and
performance of, the Obligations (including interest accruing on and after the
filing of any petition in bankruptcy or of reorganization of the obligor whether
or not post filing interest is allowed in such proceeding). Each Guarantor
further agrees that the Obligations may be increased, extended or renewed, in
whole or in part, without notice or further assent from it (except as may be
otherwise required herein), and it will remain bound upon this Guarantee
notwithstanding any extension or renewal of any Obligation.

(b) Each Guarantor waives presentation to, demand for payment from and protest
to, as the case may be, any Credit Party or any other guarantor of any of the
Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent, the Issuing Banks or any Secured Party to assert any claim
or demand or to enforce any right or remedy against the Borrower or any
Guarantor or any other guarantor under the provisions of this Credit Agreement
or any other agreement or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) the failure of the Administrative Agent, the
Issuing Banks or any Secured Party to obtain the consent of the Guarantor with
respect to any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of this Credit Agreement, the
Notes or of any other agreement; (iv) the release, exchange, waiver or
foreclosure of any security held by the Administrative Agent for the Obligations
or any of them; (v) the failure of the Administrative Agent, the Issuing Banks
or any Secured Party to exercise any right or remedy against any other Guarantor
or any other guarantor of the Obligations; (vi) any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case by or against either
Borrower or other Credit Party, any change in the corporate existence,
structure, ownership or control of either Borrower or other Credit Party
(including any of the foregoing arising from any merger, consolidation,
amalgamation,

 

138



--------------------------------------------------------------------------------

reorganization or similar transaction); or (vii) the release or substitution of
any Guarantor or any other guarantor of the Obligations. Without limiting the
generality of the foregoing or any other provision hereof (including, without
limitation, Section 11.7 hereof), to the extent permitted by Applicable Law,
each Guarantor hereby expressly waives any and all benefits which might
otherwise be available to it under California Civil Code Sections 2799, 2809,
2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849, 2850, 2899 and
3433.

(c) Each Guarantor further agrees that this Guarantee is a continuing guarantee,
shall secure the Obligations and any ultimate balance thereof, notwithstanding
that the Borrower or others may from time to time satisfy the Obligations in
whole or in part and thereafter incur further Obligations, and that this
Guarantee constitutes a guarantee of performance and of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent, the Issuing Banks or any Secured Party to any security
held for payment of the Obligations or to any balance of any deposit, account or
credit on the books of the Administrative Agent, the Issuing Banks or any
Secured Party in favor of the Borrower or any Guarantor, or to any other Person.

(d) Each Guarantor hereby expressly assumes all responsibilities to remain
informed of the financial condition of the Borrower, the Guarantors and any
other guarantors of the Obligations and any circumstances affecting the
Collateral or the ability of the Borrower to perform under this Credit
Agreement.

(e) Each Guarantor’s obligations under the Guarantee shall not be affected by
the genuineness, validity, regularity or enforceability of the Obligations, the
Notes or any other instrument evidencing any Obligations, or by the existence,
validity, enforceability, perfection, or extent of any collateral therefor or by
any other circumstance relating to the Obligations which might otherwise
constitute a defense to this Guarantee. The Administrative Agent, the Issuing
Banks and the Secured Parties make no representation or warranty with respect to
any such circumstances and have no duty or responsibility whatsoever to any
Guarantor in respect to the management and maintenance of the Obligations or any
collateral security for the Obligations.

SECTION 9.2. No Impairment of Guarantee, etc. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (except payment and performance in full of the
Obligations), including, without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent, the Issuing Banks or any Secured Party
to assert any claim or demand or to enforce any remedy under this Credit
Agreement or any other agreement, by any waiver or modification of any provision
hereof or thereof, by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of such Guarantor or would otherwise operate as a discharge
of such Guarantor as a matter of law, unless and until the Obligations are paid
in full.

SECTION 9.3. Continuation and Reinstatement, etc.

(a) Each Guarantor further agrees that its Guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent, the Issuing Banks or the Secured Parties upon the
bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise. In
furtherance of the provisions of this Article 9, and not in limitation of any
other right which the Administrative Agent,

 

139



--------------------------------------------------------------------------------

the Issuing Banks or the Secured Parties may have at law or in equity against
the Borrower, a Guarantor or any other Person by virtue hereof, upon failure of
the Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice or otherwise, each Guarantor
hereby promises to and will, upon receipt of written demand by the
Administrative Agent on behalf of itself, the Issuing Banks and/or the Secured
Parties, forthwith pay or cause to be paid to the Administrative Agent for the
benefit of itself, the Issuing Banks and/or the Lenders (as applicable) in cash
an amount equal to the unpaid amount of all the Obligations with interest
thereon at a rate of interest equal to the rate specified in Section 2.4 hereof,
and thereupon the Administrative Agent shall assign such Obligation, together
with all security interests, if any, then held by the Administrative Agent in
respect of such Obligation, to the Guarantors making such payment; such
assignment to be subordinate and junior to the rights of the Administrative
Agent on behalf of itself, the Issuing Banks and the Secured Parties with regard
to amounts payable by the Borrower in connection with the remaining unpaid
Obligations and to be pro tanto to the extent to which the Obligation in
question was discharged by the Guarantor or Guarantors making such payments.

(b) All rights of a Guarantor against the Borrower, arising as a result of the
payment by such Guarantor of any sums to the Administrative Agent for the
benefit of the Administrative Agent, the Issuing Banks and/or the Secured
Parties or directly to the Lenders hereunder by way of right of subrogation or
otherwise, shall in all respects be subordinated and junior in right of payment
to, and shall not be exercised by such Guarantor until and unless, the prior
final and indefeasible payment in full of all the Obligations. If any amount
shall be paid to such Guarantor (other than a Luxembourg Guarantor) for the
account of the Borrower, such amount shall be held in trust for the benefit of
the Administrative Agent, segregated from such Guarantor’s own assets, and shall
forthwith be paid to the Administrative Agent on behalf of the Administrative
Agent, the Issuing Banks and/or the Secured Parties to be credited and applied
to the Obligations, whether matured or unmatured. If any amount shall be paid to
a Luxembourg Guarantor for the account of the Borrower, such Luxembourg
Guarantor will hold such amount for and on behalf of the Administrative Agent.

SECTION 9.4. Limitation on Guaranteed Amount, etc. Notwithstanding any other
provision of this Article 9, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations under
this Article 9 shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or to being set aside or annulled under any Applicable Law
relating to fraud on creditors. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Article 9,
any other agreement or Applicable Law shall be taken into account. In addition,
to the extent that any Person becomes a Guarantor of this Credit Agreement and
such Person is organized outside of the United States or Canada, the Guarantee
by such Person of the Obligations hereunder may be subject to such other
limitations as are customary in such Guarantor’s jurisdiction as reasonably
agreed by the Administrative Agent and the Borrower.

SECTION 9.5. Voluntary Arrangements.

(a) Without prejudice to the Administrative Agent’s, the Issuing Banks’ and the
Secured Parties’ rights to recover such sums under the Guarantee and indemnity
under Section 9.1, on the approval of any company voluntary arrangement in
respect of the Borrower (or the implementation of any compromise or scheme of
arrangement or any analogous procedure to any of the foregoing in any other
jurisdiction) under which the Borrower’s obligations to the Administrative
Agent, the Issuing Banks and the Secured Parties are compromised in any way,
each Guarantor shall as principal obligor be liable to the Administrative Agent,
the Issuing Banks and the Secured Parties for, and hereby undertakes to the
Administrative Agent, the Issuing Banks and the Secured Parties (as a separate
and additional covenant)

 

140



--------------------------------------------------------------------------------

immediately on demand from time to time to pay to the Administrative Agent, the
Issuing Banks and the Secured Parties, amounts equal to the sums that would have
been payable to the Administrative Agent, the Issuing Banks and the Secured
Parties by the Borrower, or any guarantor of the Borrower, had such compromise
not occurred, and so that payment shall be made by a Guarantor to the
Administrative Agent, the Issuing Banks and the Secured Parties under this
Section in the amounts and at the times at which but for the said compromise the
Borrower would have been obliged to make payment to the Administrative Agent,
the Issuing Banks and the Secured Parties. Each Guarantor’s liability under
Section 9.1 and this Section 9.5 shall not be affected in any way by the
Administrative Agent and the Lenders voting in favor of (if the Administrative
Agent, the Issuing Banks and the Secured Parties chooses to do so) any company
voluntary arrangement, compromise, scheme of arrangement or analogous procedure
proposed by or in respect of the Borrower.

(b) If and to the extent that any right is or may be held by a Guarantor as
against the Borrower, the existence or exercise of which may affect the right or
ability of the Administrative Agent, the Issuing Banks and the Secured Parties
to obtain the full benefit of this Guarantee and indemnity from a Guarantor if a
company voluntary arrangement, compromise, scheme of arrangement or analogous
procedure proposed by or in respect of the Borrower is approved, each Guarantor
hereby waives such right. In the event of any inconsistency between this Section
and any other provision of the Credit Agreement this Section shall prevail.

SECTION 9.6. Release of Guarantees.

(a) A Guarantor shall be automatically and unconditionally released and
discharged from its obligations under its Guarantee, this Credit Agreement and
the Fundamental Documents to which it is a party, and no further action by such
Guarantor, the Borrower or the Administrative Agent shall be required for the
release of such Guarantor’s Guarantee, upon:

(i) any sale, assignment, transfer, conveyance, exchange or other disposition
(by merger, amalgamation, consolidation or otherwise) of the Capital Stock of
such Guarantor, after which the applicable Guarantor is no longer a Restricted
Subsidiary or any sale, assignment, transfer, conveyance, exchange or other
disposition of all or substantially all the assets of such Guarantor (other than
by lease); provided that, in each of the foregoing cases, (x) such sale,
assignment, transfer, conveyance, exchange or other disposition is made in
compliance with this Credit Agreement, including Section 7.6 and 7.7 (it being
understood that only such portion of the Net Available Cash as is required to be
applied on or before the date of such release in accordance with Section 2.8(c)
is to be applied in accordance therewith at such time) and (y) all the
obligations of such Guarantor under all Consolidated IndebtednessDebt of the
BorrowerLGEC terminate upon consummation of such transaction;

(ii) the proper designation of any Restricted Subsidiary that is a Guarantor as
an Unrestricted Subsidiary;

(iii) in the case of any Guarantor which has provided a Guarantee in the
BorrowerLGEC’s discretion and which does not or, substantially contemporaneously
with the release, will not Guarantee any Material Indebtedness of the Borrower,
the BorrowerLGEC’s delivering notice to the Administrative Agent of its election
to release such Guarantor from its Guarantee;

(iv) in the case of any Guarantor which meets the definition of an Excluded
Subsidiary, delivery to the Administrative Agent of an Officer’s Certificate
certifying thereto, and requesting the release of the Guarantees provided by
such Guarantor; and

(v) the Termination Date.

 

141



--------------------------------------------------------------------------------

SECTION 9.7. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable
lawApplicable Law (but subject to Section 9.9), the Borrower agrees that (a) in
the event a payment shall be made by any Guarantor under this Credit Agreement
or any other Fundamental Document or related agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Collateral Document to satisfy in whole
or in part a claim of any Secured Party, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 9.8. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 9.9) that, in the event a payment shall
be made by any other Guarantor hereunder or under any other Fundamental Document
or related agreement, in respect of any Obligation, or assets of any other
Guarantor shall be sold pursuant to any Collateral Document to satisfy any
Obligation owed to any Secured Party, and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 9.7, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value or the Fair Market Value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto after the date hereof, the date such
Guarantor becomes a party). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 9.8 shall be subrogated to the
rights of such Claiming Guarantor under Section 9.7 to the extent of such
payment.

SECTION 9.9. Subordination. (a) Notwithstanding any provision of this Credit
Agreement to the contrary, all rights of the Guarantors under Section 9.7 and
9.8 and all other rights of indemnity, contribution or subrogation under
applicable lawApplicable Law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of the Borrower or any Guarantor to make the payments required by Sections 9.7
and 9.8 (or any other payments required under applicable lawApplicable Law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of its obligations hereunder.

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the BorrowerLGEC or any Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations.

SECTION 9.10. Luxembourg Guarantors. (a) Notwithstanding any other provision of
this Credit Agreement, the maximum liability of any Guarantor incorporated under
the laws of Luxembourg (a “Luxembourg Guarantor”) under this Section 9.10 for
the Obligations of any obligor (including, but not limited to, the Borrower)
which is not a direct or indirect Subsidiary of such Luxembourg Guarantor shall
be limited to the sum of:

(i) an amount equal to the aggregate (without double-counting) of (A) all moneys
received by the Luxembourg Guarantor or its direct or indirect present of future
Subsidiaries under the Fundamental Documents and (B) the aggregate amount
directly or indirectly made available to the Luxembourg Guarantor or its direct
or indirect present or future Subsidiaries by other members of the Group that
has been financed by a borrowing under the Fundamental Documents;

plus

 

142



--------------------------------------------------------------------------------

(ii) an amount equal to 95% of the greater of (a) the Luxembourg Guarantor’s own
funds (capitaux propres), as referred to in annex I to the grand ducal
regulation dated December 18, 2015 defining the form and content of the
presentation of balance sheet and profit and loss account implementing Articles
34, 35, 46 and 47 of the Luxembourg law dated December 19, 2002 concerning the
trade and companies register and the accounting and annual accounts of
undertakings as amended (the “Regulation”) as increased by the amount of any
Intra Group Liabilities, each as reflected in the Luxembourg Guarantor’s latest
duly approved annual accounts and other relevant documents available to the
Administrative Agent at the date of this Credit Agreement or (B) the Luxembourg
Guarantor’s own funds (capitaux propres), as referred to in the Regulation as
increased by the amount of any Intra Group Liabilities, each as reflected in the
Luxembourg Guarantor’s latest duly approved annual accounts and other relevant
documents available to the Administrative Agent at the time the Guarantee is
called.

For the purposes of this paragraph, “Intra Group Liabilities” means all existing
liabilities owed by the Luxembourg Guarantor to the Borrower or any Guarantor
that have not been financed, directly or indirectly, by a borrowing under the
Fundamental Documents.

Where for the purpose of the determination of the Luxembourg Guarantor’s own
funds under paragraph (ii) above, no duly established and approved annual
accounts are available for the relevant reference period (which, for the
avoidance of doubt, includes a situation where, in respect of the determination
to be made under (ii) above, no final annual accounts have been established in
due time in respect of the then most recently ended financial year) the relevant
Luxembourg Guarantor shall, promptly, establish unaudited interim accounts (as
of the date of the end of the then most recent financial quarter) or annual
accounts (as applicable) duly established in accordance with applicable
accounting rules, pursuant to which the relevant Luxembourg Guarantor’s own
funds and Intra Group Liabilities will be determined. If the relevant Luxembourg
Guarantor fails to provide such unaudited interim accounts or annual accounts
(as applicable) within 30 Business Days as from the request of the
Administrative Agent, the Administrative Agent may appoint an independent
auditor (réviseur d’entreprises agréé) or an independent reputable investment
bank which shall undertake the determination of the relevant Guarantor’s own
funds and Intra Group Liabilities. In order to prepare such determination, the
independent auditor (réviseur d’entreprises agréé) or the independent reputable
investment bank shall take into consideration such available elements and facts
at such time, including without limitation, the latest annual accounts of its
Subsidiaries, any recent valuation of the assets of such Luxembourg Guarantor
and its subsidiaries (if available), the market value of the assets of such
Luxembourg Guarantor and its subsidiaries as if sold between a willing buyer and
a willing seller as a going concern using a standard market multi criteria
approach combining market multiples, book value, discounted cash flow or
comparable public transaction of which price is known (taking into account
circumstances at the time of the valuation and making all necessary adjustments
to the assumption being used) and acting in a reasonable manner.

The limitation set out in this Section 9.10 does not apply to any security
granted by any Luxembourg Guarantors under the Collateral Documents (excluding
any personal or corporate guarantee).

(b) Notwithstanding any other provision of this Credit Agreement to the
contrary, in this Credit Agreement where it relates to the Borrower (to the
extent organized under the laws of Luxembourg), any Guarantor organized under
the laws of Luxembourg, or any other party which is organized under the laws of
Luxembourg, a reference to:

(i) a winding-up, administration, liquidation, bankruptcy, general assignment
for the benefit of creditors, receivership, insolvency, reorganization or
dissolution includes bankruptcy (faillite), insolvency, voluntary or judicial
liquidation (liquidation voluntaire ou judiciare), composition with creditors
(concordat préventif de la faillite), moratorium or reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée), fraudulent
conveyance (action paulienne), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally;

 

143



--------------------------------------------------------------------------------

(ii) a receiver, receiver and manager, liquidator, administrator, trustee,
custodian, sequestrator, conservator or similar officer includes a juge délégué,
commissaire, juge-commissaire, mandataire ad hoc, administrateur provisoire,
liquidateur or curateur;

(iii) a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

(iv) attachments or similar creditors process means an executory attachment
(saisie exécutoire) or conservatory attachment (saisie arrêt);

(v) by-laws includes its articles of association (statuts); and

(vi) a “set-off” includes, for purposes of Luxembourg law, legal set-off.

ARTICLE 10 THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

SECTION 10.1. Administration by the Administrative Agent. (a) The general
administration of the Fundamental Documents and any other documents contemplated
by this Credit Agreement or any other Fundamental Document shall be by the
Administrative Agent or its designees. Except as otherwise expressly provided
herein (including by way of an express instruction given to the Administrative
Agent by the Required Lenders, Required RC Lenders or Required RC/TLA Lenders,
as applicable under the circumstances), each of the Lenders and the Issuing
Banks hereby irrevocably authorizes the Administrative Agent, at its discretion,
to take or refrain from taking such actions as agent on its behalf and to
exercise or refrain from exercising such powers under the Fundamental Documents,
the Notes and any other documents contemplated by this Credit Agreement or any
other Fundamental Document as are expressly delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto.
The Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents.

(b) The Lenders and the Issuing Banks hereby authorize the Administrative Agent
(without the consent of any Lender or Issuing Bank, who hereby irrevocably
authorize any such action pursuant to this clause (b)):

(i) to release any Lien on the Collateral or any Guarantor from its guarantee in
accordance with the terms of this Credit Agreement or any other applicable
Fundamental Document;

(ii) to determine that the cost to the Borrower or another Credit Party is
disproportionate to the benefit to be realized by the Administrative Agent, the
Issuing Banks and the Lenders by perfecting a Lien in a given asset or group of
assets included in the Collateral and that the Borrower or other Credit Party
should not be required to perfect such Lien in favor of the Administrative Agent
(for the benefit of itself, the Issuing Banks and the Lenders);

(iii) to appoint subagents to be the holder of record of a Lien to be granted to
the Administrative Agent (for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders);

 

144



--------------------------------------------------------------------------------

(iv) in connection with an item of Product being produced by a Credit Party, the
principal photography of which is being done outside the United States, to
approve arrangements with such Credit Party as shall be satisfactory to the
Administrative Agent with respect to the temporary storage of the original
negative film, the original sound track materials or other Physical Materials
(as defined in the Pledge and Security Agreement) of such item of Product in a
production laboratory located outside the United States;

(v) to enter into and perform its obligations under the other Fundamental
Documents;

(vi) to enter into intercreditor, subordination, non-disturbance and/or
attornment agreements, or any similar or comparable agreement, with (A) any
union and/or guild with respect to the security interests in favor of such
unions and/or guilds required pursuant to the terms of collective bargaining
agreements, (B) Persons who have been granted Liens which are permitted pursuant
to this Credit Agreement, (C) any licensee, licensor, co-financier or
co-producer having any rights to any item of Product, (D) Persons providing any
services in connection with any item of Product, or (E) any other lessor to or
lessee of the BorrowerLGEC or any Subsidiaries, or any other counterparty of the
BorrowerLGEC or any or its Subsidiaries, at the request of the Borrower;

(vii) upon the request of the Borrower, if any additional Indebtedness permitted
to be incurred under this Credit Agreement is secured by first priority Liens or
junior Liens on the Collateral and permitted to be incurred under this Credit
Agreement (including any Permitted Slate Financing or Permitted Slate
Transaction), the Administrative Agent shall, at the request of the Borrower,
enter into an (or amend any existing) Intercreditor Agreement with such other
secured creditor(s), as necessary to accommodate the additional Indebtedness;
and

(viii) upon the request of the Borrower, to enter into amendments, replacements,
extensions, restatements, modifications and supplements of or to any
Intercreditor Agreements then in existence.

(c) It is understood and agreed that the use of the term “agent” herein or in
any other Fundamental Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 10.2. Sharing of Setoffs. Each of the Lenders agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Credit Party (including, but not limited to, a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim and received by such Lender
under any applicable bankruptcy, insolvency or other similar law) or otherwise,
obtain payment in respect of its Obligations (which term, for purposes of this
Section 10.2 only, shall refer solely to those Obligations referred to in clause
(a) of the definition of “Obligations”) as a result of which the unpaid portion
of its Obligations is proportionately less than the unpaid portion of
Obligations of any of the other Lenders (a) it shall promptly purchase at par
(and shall be deemed to have thereupon purchased) from such other Lenders a
participation in the Obligations of such other Lenders, so that the aggregate
unpaid principal amount of each of the Lender’s Obligations and its
participation in Obligations of the other Lenders shall be in the same
proportion to the aggregate unpaid amount of all remaining Obligations as the
amount of its Obligations prior to the obtaining of such payment was to the
amount of all Obligations prior to the obtaining of such payment and (b) such
other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders share such payment pro rata. If all or any portion of
such excess payment is thereafter

 

145



--------------------------------------------------------------------------------

recovered from the Lender which originally received such excess payment, such
purchase (or portion thereof) shall be canceled and the purchase price restored
to the extent of such recovery. The Credit Parties expressly consent to the
foregoing arrangements and agree that any Lender or Lenders holding (or deemed
to be holding) a participation in a Note or Letter of Credit may exercise any
and all rights of banker’s lien, setoff or counterclaim with respect to any and
all moneys owing by the Borrower to such Lender or Lenders as fully as if such
Lender or Lenders held a Note and was the original obligee thereon or was the
issuer of the Letter of Credit, in the amount of such participation.
Notwithstanding the foregoing, a Defaulting Lender shall not be entitled to
share in any benefit contemplated by this Section 10.2 realized by a
non-Defaulting Lender until all the Obligations owed to the non-Defaulting
Lenders have been paid in full and the Revolving Credit Commitments have been
terminated. Notwithstanding the foregoing, the provisions of this Section 10.2
shall not be construed to apply to any payment made by or on behalf of the
BorrowerLGEC or any Subsidiary thereof pursuant to and in accordance with the
express terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
including the BorrowerLGEC or any Subsidiary thereof.

SECTION 10.3. Notice to the Lenders. (a) Upon receipt by the Administrative
Agent or the Issuing Banks from any of the Credit Parties of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent or an Issuing Bank of any Event of Default, the
Administrative Agent or such Issuing Bank will in turn immediately inform the
other Lenders in writing (which shall include facsimile communications) of the
nature of such communication or of the Event of Default, as the case may be.

(b) The Administrative Agent or the Issuing Banks shall not be deemed to know of
any Default or Event of Default unless a Responsible Officer of the
Administrative Agent or the Issuing Banks has actual knowledge thereof or unless
written notice of any event which is in fact such a Default or Event of Default
is received by the Administrative Agent or the Issuing Banks at its address for
notices set forth in Section 11.1, and such notice references the existence of a
Default or Event of Default and this Credit Agreement.

SECTION 10.4. Liability of the Administrative Agent, Issuing Banks. (a) The
Administrative Agent, or the Issuing Banks, when acting on behalf of the
Lenders, may execute any of its duties under this Credit Agreement or the other
Fundamental Documents by or through its officers, agents, or employees and
neither the Administrative Agent, the Issuing Banks nor their respective
officers, agents or employees shall be liable to the Lenders or any of them for
any action taken or omitted to be taken in good faith, nor be responsible to the
Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent, the Issuing Banks
and their Related Parties shall in no event be liable to the Lenders or to any
of them for any action taken or omitted to be taken by it pursuant to:
(i) instructions received by it from the Required Lenders, Majority Facility
Lenders, Required RC Lenders or Required RC/TLA Lenders, as applicable or
(ii) in reliance upon the advice of counsel selected by it with reasonable care.
Without limiting the foregoing, neither the Administrative Agent, the Issuing
Banks, nor any of its Related Parties shall be responsible to any of the Lenders
for the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any statement, warranty, or representation in, or for
the perfection of any security interest contemplated by, this Credit Agreement,
any other Fundamental Document or any related agreement, document or order, or
for freedom of any of the Collateral from prior Liens or security interests, or
shall be required to ascertain or to make any inquiry concerning the performance
or observance by the Borrower or any other Credit Party of any of the terms,
conditions, covenants, or agreements of this Credit Agreement, any other
Fundamental Document, or any related agreement or document.

 

146



--------------------------------------------------------------------------------

(b) None of the Administrative Agent (in its capacity as agent for the Lenders),
the Issuing Banks or any of their Related Parties shall have any responsibility
to the Borrower or any other Credit Party on account of the failure or delay in
performance or breach by any of the Lenders of any of such Lender’s obligations
under this Credit Agreement, the other Fundamental Documents or any related
agreement or document or in connection herewith or therewith. No Lender nor any
of its Related Parties shall have any responsibility to the Borrower or any
other Credit Party on account of the failure or delay in performance or breach
by any other Lender of such other Lender’s obligations under this Credit
Agreement, the other Fundamental Documents or any related agreement or document
or in connection herewith or therewith.

(c) The Administrative Agent, as agent for the Lenders hereunder and the Issuing
Banks in such capacity, shall be entitled to rely on any communication,
instrument, or document believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.

(d) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through one or more sub-agents. The exculpatory
provisions of this Article shall apply to any such sub-agent and to any
respective Related Parties of the Administrative Agent or the Issuing Banks and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of this Credit Agreement as well as activities as
Administrative Agent or the Issuing Banks. The Administrative Agent and the
Issuing Banks shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
or the Issuing Bank, as applicable, acted with gross negligence or willful
misconduct in the selection of such sub-agents.

(e) None of the provisions of this Credit Agreement shall require the
Administrative Agent or the Issuing Banks to expend or risk its own funds or
otherwise to incur any liability, financial or otherwise, in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or indemnity reasonably satisfactory to it against such risk or liability is not
assured to it.

SECTION 10.5. Reimbursement and Indemnification.

(a) Each of the Lenders agrees (i) to reimburse the Administrative Agent and the
Issuing Banks for such Lender’s applicable Percentage of any expenses and fees
incurred for the benefit of the Lenders under the Fundamental Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the operations or enforcement thereof not
reimbursed by or on behalf of the Borrower and (ii) to indemnify and hold
harmless the Administrative Agent, any of its Related Parties and the Issuing
Banks, on demand, in accordance with such Lender’s Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against, any of
them in any way relating to or arising out of any Fundamental Documents or any
related agreement or document, or any action taken or omitted by it or any of
them under the Fundamental Documents or any related agreement or document, to
the extent not reimbursed by or on behalf of the Borrower or any other Credit
Party (except such as shall result from their gross negligence or willful
misconduct). To the extent indemnification payments made by the Lenders pursuant
to this Section 10.5 are subsequently recovered by the Administrative Agent, or
the Issuing Banks from a Credit Party, the Administrative Agent will promptly
refund such previously paid indemnity payments to the Lenders. Notwithstanding
the foregoing, if there are at the time of computation of a reimbursement and/or
indemnity obligation one or more Defaulting

 

147



--------------------------------------------------------------------------------

Lenders which have not fulfilled their obligations under this Section 10.5, the
obligations of such non-performing Defaulting Lenders shall be reallocated among
the other Lenders (including performing Defaulting Lenders), in proportion to
the percentage of such Lender to the aggregate percentage of all Lenders (other
than that of the non-performing Defaulting Lender or Defaulting Lenders).

(b) The provisions of Section 10.5(a) are agreements among the Administrative
Agent and the Lenders and are not for the benefit of any of the Credit Parties
and may not be asserted by any of the Credit Parties as a defense to, or a
limitation of, their respective Obligations under this Credit Agreement.

SECTION 10.6. Rights of Administrative Agent. (a) It is understood and agreed
that the Administrative Agent shall have the same duties, rights and powers as a
Lender hereunder (including the right to give such instructions) as any of the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with any Credit Party or Affiliate thereof, as
though it were not the Administrative Agent, of the Lenders under this Credit
Agreement and the other Fundamental Documents.

(b) The Administrative Agent may consult with counsel of its selection and the
written advice of such counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.

SECTION 10.7. Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in the Letters
of Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that neither
the Administrative Agent nor the Issuing Banks shall bear any responsibility
therefor.

SECTION 10.8. Agreement of Required Lenders. Except as otherwise expressly
stated herein, upon any occasion requiring or permitting an approval, consent,
waiver, election or other action on the part of the Required Lenders, Majority
Facility Lenders, Required RC Lenders or Required RC/TLA Lenders, as required
under this Credit Agreement, action shall be taken by the Administrative Agent
for and on behalf of, or for the benefit of, all Lenders upon the direction of
such Required Lenders, Majority Facility Lenders, Required RC Lenders or
Required RC/TLA Lenders, as applicable, and any such action shall be binding on
all Lenders. No amendment, modification, consent or waiver shall be effective
except in accordance with the provisions of Section 11.12 hereof.

SECTION 10.9. Notice of Transfer. The Administrative Agent and the Issuing Banks
may deem and treat any Lender which is a party to this Credit Agreement as the
owner of such Lender’s respective portions of the Loans and participations in
Letters of Credit for all purposes, unless and until a written notice of the
assignment or transfer thereof executed by any such Lender shall have been
received by the Administrative Agent and become effective in accordance with
Section 11.3 hereof.

SECTION 10.10. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Such resignation shall become effective upon the earlier to occur of
(i) 30 days from the date of such notice and (ii) acceptance by a successor
agent of its appointment pursuant hereto (the “Resignation Effective Date”).
Upon the Resignation Effective Date, the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Fundamental Documents (except that in the case of any collateral security held
by the Administrative Agent on behalf of the Lenders under any of the
Fundamental Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed). Upon any such resignation, the Required Lenders shall promptly
appoint a successor agent from among the Lenders which successor shall be
experienced and

 

148



--------------------------------------------------------------------------------

sophisticated in entertainment industry lending, provided that such replacement
is reasonably acceptable (as evidenced in writing) to the Borrower; provided,
however, that such approval by the Borrower shall not be required at any time
when an Event of Default is continuing. If no successor agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within thirty (30) days after the retiring agent’s giving of notice of
resignation, the Borrower may appoint a successor agent (which successor may be
replaced by the Required Lenders; provided that such successor is experienced
and sophisticated in entertainment industry lending and reasonably acceptable to
the Borrower), which shall be either a Lender or a commercial bank organized,
licensed, carrying on business under the laws of the United States of America or
of any State thereof and shall have a combined capital and surplus of at least
$500,000,000 and shall be experienced and sophisticated in entertainment
industry lending. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor agent, such successor agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent under this Credit Agreement, the other Fundamental
Documents and any other credit documentation. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 10 and Article 11 shall inure to such retiring Administrative Agent, its
sub-agents and their respective Related Parties’ benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this Credit
Agreement.

SECTION 10.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy or insolvency proceeding or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations under the
Fundamental Documents that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel.

SECTION 10.12. Québec Security. For the purposes of holding any security granted
by or to be granted by any of the Credit Parties pursuant to the laws of the
Province of Québec, each of the parties hereto hereby appoints and designates
JPMorgan Chase Bank, N.A. as the hypothecary representative (within the meaning
of Article 2692 of the CCQ) for the Administrative Agent, the Issuing Banks, and
all present and future Lenders and their Affiliates and the other Secured
Parties. By executing an Assignment and Assumption, any future Lender (and their
Affiliates) shall be deemed to ratify the appointment as hypothecary
representative granted to JPMorgan Chase Bank, N.A. hereunder for and on behalf
of the Administrative Agent, the Issuing Banks, all present and future Lenders
and their Affiliates and the other Secured Parties. JPMorgan Chase Bank, N.A.
agrees to act in such capacity. The execution prior to the date hereof by
JPMorgan Chase Bank, N.A. in its capacity as hypothecary representative of any
security pursuant to the laws of the Province of Québec is hereby ratified and
confirmed. For greater certainty, JPMorgan Chase Bank, N.A., acting as
hypothecary representative, shall have the same rights,

 

149



--------------------------------------------------------------------------------

powers, immunities, indemnities and exclusions from liability as prescribed in
favour of the Administrative Agent in this Credit Agreement, which shall apply
mutatis mutandis. In the event of the resignation or replacement and appointment
of a successor Administrative Agent, such successor Administrative Agent shall
also act as the hypothecary representative unless a hypothecary representative
is otherwise appointed.

SECTION 10.13. Other Agent Titles. Other than the title “Administrative Agent,”
any title accorded to any Person on the cover page hereof including Sole
Bookrunner, Joint Bookrunner, Sole Lead Arranger, Joint Lead Arranger or any
other title containing the word “Agent,” is granted for recognition only and any
such Person granted such a title shall not have any right, power, obligation,
liability, responsibility or duty under this Credit Agreement other than those
applicable to all such Persons as such. Without limiting the foregoing, no such
Person shall have or be deemed to have any fiduciary relationship with any other
Lender or the Credit Parties. Each Lender acknowledges that it has not relied,
and will not rely, on any Person having any such title in deciding to enter into
this Credit Agreement or in taking or not taking action hereunder. In the event
of any claim against any such Person in any capacity or purported capacity
inferred from any such title, such Person shall have the benefit of Section 11.5
to the same extent as the Administrative Agent.

ARTICLE 11 MISCELLANEOUS

SECTION 11.1. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic
photocopy (i.e., “PDF” or “TIFF”) format sent by electronic mail, as follows,
(a) if to the Administrative Agent or JPMorgan Chase Bank, N.A., to it at
(i) JPMorgan Chase Bank, N.A., 2029 Century Park East, 38th Floor, Los Angeles,
CA, 90067, Attention: David Shaheen, Phone No.: 310-860-7241, Facsimile No.:
310-860-7260 or (b) if to any Credit Party to it at Lions Gate Entertainment
Inc., 2700 Colorado Avenue, Santa Monica, CA, 90404, Attn: Wayne Levin and James
GladstoneW. Barge, Chief Financial Officer, Facsimile No.:
310-452-8934,255-3801, E-mail: wlevin@lionsgate.com,
jgladstonejbarge@lionsgate.com, or (c) if to a Lender or an Issuing Bank, to it
at its address set forth on the signature pages hereto, or such other address as
such party may from time to time designate by giving written notice to the other
parties hereunder. Notwithstanding the foregoing, any notification made by the
Borrower to the Administrative Agent from time to time with respect to the
identity of the Disqualified Lenders shall be sent by electronic mail to:
JPMDQ_Contact@jpmorgan.com. Any failure of the Administrative Agent, an Issuing
Bank or a Lender giving notice pursuant to this Section 11.1, to provide a
courtesy copy to a party as provided herein, shall not affect the validity of
such notice. All notices and other communications given to any party hereto in
accordance with the provisions of this Credit Agreement shall be deemed to have
been given on the fifth (5th) Business Day after the date when sent by
registered or certified mail, postage prepaid, return receipt requested, if by
mail, or upon receipt by such party, if by any telegraphic or facsimile
communications equipment or electronic mail, in each case addressed to such
party as provided in this Section 11.1 or in accordance with the latest
unrevoked written direction from such party.

SECTION 11.2. Termination, Survival of Agreement, Representations and
Warranties, etc. All warranties, representations and covenants made by any of
the Credit Parties herein, in any other Fundamental Document or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Credit Agreement or any other Fundamental Document shall be considered
to have been relied upon by the Administrative Agent, Issuing Banks and the
Lenders and, except for any terminations, amendments, modifications or waivers
thereof in accordance with the terms hereof, shall survive the making of the
Loans and the issuance of the Letters of Credit herein contemplated and the
execution and delivery to the Administrative Agent of the Notes regardless of
any investigation made by the Administrative Agent, the Issuing Banks or the
Lenders or on their behalf and shall continue in full force and effect until the
Termination Date. This Credit Agreement and each other Fundamental Document will
terminate and be of no further force and effect on the Termination Date, except
with respect to those sections hereof or thereof which expressly survive.

 

150



--------------------------------------------------------------------------------

SECTION 11.3. Successors and Assigns; Syndications; Loan Sales; Participations.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
permitted by Section 7.6 of this Credit Agreement, the Borrower may not assign
or otherwise transfer any of its rights or obligations under any Fundamental
Document without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of clause (b) of this Section 11.3, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section 11.3. Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.

(b) Assignments by Lenders.

(i) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Credit Agreement with respect
to all or a portion of its Revolving Credit Commitment(s) and the Loans at the
time owing to it.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment(s) and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Facility, or less than
$1,000,000,250,000, in the case of any assignment in respect of any Term
Facility (calculated, in each case, in the aggregate with respect to multiple,
simultaneous assignments by two (2) or more Approved Funds) unless each of the
Administrative Agent and the Borrower otherwise consent (each such consent not
to be unreasonably withheld or delayed);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Facility or the Revolving Credit Commitment
assigned, except that this clause (B) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

151



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent and
completed by such Eligible Assignee; and

(D) the Eligible Assignee provides the Borrower and the Administrative Agent the
forms required by Section 3.4(a) prior to the assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.3, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, shall become a Lender hereunder and have the
rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Section 3.3, Section 3.4, 11.4 and 11.5 and subject to any
obligations hereunder with respect to facts and circumstances occurring prior to
the effective date of such assignment. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, notwithstanding anything to the contrary elsewhere in
this Credit Agreement, immediately upon receipt by the Borrower of any Loans
and/or Revolving Credit Commitments the same shall be deemed cancelled and no
longer outstanding for any purpose under this Credit Agreement, including
without limitation, Section 11.12, and in no event shall the Borrower have any
rights of a Lender under this Credit Agreement or any other Fundamental
Document.

(c) Register.

(i) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
the Revolving Credit Commitment(s) of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time, and each repayment in respect of the principal amount (and any
interest thereon) (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (as to its own interest,
but not the interest of any other Lender), at any reasonable time and from time
to time upon reasonable prior notice.

(ii) The Administrative Agent shall (A) accept the Assignment and Assumption and
(B) promptly record the information contained therein in the Register once all
the requirements of clause (a) and (b) above have been met. No assignment shall
be effective unless it has been recorded in the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any Issuing Bank, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or a Disqualified Lender) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Revolving Credit Commitment(s)
and/or the Loans owing to it); provided that (i) such Lender’s obligations

 

152



--------------------------------------------------------------------------------

under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification,
supplement or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification, supplement or
waiver described in subclause (A) (to the extent that such Participant is
directly affected) or (B) of Section 11.12. Subject to clause (e) of this
Section 11.3, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.3, Section 3.4 and Section 3.6 (subject to the
requirements and limitations therein (including the requirements under
Section 3.4, it being understood that the documentation required to be provided
under Section 3.4 shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 11.3. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.2 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 10.2 as though it were a Lender.

Each Lender that sells a participation pursuant to this Section 11.3(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender and the Borrower shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of a participation for all purposes of this Credit
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have the obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loan or other Obligations under any Fundamental
Document) to any Person except to the extent such disclosure is necessary in
connection with a tax audit or other proceeding to establish that any such
Obligations are in registered form for U.S. federal income tax purposes.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.3 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant. A Participant shall not be entitled to receive any greater payment
under Section 3.4 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, except to the extent
such entitlement to a greater payment results from a Change in Law after the
sale of the participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement (other
than to any Disqualified Lender) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender, and this Section 11.3
shall not apply to any pledge or assignment of a security interest; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal

 

153



--------------------------------------------------------------------------------

effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Assignments to the BorrowerLGEC and its Subsidiaries. The BorrowerLGEC or
its Subsidiaries may purchase by way of open market purchases or auction or
otherwise, and become an Eligible Assignee with respect to Term B Loans at any
time and from time to time from Lenders in accordance with Section 11.3(b)
hereof, subject to the following limitations:

(i) under no circumstances, whether or not a Credit Party is subject to
bankruptcy or other insolvency proceeding, shall the BorrowerLGEC or such
Subsidiary be entitled to exercise any voting rights or other privileges with
respect to Term B Loans under this Credit Agreement and the other Fundamental
Documents;

(ii) the BorrowerLGEC or such Subsidiary shall not receive information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings by the Administrative Agent and
the Lenders and their advisors;

(A) the Revolving Facility shall not be utilized to fund the purchase or
assignment and (B) no Default or Event of Default shall have occurred and be
continuing at the time of such purchase or assignment; and

(iii) all Term B Loans acquired by the BorrowerLGEC or any of its Subsidiaries
shall be immediately and automatically cancelled.

Notwithstanding anything to the contrary herein, this Section 11.3(h) shall
supersede any provisions in Section 10.2 to the contrary.

(i) If the Borrower wishes to replace the Loans or Revolving Credit Commitments
under any Facility with ones having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
(3) Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Revolving Credit Commitments
to be replaced, to (i) require the Lenders under such Facility to assign all
such Loans or Revolving Credit Commitments under such Facility to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 11.12 (with such replacement, if applicable, deemed to
have been made pursuant to Section 2.15). Pursuant to any such assignment, all
Loans and Revolving Credit Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Revolving Credit
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment by the Borrower of any accrued interest and fees thereon
and any amounts owing pursuant to Section 11.4 to the extent demanded in writing
prior to the date of such assignment. By receiving such purchase price, the
Lenders under such Facility shall automatically be deemed to have assigned the
Loans or Revolving Credit Commitments under such Facility pursuant to the terms
of the form of Assignment and Assumption attached hereto as Exhibit F and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (i) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

SECTION 11.4. Expenses; Documentary Taxes. The Borrower agrees to pay (a) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent in connection with the performance of due diligence, the syndication of
the credit facility contemplated hereby, the

 

154



--------------------------------------------------------------------------------

negotiation, preparation, execution, delivery, waiver or modification and
administration of this Credit Agreement and any other documentation contemplated
hereby, the making of the Loans and the issuance of the Letters of Credit, the
Collateral or any Fundamental Document, including but not limited to, the
verification of financial data and the transactions contemplated hereby,
including the reasonable fees and disbursements of one firm of outside counsel
to the Administrative Agent and, if reasonably necessary, one firm of special or
local counsel in each applicable jurisdiction, and (b) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Banks or the Lenders in the enforcement or protection (as distinguished
from administration) of the rights and remedies thereof in connection with this
Credit Agreement, the other Fundamental Documents, the Letters of Credit or the
Notes, or as a result of any transaction, action or non-action arising from any
of the foregoing, including but not limited to, the reasonable fees and
disbursements of one firm of outside counsel for the Administrative Agent, the
Issuing Banks or the Lenders and, if reasonably necessary, one firm of special
or local counsel in each applicable jurisdiction. Such payments shall be made on
the date this Credit Agreement is executed by the Borrower and thereafter
promptly upon on demand. The Borrower agrees that it shall indemnify the
Administrative Agent, the Issuing Banks and the Lenders from and hold them
harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Credit
Agreement or the Notes or the issuance of the Letters of Credit, but, in each
case, only if and to the extent that the Administrative Agent, the Issuing Banks
and the Lenders comply with all reasonable requests of the Borrower to comply
with applicable reporting requirements (which requirements would not subject the
Administrative Agent, the Issuing Banks or Lenders to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to the
Administrative Agent, Issuing Banks or Lenders, as applicable) as may be
necessary to reduce or eliminate such documentary taxes, assessments or charges.
The obligations of the Borrower under this Section shall survive the termination
of this Credit Agreement and the payment of the Loans and/or the expiration of
any Letter of Credit.

SECTION 11.5. Indemnification of the Administrative Agent, the Issuing Banks and
the Lenders. The Borrower agrees (a) to indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders and their respective
Related Parties (each, an “Indemnified Party”) (to the full extent permitted by
Applicable Law) from and against any and all claims, demands, losses, judgments
and liabilities (including liabilities for penalties) of whatsoever nature, and
(b) to pay to the Indemnified Parties an amount equal to the amount of all
reasonable and documented out-of-pocket costs and expenses of investigation or
defense, including reasonable legal fees of one firm of outside counsel for all
Indemnified Parties taken as a whole, and, if reasonably necessary, one firm of
special or local counsel in each applicable jurisdiction (or, in the event of an
actual or perceived conflict of interest, one additional firm of counsel for
such Indemnified Parties so conflicted) and disbursements, and with regard to
both (a) and (b) in connection with or resulting from any litigation,
investigation or other proceedings relating to the Collateral, this Credit
Agreement and the other Fundamental Documents and the Letters of Credit, the
making of the Loans, the Acquisition or any other Transaction (regardless of
whether such Indemnified Party is a party thereto, and whether or not such
proceedings are brought by a Credit Party, their equity holders, Affiliates,
creditors or any other third Person) but excluding therefrom all claims,
demands, losses, judgments, liabilities, costs and expenses arising out of or
resulting from (i) the gross negligence, willful misconduct, or material breach
of its obligations under this Credit Agreement or any Fundamental Document by an
Indemnified Party, as determined by a court of competent jurisdiction in a final
and non-appealable decision, (ii) litigation or claims among Indemnified Parties
in connection with the Fundamental Documents or in any way relating to the
transactions contemplated hereby not involving an act or omission by a Credit
Party (other than disputes involving claims against the Administrative Agent or
Arranger or any Person with another titled capacity or similar role in its
capacity as such), (iii) claims asserted or litigation commenced against any
Indemnified Party by a Credit Party in which the Credit Party is the prevailing
party, and (iv) an act or omission that does not involve a Credit Party and is
not a claim against an Indemnified Party. The foregoing indemnity agreement
includes any reasonable out-of-pocket

 

155



--------------------------------------------------------------------------------

costs incurred by any Indemnified Party in connection with any action or
proceeding which may be instituted in respect of the foregoing by any
Indemnified Party, or by any other Person either against the Lenders or in
connection with which any officer, director, agent or employee of any
Indemnified Party is called as a witness or deponent, including, but not limited
to, the reasonable fees and disbursements of outside counsel to the
Administrative Agent (subject to the limitations described in this clause (b) on
number and type of counsel), and any out-of-pocket costs incurred by any
Indemnified Party in appearing as a witness or in otherwise complying with legal
process served upon them.

All indemnities contained in this Section 11.5 shall survive the expiration or
earlier termination of this Credit Agreement and shall inure to the benefit of
any Person who was a Lender notwithstanding such Person’s assignment of all its
Loans and Revolving Credit Commitments as to any actions taken or omitted to be
taken by it while it was a Lender.

SECTION 11.6. Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default, each Lender and
each subsequent holder of any Obligation is hereby authorized by the Borrower at
any time or from time to time, without prior notice to the Borrower or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or that subsequent holder to or for the credit or the account of the Borrower,
whether or not matured, against and on account of any amount due and payable by
the Borrower hereunder. Each Lender or any such subsequent holder of any
Obligations agrees to promptly notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

SECTION 11.7. CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA; PROVIDED THAT, NOTWITHSTANDING
ANY GOVERNING LAW PROVISION OF THE FUNDAMENTAL DOCUMENTS, (A) THE INTERPRETATION
OF THE DEFINITION OF “COMPANY MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A
COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE DETERMINATION OF THE
ACCURACY OF ANY SPECIFIED MERGER AGREEMENT REPRESENTATION AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF EITHER THE BORROWER OR ITS APPLICABLE AFFILIATE
HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE MERGER AGREEMENT OR TO
DECLINE TO CONSUMMATE THE ACQUISITION AND (C) THE DETERMINATION OF WHETHER THE
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE MERGER
AGREEMENT AND, IN ANY CASE, CLAIMS OR DISPUTES ARISING OUT OF ANY SUCH
INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF SHALL, IN EACH CASE, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

SECTION 11.8. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,

 

156



--------------------------------------------------------------------------------

DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL
DOCUMENT OR THE SUBJECT MATTER THEREOF, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT
THE PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH SUCH
OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.8 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.

SECTION 11.9. WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY ACKNOWLEDGES
THAT NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANKS NOR ANY LENDER HAS ANY
FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT PARTY ARISING OUT
OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT
AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE
LENDERS, ON THE ONE HAND, AND THE CREDIT PARTIES, ON THE OTHER HAND, IN
CONNECTION THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL ASSERT, AND EACH CREDIT PARTY
HEREBY WAIVES, ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANKS
AND THE LENDERS ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT AGREEMENT, ANY FUNDAMENTAL
DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 11.10. No Waiver. No failure on the part of the Administrative Agent or
any Lender or the Issuing Banks to exercise, and no delay in exercising, any
right, power or remedy hereunder, under the Notes or any other Fundamental
Document or with regard to any Letter of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

SECTION 11.11. Extension of Payment Date. Except as otherwise specifically
provided in Article 2 hereof, should any payment or prepayment of principal of
or interest on the Notes or any other amount due hereunder, become due and
payable on a day other than a Business Day, the due date of such payment or
prepayment shall be extended to the next succeeding Business Day and, in the
case of a payment or prepayment of principal, interest shall be payable thereon
at the rate herein specified during such extension.

SECTION 11.12. Amendments, etc.

(a) Except as provided (XW) in Section 2.13 with respect to any Incremental
Facility, Section 2.14 with respect to any Extension and Section 2.15 with
respect to any Refinancing Term Loans or Replacement Revolving Facility
(X) Section 3.1(c), (Y) Section 10.1 or (Z) as otherwise expressly provided
herein or in any Fundamental Document, (a) no provision of this Credit Agreement
or the other

 

157



--------------------------------------------------------------------------------

Fundamental Documents may be amended, modified, supplemented or waived unless
such amendment, modification, supplement or waiver is in writing and is signed
by (i) the Borrower, (ii) the Required Lenders, (iii) if the rights or duties of
the Administrative Agent are adversely affected thereby, the Administrative
Agent, and (iv) if the rights or duties of the Issuing Banks are affected
thereby, the Issuing Banks; provided that:

(A) no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall:

(i) increase any Revolving Credit Commitment, Term A Loan Commitment or Term B
Loan Commitment or extend the expiry date of any such Revolving Credit
Commitment, Term A Loan Commitment or Term B Loan Commitment of any Lender
without the consent of such Lender (it being understood that any such amendment,
modification, supplement or waiver that provides for the payment of interest in
kind in addition to, and not as substitution for or as conversion of, the
interest otherwise payable hereunder shall only require the consent of the
Required Lenders and that a waiver of any condition precedent or the waiver of
any Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Revolving Credit Commitment, Term A Loan Commitment
or Term B Loan Commitment);

(ii) reduce the amount of, postpone the date for any scheduled payment of any
principal of or interest or fee on, or extend the final maturity of any Loan or
of any Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder; or

(iii) change the application of payments set forth in Section 2.9 hereof without
the consent of any Lender adversely affected thereby;

(B) no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall, unless signed by each Lender:

(i) change the definition of “Required Lenders” in a manner that reduces the
voting percentages set forth therein;

(ii) change the provisions of this Section 11.12;

(iii) release all or substantially all of the Collateral (except as expressly
provided in the Fundamental Documents) or all or substantially all of the value
of the guarantees provided by the Guarantors (except as expressly provided in
the Fundamental Documents);or

(iv) change or waive Section 10.2;

 

158



--------------------------------------------------------------------------------

(C) no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall amend or otherwise modify Section 2.8 or any other
provisions of any Fundamental Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
consent of the Majority Facility Lenders of each affected Class (it being
understood that the Required Lenders may waive, in whole or in part, any
prepayment of Loans hereunder so long as the application, as between Classes, of
any portion of such prepayment that is still required to be made is not
altered); and

(D) no amendment, modification, supplement or waiver pursuant to this
Section 11.12 shall amend or modify the provisions of Section 2.3 or any letter
of credit application and any bilateral agreement between the Borrower and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and such Issuing Bank, respectively.

Notwithstanding anything to the contrary herein:

(v) except as set forth in clause (A) above, no Defaulting Lender shall have any
right to approve or disapprove any amendment, modification, supplement, waiver
or consent hereunder or otherwise give any direction to the Administrative
Agent;

(w) the Borrower and the Administrative Agent may, without the input or consent
of any other Lender, effect amendments to this Credit Agreement and the other
Fundamental Documents as may be necessary in the reasonable opinion of the
Borrower and the Administrative Agent to effect the provisions of
Section 2.8(d), 2.13, 2.14, 2.15, Section 7.6 or as contemplated by
Section 10.1;

(x) intercreditor agreements, guarantees, collateral or security documents and
other related documents executed by the BorrowerLGEC or any of its Subsidiaries
in connection with this Credit Agreement may be in a form reasonably determined
by the Administrative Agent and may be amended, restated, supplemented or waived
without the consent of any Lender;

(y) the Administrative Agent may, with the consent of Borrower only, amend,
modify or supplement this Credit Agreement or any other Fundamental Document to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender and the Lenders shall have received, at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment;

(z) in connection with the addition of any Guarantor from an Approved
Jurisdiction, the Borrower and the Administrative Agent may, without the consent
of any Lender, amend, modify or supplement any Fundamental Documents, in order
to include provisions which are reasonably required as to Guarantors organized
in the applicable jurisdiction, including customary limitation language for such
jurisdictions.

Notwithstanding the foregoing, (i) only the consent of the Required RC/TLA
Lenders shall be required in respect of amendments, modifications or waivers of
the financial covenants set forth in Section 7.9 (or any component definition
thereof to the extent applicable thereto) and (ii) only the consent of the
Required RC Lenders shall be required with respect to waivers of any conditions
to the Borrowing of any Revolving Loans, and any such amendment, modification or
waiver may be made without the consent of any other Lender (including, for the
avoidance of doubt, the Required Lenders).

 

159



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Credit Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one or more additional
credit facilities to this Credit Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Credit
Agreement and the other Fundamental Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders, the Required RC/TLA Lenders, the Required RC Lenders and other
definitions related to such new credit facilities; provided that no Lender shall
be obligated to commit to or hold any part of such credit facilities.

(b) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 11.12 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Credit Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Revolving Credit Commitments.

SECTION 11.13. Severability. Any provision of this Credit Agreement or of the
Notes which is invalid, illegal or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11.14. SERVICE OF PROCESS; SUBMISSION TO JURISDICTION. EACH PARTY HERETO
(EACH, A “SUBMITTING PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT (INCLUDING, BUT NOT LIMITED
TO, THE LETTERS OF CREDIT), THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL
DOCUMENT AND THE SUBJECT MATTER THEREOF. EACH SUBMITTING PARTY TO THE EXTENT
PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER OR THAT THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF,
THE OTHER FUNDAMENTAL DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS APPLICABLE)
MAY NOT BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT TO REMOVE
ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY THE ADMINISTRATIVE AGENT, AN
ISSUING BANK OR A LENDER IN STATE COURT TO FEDERAL COURT, AND (C) HEREBY WAIVES
THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR
COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM
THE SAME SUBJECT MATTER. EACH SUBMITTING PARTY HEREBY CONSENTS TO SERVICE OF
PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT
TO SECTION 11.1 HEREOF. EACH SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF EACH OF THE OTHER SUBMITTING PARTIES. FINAL JUDGMENT AGAINST ANY

 

160



--------------------------------------------------------------------------------

SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY
THEREIN DESCRIBED OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS
OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS OR A LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY
STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA OR OF ANY COUNTRY OR
PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

SECTION 11.15. Headings. Section headings used herein and the Table of Contents
are for convenience only and are not to affect the construction of or be taken
into consideration in interpreting this Credit Agreement.

SECTION 11.16. Execution in Counterparts. This Credit Agreement may be executed
in any number of counterparts, each of which shall constitute an original, but
all of which taken together shall constitute one and the same instrument.

SECTION 11.17. USA Patriot Act. Each Lender hereby notifies each of the Credit
Parties that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Credit
Parties and their investors, which information includes the name and address of
each such Person and other information that will allow such Lender to identify
such Person in accordance with the USA Patriot Act.

SECTION 11.18. Entire Agreement. This Credit Agreement (including the Exhibits
and Schedules hereto) represents the entire agreement of the parties with regard
to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto prior to the
execution of this Credit Agreement which relate to Loans to be made hereunder
shall be replaced by the terms of this Credit Agreement.

SECTION 11.19. Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and each Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to it and its affiliates’ Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority), (c) to the extent required
by Applicable Law or by any subpoena or similar legal process, (d) to any other
party to this Credit Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.19, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Credit Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations and (iii) to
any credit insurance provider relating to the Borrower and the Obligations (it
being understood that the DQ List may be disclosed to any assignee or
participant, prospective assignee or prospective participant, or actual or
prospective counterparty (or its advisors) in reliance on this clause (f)),
(g) with the consent of the Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 11.19, or (y) becomes available to the Administrative Agent, the Issuing
Banks or any

 

161



--------------------------------------------------------------------------------

Lender on a non-confidential basis from a source other than a Credit Party that
is not actually known by the recipient to have breached a binding
confidentiality agreement by having remitted such Information. For the purposes
of this Section 11.19, “Information” means all information received from any
Credit Party relating to any Credit Party or its business, other than any such
information that is available to the Administrative Agent, the Issuing Banks or
any Lender on a non-confidential basis prior to disclosure by such Credit Party
and other than information pertaining to this Credit Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided, that in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 11.20. Judgment Currency.

(a) If for the purpose of obtaining or enforcing judgment against the Borrower
or any other Credit Party which is incorporated or organized under the laws of
Canada or any province thereof in any court in any jurisdiction, it becomes
necessary to convert into Canadian currency an amount due in United States
Dollars under this Credit Agreement or any other Fundamental Document, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding:

(i) the date of actual payment of the amount due, in the case of any proceeding
in the courts of the Province of British Columbia or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date;
or

(ii) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section 11.20(a)(ii) being hereinafter in this
Section 11.20 referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 11.20(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrower shall pay such additional or lesser amount as may be
necessary to ensure that the amount paid in Canadian currency, when converted at
the rate of exchange prevailing on the date of payment, will produce the amount
of United States dollars which could have been purchased with the amount of
Canadian dollars stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date.

(c) Any amount due from the Borrower or any other Credit Party under the
provisions of Section 11.20(b) shall be due as a separate debt and shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Credit Agreement or any other Fundamental Document.

(d) The term “rate of exchange” in this Section 11.20 means the noon rate of
exchange based on Canadian interbank transactions in United States dollars and
Canadian dollars published or quoted by the Bank of Canada for the day in
question.

SECTION 11.21. Lender Obligations Several. The respective obligations of the
Lenders under this Credit Agreement and the other Fundamental Documents are
several and not joint, and no Lender shall be responsible for the failure of any
other Lender to satisfy its obligations hereunder and thereunder.

 

162



--------------------------------------------------------------------------------

SECTION 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Fundamental
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Fundamental Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(1) a reduction in full or in part or cancellation of any such liability;

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Credit
Agreement or any other Fundamental Document; or

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

[SIGNATURE PAGES TO FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.

 

BORROWER: LIONS GATE ENTERTAINMENT CORP. By       Name:   Wayne Levin   Title:  
General Counsel     and Chief Strategic Officer

SECTION 11.23. Amendment and Restatement. Upon the Restatement Date, this Credit
Agreement shall amend and restate the Existing Credit Agreement, but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Credit Agreement shall remain
in full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by

 

163



--------------------------------------------------------------------------------

such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Credit Agreement,
the Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

164



--------------------------------------------------------------------------------

GUARANTORS:

100 PLUS PRODUCTIONS, INC.

ALIBI PRODUCTIONS, LLC

ALTERNATE UNIVERSE, LLC

AMERICAN LION PRODUCTIONS, INC.

AMNESIA PRODUCTIONS, LLC (F/K/A EXTERIOR PRODUCTIONS, LLC)

ARTISAN ENTERTAINMENT INC.

ARTISAN HOME ENTERTAINMENT INC.

ARTISAN PICTURES LLC

ATOM PRODUCTIONS, INC.

AWAKEN PRODUCTIONS CORP.

AWAKEN PRODUCTIONS, INC.

BLAIR WITCH FILMS, LLC

BLUE MOUNTAIN STATE PRODUCTIONS CORP.

BOSS KANE PRODUCTIONS, INC.

BOTTLED VINES PRODUCTIONS INC. (F/K/A PHAT VINES PRODUCTIONS INC.)

CALLER PRODUCTIONS, INC.

CASUAL PRODUCTIONS, INC.

CATX CERTAIN SLANT 12 PRODUCTIONS, INC.

CATX EXORCISM 12 PRODUCTIONS, INC.

CATX REAWAKENING 12 PRODUCTIONS, INC.

CATX RICKY 12 PRODUCTIONS, INC.

CATX TIME AFTER TIME 12 PRODUCTIONS, INC.

CATX TWO EYES 12 PRODUCTIONS, INC.

CATX WEE 12 PRODUCTIONS, INC.

CBLG PRODUCTIONS, LLC

CHAINS PRODUCTIONS, INC.

CONDEMNED PRODUCTIONS, INC.

COOPER PRODUCTIONS LOUISIANA, LLC

COVERED MOON PRODUCTIONS, LLC

CRASH TELEVISION PRODUCTIONS, INC.

CRUSHED PRODUCTIONS, INC.

DANCING PRODUCTIONS, INC.

DAVYCO PRODUCTIONS, LLC

DD1 PRODUCTIONS CANADA INC.

DD1 PRODUCTIONS, LLC

DD2 ACQUISITION CORP.

DEAD ZONE PRODUCTION CORP.

DEBMAR/MERCURY, LLC

DEBMAR/MERCURY (WW) PRODUCTIONS LLC

DEBMAR STUDIOS, INC.

DELISH PROJECTS, LLC

DELISH TELEVISION DEVELOPMENT, LLC

DHW PRODUCTIONS, LLC

DIABLE PRODUCTIONS, INC.

DJM SERVICES, INC.

DONOR PRODUCTIONS, INC.

DRAWBACK PRODUCTIONS, LLC

 

165



--------------------------------------------------------------------------------

DRIVING ALL THE WAY PRODUCTIONS, LLC

ELAH PRODUCTIONS, LLC

FILM HOLDINGS CO.

FIND SERIES PRODUCTIONS, LLC

FRIENDS FINANCING, INC.

FULL MOON PRODUCTIONS, LLC

GC FILMS, INC.

GET SOME PRODUCTIONS, LLC

GOE PRODUCTIONS, LLC

GO FOR BROKE PRODUCTIONS, INC. (F/K/A CUCKOO PRODUCTIONS, INC.)

GOOD EVEL PRODUCTIONS, INC.

GRAVES PRODUCTIONS, INC.

GRINDSTONE ENTERTAINMENT GROUP, LLC

GUILT PRODUCTIONS, INC.

HGMJ PRODUCTIONS CANADA INC./LES PRODUCTIONS HGMJ CANADA INC.

HIGHCHAIR PRODUCTIONS, INC.

HIGHER POST LLC

HOUDINI PRODUCTIONS, INC.

HOUSE ROW PRODUCTIONS, LLC

HSKL PRODUCTIONS CANADA INC. (F/K/A PYRAMANIA PRODUCTIONS CANADA, INC.)

HSKL PRODUCTIONS, INC.

INVISIBLE CASTING INC.

JARDINERO PRODUCTIONS, LLC

JESSABELLE PRODUCTIONS, INC.

JUST REWARDS PRODUCTIONS, INC.

JOHNSON GOODE, LLC

JV1 DELISH, LLC

KILL PIT PRODUCTIONS INC.

KNOWING DOMESTIC RIGHTS, LLC

KNOWING PRODUCTIONS, LLC

LANDSCAPE ENTERTAINMENT CORP.

LG CAPITAL CORPORATION

LG HORROR CHANNEL HOLDINGS, LLC

LG JV SERVICING COMPANY, LLC

LG LEOPARD GP CANADA INC.

LG-MAX LLC

LGAC 1, LLC

LGAC 3, LLC

LGAC INTERNATIONAL LLC

LIONS GATE DIGITAL PROJECTS, INC.

LIONS GATE ENTERTAINMENT INC.

LIONS GATE EXHIBITION, INC.

LIONS GATE FILMS INC.

LIONS GATE FILMS HOLDINGS COMPANY #1, INC.

LIONS GATE FILMS HOLDINGS COMPANY #2, INC.

LIONS GATE INDIA INC.

 

166



--------------------------------------------------------------------------------

LIONS GATE INTERNATIONAL SALES, LLC

LIONS GATE MANDATE FINANCING VEHICLE INC.

LIONS GATE MUSIC CORP.

LIONS GATE MUSIC, INC.

LIONS GATE MUSIC PUBLISHING LLC

LIONS GATE ONLINE SHOP INC.

LIONS GATE PENNSYLVANIA, INC.

LIONS GATE RECORDS, INC.

LIONS GATE RELEASING LLC

LIONS GATE SPIRIT HOLDINGS, LLC

LIONS GATE TELEVISION DEVELOPMENT LLC

LIONS GATE TELEVISION INC.

LIONS GATE TELEVISION INTERNATIONAL- LATIN AMERICA, INC.

LIONS GATE X PRODUCTIONS, LLC

LIONS GATE X PRODUCTIONS CORP.

LIONSGATE LBE, INC.

LOVE LESSONS PRODUCTIONS, INC.

LUCKY 7 PRODUCTIONS CORP.

LWH PRODUCTIONS, LLC

MANDATE FILMS, LLC

MANDATE PICTURES, LLC

MANIFEST ENTERTAINMENT, LLC

MK ANIMATED, LLC

MOAL, LLC

MORT PRODUCTIONS US, INC.

MOTHER PRODUCTIONS CORP.

MQP, LLC

NGC FILMS, INC.

NICHE PRODUCTIONS, LLC

NR PRODUCTIONS, INC.

NURSE PRODUCTIONS INC.

NYSM2 PRODUCTIONS, LLC

OLD HICKORY PRODUCTIONS, INC.

ORION ARM HOLDING CO., LLC

P2 PRODUCTIONS U.S., LLC

PEEPLES PRODUCTIONS, INC.

PGH PRODUCTIONS, INC.

POWER MONGERING DESPOT, INC.

PREACH PRODUCTIONS, INC.

PRESIDENTIAL PRODUCTIONS, INC.

PRODUCTION MANAGEMENT INC.

PROFILER PRODUCTIONS, INC.

PSYCHO PRODUCTIONS SERVICES CORP.

PWG PRODUCTIONS, INC.

PX1 PRODUCTIONS CORP.

PX1 PRODUCTIONS, INC.

R & B PRODUCTIONS, INC.

RABBIT PRODUCTIONS, INC.

RED 2 US PRODUCTIONS, LLC

 

167



--------------------------------------------------------------------------------

RG PRODUCTIONS, INC.

RHO PRODUCTIONS, LLC

ROYALS PRODUCTIONS, INC.

RRR PRODUCTIONS, LLC

SAINT PRODUCTIONS, INC.

SCREENING ROOM, INC.

SDI PRODUCTIONS, INC.

SEE ME LOUISIANA, L.L.C.

SELP, LLC

SILENT DEVELOPMENT CORP.

SOUTH SHORE PRODUCTIONS, INC.

SPOKEN PRODUCTIONS, INC. (F/K/A CATX TAPE4 12 PRODUCTIONS, INC.)

STANTON PRODUCTIONS, LLC

STEP UP 5 PRODUCTIONS CANADA, INC.

SU4, LLC

SU5 PRODUCTIONS, INC. (F/K/A CATX ADDICTED 12 PRODUCTIONS, INC.)

SUMMIT DISTRIBUTION, LLC

SUMMIT ENTERTAINMENT DEVELOPMENT SERVICES

SUMMIT ENTERTAINMENT, LLC

SUMMIT GUARANTY SERVICES, LLC

SUMMIT INTERNATIONAL DISTRIBUTION, INC.

SUMMIT PRODUCTIONS, LLC

SUMMIT SIGNATURE, LLC

TCT PRODUCTIONS, INC.

TERM PRODUCTIONS, INC.

TERRESTRIAL PRODUCTIONS CORP.

TINY HORSE PRODUCTIONS, INC.

TSBD LOUISIANA, L.L.C.

TSBD PRODUCTIONS, LLC

TWA PRODUCTIONS, INC.

TWILIGHT DOMESTIC RIGHTS, LLC

TWILIGHT PRODUCTIONS, LLC

UNITED FANDOM, LLC

UNZ PRODUCTIONS, INC.

U.R.O.K. PRODUCTIONS, INC.

VERDICT PRODUCTIONS, INC.

VERONA PRODUCTIONS, LLC

VESTRON INC.

WALLFLOWER, LLC

WHITE FAMOUS PRODUCTIONS, INC.

WIKAL PRODUCTIONS, LLC

WILDE KINGDOM PRODUCTIONS CORP.

WOMEN IN COMEDY DOCUMENTARY, LLC

By:  

 

  Name: Wayne Levin   Title: Authorized Person

 

168



--------------------------------------------------------------------------------

STARZ ACQUISITION LLC

STARZ, LLC

ARIES PICTURES LLC

NAMOR PRODUCTIONS, LLC

STARZ INVESTMENTS, LLC (FKA SEG INVESTMENTS, LLC)

STARZ ENTERTAINMENT, LLC

STARZ NU DOCUMENTARY PRODUCTIONS, LLC

STARZ BALLET PRODUCTIONS, LLC

STARZ PIRATES PRODUCTIONS, LLC

STARZ POWER PRODUCTIONS, LLC

STARZ REMORSE PRODUCTIONS, LLC

STARZ EVIL PRODUCTIONS, LLC

STARZ FINANCE CORP.

STARZ INDEPENDENT, LLC

STARZ MEDIA GROUP, LLC

STARZ MEDIA, LLC

ANCHOR BAY ENTERTAINMENT, LLC

OVERTURE FILMS, LLC

By:  

 

  Name: Timothy A. Sweeney   Title: Authorized Person

 

169



--------------------------------------------------------------------------------

INIQUITY PRODUCTIONS LIMITED By:  

 

  Name:   Title: LIONS GATE CHINA (UK) LIMITED By:  

 

  Name:   Title: LIONS GATE INTERNATIONAL MEDIA LIMITED By:  

 

  Name:   Title: LIONS GATE INTERNATIONAL (UK) LIMITED By:  

 

  Name:   Title: LIONS GATE PICTURES INTERNATIONAL (UK) LIMITED

 

170



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: NYSM2 PRODUCTIONS LIMITED By:  

 

  Name:   Title: RHO PRODUCTIONS LIMITED By:  

 

  Name:   Title:

 

171



--------------------------------------------------------------------------------

ENTERTAINMENT CAPITAL HOLDINGS S.À R.L. société à responsabilité limitée 13-15,
avenue de la Liberté L-1931 Luxembourg RCS number B 180844 By:  

 

  Name:   Title: ENTERTAINMENT CAPITAL HOLDINGS II S.À R.L. société à
responsabilité limitée 13-15, avenue de la Liberté L-1931 Luxembourg RCS number
B 195833 By:  

 

  Name:   Title:

LIONS GATE INTERNATIONAL MOTION PICTURES

S.À R.L.

société à responsabilité limitée

13-15, avenue de la Liberté L-1931 Luxembourg RCS number B 185480 By:  

 

  Name:   Title:

 

172



--------------------------------------------------------------------------------

LIONS GATE INTERNATIONAL HOLDINGS S.À R.L., société à responsabilité limitée
13-15, avenue de la Liberté L-1931 Luxembourg RCS number B 193597 By:  

 

  Name:   Title:

LIONS GATE INTERNATIONAL SLATE INVESTMENT S.A.,

société anonyme

13-15, avenue de la Liberté L-1931 Luxembourg RCS number B 193789 By:  

 

  Name:   Title:

 

173



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Administrative Agent, Issuing Bank and a Lender By
 

 

  Name:   Title: Address for Notices: JPMorgan Chase Bank, N.A. 2029 Century
Park East, 38th Floor Los Angeles, CA 90067 Attention: David Shaheen Facsimile:
(310) 860-7260

 

174



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Issuing Bank and a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

175



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH as Issuing Bank and a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

176



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

177



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

178



--------------------------------------------------------------------------------

SUNTRUST BANK as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

179



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

180



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

181



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

182



--------------------------------------------------------------------------------

BNP PARIBAS as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

183



--------------------------------------------------------------------------------

COMERICA BANK as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

184



--------------------------------------------------------------------------------

FIRST REPUBLIC BANK as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

185



--------------------------------------------------------------------------------

EAST WEST BANK as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

186



--------------------------------------------------------------------------------

BANK HAPOALIM as a Lender By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

CIT

as a Lender

By  

 

  Name:   Title: Address for Notices: On record with the Administrative Agent

 

187



--------------------------------------------------------------------------------

SCHEDULE 1.1

SCHEDULE OF COMMITMENTS

 

Lender

   Revolving Credit
Commitments      Term A Loan
Commitments      Term B Loan
Commitments  

JPMorgan Chase Bank, N.A.

   $ 136,000,000128,000,000      $ 219,000,000257,250,000      $
2,000,000,0001,250,000,000  

Bank of America, N.A.

   $ 108,000,000128,000,000      $ 82,000,00049,000,000      $ —    

DeutscheThe Bank AG New York Branchof Tokyo-Mitsubishi UFJ, Ltd.

   $ 108,000,000128,000,000      $ 82,000,00049,000,000      $ —    

Royal Bank of Canada

   $ 100,000,000128,000,000      $ 85,000,00049,000,000      $ —    

Credit Suisse AG, Cayman Islands Branch

   $ 95,000,000      $ 80,000,000      $ —    

SunTrust Bank

   $ 87,000,000128,000,000      $ 73,000,00049,000,000      $ —    

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 87,000,000      $ 73,000,000      $ —    

Barclays Bank PLC

   $ 87,000,000      $ 73,000,000      $ —    

Wells Fargo Bank, N.A.

   $ 81,000,000128,000,000      $ 69,000,00049,000,000      $ —    

BNP Paribas

   $ 54,000,00085,000,000      $ 46,000,00032,500,000      $ —    

Societe Generale

     85,000,000        32,500,000        —    

ComericaFifth Third Bank

   $ 27,000,00070,500,000      $ 23,000,00030,250,000      $ —    

Credit Suisse AG, Cayman Islands Branch

     55,000,000        20,000,000        —    

Deutsche Bank AG New York Branch

     75,000,000        —          —    

Goldman Sachs Bank USA

     75,000,000        —          —    

Barclays Bank PLC

     62,500,000        —          —    

First Republic Bank

   $ 20,000,00042,500,000      $ 25,000,00020,000,000      $ —    

East WestComerica Bank

   $ 10,000,00032,500,000      $ 25,000,00015,000,000      $ —    

HSBC Bank USA, National Association

     32,500,000        15,000,000        —    

Bank Hapoalimof China

   $ —20,000,000      $ 25,000,00017,500,000      $ —    

CITCitizens Bank

   $ —20,000,000      $ 20,000,00017,500,000      $ —    

Bank Leumi USA

     17,500,000        7,500,000        —    

CIT Bank N.A.

     10,000,000        15,000,000        —    

Opus Bank

     14,000,000        6,000,000        —    

Manufacturers Bank

     10,000,000        5,000,000        —    

Preferred Bank

     7,000,000        5,000,000        —    

East West Bank

     6,000,000        3,000,000        —    

Flushing Bank

     6,000,000        3,000,000        —    

Liberty Bank

     6,000,000        3,000,000        —    

Total

   $ 1,000,000,0001,500,000,000      $ 1,000,000,000750,000,000      $
2,000,000,0001,250,000,000  

 

188